Case 1:18-cv-01951-VSB-SDA Document 200-5
                                    166-6 Filed 12/03/19
                                                10/16/19 Page 1 of 270




                   EXHIBIT E
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 2 of 270
  <DOCUMENT>
  <TYPE>EX-4
  <SEQUENCE>3
  <FILENAME>mo727536-ex4.txt
  <DESCRIPTION>POOLING AND SERVICING AGREEMENT
  <TEXT>
                                     EXHIBIT 4

                                                                    EXECUTION COPY
  --------------------------------------------------------------------------------
                  MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.,
                                      Depositor




                             UBS WARBURG REAL ESTATE SECURITIES INC.,
                                            Transferor




                                  WELLS FARGO BANK MINNESOTA, N.A.,
                                    Master Servicer and Custodian




                                    U.S. BANK NATIONAL ASSOCIATION,
                                               Custodian




                                                       and




                                           JPMORGAN CHASE BANK,
                                                  Trustee




             ---------------------------------------------------------------

                                    POOLING AND SERVICING AGREEMENT
                                       Dated as of July 1, 2003

             ---------------------------------------------------------------




                                 MASTR ALTERNATIVE LOAN TRUST 2003-5




                        MORTGAGE PASS-THROUGH CERTIFICATES, Series 2003-5

  --------------------------------------------------------------------------------


https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 1/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 3 of 270

  <PAGE>

                                             TABLE OF CONTENTS

                                                   ARTICLE I

                                                  DEFINITIONS

  Section 1.01        Definitions.................................................
  Section 1.02        Certain Calculations........................................


                                                  ARTICLE II

                                     CONVEYANCE OF MORTGAGE LOANS;
                                    REPRESENTATIONS AND WARRANTIES

  Section    2.01     Conveyance of Mortgage Loans................................
  Section    2.02     Acceptance by Trustee of the Mortgage Loans.................
  Section    2.03     Remedies for Breaches of Representations and Warranties.....
  Section    2.04     Representations and Warranties of the Depositor as to
                      the Mortgage Loans..........................................
  Section    2.05     [Reserved]..................................................
  Section    2.06     Execution and Delivery of Certificates......................
  Section    2.07     REMIC Matters...............................................
  Section    2.08     Covenants of the Master Servicer............................
  Section    2.09     Representations and Warranties of the Master Servicer.......
  Section    2.10     Representations and Warranties of the Custodians............


                                                  ARTICLE III

                                        ADMINISTRATION AND MASTER
                                       SERVICING OF MORTGAGE LOANS

  Section    3.01     Master Servicing of Mortgage Loans..........................
  Section    3.02     Monitoring of Servicers.....................................
  Section    3.03     [Reserved]..................................................
  Section    3.04     Rights of the Depositor and the Trustee in Respect of
                      the Master Servicer.........................................
  Section 3.05        Trustee to Act as Master Servicer...........................
  Section 3.06        Protected Accounts..........................................
  Section 3.07        Collection of Mortgage Loan Payments; Collection
                      Account; Distribution Account...............................
  Section 3.08        Collection of Taxes, Assessments and Similar Items;
                      Escrow Accounts.............................................
  Section 3.09        Access to Certain Documentation and Information
                      Regarding the Mortgage Loans................................
  Section 3.10        Permitted Withdrawals from the Collection Account and
                      Distribution Account........................................
  Section    3.11     Maintenance of Hazard Insurance.............................
  Section    3.12     Presentment of Claims and Collection of Proceeds............
  Section    3.13     Maintenance of the Primary Insurance Policies...............
  Section    3.14     Realization upon Defaulted Mortgage Loans...................
  Section    3.15     REO Property................................................
  Section    3.16     Due-on-Sale Clauses; Assumption Agreements..................
  Section    3.17     Trustee to Cooperate; Release of Mortgage Files.............
  Section    3.18     Documents, Records and Funds in Possession of Master
                      Servicer and Custodians to Be Held for the Trustee..........
  Section    3.19     Master Servicing Compensation...............................
  Section    3.20     Access to Certain Documentation.............................
  Section    3.21     Annual Statement as to Compliance...........................
  Section    3.22     Annual Independent Public Accountants' Servicing
                      Statement; Financial Statements.............................
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 2/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 4 of 270
  Section 3.23        Errors and Omissions Insurance; Fidelity Bonds..............


                                                  ARTICLE IV

                                DISTRIBUTIONS AND SERVICING ADVANCES

  Section    4.01     Advances....................................................
  Section    4.02     Priorities of Distribution..................................
  Section    4.03     Allocation of Realized Losses...............................
  Section    4.04     Distribution Date Statements to Certificateholders..........


                                                   ARTICLE V

                                             THE CERTIFICATES

  Section 5.01        The Certificates............................................
  Section 5.02        Certificate Register; Registration of Transfer and
                      Exchange of Certificates....................................
  Section    5.03     Mutilated, Destroyed, Lost or Stolen Certificates...........
  Section    5.04     Persons Deemed Owners.......................................
  Section    5.05     Access to List of Certificateholders' Names and Addresses...
  Section    5.06     Maintenance of Office or Agency.............................


                                                  ARTICLE VI

                  THE DEPOSITOR, THE MASTER SERVICER AND THE CUSTODIANS

  Section 6.01        Respective Liabilities of the Depositor, the Master
                      Servicer and the Custodians.................................
  Section 6.02        Merger or Consolidation of the Depositor, the Master
                      Servicer and the Custodians.................................
  Section 6.03        Limitation on Liability of the Depositor, the
                      Transferor, the Master Servicer, the Custodians and
                      Others......................................................
  Section 6.04        Limitation on Resignation of Master Servicer................
  Section 6.05        Sale and Assignment of Master Servicing Rights..............
  Section 6.06        Fees of the Custodians......................................


                                                  ARTICLE VII

                                                    DEFAULT

  Section 7.01        Events of Default...........................................
  Section 7.02        Trustee to Act; Appointment of Successor....................
  Section 7.03        Notification to Certificateholders..........................


                                                ARTICLE VIII

                        CONCERNING THE TRUSTEE AND THE MASTER SERVICER

  Section    8.01     Duties of Trustee...........................................
  Section    8.02     Certain Matters Affecting the Trustee.......................
  Section    8.03     Trustee Not Liable for Certificates or Mortgage Loans.......
  Section    8.04     Trustee May Own Certificates................................
  Section    8.05     Trustee's Fees and Expenses.................................
  Section    8.06     Eligibility Requirements for Trustee........................
  Section    8.07     Resignation and Removal of Trustee..........................
  Section    8.08     Successor Trustee...........................................
  Section    8.09     Merger or Consolidation of Trustee..........................
  Section    8.10     Appointment of Co-Trustee or Separate Trustee...............
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 3/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 5 of 270
  Section 8.11        Tax Matters.................................................
  Section 8.12        Periodic Filings............................................


                                                  ARTICLE IX

                                                  TERMINATION

  Section 9.01        Termination upon Liquidation or Purchase of All Mortgage
                      Loans.......................................................
  Section 9.02        Final Distribution on the Certificates......................
  Section 9.03        Additional Termination Requirements.........................


                                                   ARTICLE X

                                        MISCELLANEOUS PROVISIONS

  Section    10.01    Amendment...................................................
  Section    10.02    Recordation of Agreement; Counterparts......................
  Section    10.03    Governing Law...............................................
  Section    10.04    Intention of Parties........................................
  Section    10.05    Notices.....................................................
  Section    10.06    Severability of Provisions..................................
  Section    10.07    Assignment..................................................
  Section    10.08    Limitation on Rights of Certificateholders..................
  Section    10.09    Inspection and Audit Rights.................................
  Section    10.10    Certificates Nonassessable and Fully Paid...................


                                                   SCHEDULES

  Schedule I          Mortgage Loan Schedule
  Schedule II         Representations and Warranties as to the Mortgage Loans


                                                  EXHIBITS

  Exhibit    A-1-A-1      Form of Class 1-A-1 Certificate
  Exhibit    A-2-A-1      Form of Class 2-A-1 Certificate
  Exhibit    A-3-A-1      Form of Class 3-A-1 Certificate
  Exhibit    A-4-A-1      Form of Class 4-A-1 Certificate
  Exhibit    A-5-A-1      Form of Class 5-A-1 Certificate
  Exhibit    A-6-A-1      Form of Class 6-A-1 Certificate
  Exhibit    A-7-A-1      Form of Class 7-A-1 Certificate
  Exhibit    A-8-A-1      Form of Class 8-A-1 Certificate
  Exhibit    A-15-PO      Form of Class 15-PO Certificate
  Exhibit    A-30-PO      Form of Class 30-PO Certificate
  Exhibit    A-15-A-X     Form of Class 15-A-X Certificate
  Exhibit    A-30-A-X     Form of Class 30-A-X Certificate
  Exhibit    B-15-B-1     Form of Class 15-B-1 Certificate
  Exhibit    B-15-B-2     Form of Class 15-B-2 Certificate
  Exhibit    B-15-B-3     Form of Class 15-B-3 Certificate
  Exhibit    B-30-B-1     Form of Class 30-B-1 Certificate
  Exhibit    B-30-B-2     Form of Class 30-B-2 Certificate
  Exhibit    B-30-B-3     Form of Class 30-B-3 Certificate
  Exhibit    C-15-B-4     Form of Class 15-B-4 Certificate
  Exhibit    C-15-B-5     Form of Class 15-B-5 Certificate
  Exhibit    C-15-B-6     Form of Class 15-B-6 Certificate
  Exhibit    C-30-B-4     Form of Class 30-B-4 Certificate
  Exhibit    C-30-B-5     Form of Class 30-B-5 Certificate
  Exhibit    C-30-B-6     Form of Class 30-B-6 Certificate
  Exhibit    D            Form of Class A-R Certificate
  Exhibit    E            [Reserved]
  Exhibit    F            Form of Reverse of Certificates
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 4/269
9/24/2019                        https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
                  Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                         10/16/19 Page 6 of 270
  Exhibit     G            Form of Initial Certification of Custodian
  Exhibit     H            Form of Final Certification of Custodian
  Exhibit     I            Transfer Affidavit
  Exhibit     J            Form of Transferor Certificate
  Exhibit     K            Form of Investment Letter (Non-Rule 144A)
  Exhibit     L            Form of Rule 144A Letter
  Exhibit     M            Form of Request for Release
  Exhibit     N            Form of Certification to be Provided with Form 10-K

  <PAGE>


              THIS POOLING AND SERVICING AGREEMENT, dated as of July 1, 2003,
  among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., a Delaware corporation,
  as depositor (the "Depositor"), UBS WARBURG REAL ESTATE SECURITIES INC., a
  Delaware corporation, as transferor (the "Transferor"), WELLS FARGO BANK
  MINNESOTA, N.A., a national banking association ("Wells Fargo"), as master
  servicer (in such capacity, the "Master Servicer") and as a custodian (in such
  capacity, a "Custodian"), U.S. BANK NATIONAL ASSOCIATION, a national banking
  association ("U.S. Bank"), as custodian (a "Custodian") and JPMORGAN CHASE BANK,
  a New York banking corporation, as trustee (the "Trustee").

                                    W I T N E S S E T H T H A T

              In consideration of the mutual agreements herein contained, the
  parties hereto agree as follows:

                                           PRELIMINARY STATEMENT

              The Depositor is the owner of the Trust Fund that is hereby conveyed
  to the Trustee in return for the Certificates. The Trust Fund is being conveyed
  to the Trustee to create a trust for the benefit of the Certificateholders. The
  Trust Fund for federal income tax purposes will consist of two REMICs. The
  Lower-Tier REMIC will consist of all of the assets constituting the Trust Fund
  (other than the Lower-Tier REMIC Regular Interests and proceeds thereof in the
  Distribution Account) and will be evidenced by the Lower-Tier REMIC Regular
  Interests (which will be uncertificated and will represent the "regular
  interests" in the Lower-Tier REMIC) and the Class A-LR Interest as the single
  "residual interest" in the Lower-Tier REMIC. The Trustee shall hold the
  Lower-Tier REMIC Regular Interests. The Upper-Tier REMIC will consist of the
  Lower-Tier REMIC Regular Interests and proceeds thereof in the Distribution
  Account and will be evidenced by the Regular Certificates (which will represent
  the "regular interests" in the Upper-Tier REMIC) and the Class A-UR Interest as
  the single "residual interest" of the Upper-Tier REMIC. The "latest possible
  maturity date" for federal income tax purposes of all interests created hereby
  will be the Latest Possible Maturity Date.

              The Class A-R Certificates will represent the Class A-LR Interest
  and the Class A-UR Interest.

              The following table sets forth characteristics of the Certificates,
  together with the minimum denominations and integral multiples in excess thereof
  in which such Classes shall be issuable (except that one Certificate of each
  Class of Certificates may be issued in a different amount):

                           Initial Class                                                Integral
                             Principal             Initial                            Multiples in
                            Balance or          Pass-Through             Minimum        Excess of
                          Notional Amount           Rate              Denomination       Minimum
                          ---------------       ------------          ------------    ------------
  Class     1-A-1          $93,101,000             6.500%               $25,000            $1
  Class     2-A-1          $54,701,000             6.500%               $25,000            $1
  Class     3-A-1          111,531,000             6.000%               $25,000            $1
  Class     4-A-1          315,640,000             5.500%               $25,000            $1
  Class     5-A-1          124,230,000             5.000%               $25,000            $1
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                    5/269
9/24/2019                      https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
                Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                       10/16/19 Page 7 of 270
  Class     6-A-1         130,362,000               6.000%              $25,000          $1
  Class     7-A-1         128,550,000               5.000%              $25,000          $1
  Class     8-A-1          32,766,000               5.500%              $25,000          $1
  Class     15-PO           1,821,350                 (1)               $25,000          $1
  Class     30-PO           3,037,521                 (1)               $25,000          $1
  Class     15-A-X         23,946,361(2)            5.000%             $100,000          $1
  Class     30-A-X         48,642,029(3)            6.500%             $100,000          $1
  Class     A-R                  $100                                      $100          N/A
  Class     15-B-1          5,414,000               5.000%              $25,000          $1
  Class     15-B-2          1,453,000               5.000%              $25,000          $1
  Class     15-B-3          1,188,000               5.000%              $25,000          $1
  Class     15-B-4            396,000               5.000%              $25,000          $1
  Class     15-B-5            528,000               5.000%              $25,000          $1
  Class     15-B-6            529,297               5.000%              $25,000          $1
  Class     30-B-1         25,062,000                 (4)               $25,000          $1
  Class     30-B-2         10,741,000                 (4)               $25,000          $1
  Class     30-B-3          7,161,000                 (4)               $25,000          $1
  Class     30-B-4          4,376,000                 (4)               $25,000          $1
  Class     30-B-5          3,580,000                 (4)               $25,000          $1
  Class     30-B-6          3,581,380                 (4)               $25,000          $1

  ------------

  (1)       The Class 15-PO and Class 30-PO Certificates are Principal Only
            Certificates and will not be entitled to distributions in respect of
            interest.

  (2)       The Class 15-A-X Certificates are Interest Only Certificates, shall not be
            entitled to distributions in respect of principal and shall bear interest
            on the Class 15-A-X Notional Amount.

  (3)       The Class 30-A-X Certificates are Interest Only Certificates, shall not be
            entitled to distributions in respect of principal and shall bear interest
            on the Class 30-A-X Notional Amount.

  (4)       The Pass-Through Rate on the Class 30-B-1, Class 30-B-2, Class 30-B-3,
            Class 30-B-4, Class 30-B-5 and Class 30-B-6 Certificates shall be the per
            annum rate equal to the weighted average of 6.500% for each of Loan Group
            1 and Loan Group 2, 6.000% for each of Loan Group 3 and Loan Group 6, and
            5.500% for each of Loan Group 4 and Loan Group 8, weighted on the basis of
            the Group Subordinate Amount for each such Loan Group. The Pass-Through
            Rate for the Class 30-B-1, Class 30-B-2, Class 30-B-3, Class 30-B-4, Class
            30-B-5 and Class 30-B-6 Certificates for the first Interest Accrual Period
            shall equal 5.865%.

              Set forth below are designations of Classes of Certificates to the
  categories used herein:

  Book-Entry Certificates...... All Classes of Offered Certificates                   other than
                                the Physical Certificates.

  ERISA-Restricted
    Certificates............... The Residual Certificates and the Private
                                Certificates, and any Certificates that do not
                                satisfy the applicable ratings requirement under
                                the Underwriter's Exemption.

  Group 1 Certificates......... The Class 1-A-1 Certificates.

  Group 2 Certificates......... The Class 2-A-1 Certificates.

  Group 3 Certificates......... The Class 3-A-1 Certificates.

  Group 4 Certificates......... The Class 4-A-1 Certificates and Class A-R
                                Certificates.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                  6/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 8 of 270

  Group 5 Certificates......... The Class 5-A-1 Certificates.

  Group 6 Certificates......... The Class 6-A-1 Certificates.

  Group 7 Certificates......... The Class 7-A-1 Certificates.

  Group 8 Certificates......... The Class 8-A-1 Certificates.

  Interest Only
    Certificates............... The Class 15-A-X and Class 30-A-X Certificates.

  Offered Certificates......... All Classes of Certificates other than the Private
                                Certificates.

  Physical Certificates........ The Private Certificates and the Residual
                                Certificates.

  Principal Only
    Certificates............... The Class 15-PO and Class 30-PO Certificates.

  Private Certificates......... The Class 15-B-4, Class 15-B-5, Class 15-B-6,
                                Class 30-B-4, Class 30-B-5 and Class 30-B-6
                                Certificates.

  Rating Agencies.............. Moody's and S&P.

  Regular Certificates......... All Classes of Certificates, other than the
                                Residual Certificates.

  Residual Certificates........ The Class A-R Certificates.

  Senior Certificates.......... The Group 1, Group 2, Group 3, Group 4, Group 5,
                                Group 6, Group 7, and Group 8 Certificates, the
                                Interest Only Certificates and the Principal Only
                                Certificates.

  Subordinate
    Certificates............... The Class 15-B-1, Class 15-B-2, Class 15-B-3,
                                Class 15-B-4, Class 15-B-5, Class 15-B-6, Class
                                30-B-1, Class 30-B-2, Class 30-B-3, Class 30-B-4,
                                Class 30-B-5 and Class 30-B-6 Certificates.

  15-Year Subordinate
    Certificates............... The Class 15-B-1, Class 15-B-2, Class 15-B-3,
                                Class 15-B-4, Class 15-B-5 and Class 15-B-6
                                Certificates.

  30-Year Subordinate
    Certificates............... The Class 30-B-1, Class 30-B-2, Class 30-B-3,
                                Class 30-B-4, Class 30-B-5 and Class 30-B-6
                                Certificates.

              Defined terms and provisions herein relating to statistical rating
  agencies not designated above as Rating Agencies shall be of no force or effect.

                                                  ARTICLE I

                                                  DEFINITIONS


                    Section 1.01 Definitions. Whenever used in this Agreement, the
  following words and phrases, unless the context otherwise requires, shall have
  the following meanings:

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 7/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA             Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 9 of 270
                    15-Year Senior Certificates: The Group 5 Certificates, Group 7
  Certificates and Class 15-A-X and Class 15-PO Certificates.

                    15-Year Certificate Groups: Certificate Group 5 and
  Certificate Group 7.

                          15-Year Loan Groups: Loan Group 5 and Loan Group 7.

                          15-Year Loans: The Group 5 Loans and Group 7 Loans.

                    15-Year Subordinate Certificates: As specified in the
  Preliminary Statement.

                    30-Year Senior Certificates: The Group 1 Certificates, Group 2
  Certificates, Group 3 Certificates, Group 4 Certificates, Group 6 Certificates,
  Group 8 Certificates and Class 30-A-X and Class 30-PO Certificates.

                    30-Year Certificate Groups: Certificate Group 1, Certificate
  Group 2, Certificate Group 3, Certificate Group 4, Certificate Group 6 and
  Certificate Group 8.

                    30-Year Loan Groups: Loan Group 1,                           Loan    Group 2,      Loan
  Group 3, Loan Group 4, Loan Group 6 and Loan Group 8.

                    30-Year Loans: The Group 1 Loans, Group 2 Loans,                              Group 3
  Loans, Group 4 Loans, Group 6 Loans and Group 8 Loans.

                    30-Year            Subordinate      Certificates:         As      specified   in    the
  Preliminary Statement.

                    Accrued   Certificate   Interest:   With   respect   to any
  Distribution Date and any interest-bearing Class, the sum of (i) one month's
  interest   accrued during the related      Interest   Accrual Period at the
  Pass-Through Rate for such Class on the related Class Principal Balance or
  Notional Amount,    as applicable,    subject to reduction as provided in
  Section 4.02(c) plus (ii) any Class Unpaid Interest Amounts for such Class.

                    Adjustment Amount: With respect to each Special Hazard
  Loss Coverage Amount and, with respect to each anniversary of the Cut-off
  Date, the amount, if any, by which such Special Hazard Loss Coverage Amount
  (without giving effect to the deduction of the Adjustment Amount for such
  anniversary)   exceeds the greatest of (x) the       product of 1% and the
  outstanding principal balance of all the related Mortgage Loans on the
  Distribution Date immediately preceding such anniversary, (y) the outstanding
  principal balance of related Mortgage Loans secured by Mortgaged Properties
  in the highest California zip code concentration on the Distribution Date
  immediately   preceding such anniversary,     and (z) twice the outstanding
  principal balance of the related Mortgage Loan which has the largest
  outstanding principal balance on the Distribution Date immediately preceding
  such anniversary.

                    Advance: An advance of principal or interest required to
  be made by the applicable Servicer pursuant to the related Servicing Agreement
  or required to be made by the Master Servicer with respect to any Distribution
  Date pursuant to Section 4.01.

                    Affiliate: When used with reference to a specified Person that
  (i) directly or indirectly controls or is controlled by or is under common
  control with the specified Person, (ii) is an officer of, partner in or trustee
  of, or serves in a similar capacity with respect to, the specified Person or of
  which the specified Person is an officer, partner or trustee, or with respect to
  which the specified Person serves in a similar capacity, or (iii) directly or
  indirectly is the beneficial owner of 10% or more of any class of equity
  securities of the specified Person or of which the specified Person is directly
  or indirectly the owner of 10% or more of any class of equity securities.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 8/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 10 of 270

                    Aggregate 15-Year Subordinate Optimal                             Principal Amount:
  For any Distribution Date, the sum of the Subordinate                               Optimal Principal
  Amounts for the 15-Year Loans.

                    Aggregate 30-Year Subordinate Optimal                             Principal Amount:
  For any Distribution Date, the sum of the Subordinate                               Optimal Principal
  Amounts for the 30-Year Loans.

                    Aggregate Pool Principal Balance: As to any Distribution
  Date, the aggregate of the Scheduled Principal Balances of the Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding
  the month of such Distribution Date.

                    Aggregate Subordinate Percentage: (A) With respect to the
  15-Year Subordinate Certificates and as of any Distribution Date, the
  aggregate Class Principal Balance for the 15-Year Subordinate Certificates
  divided by the sum of the Group Pool Principal Balance for the 15-Year Loan
  Groups (net of the PO Percentage of the Scheduled Principal Balance of each
  Discount Mortgage Loan in such Loan Groups), and (B) with respect to the
  30-Year Subordinate Certificates and as of any Distribution Date, the
  aggregate Class Principal Balance for the 30-Year Subordinate Certificates
  divided by the sum of the Group Pool Principal Balance for the 30-Year Loan
  Groups (net of the PO Percentage of the Scheduled Principal Balance of each
  Discount Mortgage Loan in such Loan Groups).

                    Agreement: This Pooling and Servicing Agreement and all
  amendments or supplements hereto.

                    Alliance Mortgage: Alliance Mortgage Company, and its
  successors and assigns, in its capacity as Servicer of the Alliance Mortgage
  Loans.

                    Alliance Mortgage Loans: The Mortgage Loans for which Alliance
  Mortgage is listed as "Servicer" on the Mortgage Loan Schedule.

                    Alliance Mortgage Servicing Agreement: Solely with respect to
  the Alliance Mortgage Loans, the Seller's Purchase, Warranties and Servicing
  Agreement, dated as of May 1, 2002, between the Transferor, as purchaser, and
  Alliance Mortgage, as seller and as servicer, and as the same may be amended
  further from time to time, and any term sheets related to the Alliance Mortgage
  Loans.

                    Allocable Share: For any Distribution Date and (A) with
  respect to each Class of 15-Year Subordinate Certificates, the portion of the
  Aggregate 15-Year Subordinate Optimal Principal Amount allocable to such Class,
  equal to the product of the Aggregate 15-Year Subordinate Optimal Principal
  Amount on such Distribution Date and a fraction, the numerator of which is the
  related Class Principal Balance thereof and the denominator of which is the
  aggregate of the Class Principal Balances of the 15-Year Subordinate
  Certificates, and (B) with respect to each Class of 30-Year Subordinate
  Certificates, the portion of the Aggregate 30-Year Subordinate Optimal Principal
  Amount allocable to such Class, equal to the product of the Aggregate 30-Year
  Subordinate Optimal Principal Amount on such Distribution Date and a fraction,
  the numerator of which is the related Class Principal Balance thereof and the
  denominator of which is the aggregate of the Class Principal Balances of the
  30-Year Subordinate Certificates.

                    Amount Available for Group 1 Principal: As to any Distribution
  Date, Group 1 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 1 Certificates and Class 30-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (A).

                          Amount Available for Group 2 Principal: As to any Distribution
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 9/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 11 of 270
  Date, Group 2 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 2 Certificates and Class 30-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (B).

                    Amount Available for Group 3 Principal: As to any Distribution
  Date, Group 3 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 3 Certificates and Class 30-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (C).

                    Amount Available for Group 4 Principal: As to any Distribution
  Date, Group 4 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 4 Certificates and Class 30-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (D).

                    Amount Available for Group 5 Principal: As to any Distribution
  Date, Group 5 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 5 Certificates and Class 15-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (E).

                    Amount Available for Group 6 Principal: As to any Distribution
  Date, Group 6 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 6 Certificates and Class 30-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (F).

                    Amount Available for Group 7 Principal: As to any Distribution
  Date, Group 7 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 7 Certificates and Class 15-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (G).

                    Amount Available for Group 8 Principal: As to any Distribution
  Date, Group 8 Available Funds for such Distribution Date reduced by the
  aggregate amount distributable on such Distribution Date in respect of interest
  on the Group 8 Certificates and Class 30-A-X Certificates pursuant to Section
  4.02(a)(i) priority first sub-clause (H).

                    Amount Held for Future Distribution: As to any Distribution
  Date and any Mortgage Loan or Loan Group, the aggregate amount held in the
  Collection Account at the close of business on the related Servicer Remittance
  Date with respect to such Mortgage Loan or Loan Group at the close of business
  on the related Servicer Remittance Date on account of (i) Principal Prepayments
  received after the related Prepayment Period, and Liquidation Proceeds and
  Insurance Proceeds received in the month of such Distribution Date and (ii) all
  Scheduled Payments due after the related Due Date.

                    Apportioned Subordinate Principal Distribution Amount: For
  any Distribution Date and (A) any Class of 15-Year Subordinate Certificates,
  the product of (i) the Subordinate Principal Distribution Amount for the
  15-Year Subordinate Certificates net of any portion thereof applied to pay
  any related Group PO Deferred Amount and (ii) the related Apportionment
  Fraction, and (B) any Class of 30-Year Subordinate Certificates, the product
  of (i) the Subordinate     Principal   Distribution Amount for the 30-Year
  Subordinate Certificates net of any portion thereof applied to pay any
  related Group PO Deferred Amount and (ii) the related Apportionment Fraction.

                    Apportionment Fraction: (A) With respect to the 15-Year
  Subordinate Certificates and for any Distribution Date, in the event that the
  Class Principal Balances of the Group 5 or Group 7 Certificates has been reduced
  to zero, a fraction the numerator of which is equal to the Subordinate Optimal
  Principal Amount of the Loan Group related to such Certificate Group, and the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 10/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 12 of 270
  denominator of which is equal to the Aggregate 15-Year Subordinate Optimal
  Principal Amount and (B) with respect to the 30-Year Subordinate Certificates
  and for any Distribution Date, in the event that the Class Principal Balances of
  the Group 1, Group 2, Group 3, Group 4, Group 6 or Group 8 Certificates has been
  reduced to zero, a fraction the numerator of which is equal to the Subordinate
  Optimal Principal Amount of the Loan Group related to such Certificate Group,
  and the denominator of which is equal to the Aggregate 30-Year Subordinate
  Optimal Principal Amount.

                    Appraised Value: With respect to any Mortgage Loan, the
  Appraised Value of the related Mortgaged Property shall be: (i) with respect to
  a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a) the
  value of the Mortgaged Property based upon the appraisal made at the time of the
  origination of such Mortgage Loan and (b) the sales price of the Mortgaged
  Property at the time of the origination of such Mortgage Loan; and (ii) with
  respect to a Refinancing Mortgage Loan, the value of the Mortgaged Property
  based upon the appraisal made-at the time of the origination of such Refinancing
  Mortgage Loan as modified by an updated appraisal.

                    Assignment: An individual assignment of a Mortgage, notice of
  transfer or equivalent instrument in recordable form, sufficient under the laws
  of the jurisdiction wherein the related Mortgaged Property is located to reflect
  of record the sale or transfer of the Mortgage Loan.

                    Assignment Agreements: The following Assignment, Assumption
  and Recognition Agreements, each dated as of July 30, 2003, whereby certain
  Servicing Agreements solely with respect to the related Mortgage Loans were
  assigned to the Depositor for the benefit of the Certificateholders:

                       (a) The Assignment, Assumption and Recognition Agreement among
              Alliance, as company, the Transferor and the Depositor;

                       (b) The Assignment, Assumption and Recognition Agreement among
              Bank of America, as company, the Transferor and the Depositor;

                       (c) The Assignment, Assumption and Recognition Agreement among
              Bank One, as company, the Transferor and the Depositor;

                       (d) The Assignment, Assumption and Recognition Agreement among
              Cendant, as company, the Transferor and the Depositor;

                       (e) The Assignment, Assumption and Recognition Agreement among
              CitiMortgage, as company, the Transferor and the Depositor;

                       (f) The Assignment, Assumption and Recognition Agreement among
              Commercial Federal, as company, the Transferor and the Depositor;

                       (g) The Assignment, Assumption and Recognition Agreement among
              Countrywide, as company, the Transferor and the Depositor;

                       (h) The Assignment, Assumption and Recognition Agreement among
              GMACM, as company, the Transferor and the Depositor;

                       (i) The Assignment, Assumption and Recognition Agreement among
              Greenpoint, as company, the Transferor and the Depositor;

                       (j) The Assignment, Assumption and Recognition Agreement among
              National City, as company, the Transferor and the Depositor;

                       (k) The Assignment, Assumption and Recognition Agreement among
              Nexstar, as company, the Transferor and the Depositor;

                       (l) The Assignment, Assumption and Recognition Agreement among
              PrimeWest, as company, the Transferor and the Depositor;

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 11/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 13 of 270
                       (m) The Assignment, Assumption and Recognition Agreement among
              WAMU, as company, the Transferor and the Depositor;

                       (n) The Assignment, Assumption and Recognition Agreement among
              WFHM, as company, the Transferor and the Depositor; and

                       (o) The Assignment, Assumption and Recognition Agreement among
              WMMSC, as company, the Transferor and the Depositor.

                    Bank of America: Bank of America, N.A., a national banking
  association, and its successors and assigns, in its capacity as Servicer of the
  Bank of America Mortgage Loans.

                    Bank of America Mortgage Loans: The Mortgage Loans for which
  Bank of America is listed as "Servicer" on the Mortgage Loan Schedule.

                    Bank of America Servicing Agreement: Solely with respect to
  the Bank of America Mortgage Loans, the Amended and Restated Flow Mortgage Loan
  Sale and Servicing Agreement, dated as of February 1, 2003, between the
  Transferor, as purchaser, and Bank of America, as seller and as servicer, and as
  the same may be amended further from time to time, and any term sheets related
  to the Bank of America Mortgage Loans.

                    Bank One: Bank One, N.A., a national banking association, and
  its successors and assigns, in its capacity as Servicer of the Bank One Mortgage
  Loans.

                    Bank One Mortgage Loans: The Mortgage Loans for which Bank One
  is listed as "Servicer" on the Mortgage Loan Schedule.

                    Bank One Servicing Agreement: Solely with respect to the Bank
  One Mortgage Loans, the Master Seller's Purchase, Warranties and Servicing
  Agreement, dated as of November 1, 2002, between the Transferor, as purchaser,
  and Bank One, as seller and as servicer, as the same may be amended from time to
  time, and any assignments and conveyances related to the Bank One Mortgage
  Loans.

                          Bankruptcy Code: The United States Bankruptcy Reform Act of
  1978, as amended.

                    Bankruptcy Coverage Termination Date: With respect to any
  Group, the point in time at which the Bankruptcy Loss Coverage Amount is reduced
  to zero.

                    Bankruptcy Loss: With respect to any Mortgage Loan, a
  Deficient Valuation or Debt Service Reduction as reported by the applicable
  Servicer to the Master Servicer; provided, however, that a Bankruptcy Loss shall
  not be deemed a Bankruptcy Loss hereunder so long as the Master Servicer has
  notified the Trustee in writing that either the Master Servicer or the
  applicable Servicer is diligently pursuing any remedies that may exist in
  connection with the related Mortgage Loan and either (A) the related Mortgage
  Loan is not in default with regard to payments due thereunder or (B) delinquent
  payments of principal and interest under the related Mortgage Loan and any
  related escrow payments in respect of such Mortgage Loan are being advanced on a
  current basis by either the Master Servicer or the applicable Servicer, in
  either case without giving effect to any Debt Service Reduction or Deficient
  Valuation.

                    Bankruptcy Loss Coverage Amount: As of any Distribution Date
  and (A) with respect to the 15-Year Loan Groups, the Bankruptcy Loss Coverage
  Amount shall equal the Initial Bankruptcy Coverage Amount for the 15-Year Loans
  as reduced by (i) the aggregate amount of Bankruptcy Losses relating to the
  15-Year Loans since the Cut-off Date and (ii) any permissible reductions in such
  Bankruptcy Loss Coverage Amount as evidenced by a letter of each Rating Agency
  to the Trustee to the effect that any such reduction or modification will not
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 12/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 14 of 270
  adversely affect the then current ratings assigned to the Senior Certificates
  rated by it, and (B) with respect to the 30-Year Loan Groups, the Bankruptcy
  Loss Coverage Amount shall equal the Initial Bankruptcy Coverage Amount for the
  30-Year Loans as reduced by (i) the aggregate amount of Bankruptcy Losses
  relating to the 30-Year Loans since the Cut-off Date and (ii) any permissible
  reductions in such Bankruptcy Loss Coverage Amount as evidenced by a letter of
  each Rating Agency to the Trustee to the effect that any such reduction or
  modification will not adversely affect the then current ratings assigned to the
  Senior Certificates rated by it.

                          Book-Entry Certificates: As specified in the Preliminary
  Statement.

                    Business Day: Any day other than (i) a Saturday or a Sunday or
  (ii) a day on which banking institutions in the City of New York, New York,
  Minnesota, Maryland, or the cities in which the Corporate Trust Office of the
  Trustee is located are authorized or obligated by law or executive order to be
  closed.

                    Cendant: Cendant Mortgage Corporation, and its successors and
  assigns, in its capacity as Servicer of the Cendant Mortgage Loans.

                    Cendant Mortgage Loans: The Mortgage Loans for which Cendant
  is listed as "Servicer" on the Mortgage Loan Schedule.

                    Cendant Servicing Agreement: Solely with respect to the
  Cendant Mortgage Loans, the Flow Mortgage Loan Sale and Servicing Agreement,
  dated as of August 1, 2001, between the Transferor, as purchaser, and Cendant,
  as seller and as servicer, and as the same may be amended further from time to
  time, and any term sheets related to the Cendant Mortgage Loans.

                    Certificate: Any one of the Certificates executed by the
  Trustee on behalf of the Trust and authenticated by the Trustee in substantially
  the forms attached hereto as Exhibits A through F.

                    Certificate Group: Any of the Group 1, Group 2, Group 3, Group
  4, Group 5, Group 6, Group 7 and Group 8 Certificates, as applicable.

                    Certificate Owner: With respect to a Book-Entry Certificate,
  the Person who is the beneficial owner of such Book-Entry Certificate.

                    Certificate Principal Balance: With respect to any Certificate
  (other than the Interest Only Certificates) at any date, the maximum dollar
  amount of principal to which the Holder thereof is then entitled hereunder, such
  amount being equal to the Denomination thereof minus the sum of (i) all
  distributions of principal previously made with respect thereto and (ii) all
  Realized Losses allocated thereto and, in the case of any Subordinate
  Certificates, all other reductions in Certificate Principal Balance previously
  allocated thereto pursuant to Section 4.03; provided, however, that pursuant to
  Section 4.03(d), the Class Principal Balance of a Class of Certificates may be
  increased up to the amount of Realized Losses previously allocated to such
  Class, in the event that there is a Recovery on a related Mortgage Loan, and the
  Certificate Principal Balance of any individual Certificate of such Class will
  be increased by its pro rata share of the increase to such Class.

                    Certificate Register: The register maintained pursuant to
  Section 5.02 hereof.

                    Certificateholder or Holder: The person in whose name a
  Certificate is registered in the Certificate Register, except that, solely for
  the purpose of giving any consent pursuant to this Agreement, any Certificate
  registered in the name of the Master Servicer or the Depositor or any affiliate
  of the Master Servicer or the Depositor, as applicable, shall be deemed not to
  be Outstanding and the Percentage Interest evidenced thereby shall not be taken
  into account in determining whether the requisite amount of Percentage Interests
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 13/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 15 of 270
  necessary to effect such consent has been obtained; provided, however, that if
  any such Person (including the Master Servicer or the Depositor) owns 100% of
  the Percentage Interests evidenced by a Class of Certificates, such Certificates
  shall be deemed to be Outstanding for purposes of any provision hereof that
  requires the consent of the Holders of Certificates of a particular Class As a
  condition to the taking of any action hereunder. The Trustee is entitled to rely
  conclusively on a certification of the Master Servicer or the Depositor or any
  affiliate of the Master Servicer or the Depositor, as applicable, in determining
  which Certificates are registered in the name of an affiliate of the Master
  Servicer or the Depositor.

                          Certification: As specified in Section 8.12(d).

                    CitiMortgage: CitiMortgage, Inc., and its successors and
  assigns, in its capacity as Servicer of the CitiMortgage Mortgage Loans.

                    CitiMortgage Mortgage Loans: The Mortgage Loans for which
  CitiMortgage is listed as "Servicer" on the Mortgage Loan Schedule.

                    CitiMortgage Servicing Agreement: Solely with respect to the
  CitiMortgage Mortgage Loans, the Mortgage Loan Sale and Servicing Agreement,
  dated as of May 30, 2003 between the Transferor, as purchaser, and CitiMortgage,
  as seller and as servicer, and as the same may be amended further from time to
  time, and any term sheets related to the CitiMortgage Mortgage Loans.

                    Class: All Certificates bearing the same class designation as
  set forth in the Preliminary Statement.

                    Class A-LR Interest: The "residual interest" in the Lower-Tier
  REMIC, represented by the Class A-R Certificates.

                    Class A-UR Interest: The "residual interest" in the Upper-Tier
  REMIC, represented by the Class A-R Certificates.

                    Class Interest Shortfall: As to any Distribution Date and any
  interest-bearing Class, the amount by which the amount described in clause (i)
  of the definition of Accrued Certificate Interest for such Class exceeds the
  amount of interest actually distributed on such Class on such Distribution Date
  pursuant to such clause (i).

                    Class Prepayment Distribution Trigger: (A) With respect to any
  Class of 15-Year Subordinate Certificates and any Distribution Date, if either
  (i) the fraction, the numerator of which is the aggregate Class Principal
  Balance of such Class and each Class of 15-Year Subordinate Certificates
  subordinate thereto, immediately prior to such Distribution Date, and the
  denominator of which is the Aggregate 15-Year Pool Principal Balance with
  respect to that Distribution Date, equals or exceeds such percentage calculated
  as of the Closing Date or (ii) such Class of 15-Year Subordinate Certificates is
  the only Class of 15-Year Subordinate Certificates then outstanding, and (B)
  with respect to any Class of 30-Year Subordinate Certificates and any
  Distribution Date, if either (i) the fraction, the numerator of which is the
  aggregate Class Principal Balance of such Class and each Class of 30-Year
  Subordinate Certificates subordinate thereto, immediately prior to such
  Distribution Date, and the denominator of which is the Aggregate 30-Year Pool
  Principal Balance with respect to that Distribution Date, equals or exceeds such
  percentage calculated as of the Closing Date or (ii) such Class of 30-Year
  Subordinate Certificates is the only Class of 30-Year Subordinate Certificates
  then outstanding.

                    Class Principal Balance: With respect to any Class (other than
  a Class of Interest Only Certificates) and as to any date of determination, the
  aggregate of the Certificate Principal Balances of all Certificates of such
  Class as of such date.

                          Class Unpaid Interest Amounts: As to any Distribution Date and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 14/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 16 of 270
  any interest-bearing Class, the amount by which the aggregate Class Interest
  Shortfalls for such Class on prior Distribution Dates exceeds the amount
  distributed on such Class on prior Distribution Dates pursuant to clause (ii) of
  the definition of Accrued Certificate Interest for such Class.

                          Closing Date: July 30, 2003.

                    Code: The Internal Revenue Code of 1986, including any
  successor or amendatory provisions.

                    Collection Account: The separate Eligible Account or Accounts
  created and maintained by the Master Servicer pursuant to Section 3.07 with a
  depository institution in the name of the Master Servicer for the benefit of the
  Trustee on behalf of Certificateholders and designated "JPMorgan Chase Bank, in
  trust for the registered holders of MASTR Alternative Loan Trust 2003-5,
  Mortgage Pass-Through Certificates Series 2003-5."

                    Commercial Federal Bank: Commercial Federal Bank, and its
  successors and assigns, in its capacity as Servicer of the Commercial Federal
  Bank Mortgage Loans.

                    Commercial Federal Bank Mortgage Loans: The Mortgage Loans for
  which Commercial Federal Bank is listed as "Servicer" on the Mortgage Loan
  Schedule.

                    Commercial Federal Bank Servicing Agreement: Solely with
  respect to the Commercial Federal Bank Mortgage Loans, the Master Loan Purchase
  and Servicing Agreement, dated as of April 1, 2003, between the Transferor, as
  purchaser, and Commercial Federal Bank, as seller and as servicer, as the same
  may be amended from time to time, and any assignments and conveyances related to
  the Commercial Federal Bank Mortgage Loans.

                    Compensating Interest: With respect to any Distribution Date
  and any Servicer, the amount required to be paid by such Servicer under the
  related Servicing Agreement in connection with Prepayment Interest Shortfalls
  that occur on Mortgage Loans serviced by such Servicer for the related
  Distribution Date.

                    Corporate Trust Office: The designated office of the Trustee
  at which at any particular time its corporate trust business with respect to
  this Agreement shall be administered, which office at the date of the execution
  of this Agreement is located at 4 New York Plaza, 6th Floor, New York, New York
  10004-2477, Attention: Corporate Trust Services MASTR Alternative Loan Trust
  2003-5, telephone no. (212) 623 5600, facsimile no. (212) 623-5930, which is the
  address to which appropriate notices to and correspondence with the Trustee
  should be directed.

                    Countrywide: Countrywide Home Loans, Inc., and its successors
  and assigns, in its capacity as Servicer of the Countrywide Mortgage Loans.

                    Countrywide Mortgage Loans: The Mortgage Loans for which
  Countrywide is listed as "Servicer" on the Mortgage Loan Schedule.

                    Countrywide Servicing Agreement: Solely with respect to the
  Countrywide Mortgage Loans, the Mortgage Loan Purchase and Servicing Agreement,
  dated as of February 25, 2003, between the Transferor, as purchaser, and
  Countrywide, as seller and as servicer, as the same may be amended from time to
  time, and any assignments and conveyances related to the Countrywide Mortgage
  Loans.

                    Cross-Over Date: (A) With respect to the 15-Year Loan Groups
  and related Classes of Certificates, the Distribution Date on which the Class
  Principal Balances of the 15-Year Subordinate Certificates have been reduced to
  zero, and (B) with respect to the 30-Year Loan Groups and related Classes of
  Certificates, the Distribution Date on which the Class Principal Balances of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 15/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 17 of 270
  30-Year Subordinate Certificates have been reduced to zero

                    Custodian: Wells Fargo, with respect to those Mortgage Loans
  for which Wells Fargo, is listed under the heading "Custodian" in the Mortgage
  Loan Schedule, and which were not originated by WMMSC or an affiliate thereof,
  and any successor thereto. U.S. Bank with respect to those Mortgage Loans for
  which U.S. Bank is listed under the heading "Custodian" in the Mortgage Loan
  Schedule, and which were originated by WMMSC or an affiliate thereof, and any
  successor thereto.

                          Cut-off Date: July 1, 2003.

                          Cut-off Date Pool Balance: $1,059,749,651.01.

                    Cut-off Date Principal Balance: As to any Mortgage Loan, the
  Scheduled Principal Balance thereof as of the close of business on the Cut-off
  Date.

                    Debt Service Reduction: With respect to any Mortgage Loan, a
  reduction by a court of competent jurisdiction in a proceeding under the
  Bankruptcy Code in the Scheduled Payment for such Mortgage Loan which became
  final and non-appealable, except such a reduction resulting from a Deficient
  Valuation or any reduction that results in a permanent forgiveness of principal.

                    Defective Mortgage Loan: Any Mortgage Loan which is required
  to be repurchased pursuant to Section 2.02 or 2.03.

                    Deficient Valuation: With respect to any Mortgage Loan, a
  valuation by a court of competent jurisdiction of the Mortgaged Property in an
  amount less than the then-outstanding indebtedness under the Mortgage Loan, or
  any reduction in the amount of principal to be paid in connection with any
  Scheduled Payment that results in a permanent forgiveness of principal, which
  valuation or reduction results from an order of such court which is final and
  non-appealable in a proceeding under the Bankruptcy Code.

                    Definitive Certificates: Any Certificate evidenced by a
  Physical Certificate and any Certificate issued in lieu of a Book-Entry
  Certificate pursuant to Section 5.02(e).

                          Deleted Mortgage Loan: As defined in Section 2.03 hereof.

                    Denomination: With respect to each Certificate, the amount set
  forth on the face thereof as the "Initial Certificate Principal Balance of this
  Certificate" or the "Initial Notional Amount of this Certificate" or, if neither
  of the foregoing, the Percentage Interest appearing on the face thereof.

                    Depositor: Mortgage Asset Securitization Transactions, Inc., a
  Delaware corporation, or its successor in interest.

                    Depository: The initial Depository shall be The Depository
  Trust Company, the nominee of which is CEDE & Co., as the registered Holder of
  the Book-Entry Certificates. The Depository shall at all times be a "clearing
  corporation" as defined in Section 8-102(3) of the Uniform Commercial Code of
  the State of New York.

                    Depository Participant: A broker, dealer, bank or other
  financial institution or other Person for whom from time to time a Depository
  effects book-entry transfers and pledges of securities deposited with the
  Depository.

                    Determination Date: The date on which a Servicer is required
  to determine the amount it is required to advance pursuant to the applicable
  Servicing Agreement.

                          Discount Mortgage Loan: Any Group 1, Group 2, Group 3, Group
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 16/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 18 of 270
  4, Group 5, Group 7 or Group 8 Mortgage Loan with a Net Mortgage Rate that is
  less than the related Required Coupon as of the Cut-off Date. There are no
  Discount Mortgage Loans in Loan Group 6.

                    Distribution Account: The separate Eligible Account created
  and maintained by the Trustee pursuant to Section 3.07 in the name of the
  Trustee for the benefit of the Certificateholders and designated "JPMorgan Chase
  Bank, in trust for registered holders of MASTR Alternative Loan Trust 2003-5
  Mortgage Pass Through Certificates, Series 2003-5." Funds in the Distribution
  Account shall be held in trust for the Certificateholders for the uses and
  purposes set forth in this Agreement.

                    Distribution Account Deposit Date: As to any Distribution
  Date, one Business Day prior to such Distribution Date.

                    Distribution Date: The 25th day of each calendar month after
  the initial issuance of the Certificates, or if such 25th day is not a Business
  Day, the next succeeding Business Day, commencing in August 2003.

                    Distribution Date Statement: The statement delivered to the
  Certificateholders pursuant to Section 4.04.

                    Due Date: With respect to any Distribution Date, the first day
  of the month in which the related Distribution Date occurs.

                    Eligible Account: Any of (i) an account or accounts maintained
  with a federal or state chartered depository institution or trust company the
  short-term unsecured debt obligations of which (or, in the case of a depository
  institution or trust company that is the principal subsidiary of a holding
  company, the debt obligations of such holding company) have the highest
  short-term ratings of each Rating Agency at the time any amounts are held on
  deposit therein, or (ii) an account or accounts in a depository institution or
  trust company in which such accounts are insured by the FDIC (to the limits
  established by the FDIC) and the uninsured deposits in which accounts are
  otherwise secured such that, as evidenced by an Opinion of Counsel delivered to
  the Trustee and to each Rating Agency, the Certificateholders have a claim with
  respect to the funds in such account or a perfected first priority security
  interest against any collateral (which shall be limited to Permitted
  Investments) securing such funds that is superior to claims of any other
  depositors or creditors of the depository institution or trust company in which
  such account is maintained, or (iii) a non-interest bearing segregated trust
  account or accounts maintained with (a) the trust department of a federal or
  state chartered depository institution or (b) a trust company, acting in its
  fiduciary capacity or (iv) any other account acceptable to each Rating Agency.
  Eligible Accounts may bear interest, and may include, if otherwise qualified
  under this definition, accounts maintained with the Trustee.

                    Eligible Substitute Mortgage Loan: With respect to a Mortgage
  Loan substituted by the Transferor for a Deleted Mortgage Loan, a Mortgage Loan
  which must, on the date of such substitution, (i) have a Scheduled Principal
  Balance, after deduction of the principal portion of the Scheduled Payment due
  in the month of substitution (or, in the case of a substitution of more than one
  mortgage loan for a Deleted Mortgage Loan, an aggregate principal balance), not
  in excess of, and not more than 10% less than the Scheduled Principal Balance of
  the Deleted Mortgage Loan; (ii) be accruing interest at a rate no lower than and
  not more than 1% per annum higher than, that of the Deleted Mortgage Loan; (iii)
  have a Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan;
  (iv) have a remaining term to maturity no greater than (and not more than one
  year less than that of) the Deleted Mortgage Loan; (v) comply with each
  representation and warranty set forth in Section 2.03 hereof; (vi) be the same
  credit grade category as the Deleted Mortgage Loan; and (vii) have the same
  prepayment penalty term. Any Mortgage Loan substituted for a Discount Mortgage
  Loan shall for all purposes of this Agreement be treated as having the same
  interest rate as the Mortgage Loan it replaced, except that any excess interest
  shall be paid to (a) the Class 15-A-X Certificates, in the case of a Mortgage
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 17/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 19 of 270
  Loan substituted for a Discount Mortgage Loan in any of the 15-Year Loan Groups
  and (b) the Class 30-A-X Certificates, in the case of a Mortgage Loan
  substituted for a Discount Mortgage Loan in any of the 30-Year Loan Groups.

                          ERISA: The Employee Retirement Income Security Act of 1974, as
  amended.

                          ERISA-Restricted Certificate: As specified in the Preliminary
  Statement.

                    Escrow Account: The Eligible Account or Accounts established
  and maintained pursuant to Section 3.08 hereof.

                    Excess Loss: The amount of any (i) Fraud Loss realized after
  the Fraud Loss Coverage Termination Date, (ii) Special Hazard Loss realized
  after the Special Hazard Coverage Termination Date or (iii) Deficient Valuation
  realized after the Bankruptcy Coverage Termination Date.

                    Excess Proceeds: With respect to any Liquidated Loan, the
  amount, if any, by which the sum of any Liquidation Proceeds of such Mortgage
  Loan received in the calendar month in which such Mortgage Loan became a
  Liquidated Loan, exceeds (i) the Scheduled Principal Balance of such Liquidated
  Loan as of the Due Date in the month in which such Mortgage Loan became a
  Liquidated Loan plus (ii) accrued interest at the Mortgage Rate from the Due
  Date as to which interest was last paid or advanced (and not reimbursed) to
  Certificateholders up to the Due Date applicable to the Distribution Date
  immediately following the calendar month during which such liquidation occurred.

                    Exchange Act: The Securities Exchange Act of 1934, as amended
  from time to time.

                    Fannie Mae: Fannie Mae, a federally chartered and privately
  owned corporation organized and existing under the Federal National Mortgage
  Association Charter Act, or any successor thereto.

                    FDIC: The Federal Deposit Insurance Corporation, or any
  successor thereto.

                    FIRREA: The Financial Institutions Reform, Recovery, and
  Enforcement Act of 1989.

                    Fitch: Fitch, Inc., or any successor thereto. If Fitch is
  designated as a Rating Agency in the Preliminary Statement, for purposes of
  Section 10.05(b), the address for notices to Fitch shall be One State Street
  Plaza, New York, NY 10004, Attention: MBS Monitoring MASTR Alternative Loan
  Trust 2003-5, or such other address as Fitch may hereafter furnish to each party
  to this Agreement.

                          Fraud Loan: A Liquidated Loan as to which a Fraud Loss has
  occurred.

                    Fraud Loss Coverage Amount: (A) With respect to the 15-Year
  Loan Groups, as of the Closing Date, $7,923,289, subject to reduction from time
  to time by the amount of Fraud Losses that would have been previously allocated
  to the 15-Year Subordinate Certificates in the absence of the related Loss
  Allocation Limitation. In addition, such Fraud Loss Coverage Amount will be
  reduced as follows: (a) on the first anniversary of the Cut-off Date, to an
  amount equal to $5,282,193 less the amount of Fraud Losses that would have been
  previously allocated to the 15-Year Subordinate Certificates in the absence of
  the related Loss Allocation Limitation, (b) on the second anniversary of the
  Cut-off Date, to an amount equal to $2,641,096 less the amount of Fraud Losses
  that would have been previously allocated to the 15-Year Subordinate
  Certificates in the absence of the related Loss Allocation Limitation and (c) on
  the earlier to occur of the related Cross-Over Date and the fifth anniversary of
  the related Cut-off Date, to zero; and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 18/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 20 of 270

                    (B) With respect to the 30-Year Loan Groups, as of the Closing
  Date, $23,869,200, subject to reduction from time to time by the amount of Fraud
  Losses that would have been previously allocated to the 30-Year Subordinate
  Certificates in the absence of the related Loss Allocation Limitation. In
  addition, such Fraud Loss Coverage Amount will be reduced as follows: (a) on the
  first anniversary of the Cut-off Date, to an amount equal to $15,912,800 less
  the amount of Fraud Losses that would have been previously allocated to the
  30-Year Subordinate Certificates in the absence of the related Loss Allocation
  Limitation, (b) on the second anniversary of the Cut-off Date, to an amount
  equal to $7,956,400 less the amount of Fraud Losses that would have been
  previously allocated to the 30-Year Subordinate Certificates in the absence of
  the related Loss Allocation Limitation and (c) on the earlier to occur of the
  related Cross-Over Date and the fifth anniversary of the related Cut-off Date,
  to zero.

                    Fraud Loss Coverage Termination Date: The point in time at
  which the Fraud Loss Coverage Amount is reduced to zero.

                    Fraud Losses: Realized Losses on Mortgage Loans as to which a
  loss is sustained by reason of a default arising from fraud, dishonesty or
  misrepresentation in connection with the related Mortgage Loan, including a loss
  by reason of the denial of coverage under any related Primary Insurance Policy
  because of such fraud, dishonesty or misrepresentation as reported by the
  applicable Servicer to the Master Servicer.

                    Freddie Mac: Freddie Mac, a corporate instrumentality of the
  United States created and existing under Title III of the Emergency Home Finance
  Act of 1970, as amended, or any successor thereto.

                    GMAC: GMAC Mortgage Corporation, a Delaware corporation, and
  its successors and assigns, in its capacity as servicer of the GMAC Mortgage
  Loans.

                    GMAC Serviced Mortgage Loans: The Mortgage Loans for which
  GMAC is listed as "Servicer" on the Mortgage Loan Schedule.

                    GMAC Servicing Agreement: The Servicing Agreement, dated as of
  November 1, 2001, between the Transferor and GMAC, as the same may be amended
  from time to time.

                    Greenpoint: Greenpoint Mortgage Funding, Inc., and its
  successors and assigns, in its capacity as Servicer of the Greenpoint Mortgage
  Loans.

                    Greenpoint Mortgage Loans: The Mortgage Loans for which
  Greenpoint is listed as "Servicer" on the Mortgage Loan Schedule.

                    Greenpoint Servicing Agreement: Solely with respect to the
  Greenpoint Mortgage Loans, the Master Loan Purchase and Servicing Agreement,
  dated as of March 1, 2003 between the Transferor, as purchaser, and Greenpoint,
  as seller and as servicer, and as the same may be amended further from time to
  time, and any conveyances related to the Greenpoint Mortgage Loans.

                    Group 1 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 1 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 1 Mortgage
  Loans and net of amounts (i) permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 19/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 21 of 270
  of Section 3.10(b) each as it relates to the Group 1 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 1 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 1, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 1 Certificates: As specified in the Preliminary
  Statement.

                    Group 1 Discount Mortgage Loan: A Group 1 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 1 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 1 Mortgage Loans.

                    Group 1 Non-Discount Mortgage Loan: A Group 1 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 1 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 1 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 1 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 1 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 1 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 1 Mortgage Loan, if it is not yet a Liquidated Loan, received
  during the calendar month preceding the month of such Distribution Date, (e) to
  the extent such Group 1 Mortgage Loan became a Liquidated Loan during the
  calendar month preceding the month of such Distribution Date, the amount of the
  Liquidation Proceeds allocable to principal received during the calendar month
  preceding the month of such Distribution Date with respect to such Group 1
  Mortgage Loan and (f) the sum of (i) all Principal Prepayments in full received
  on such Group 1 Mortgage Loans during the related Prepayment Period, (ii) all
  partial Principal Prepayments on such Group 1 Mortgage Loans applied during the
  related Prepayment Period and (iii) if there are Discount Mortgage Loans in Loan
  Group 1, the portion of Recoveries received during the related Prepayment Period
  that are not required to be distributed to the related Class of Principal Only
  Certificates pursuant to clause (f)(iii) of the definition of "Group PO
  Distribution Amount" for such Loan Group.

                    Group 1 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 1 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 1 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 1 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 1 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 1 Mortgage Loan, and (iii) the Senior Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 1 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
  Excess Loss is sustained with respect to a Group 1 Mortgage Loan that is not a
  Liquidated Loan, the Group 1 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 20/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 22 of 270
                    Group 1 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 1 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
  Excess Loss, on such Group 1 Discount Mortgage Loan, to be allocated to the
  Class 30-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 30-PO Certificates in respect of such losses
  and not distributed to the Class 30-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the Group 1 PO Deferred Amount shall be zero.

                    Group 1 PO Distribution Amount: As to any Distribution Date,
  the sum for all of the Group 1 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 1 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 1 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 1 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 1 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 1 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 1 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 1 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 1 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 1 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 1 Mortgage Loan, but in no event to exceed the Group 1 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 1 Mortgage Loan that is not
  a Liquidated Loan, the Group 1 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 1 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 1 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 1 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 1 Mortgage
  Loans (net of the PO Percentage of each Group 1 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 1 Certificates (other than the
  related Interest Only Certificates).

                    Group 2 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 2 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 2 Mortgage
  Loans and net of amounts (i) permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 2 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 2 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 2, as applicable, the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 21/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 23 of 270
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 2 Certificates: As specified in the Preliminary
  Statement.

                    Group 2 Discount Mortgage Loan: A Group 2 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 2 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 2 Mortgage Loans.

                    Group 2 Non-Discount Mortgage Loan: A Group 2 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 2 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 2 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 2 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 2 Mortgage Loan to the extent it was repurchased by
  the Transferor pursuant to this Agreement, as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 2 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 2 Mortgage Loan, to the extent it is not yet a Liquidated Loan,
  received during the calendar month preceding the month of such Distribution
  Date, (e) to the extent such Group 2 Mortgage Loan that became a Liquidated Loan
  during the calendar month preceding the month of such Distribution Date, the
  amount of the Liquidation Proceeds allocable to principal received during the
  calendar month preceding the month of such Distribution Date with respect to
  such Group 2 Mortgage Loan and (f) the sum of (i) all Principal Prepayments in
  full received on such Group 2 Mortgage Loan during the related Prepayment
  Period, (ii) all partial Principal Prepayments on such Group 2 Mortgage Loan
  applied during the related Prepayment Period and (iii) if there are Discount
  Mortgage Loans in Loan Group 2, the portion of Recoveries received during the
  related Prepayment Period that are not required to be distributed to the related
  Principal Only Certificates pursuant to clause (f)(iii) of the definition of
  "Group PO Distribution Amount" for such Loan Group.

                    Group 2 Optimal Principal Amount: For any Distribution Date,
  the sum of (i) the Senior Percentage of the applicable Non-PO Percentage of all
  amounts described in clauses (a) through (d) of the definition of "Group 2
  Non-PO Formula Principal Amount" for such Distribution Date, (ii) with respect
  to each Group 2 Mortgage Loan that became a Liquidated Loan during the calendar
  month preceding the month of such Distribution Date, the lesser of (A) the
  Senior Percentage of the applicable Non-PO Percentage of the Scheduled Principal
  Balance of such Group 2 Mortgage Loan, or (B) either (a) the Senior Prepayment
  Percentage, or (b) if an Excess Loss was sustained with respect to such
  Liquidated Loan during such prior calendar month, the Senior Percentage, of the
  applicable Non-PO Percentage of the amount of the Liquidation Proceeds allocable
  to principal received with respect to such Group 2 Mortgage Loan, and (iii) the
  Senior Prepayment Percentage of the applicable Non-PO Percentage of the amounts
  described in clause (f) of the definition of "Group 2 Non-PO Formula Principal
  Amount" for such Distribution Date; provided, however, that if a Bankruptcy Loss
  that is an Excess Loss is sustained with respect to a Group 2 Mortgage Loan that
  is not a Liquidated Loan, the Group 2 Optimal Principal Amount will be reduced
  on the related Distribution Date by the Senior Percentage of the applicable
  Non-PO Percentage of the principal portion of such Bankruptcy Loss.

                    Group 2 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 2 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 22/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 24 of 270
  Excess Loss, on such Group 2 Discount Mortgage Loan, to be allocated to the
  Class 30-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 30-PO Certificates in respect of such losses
  and not distributed to the Class 30-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the Group 2 PO Deferred Amount shall be zero.

                    Group 2 PO Distribution Amount: As to any Distribution Date,
  the sum for all of the Group 2 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 2 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 2 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 2 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 2 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 2 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 2 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 2 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 2 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 2 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 2 Mortgage Loan, but in no event to exceed the Group 2 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 2 Mortgage Loan that is not
  a Liquidated Loan, the Group 2 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 2 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 2 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 2 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 2 Mortgage
  Loans (net of the PO Percentage of each Group 2 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 2 Certificates (other than the
  related Interest Only Certificates).

                    Group 3 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 3 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 3 Mortgage
  Loans and net of (i) amounts permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 3 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 3 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 3, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 3 Certificates: As specified in the Preliminary
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 23/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 25 of 270
  Statement.

                    Group 3 Discount Mortgage Loan: A Group 3 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 3 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 3 Mortgage Loans.

                    Group 3 Non-Discount Mortgage Loan: A Group 3 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 3 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 3 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 3 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 3 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement, as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 3 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 3 Mortgage Loan, if it is not yet a Liquidated Loan, received
  during the calendar month preceding the month of such Distribution Date, (e) to
  the extent such Group 3 Mortgage Loan became a Liquidated Loan during the
  calendar month preceding the month of such Distribution Date, the amount of the
  Liquidation Proceeds allocable to principal received during the calendar month
  preceding the month of such Distribution Date with respect to such Group 3
  Mortgage Loan and (f) the sum of (i) all Principal Prepayments in full received
  on such Group 3 Mortgage Loans during the related Prepayment Period, (ii) all
  partial Principal Prepayments on such Group 3 Mortgage Loans applied during the
  related Prepayment Period and (iii) if there are Discount Mortgage Loans in Loan
  Group 3, the portion of Recoveries received during the related Prepayment Period
  that are not required to be distributed to the related Class of Principal Only
  Certificates pursuant to clause (f)(iii) of the definition of "Group PO
  Distribution Amount" for such Loan Group.

                    Group 3 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 3 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 3 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 3 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 3 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 3 Mortgage Loan, and (iii) the Senior Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 3 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
  Excess Loss is sustained with respect to a Group 3 Mortgage Loan that is not a
  Liquidated Loan, the Group 3 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

                    Group 3 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 3 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
  Excess Loss, on such Group 3 Discount Mortgage Loan, to be allocated to the
  Class 30-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 30-PO Certificates in respect of such losses
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 24/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 26 of 270
  and not distributed to the Class 30-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the related Group 3 PO Deferred Amount shall
  be zero.

                    Group 3 PO Distribution Amount: As to any Distribution Date,
  the sum for all of the Group 3 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 3 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 3 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 3 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 3 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 3 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 3 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 3 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 3 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 3 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 3 Mortgage Loan, but in no event to exceed the Group 3 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 3 Mortgage Loan that is not
  a Liquidated Loan, the Group 3 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 3 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 3 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 3 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 3 Mortgage
  Loans (net of the PO Percentage of each Group 3 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 3 Certificates (other than the
  related Interest Only Certificates).

                    Group 4 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 4 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 4 Mortgage
  Loans and net of (i) amounts permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 4 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 4 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 4, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 4 Certificates: As specified in the Preliminary
  Statement.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 25/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 27 of 270
                    Group 4 Discount Mortgage Loan: A Group 4 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 4 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 4 Mortgage Loans.

                    Group 4 Non-Discount Mortgage Loan: A Group 4 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 4 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 4 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 4 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 4 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement, as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 4 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 4 Mortgage Loan, if it is not yet a Liquidated Loan, received
  during the calendar month preceding the month of such Distribution Date, (e) to
  the extent such Group 4 Mortgage Loan became a Liquidated Loan during the
  calendar month preceding the month of such Distribution Date, the amount of the
  Liquidation Proceeds allocable to principal received during the calendar month
  preceding the month of such Distribution Date with respect to such Group 4
  Mortgage Loan and (f) the sum of (i) all Principal Prepayments in full received
  on such Group 4 Mortgage Loans during the related Prepayment Period, (ii) all
  partial Principal Prepayments on such Group 4 Mortgage Loans applied during the
  related Prepayment Period and (iii) if there are Discount Mortgage Loans in Loan
  Group 4, the portion of Recoveries received during the related Prepayment Period
  that are not required to be distributed to the related Class of Principal Only
  Certificates pursuant to clause (f)(iii) of the definition of "Group PO
  Distribution Amount" for such Loan Group.

                    Group 4 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 4 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 4 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 4 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 4 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 4 Mortgage Loan, and (iii) the Senior Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 4 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
  Excess Loss is sustained with respect to a Group 4 Mortgage Loan that is not a
  Liquidated Loan, the Group 4 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

                    Group 4 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 4 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
  Excess Loss, on such Group 4 Discount Mortgage Loan, to be allocated to the
  Class 30-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 30-PO Certificates in respect of such losses
  and not distributed to the Class 30-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the related Group 4 PO Deferred Amount shall
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 26/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 28 of 270
  be zero.

                    Group 4 PO Distribution Amount: As to any Distribution Date,
  the sum for all of the Group 4 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 4 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 4 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 4 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 4 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 4 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 4 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 4 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 4 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 4 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 4 Mortgage Loan, but in no event to exceed the Group 4 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 4 Mortgage Loan that is not
  a Liquidated Loan, the Group 4 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 4 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 4 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 4 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 4 Mortgage
  Loans (net of the PO Percentage of each Group 4 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 4 Certificates (other than the
  related Interest Only Certificates).

                    Group 5 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 5 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 5 Mortgage
  Loans and net of (i) amounts permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 5 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 5 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 5, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 5 Certificates: As specified in the Preliminary
  Statement.

                    Group 5 Discount Mortgage Loan: A Group 5 Mortgage Loan that
  is a Discount Mortgage Loan.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 27/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 29 of 270

                    Group 5 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 5 Mortgage Loans.

                    Group 5 Non-Discount Mortgage Loan: A Group 5 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 5 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 5 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 5 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 5 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement, as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 5 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 5 Mortgage Loan, if it is not yet a Liquidated Loan, received
  during the calendar month preceding the month of such Distribution Date, (e) to
  the extent such Group 5 Mortgage Loan became a Liquidated Loan during the
  calendar month preceding the month of such Distribution Date, the amount of the
  Liquidation Proceeds allocable to principal received during the calendar month
  preceding the month of such Distribution Date with respect to such Group 5
  Mortgage Loan and (f) the sum of (i) all Principal Prepayments in full received
  on such Group 5 Mortgage Loans during the related Prepayment Period, (ii) all
  partial Principal Prepayments on such Group 5 Mortgage Loans applied during the
  related Prepayment Period and (iii) if there are Discount Mortgage Loans in Loan
  Group 5, the portion of Recoveries received during the related Prepayment Period
  that are not required to be distributed to the related Class of Principal Only
  Certificates pursuant to clause (f)(iii) of the definition of "Group PO
  Distribution Amount" for such Loan Group.

                    Group 5 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 5 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 5 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 5 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 5 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 5 Mortgage Loan, and (iii) the Senior Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 5 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
  Excess Loss is sustained with respect to a Group 5 Mortgage Loan that is not a
  Liquidated Loan, the Group 5 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

                    Group 5 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 5 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
  Excess Loss, on such Group 5 Discount Mortgage Loan, to be allocated to the
  Class 15-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 15-PO Certificates in respect of such losses
  and not distributed to the Class 15-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the Group 5 PO Deferred Amount shall be zero.

                          Group 5 PO Distribution Amount: As to any Distribution Date,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 28/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 30 of 270
  the sum for all of the Group 5 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 5 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 5 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement, as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 5 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 5 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 5 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 5 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 5 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 5 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 5 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 5 Mortgage Loan, but in no event to exceed the Group 5 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 5 Mortgage Loan that is not
  a Liquidated Loan, the Group 5 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 5 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 5 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 5 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 5 Mortgage
  Loans (net of the PO Percentage of each Group 5 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 5 Certificates (other than the
  related Interest Only Certificates).

                    Group 6 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 6 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 6 Mortgage
  Loans and net of (i) amounts permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 6 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 6 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 6, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 6 Certificates: As specified in the Preliminary
  Statement.

                    Group 6 Discount Mortgage Loan: A Group 6 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 6 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 6 Mortgage Loans.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 29/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 31 of 270

                    Group 6 Non-Discount Mortgage Loan: A Group 6 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 6 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 6 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 6 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 6 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement, (c) the Substitution Adjustment Amount in
  connection with any Deleted Mortgage Loan related to Loan Group 6 received with
  respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation
  Proceeds allocable to recoveries of principal of such Group 6 Mortgage Loan, if
  it is not yet a Liquidated Loan, received during the calendar month preceding
  the month of such Distribution Date, (e) to the extent such Group 6 Mortgage
  Loan became a Liquidated Loan during the calendar month preceding the month of
  such Distribution Date, the amount of the Liquidation Proceeds allocable to
  principal received during the calendar month preceding the month of such
  Distribution Date with respect to such Group 6 Mortgage Loan and (f) the sum of
  (i) all Principal Prepayments in full received on such Group 6 Mortgage Loans
  during the related Prepayment Period, (ii) all partial Principal Prepayments on
  such Group 6 Mortgage Loans applied during the related Prepayment Period and
  (iii) if there are Discount Mortgage Loans in Loan Group 6, the portion of
  Recoveries received during the related Prepayment Period that are not required
  to be distributed to the related Class of Principal Only Certificates pursuant
  to clause (f)(iii) of the definition of "Group PO Distribution Amount" for such
  Loan Group.

                    Group 6 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 6 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 6 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 6 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 6 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 6 Mortgage Loan, and (iii) the Senior Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 6 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
  Excess Loss is sustained with respect to a Group 6 Mortgage Loan that is not a
  Liquidated Loan, the Group 6 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

                    Group 6 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 6 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 6 Subordinate Amount: As to any Distribution Date,
  the excess of (i) the aggregate Scheduled Principal Balance of the Group 6
  Mortgage Loans (net of the PO Percentage of each Group 6 Mortgage Loan) over
  (ii) the sum of the Class Principal Balances of the Group 6 Certificates
  (other than the related Interest Only Certificates).

                    Group 7 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 30/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 32 of 270
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 7 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 7 Mortgage
  Loans and net of (i) amounts permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 7 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 7 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 7, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 7 Certificates: As specified in the Preliminary
  Statement.

                    Group 7 Discount Mortgage Loan: A Group 7 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 7 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 7 Mortgage Loans.

                    Group 7 Non-Discount Mortgage Loan: A Group 7 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 7 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 7 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 7 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 7 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement, as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 7 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 7 Mortgage Loan, if it is not yet a Liquidated Loan, received
  during the calendar month preceding the month of such Distribution Date, (e) to
  the extent such Group 7 Mortgage Loan became a Liquidated Loan during the
  calendar month preceding the month of such Distribution Date, the amount of the
  Liquidation Proceeds allocable to principal received during the calendar month
  preceding the month of such Distribution Date with respect to such Group 7
  Mortgage Loan and (f) the sum of (i) all Principal Prepayments in full received
  on such Group 7 Mortgage Loans during the related Prepayment Period, (ii) all
  partial Principal Prepayments on such Group 7 Mortgage Loans applied during the
  related Prepayment Period and (iii) if there are Discount Mortgage Loans in Loan
  Group 7, the portion of Recoveries received during the related Prepayment Period
  that are not required to be distributed to the related Class of Principal Only
  Certificates pursuant to clause (f)(iii) of the definition of "Group PO
  Distribution Amount" for such Loan Group.

                    Group 7 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 7 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 7 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 7 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 7 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 7 Mortgage Loan, and (iii) the Senior Prepayment
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 31/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 33 of 270
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 7 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
  Excess Loss is sustained with respect to a Group 7 Mortgage Loan that is not a
  Liquidated Loan, the Group 7 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

                    Group 7 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 7 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
  Excess Loss, on such Group 7 Discount Mortgage Loan, to be allocated to the
  Class 15-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 15-PO Certificates in respect of such losses
  and not distributed to the Class 15-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the Group 7 PO Deferred Amount shall be zero.

                    Group 7 PO Distribution Amount: As to any Distribution Date,
  the sum for all of the Group 7 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 7 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 7 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 7 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 7 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 7 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 7 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 7 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 7 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 7 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 7 Mortgage Loan, but in no event to exceed the Group 7 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 7 Mortgage Loan that is not
  a Liquidated Loan, the Group 7 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 7 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 7 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 7 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 7 Mortgage
  Loans (net of the PO Percentage of each Group 7 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 7 Certificates (other than the
  related Interest Only Certificates).

                    Group 8 Available Funds: As to any Distribution Date, the sum
  of (a) the aggregate amount held in the Collection Account at the close of
  business on the related Servicer Remittance Date and, without duplication, on
  deposit in the Distribution Account at the close of business of the related
  Distribution Account Deposit Date, attributable to the Group 8 Mortgage Loans
  net of the Amount Held for Future Distribution related to the Group 8 Mortgage
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 32/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 34 of 270
  Loans and net of (i) amounts permitted to be withdrawn from the Collection
  Account pursuant to clauses (i)-(viii) inclusive and clauses (x) and (xi) of
  Section 3.10(a) and (ii) after giving effect to all amounts deposited to the
  Distribution Account from the Collection Account, amounts permitted to be
  withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive
  of Section 3.10(b) each as it relates to the Group 8 Mortgage Loans, (b) the
  amount of the related Advances related to the Group 8 Mortgage Loans and (c) in
  connection with Defective Mortgage Loans in Loan Group 8, as applicable, the
  aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited
  on the related Distribution Account Deposit Date.

                          Group 8 Certificates: As specified in the Preliminary
  Statement.

                    Group 8 Discount Mortgage Loan: A Group 8 Mortgage Loan that
  is a Discount Mortgage Loan.

                    Group 8 Mortgage Loans: Those Mortgage Loans identified on the
  Mortgage Loan Schedule as Group 8 Mortgage Loans.

                    Group 8 Non-Discount Mortgage Loan: A Group 8 Mortgage Loan
  that is a Non-Discount Mortgage Loan.

                    Group 8 Non-PO Formula Principal Amount: As to any
  Distribution Date, the sum for all Group 8 Mortgage Loans of the applicable
  Non-PO Percentage of (a) the principal portion of each Scheduled Payment
  (without giving effect, prior to the Bankruptcy Coverage Termination Date, to
  any reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 8 Mortgage Loan on the related Due Date, (b) the
  Purchase Price of such Group 8 Mortgage Loan if it was repurchased by the
  Transferor pursuant to this Agreement, as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 8 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 8 Mortgage Loan, if it is not yet a Liquidated Loan, received
  during the calendar month preceding the month of such Distribution Date, (e) to
  the extent such Group 8 Mortgage Loan became a Liquidated Loan during the
  calendar month preceding the month of such Distribution Date, the amount of the
  Liquidation Proceeds allocable to principal received during the calendar month
  preceding the month of such Distribution Date with respect to such Group 8
  Mortgage Loan and (f) the sum of (i) all Principal Prepayments in full received
  on such Group 8 Mortgage Loans during the related Prepayment Period, (ii) all
  partial Principal Prepayments on such Group 8 Mortgage Loans applied during the
  related Prepayment Period and (iii) if there are Discount Mortgage Loans in Loan
  Group 8, the portion of Recoveries received during the related Prepayment Period
  that are not required to be distributed to the related Class of Principal Only
  Certificates pursuant to clause (f)(iii) of the definition of "Group PO
  Distribution Amount" for such Loan Group.

                    Group 8 Optimal Principal Amount: For any Distribution Date,
  the sum for all Group 8 Mortgage Loans of (i) the Senior Percentage of the
  applicable Non-PO Percentage of all amounts described in clauses (a) through (d)
  of the definition of "Group 8 Non-PO Formula Principal Amount" for such
  Distribution Date, (ii) with respect to each Group 8 Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the lesser of (A) the Senior Percentage of the applicable
  Non-PO Percentage of the Scheduled Principal Balance of such Group 8 Mortgage
  Loan, or (B) either (a) the Senior Prepayment Percentage, or (b) if an Excess
  Loss was sustained with respect to such Liquidated Loan during such prior
  calendar month, the Senior Percentage, of the applicable Non-PO Percentage of
  the amount of the Liquidation Proceeds allocable to principal received with
  respect to such Group 8 Mortgage Loan, and (iii) the Senior Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of "Group 8 Non-PO Formula Principal Amount" for
  such Distribution Date; provided, however, that if a Bankruptcy Loss that is an
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 33/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 35 of 270
  Excess Loss is sustained with respect to a Group 8 Mortgage Loan that is not a
  Liquidated Loan, the Group 8 Optimal Principal Amount will be reduced on the
  related Distribution Date by the Senior Percentage of the applicable Non-PO
  Percentage of the principal portion of such Bankruptcy Loss.

                    Group 8 PO Deferred Amount: As to any Distribution Date on or
  prior to the related Cross-Over Date, the sum of (i) the sum for all of the
  Group 8 Discount Mortgage Loans of the applicable PO Percentage for each such
  Mortgage Loan of the principal portion of each Realized Loss, other than an
  Excess Loss, on such Group 8 Discount Mortgage Loan, to be allocated to the
  Class 30-PO Certificates on such Distribution Date and (ii) all amounts
  previously allocated to the Class 30-PO Certificates in respect of such losses
  and not distributed to the Class 30-PO Certificates on prior Distribution Dates.
  After the related Cross-Over Date, the Group 8 PO Deferred Amount shall be zero.

                    Group 8 PO Distribution Amount: As to any Distribution Date,
  the sum for all of the Group 8 Discount Mortgage Loans of the applicable PO
  Percentage of (a) the principal portion of each Scheduled Payment (without
  giving effect, prior to the Bankruptcy Coverage Termination Date, to any
  reductions thereof caused by any Debt Service Reductions or Deficient
  Valuations) due on such Group 8 Mortgage Loan on the related Due Date, (b) the
  Scheduled Principal Balance of such Group 8 Mortgage Loan if it was repurchased
  by the Transferor pursuant to this Agreement, as of such Distribution Date, (c)
  the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to Loan Group 8 received with respect to such Distribution Date, (d) any
  Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal
  of such Group 8 Mortgage Loan, to the extent such Mortgage Loan is not yet a
  Liquidated Loan, received during the calendar month preceding the month of such
  Distribution Date, (e) to the extent such Group 8 Mortgage Loan became a
  Liquidated Loan during the month preceding the calendar month of such
  Distribution Date, the lesser of (i) the Scheduled Principal Balance of such
  Group 8 Mortgage Loan and (ii) the amount of Liquidation Proceeds allocable to
  principal received during the month preceding the month of such Distribution
  Date with respect to such Group 8 Mortgage Loan and (f) the sum of (i) any
  Principal Prepayments in full with respect to such Group 8 Mortgage Loan
  received during the related Prepayment Period, (ii) all partial Principal
  Prepayments with respect to such Group 8 Mortgage Loan applied during the
  related Prepayment Period and (iii) any Recoveries received in respect of such
  Group 8 Mortgage Loan, but in no event to exceed the Group 8 PO Deferred Amount
  for such Distribution Date; provided, however, that if a Bankruptcy Loss that is
  an Excess Loss is sustained with respect to a Group 8 Mortgage Loan that is not
  a Liquidated Loan, the Group 8 PO Principal Distribution Amount will be reduced
  on the related Distribution Date by the applicable PO Percentage of the
  principal portion of such Bankruptcy Loss.

                    Group 8 Pool Principal Balance: As to any Distribution Date,
  the aggregate of the Scheduled Principal Balances of the Group 8 Mortgage Loans
  which were Outstanding Mortgage Loans on the Due Date in the month preceding the
  month of such Distribution Date.

                    Group 8 Subordinate Amount: As to any Distribution Date, the
  excess of (i) the aggregate Scheduled Principal Balance of the Group 8 Mortgage
  Loans (net of the PO Percentage of each Group 8 Mortgage Loan) over (ii) the sum
  of the Class Principal Balances of the Group 8 Certificates (other than the
  related Interest Only Certificates).

                    Group Available Funds: Any of the Group 1 Available Funds,
  Group 2 Available Funds, Group 3 Available Funds, Group 4 Available Funds, Group
  5 Available Funds, Group 6 Available Funds, Group 7 Available Funds or Group 8
  Available Funds, as applicable.

                    Group PO Deferred Amount: Any of the Group 1 PO Deferred
  Amount, Group 2 PO Deferred Amount, Group 3 PO Deferred Amount, Group 4 PO
  Deferred Amount, Group 5 PO Deferred Amount, Group 7 PO Deferred Amount and
  Group 8 PO Deferred Amount, as applicable.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 34/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 36 of 270

                    Group Pool Principal Balance: Any of the Group 1 Pool
  Principal Balance, Group 2 Pool Principal Balance, Group 3 Pool Principal
  Balance, Group 4 Pool Principal Balance, Group 5 Pool Principal Balance, Group 6
  Pool Principal Balance, Group 7 Pool Principal Balance or Group 8 Pool Principal
  Balance, as applicable.

                    Group Subordinate Amount: Any of the Group 1 Subordinate
  Amount, Group 2 Subordinate Amount, Group 3 Subordinate Amount, Group 4
  Subordinate Amount, Group 5 Subordinate Amount, Group 6 Subordinate Amount,
  Group 7 Subordinate Amount or Group 8 Subordinate Amount, as applicable.

                    HUD: The United States Department of Housing and Urban
  Development or any successor thereto.

                    Indirect Participant: A broker, dealer, bank or other
  financial institution or other Person that clears through or maintains a
  custodial relationship with a Depository Participant.

                    Initial Bankruptcy Coverage Amount: With respect to the
  15-Year Loan Groups, $150,000. With respect to the 30-Year Loan Groups,
  $245,459.

                    Insolvency Proceeding: With respect to any Person: (i) any
  case, action, or proceeding with respect to such Person before any court or
  other governmental authority relating to bankruptcy, reorganization, insolvency,
  liquidation, receivership, dissolution, winding-up, or relief of debtors; or
  (ii) any general assignment for the benefit of creditors, composition,
  marshaling of assets for creditors, or other, similar arrangement in respect of
  the creditors generally of such Person or any substantial portion of such
  Person's creditors, in any case undertaken under federal, state or foreign law,
  including the Bankruptcy Code.

                    Insurance Policy: With respect to any Mortgage Loan included
  in the Trust Fund, any insurance policy, including all riders and endorsements
  thereto in effect, including any replacement policy or policies for any
  Insurance Policies.

                    Insurance Proceeds: Proceeds paid by an insurer pursuant to
  any Insurance Policy, in each case other than any amount included in such
  Insurance Proceeds in respect of Insured Expenses, to the extent such proceeds
  are not applied to the restoration of the related Mortgaged Property or released
  to the borrower in accordance with the applicable Servicer's normal servicing
  procedures.

                    Insured Expenses: Expenses covered by an Insurance Policy or
  any other insurance policy with respect to the Mortgage Loans.

                    Interest Accrual Period: With respect to each Class of
  Certificates, each Lower-Tier REMIC Regular Interest and any Distribution Date,
  the period from and including the first day of the month immediately preceding
  the month in which such Distribution Date occurs, commencing July 1, 2003, to
  and including the last day of such immediately preceding month.

                          Interest Only Certificates: As specified in the Preliminary
  Statement.

                    Latest Possible Maturity Date: The Distribution Date following
  the third anniversary of the scheduled maturity date of the Mortgage Loan having
  the latest scheduled maturity date as of the Cut-off Date.

                    Lender-Paid Mortgage Insurance Amount: With respect to any
  Lender-Paid Mortgage Insurance Loan, the interest portion of each Scheduled
  Payment that is paid by the related Mortgagor that will be used to pay the
  monthly premium of the "lender-paid" Primary Insurance Policy on such
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 35/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 37 of 270
  Lender-Paid Mortgage Insurance Loan, which is calculated by multiplying the
  Scheduled Principal Balance as of the related date of determination on such
  Lender-Paid Mortgage Insurance Loan by the applicable Lender-Paid Mortgage
  Insurance Rate.

                    Lender-Paid Mortgage Insurance Loan: Each of the Mortgage
  Loans identified on the Mortgage Loan Schedule as having a Lender-Paid Mortgage
  Insurance Rate.

                    Lender-Paid Mortgage Insurance Rate: With respect to any
  Lender-Paid Mortgage Insurance Loan, a per annum rate equal to the percentage
  indicated on the Mortgage Loan Schedule under the heading "Lender-Paid Mortgage
  Insurance Rate."

                    Liquidated Loan: With respect to any Distribution Date, a
  defaulted Mortgage Loan (including any REO Property) which was liquidated in the
  calendar month preceding the month of such Distribution Date and as to which the
  applicable Servicer or the Master Servicer, as the case may be, has determined
  (in accordance with the applicable Servicing Agreement and this Agreement) that
  it has received all amounts it expects to receive in connection with the
  liquidation of such Mortgage Loan, including the final disposition of an REO
  Property.

                    Liquidation Proceeds: Amounts, including Insurance Proceeds,
  received in connection with the partial or complete liquidation of defaulted
  Mortgage Loans, whether through trustee's sale, foreclosure sale or otherwise or
  amounts received in connection with any condemnation or partial release of a
  Mortgaged Property and any other proceeds received in connection with an REO
  Property, less the sum of related unreimbursed Servicing Fees, Servicing
  Advances and Advances.

                    Loan Group: Any of Loan Group 1, Loan Group 2, Loan Group 3,
  Loan Group 4, Loan Group 5, Loan Group 6, Loan Group 7 and Loan Group 8, as
  applicable.

                          Loan Group 1: The Group 1 Mortgage Loans.

                          Loan Group 2:        The Group 2 Mortgage Loans.

                          Loan Group 3: The Group 3 Mortgage Loans.

                          Loan Group 4: The Group 4 Mortgage Loans.

                          Loan Group 5: The Group 5 Mortgage Loans.

                          Loan Group 6: The Group 6 Mortgage Loans.

                          Loan Group 7: The Group 7 Mortgage Loans.

                          Loan Group 8: The Group 8 Mortgage Loans.

                    Loan-to-Value Ratio: With respect to any Mortgage Loan and as
  to any date of determination, the fraction (expressed as a percentage) the
  numerator of which is the principal balance of the related Mortgage Loan at such
  date of determination and the denominator of which is the Appraised Value of the
  related Mortgaged Property.

                    London Business Day: Any Business Day on which banks are
  open for dealing in foreign currency and exchange in London, England and the
  City of New York.

                          Loss Allocation Limitation: As defined in Section 4.03(c)
  hereof.

                          Lost    Mortgage      Note:     Any    Mortgage     Note the   original   of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 36/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 38 of 270
  which was permanently lost or destroyed and has not been replaced.

                          Lower-Tier REMIC: As described in the Preliminary Statement.

                    Lower-Tier REMIC Interest: Any one of the Lower-Tier REMIC
  Regular Interests or the Class A-LR Interest.

                    Lower-Tier REMIC Regular Interest: Any of the Class L-1B
  Interest, Class L-2B Interest, Class L-3B Interest, Class L-4B Interest, Class
  L-5B Interest, Class L-6B Interest, Class L-7B Interest, Class L-8B Interest,
  Class L-1Q Interest, Class L-2Q Interest, Class L-3Q Interest, Class L-4Q
  Interest, Class L-5Q Interest, Class L-6Q Interest, Class L-7Q Interest, Class
  L-8Q Interest, Class L-9Q Interest, Class 1-A-LX Interest, Class 2-A-LX
  Interest, Class 3-A-LX Interest, Class 4-A-LX Interest, Class 5-A-LX Interest,
  Class 6-A-LX Interest, Class 7-A-LX Interest, Class 8-A-LX Interest, Class 1-LPO
  Interest, Class 2-LPO Interest, Class 3-LPO Interest, Class 4-LPO Interest,
  Class 5-LPO Interest, Class 7-LPO Interest and Class 8-LPO Interest.

                    Lower-Tier Subordinated Balance Ratio: The ratio among the
  principal balances of the Class L-1B Interest, Class L-2B Interest, Class L-3B
  Interest, Class L-4B Interest, Class L-5B Interest, Class L-6B Interest, Class
  L-7B Interest and Class L-8B Interest, equal to the ratio among the Group 1
  Subordinate Amount, the Group 2 Subordinate Amount, the Group 3 Subordinate
  Amount, the Group 4 Subordinate Amount, the Group 5 Subordinate Amount, the
  Group 6 Subordinate Amount, the Group 7 Subordinate Amount and the Group 8
  Subordinate Amount.

                    Majority in Interest: As to any Class of Regular Certificates,
  the Holders of Certificates of such Class evidencing, in the aggregate, at least
  51% of the Percentage Interests evidenced by all Certificates of such Class.

                          Master Servicer Event of Termination: As defined in Section
  7.01 hereof.

                    Master Servicer or Wells Fargo: Wells Fargo Bank Minnesota,
  N.A., a national banking association, and its successors and assigns, in its
  capacity as Master Servicer and as a Custodian, as the case may be, hereunder.

                    Master Servicing Compensation: (a) All investment earnings
  on amounts on deposit in the Collection Account and the Distribution Account
  (other than the WMMSC Investment Earnings Amount) plus, (b) with respect to
  the WFHM Serviced Mortgage Loans, an additional fee equal to (i) 1/12 of the
  Master Servicing Fee Rate multiplied by (ii) the Scheduled Principal Balance
  of the WFHM Serviced Mortgage Loans for which the Master Servicer is entitled
  to a fee (as specified on the Mortgage Loan Schedule) as of the Due Date in
  the month preceding the month in which the related Distribution Date occurs.

                    Master Servicing Fee Rate: With respect to the WFHM Serviced
  Mortgage Loans, 0.03% per annum.

                    Master Servicing Officer: Any officer of the Master Servicer
  involved in, or responsible for, the administration and master servicing of the
  Mortgage Loans.

                          MERS:     As defined in Section 2.01.

                    Moody's: Moody's Investors Service, Inc., or any successor
  thereto. If Moody's is designated as a Rating Agency in the Preliminary
  Statement, for purposes of Section 10.05(b), the address for notices to Moody's
  shall be Moody's Investors Service, Inc., 99 Church Street, New York, New York
  10007, Attention: Residential Mortgage Monitoring Group, or such other address
  as Moody's may hereafter furnish to each other party to this Agreement.

                    Mortgage: The mortgage, deed of trust or other instrument
  creating a first lien on an estate in fee simple or leasehold interest in real
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 37/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 39 of 270
  property securing a Mortgage Note.

                    Mortgage File: The mortgage documents listed in Section 2.01
  hereof pertaining to a particular Mortgage Loan and any additional documents
  delivered to the related Custodian to be added to the Mortgage File pursuant to
  this Agreement.

                    Mortgage Loan Purchase Agreement: The Mortgage Loan Purchase
  Agreement, dated as of July 1, 2003, between the Transferor and the Depositor.

                    Mortgage Loan Schedule: The list of Mortgage Loans (as from
  time to time amended by the related Custodian to reflect the addition of
  Eligible Substitute Mortgage Loans and the deletion of Deleted Mortgage Loans
  pursuant to the provisions of this Agreement) transferred to the Trustee as part
  of the Trust Fund and from time to time subject to this Agreement, attached
  hereto as Schedule I, setting forth the following information with respect to
  each Mortgage Loan: (1) the Mortgage Loan identifying number; (2) the
  Mortgagor's first and last name; (3) the street address of the Mortgaged
  Property including the city, state and zip code; (4) the original principal
  balance of the Mortgage Loan; (5) the Scheduled Principal Balance of the
  Mortgage Loan as of the close of business on the Cut-off Date; (6) the unpaid
  principal balance of the Mortgage Loan as of the close of business on the
  Cut-off Date; (7) the last scheduled Due Date on which a Scheduled Payment was
  applied to the Scheduled Principal Balance; (8) the last Due Date on which a
  Scheduled Payment was actually applied to the unpaid principal balance; (9) the
  Mortgage Rate in effect immediately following origination; (10) the Mortgage
  Rate in effect immediately following the Cut-off Date (if different from (9));
  (11) the amount of the Scheduled Payment at origination; (12) the amount of the
  Scheduled Payment as of the Cut-off Date (if different from (11)); (13) a code
  indicating whether the Mortgaged Property is owner-occupied, a second home or an
  investor property; (14) a code indicating whether the Mortgaged Property is a
  single family residence, a two-family residence, a three-family residence, a
  four-family residence, a planned-unit development, or a condominium; (15) a code
  indicating the loan purpose (i.e., purchase, rate/term refinance, cash-out
  refinance); (16) the stated maturity date; (17) the original months to maturity;
  (18) the remaining months to maturity from the Cut-off Date based on the
  original amortization schedule and, if different, the remaining months to
  maturity expressed in the same manner but based on the actual amortization
  schedule; (19) the origination date of the Mortgage Loan; (20) the Loan-to-Value
  Ratio at origination; (21) the date on which the first Scheduled Payment was due
  on the Mortgage Loan after the origination date; (22) a code indicating the
  documentation style of the Mortgage Loan; (23) a code indicating if the Mortgage
  Loan is subject to a Primary Insurance Policy and, if so, the name of the
  Qualified Mortgage Insurer, the certificate number and the coverage amount of
  the Primary Insurance Policy; (24) the Servicing Fee Rate; (25) a code
  indicating whether the Mortgage Loan is subject to a prepayment penalty and, if
  so, the term of such prepayment penalty; (26) the credit score (or mortgage
  score) of the Mortgagor; (27) the debt-to-income ratio of the Mortgage Loan;
  (28) a code indicating the originator of the Mortgage Loan; (29) a code
  indicating whether the Mortgage Loan is a Group 1 Mortgage Loan, Group 2
  Mortgage Loan, Group 3 Mortgage Loan, Group 4 Mortgage Loan, Group 5 Mortgage
  Loan, Group 6 Mortgage Loan, Group 7 Mortgage Loan or Group 8 Mortgage Loan;
  (30) the Loan Sale Date; (31) the initial Servicer; (32) a code indicating the
  applicable Custodian; (33) a code indicating whether the Master Servicer is
  entitled to a fee for such Mortgage Loan; and (34) a code indicating if the
  Mortgage Loan is subject to a "lender-paid" Primary Insurance Policy and, if so,
  the name of the Qualified Mortgage Insurer, the certificate number and the
  coverage amount of the Primary Insurance Policy, and the Lender-Paid Mortgage
  Insurance Rate.

                    Mortgage Loans: Such of the mortgage loans transferred and
  assigned to the Trustee pursuant to the provisions hereof as from time to time
  are held as a part of the Trust Fund (including any REO Property), the mortgage
  loans so held being identified in the Mortgage Loan Schedule, notwithstanding
  foreclosure or other acquisition of title of the related Mortgaged Property.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 38/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 40 of 270

                    Mortgage Note: The original executed note or other evidence of
  the indebtedness of a Mortgagor under a Mortgage Loan.

                    Mortgage Rate: The annual rate of interest borne by a Mortgage
  Note from time to time.

                          Mortgaged Property: The underlying property securing a
  Mortgage Loan.

                          Mortgagor: The obligor(s) on a Mortgage Note.

                    National City: National City Mortgage Co., an Ohio
  corporation, and its successors and assigns, in its capacity as Servicer of the
  National City Mortgage Loans to the Transferor.

                    National City Mortgage Loans: The Mortgage Loans for which
  National City is listed as "Servicer" on the Mortgage Loan Schedule.

                    National City Servicing Agreement: Solely with respect to the
  National City Mortgage Loans, the Master Seller's Warranties and Servicing
  Agreement, dated as of October 1, 2001, between the Transferor and National
  City, as the same may be amended from time to time, and any assignments and
  conveyances related to the National City Mortgage Loans.

                    Net Mortgage Rate: As to each Mortgage Loan, and at any time,
  the per annum rate equal to the Mortgage Rate less (i) the related Servicing Fee
  Rate, (ii) the Master Servicing Fee Rate, if applicable and (iii) the
  Lender-Paid Mortgage Insurance Rate, if applicable. For purposes of determining
  whether any Eligible Substitute Mortgage Loan is a Discount Mortgage Loan or a
  Non-Discount Mortgage Loan and for purposes of calculating the applicable PO
  Percentage and applicable Non-PO Percentage, each Eligible Substitute Mortgage
  Loan shall be deemed to have a Net Mortgage Rate equal to the Net Mortgage Rate
  of the Deleted Mortgage Loan for which it is substituted.

                    Net Prepayment Interest Shortfalls: As to any Distribution
  Date and Loan Group, the amount by which the aggregate of Prepayment Interest
  Shortfalls for that Loan Group during the related Prepayment Period exceeds the
  amount of Compensating Interest available to such Loan Group for such
  Distribution Date.

                    Nexstar: Nexstar Financial Corporation, and its successors and
  assigns, in its capacity as Servicer of the Nexstar Mortgage Loans to the
  Transferor.

                    Nexstar Mortgage Loans: The Mortgage Loans for which Nexstar
  is listed as "Servicer" on the Mortgage Loan Schedule.

                    Nexstar Servicing Agreement: Solely with respect to the
  Nexstar Mortgage Loans, the Master Loan Purchase and Servicing Agreement, dated
  as of August 1, 2002, between the Transferor and Nexstar, as the same may be
  amended from time to time, and any assignments and conveyances related to the
  Nexstar Mortgage Loans.

                    Non-Discount Mortgage Loan: Any Mortgage Loan with a Net
  Mortgage Rate that is greater than or equal to the related Required Coupon as of
  the Cut-off Date.

                    Non-PO Formula Principal Amount: As to any Distribution Date
  and any Loan Group, the sum for all Mortgage Loans in such Loan Group of the
  applicable Non-PO Percentage of (a) the principal portion of each Scheduled
  Payment (without giving effect, prior to the Bankruptcy Coverage Termination
  Date, to any reductions thereof caused by any Debt Service Reductions or
  Deficient Valuations) due on each such Mortgage Loan on the related Due Date,
  (b) the Purchase Price of each such Mortgage Loan that was repurchased by the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 39/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 41 of 270
  Transferor pursuant to this Agreement as of such Distribution Date, (c) the
  Substitution Adjustment Amount in connection with any Deleted Mortgage Loan
  related to such Loan Group received with respect to such Distribution Date, (d)
  any Liquidation Proceeds (including Insurance Proceeds) allocable to recoveries
  of principal of Mortgage Loans related to such Loan Group that are not yet
  Liquidated Loans received during the calendar month preceding the month of such
  Distribution Date, (e) with respect to each such Mortgage Loan that became a
  Liquidated Loan during the calendar month preceding the month of such
  Distribution Date, the amount of the Liquidation Proceeds allocable to principal
  received during the calendar month preceding the month of such Distribution Date
  with respect to such Mortgage Loan and (f) the sum of (i) all Principal
  Prepayments in full related to such Mortgage Loans received during the related
  Prepayment Period, (ii) all partial Principal Prepayments related to such
  Mortgage Loans and applied during the related Prepayment Period and (iii) the
  portion of Recoveries received during the related Prepayment Period that are not
  required to be distributed to the Class PO Certificates pursuant to clause
  (f)(iii) of the definition of each "Group PO Distribution Amount".

                    Non-PO Percentage: As to any Discount Mortgage Loan, a
  fraction (expressed as a percentage) the numerator of which is the Net Mortgage
  Rate of such Discount Mortgage Loan and the denominator of which is the related
  Required Coupon. As to any Non-Discount Mortgage Loan, 100%.

                    Nonrecoverable Advance: Any portion of an Advance previously
  made or proposed to be made by the applicable Servicer or the Master Servicer,
  as the case may be, that, in the good faith judgment of the applicable Servicer
  or the Master Servicer, will not be ultimately recoverable by the applicable
  Servicer or the Master Servicer from the related Mortgagor, related Liquidation
  Proceeds or otherwise.

                    Notice of Final Distribution: The notice to be provided
  pursuant to Section 9.02 to the effect that final distribution on any of the
  Certificates shall be made only upon presentation and surrender thereof.

                    Notional Amount: With respect to any Distribution Date and the
  Class 15-A-X Certificates, an amount equal to the product of (x) the aggregate
  of the Scheduled Principal Balances of the Non-Discount Mortgage Loans in the
  15-Year Loan Groups and (y) a fraction, (a) the numerator of which is the
  weighted average of the Stripped Interest Rates for the Non-Discount Mortgage
  Loans in the 15-Year Loan Groups and (b) the denominator of which is 5.00% per
  annum.

                    With respect to any Distribution Date and the Class 30-A-X
  Certificates, an amount equal to the product of (x) the aggregate of the
  Scheduled Principal Balances of the Non-Discount Mortgage Loans in the 30-Year
  Loan Groups and (y) a fraction, (a) the numerator of which is the weighted
  average of the Stripped Interest Rates for the Non-Discount Mortgage Loans in
  the 30-Year Loan Groups and (b) the denominator of which is 6.50% per annum.

                          Offered Certificates: As specified in the Preliminary
  Statement.

                    Officer's Certificate: A certificate (i) signed by the
  Chairman of the Board, the Vice Chairman of the Board, the President, a Managing
  Director, a Vice President (however denominated), an Assistant Vice President,
  the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant
  Secretaries of the Depositor or the Master Servicer, or (ii) if provided for in
  this Agreement, signed by a Master Servicing Officer, as the case may be, and
  delivered to the Depositor and the Trustee, as the case may be, as required by
  this Agreement.

                    Opinion of Counsel: A written opinion of counsel, who may be
  counsel for the Depositor or the Master Servicer, including in-house counsel,
  reasonably acceptable to the Trustee; provided, however, that, with respect to
  the interpretation or application of the REMIC Provisions, such counsel must (i)
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 40/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 42 of 270
  in fact be independent of the Depositor and the Master Servicer, (ii) not have
  any direct financial interest in the Depositor or the Master Servicer or in any
  affiliate of either, and (iii) not be connected with the Depositor or the Master
  Servicer as an officer, employee, promoter, underwriter, trustee, partner,
  director or person performing similar functions.

                    Optional Termination: The termination of the trust created
  hereunder in connection with the purchase of the Mortgage Loans pursuant to
  Section 9.01(a) hereof.

                    Original Subordinate Principal Balance: (A) With respect to
  the 15-Year Subordinate Certificates, the aggregate of the Class Principal
  Balances of the 15-Year Subordinate Certificates as of the Closing Date, and (B)
  with respect to the 30-Year Subordinate Certificates, the aggregate of the Class
  Principal Balances of the 30-Year Subordinate Certificates as of the Closing
  Date.

                          OTS: The Office of Thrift Supervision.

                    Outstanding: With respect to the Certificates as of any date
  of determination, all Certificates theretofore executed and authenticated under
  this Agreement except:

                    (a) Certificates theretofore canceled by the Trustee or
  delivered to the Trustee for cancellation; and

                    (b) Certificates in exchange for which or in lieu of which
  other Certificates have been executed and delivered by the Trustee pursuant to
  this Agreement.

                    Outstanding Mortgage Loan: As of any Due Date, a Mortgage Loan
  with a Scheduled Principal Balance greater than zero that was not the subject of
  a Principal Prepayment in Full prior to such Due Date and that did not become a
  Liquidated Loan prior to such Due Date.

                    Ownership Interest: As to any Residual Certificate, any
  ownership interest in such Certificate including any interest in such
  Certificate as the Holder thereof and any other interest therein, whether direct
  or indirect, legal or beneficial.

                    Pass-Through Rate: For any interest bearing Class of
  Certificates, the per annum rate set forth or calculated in the manner described
  in the Preliminary Statement.

                    Percentage Interest: As to any Certificate, the percentage
  interest evidenced thereby in distributions required to be made on the related
  Class, such percentage interest being set forth on the face thereof or equal to
  the percentage obtained by dividing the Denomination of such Certificate by the
  aggregate of the Denominations of all Certificates of the same Class.

                    Permitted Investments: At any time, any one or more of the
  following obligations and securities:

                       (a) obligations of the United States or any agency thereof,
              provided such obligations are backed by the full faith and credit of
              the United States;

                       (b) general obligations of or obligations guaranteed by any
              state of the United States or the District of Columbia receiving the
              highest long-term debt rating of each Rating Agency, or such lower
              rating as will not result in the downgrading or withdrawal of the
              ratings then assigned to the Certificates by either Rating Agency (as
              confirmed in writing by the applicable Rating Agency);

                          (c) commercial or finance company paper which is then
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 41/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 43 of 270
              receiving the highest commercial or finance company paper rating of
              each Rating Agency, or such lower rating as will not result in the
              downgrading or withdrawal of the ratings then assigned to the
              Certificates by either Rating Agency (as confirmed in writing by the
              applicable Rating Agency);

                       (d) certificates of deposit, demand or time deposits, or
              bankers' acceptances issued by any depository institution or trust
              company incorporated under the laws of the United States or of any
              state thereof and subject to supervision and examination by federal
              and/or state banking authorities, provided that the commercial paper
              and/or long term unsecured debt obligations of such depository
              institution or trust company are then rated in one of the two highest
              long-term and the highest short-term ratings of each Rating Agency for
              such securities, or such lower ratings as will not result in the
              downgrading or withdrawal of the rating then assigned to the
              Certificates by either Rating Agency (as confirmed in writing by the
              applicable Rating Agency);

                       (e) demand or time deposits or certificates of deposit issued
              by any bank or trust company or savings institution to the extent that
              such deposits are fully insured by the FDIC and are then rated in the
              highest long-term and the highest short-term ratings of each Rating
              Agency for such securities, or such lower ratings as will not result in
              the downgrading or withdrawal of the ratings then assigned to the
              Certificates by either Rating Agency (as confirmed in writing by the
              applicable Rating Agency);

                       (f) guaranteed reinvestment agreements issued by any bank,
              insurance company or other corporation containing, at the time of the
              issuance of such agreements, such terms and conditions as will not
              result in the downgrading or withdrawal of the rating then assigned to
              the Certificates by either Rating Agency (as confirmed in writing by
              the applicable Rating Agency);

                       (g) repurchase obligations with respect to any security
              described in clauses (a) and (b) above, in either case entered into
              with a depository institution or trust company (acting as principal)
              described in clause (d) above;

                       (h) securities (other than stripped bonds, stripped coupons or
              instruments sold at a purchase price in excess of 115% of the face
              amount thereof) bearing interest or sold at a discount issued by any
              corporation incorporated under the laws of the United States or any
              state thereof which, at the time of such investment, have the highest
              rating of each Rating Agency, or such lower rating as will not result
              in the downgrading or withdrawal of the rating then assigned to the
              Certificates by either Rating Agency, as evidenced by a signed writing
              delivered by each Rating Agency (as confirmed in writing by the Rating
              Agencies);

                       (i) units of a taxable money-market portfolio having the
              highest rating assigned by each Rating Agency and restricted to
              obligations issued or guaranteed by the United States of America or
              entities whose obligations are backed by the full faith and credit of
              the United States of America and repurchase agreements collateralized
              by such obligations;

                       (j) any mutual fund, money market fund, common trust fund or
              other pooled investment vehicle, the assets of which are limited to
              instruments that otherwise would constitute Permitted Investments
              hereunder, including any such fund that is managed by the Trustee or
              Master Servicer or any affiliate of the Trustee or Master Servicer or
              for which the Trustee or Master Servicer or any affiliate of the
              Trustee or Master Servicer acts as an adviser as long as such fund is
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 42/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 44 of 270
              rated in at least the highest rating category by each Rating Agency (if
              so rated by such Rating Agency); and

                        (k) such other investments bearing interest or sold at a
                  discount acceptable to each Rating Agency as will not result in the
                  downgrading or withdrawal of the rating then assigned to the
                  Certificates by either Rating Agency, as evidenced by a signed
                  writing delivered by each Rating Agency; provided that no such
                  instrument shall be a Permitted Investment if such instrument
                  evidences the right to receive interest only payments with respect
                  to the obligations underlying such instrument.

                    Permitted Transferee: Any Person other than (i) the United
  States, any State or political subdivision thereof, or any agency or
  instrumentality of any of the foregoing, (ii) a foreign government,
  international organization or any agency or instrumentality of either of the
  foregoing, (iii) an organization (except certain farmers' cooperatives described
  in Section 521 of the Code) which is exempt from tax imposed by Chapter 1 of the
  Code (including the tax imposed by Section 511 of the Code on unrelated business
  taxable income) on any excess inclusions (as defined in Section 860E(c)(l) of
  the Code) with respect to any Residual Certificate, (iv) rural electric and
  telephone cooperatives described in Section 1381(a)(2)(C) of the Code, (v) a
  Person that is not a citizen or resident of the United States, a corporation,
  partnership (except as provided in applicable Treasury Regulations), or other
  entity created or organized in or under the laws of the United States, any state
  thereof or the District of Columbia, an estate whose income is subject to United
  States federal income tax purposes regardless of its source or a trust if a
  court within the United States is able to exercise primary supervision over the
  administration of the trust and one or more Persons described in this clause (v)
  have the authority to control all substantial decisions of the Trust (or, to the
  extent provided in applicable Treasury Regulations, certain trusts in existence
  on August 20, 1996 which are eligible to elect to be treated as United States
  persons) unless such Person has furnished the transferor and the Trustee with a
  duly completed Internal Revenue Service Form W-8ECI or any applicable successor
  form, (vi) any Person with respect to whom income on any Residual Certificate is
  attributable to a foreign permanent establishment or fixed base, within the
  meaning of an applicable income tax treaty, of such Person or any other Person
  and (vii) any other Person so designated by the Depositor based upon an Opinion
  of Counsel that the Transfer of an Ownership Interest in a Residual Certificate
  to such Person may cause either the Lower-Tier REMIC or the Upper-Tier REMIC to
  fail to qualify as a REMIC at any time that the Certificates are outstanding.
  The terms "United States," "State" and "international organization" shall have
  the meanings set forth in Section 7701 of the Code or successor provisions. A
  corporation will not be treated as an instrumentality of the United States or of
  any State or political subdivision thereof for these purposes if all of its
  activities are subject to tax and, with the exception of Freddie Mac, a majority
  of its board of directors is not selected by such government unit.

                    Person: Any individual, corporation, partnership, limited
  liability company, joint venture, association, joint-stock company, trust,
  unincorporated organization or government, or any agency or political
  subdivision thereof.

                          Physical Certificate: As specified in the Preliminary
  Statement.

                    PO Percentage: As to any Discount Mortgage Loan, 100% minus
  the Non-PO Percentage for such Discount Mortgage Loan. As to any Non-Discount
  Mortgage Loan, 0%.

                    Prepayment Interest Shortfall: As to any Distribution Date,
  Mortgage Loan and Principal Prepayment received or, in the case of partial
  Principal Prepayments, applied, during the month preceding the month of such
  Distribution Date (except with respect to any WMMSC Mortgage Loan for which a
  Principal Prepayment in Full is received by WMMSC on or after the 1st day and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 43/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 45 of 270
  prior to the 15th day of the month preceding the month in which such
  Distribution Date occurs), the amount, if any, by which one month's interest at
  the related Net Mortgage Rate on such Principal Prepayment exceeds the amount of
  interest at the Net Mortgage Rate paid in connection with such Principal
  Prepayment.

                    Prepayment Period: As to any Distribution Date, (a) with
  respect to any voluntary Principal Prepayment of a Mortgage Loan (other than any
  voluntary Principal Prepayment in Full of a WMMSC Mortgage Loan) the calendar
  month preceding the month in which such Distribution Date occurs; and (b) with
  respect to any Principal Prepayment in Full of a WMMSC Mortgage Loan, the period
  beginning on the 15th day of the calendar month immediately preceding the month
  in which such Distribution Date occurs and ending on the 14th day of the
  calendar month in which such Distribution Date occurs.

                    Primary Insurance Policy: Each policy of primary mortgage
  guaranty insurance or any replacement policy therefor with respect to any
  Mortgage Loan.

                    PrimeWest: PrimeWest Mortgage Corporation, and its successors
  and assigns, in its capacity as Servicer of the PrimeWest Mortgage Loans to the
  Transferor.

                    PrimeWest Mortgage Loans: The Mortgage Loans for which
  PrimeWest is listed as "Servicer" on the Mortgage Loan Schedule.

                    PrimeWest Servicing Agreement: Solely with respect to the
  PrimeWest Mortgage Loans, the Servicing Agreement, dated as of May 1, 2003,
  between the Transferor and PrimeWest, as the same may be amended from time to
  time, and any assignments and conveyance related to the PrimeWest Mortgage
  Loans.

                          Principal Only Certificates: As specified in the Preliminary
  Statement.

                    Principal Prepayment: Any payment of principal by a Mortgagor
  on a Mortgage Loan that is received in advance of its scheduled Due Date and is
  not accompanied by an amount representing scheduled interest due on any date or
  dates in any month or months subsequent to the month of prepayment. Partial
  Principal Prepayments will be applied by the applicable Servicers in accordance
  with the terms of the related Servicing Agreements and Partial Principal
  Prepayments shall be applied by the applicable Servicers in accordance with the
  terms of the related Mortgage Note, and to the extent the Mortgage Note does not
  provide otherwise, shall be applied in the Prepayment Period preceding the
  receipt thereof.

                    Principal Prepayment in Full: Any Principal Prepayment made by
  a Mortgagor of the entire principal balance of a Mortgage Loan.

                          Private Certificate: As specified in the Preliminary
  Statement.

                    Prospectus Supplement: The Prospectus Supplement dated July
  29, 2003 relating to the Offered Certificates.

                    Protected Account: An account established and maintained for
  the benefit of Certificateholders by each Servicer with respect to the related
  Mortgage Loans and with respect to REO Property pursuant to the respective
  Servicing Agreements.

                          PUD: Planned Unit Development.

                    Purchase Price: With respect to any Mortgage Loan required to
  be purchased by the Transferor pursuant to Section 2.02 or 2.03 hereof, an
  amount equal to the sum of (i) 100% of the unpaid principal balance of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 44/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 46 of 270
  Mortgage Loan on the date of such purchase, (ii) accrued and unpaid interest
  thereon at the applicable Mortgage Rate from the date through which interest was
  last paid by the Mortgagor or the applicable Servicer or the Master Servicer, as
  the case may be, made an Advance in respect thereof (which was not reimbursed)
  to the Due Date in the month in which the Purchase Price is to be distributed to
  Certificateholders, (iii) in the event that such Mortgage Loan is repurchased by
  the Transferor due to a breach of the representations and warranties listed in
  clauses (xiii) or (xiv) of Schedule II to this Agreement, any costs and damages
  incurred by the Trust in connection with a violation of a predatory or abusive
  lending law with respect to such Loan, less (d) any Amounts Held for Future
  Distribution related to such Mortgage Loan with respect to the Distribution Date
  in the month in which the Purchase Price is to be distributed to
  Certificateholders.

                    Qualified Insurer: A mortgage guaranty insurance company duly
  qualified as such under the laws of the state of its principal place of business
  and each state having jurisdiction over such insurer in connection with the
  insurance policy issued by such insurer, duly authorized and licensed in such
  states to transact a mortgage guaranty insurance business in such states and to
  write the insurance provided by the insurance policy issued by it, approved as a
  Fannie Mae-approved mortgage insurer and having a claims paying ability rating
  of at least "AA" or equivalent rating by a nationally recognized statistical
  rating organization. Any replacement insurer with respect to a Mortgage Loan
  must have at least as high a claims paying ability rating as the insurer it
  replaces had on the Closing Date.

                    Qualified Mortgage Insurer: Any mortgage insurer that is
  Fannie Mae and Freddie Mac approved.

                    Rating Agency: Each of the Rating Agencies specified in the
  Preliminary Statement. If any such organization or a successor is no longer in
  existence, "Rating Agency" shall be such nationally recognized statistical
  rating organization, or other comparable Person, as is designated by the
  Depositor, notice of which designation shall be given to the Trustee. References
  herein to a given rating category of a Rating Agency shall mean such rating
  category without giving effect to any modifiers.

                    Realized Loss: With respect to each Liquidated Loan, an amount
  (not less than zero or more than the Scheduled Principal Balance of the Mortgage
  Loan) as of the date of such liquidation, equal to (i) the unpaid principal
  balance of the Liquidated Loan as of the date of such liquidation, plus (ii)
  interest at the Net Mortgage Rate from the Due Date as to which interest was
  last paid or advanced (and not reimbursed) to Certificateholders up to the Due
  Date in the month in which Liquidation Proceeds are required to be distributed
  on the Scheduled Principal Balance of such Liquidated Loan from time to time,
  minus (iii) the Liquidation Proceeds, if any, received during the month in which
  such liquidation occurred, to the extent applied as recoveries of interest at
  the Net Mortgage Rate and to principal of the Liquidated Loan. With respect to
  each Mortgage Loan which has become the subject of a Deficient Valuation, if the
  principal amount due under the related Mortgage Note has been reduced, the
  difference between the principal balance of the Mortgage Loan outstanding
  immediately prior to such Deficient Valuation and the principal balance of the
  Mortgage Loan as reduced by the Deficient Valuation.

                    Record Date: With respect to any Distribution Date, the close
  of business on the last Business Day of the month preceding the month in which
  such Distribution Date occurs.

                    Recovery: With respect to any Distribution Date and any
  Mortgage Loan, an amount received in respect of principal on such Mortgage Loan
  during the related Prepayment Period which has previously been allocated as a
  Realized Loss to a Class of Certificates.

                    Refinancing Mortgage Loan: Any Mortgage Loan originated in
  connection with the refinancing of an existing mortgage loan.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 45/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 47 of 270

                          Regular Certificates: As specified in the Preliminary
  Statement.

                    Related Loan Group: With respect to the Group 1 Certificates
  and the Class L-1B, Class L-1Q, Class 1-LPO and Class 1-A-LX Interests, Loan
  Group 1; with respect to the Group 2 Certificates and the Class L-2B, Class
  L-2Q, Class 2-LPO and Class 2-A-LX Interests, Loan Group 2; with respect to the
  Group 3 Certificates and the Class L-3B, Class L-3Q, Class 3-LPO and Class
  3-A-LX Interests, Loan Group 3; with respect to the Group 4 Certificates and the
  Class L-4B, Class L-4Q, Class 4-LPO and Class 4-A-LX Interests, Loan Group 4;
  with respect to the Group 5 Certificates and the Class L-5B, Class L-5Q, Class
  5-LPO and Class 5-A-LX Interests, Loan Group 5; with respect to the Group 6
  Certificates and the Class L-6B, Class L-6Q, and Class 6-A-LX Interests, Loan
  Group 6; with respect to the Group 7 Certificates and the Class L-7B, Class
  L-7Q, Class 7-LPO and Class 7-A-LX Interests, Loan Group 7; and with respect to
  the Group 8 Certificates and the Class L-8B, Class L-8Q, Class 8-LPO and Class
  8-A-LX Interests, Loan Group 8.

                    Relief Act: The Soldiers' and Sailors' Civil Relief Act of
  1940, as amended or any comparable state statute (including the comparable
  provisions under the California Military and Veterans Code, as amended).

                    Relief Act Reductions: With respect to any Distribution Date
  and any Mortgage Loan as to which there has been a reduction in the amount of
  interest collectible thereon for the most recently ended calendar month as a
  result of the application of the Relief Act, the amount, if any, by which (i)
  interest collectible on such Mortgage Loan for the most recently ended calendar
  month is less than (ii) interest accrued thereon for such month pursuant to the
  Mortgage Note.

                    REMIC: A "real estate mortgage investment conduit" within the
  meaning of Section 860D of the Code.

                    REMIC Change of Law: Any proposed, temporary or final
  regulation, revenue ruling, revenue procedure or other official announcement or
  interpretation relating to REMICs and the REMIC Provisions issued after the
  Closing Date.

                    REMIC Provisions: Provisions of the federal income tax law
  relating to real estate mortgage investment conduits, which appear at sections
  860A through 860G of Subchapter M of Chapter 1 of the Code, and related
  provisions, and regulations promulgated thereunder, as the foregoing may be in
  effect from time to time as well as provisions of applicable state laws.

                    REO Property: A Mortgaged Property acquired by the Trust Fund
  through foreclosure, deed-in-lieu of foreclosure, repossession or otherwise in
  connection with a defaulted Mortgage Loan.

                    Required Coupon: With respect to (a) the Group 1 and Group 2
  Mortgage Loans, 6.500% per annum, (b) the Group 3 and Group 6 Mortgage Loans,
  6.000% per annum, (c) the Group 4 and Group 8 Mortgage Loans, 5.500% per annum
  and (d) the Group 5 and Group 7 Mortgage Loans, 5.00% per annum.

                    Required Insurance Policy: With respect to any Mortgage Loan,
  any insurance policy that is required to be maintained from time to time under
  the applicable Servicing Agreement.

                          Residual Interests: As specified in the Preliminary Statement.

                    Responsible Officer: When used with respect to the Trustee,
  any Vice President, any Assistant Vice President, the Secretary, any Assistant
  Secretary, any Trust Officer or any other officer of the Trustee customarily
  performing functions similar to those performed by any of the above designated
  officers having direct responsibility for the administration of this Agreement
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 46/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 48 of 270
  and also to whom, with respect to a particular matter, such matter is referred
  because of such officer's knowledge of and familiarity with the particular
  subject.

                          Restricted Classes: As defined in Section 4.02(e).

                    S&P: Standard and Poor's Ratings Services, a division of The
  McGraw-Hill Companies, Inc., or any successor thereto. If S&P is designated as a
  Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b),
  the address for notices to S&P shall be Standard and Poor's Ratings Services, a
  division of The McGraw-Hill Companies, Inc., 55 Water Street, New York, New York
  10041, Attention: Residential Mortgage Monitoring Group, or such other address
  as S&P may hereafter furnish to each other party to this Agreement.

                    Scheduled Payment: The scheduled monthly payment on a Mortgage
  Loan due on any Due Date allocable to principal and/or interest on such Mortgage
  Loan which, unless otherwise specified herein, shall give effect to any related
  Debt Service Reduction and any Deficient Valuation that affects the amount of
  the monthly payment due on such Mortgage Loan.

                    Scheduled Principal Balance: As to any Mortgage Loan and any
  Distribution Date, the unpaid principal balance of such Mortgage Loan as of such
  Due Date in the month preceding the month in which such Distribution Date
  occurs, as specified in the amortization schedule at the time relating thereto
  (before any adjustment to such amortization schedule by reason of any moratorium
  or similar waiver or grace period) after giving effect to any previous partial
  Principal Prepayments and Liquidation Proceeds allocable to principal received
  during the Prepayment Period for the prior Distribution Date (other than with
  respect to any Liquidated Loan), and to the payment of principal due on such Due
  Date and irrespective of any delinquency in payment by the related Mortgagor.

                          Securities Act: The Securities Act of 1933, as amended.

                          Senior Certificates: As specified in the Preliminary
  Statement.

                    Senior Final Distribution Date: The Distribution Date on which
  the respective Class Principal Balances of the Senior Certificates (other than
  the Principal Only Certificates and Interest Only Certificates) have each been
  reduced to zero.

                    Senior Percentage: As to any Distribution Date and any
  Certificate Group, the lesser of (a) 100% and (b) the percentage equivalent of a
  fraction the numerator of which is the aggregate of the Class Principal Balances
  of each Class of Senior Certificates in such Certificate Group (other than the
  Principal Only Certificates and Interest Only Certificates related to such
  Certificate Group) immediately preceding such Distribution Date and the
  denominator of which is the aggregate of the applicable Non-PO Percentage
  multiplied by the Scheduled Principal Balance of each Mortgage Loan in the
  related Loan Group.

                    Senior Prepayment Percentage: With respect to any Certificate
  Group, and for any Distribution Date during the five years beginning on the
  first Distribution Date, 100%. The Senior Prepayment Percentage for any
  Certificate Group and any Distribution Date occurring on or after the fifth
  anniversary of the first Distribution Date will, except as provided herein, be
  as follows: for any Distribution Date in the first year thereafter, the Senior
  Percentage for such Certificate Group plus 70% of the related Subordinate
  Percentage for such Certificate Group for such Distribution Date; for any
  Distribution Date in the second year thereafter, the Senior Percentage for such
  Certificate Group plus 60% of the related Subordinate Percentage for such
  Certificate Group for such Distribution Date; for any Distribution Date in the
  third year thereafter, the Senior Percentage for such Certificate Group plus 40%
  of the related Subordinate Percentage for such Certificate Group for such
  Distribution Date; for any Distribution Date in the fourth year thereafter, the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 47/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 49 of 270
  Senior Percentage for such Certificate Group plus 20% of the related Subordinate
  Percentage for such Certificate Group for such Distribution Date; and for any
  Distribution Date thereafter, the Senior Percentage for such Certificate Group
  for such Distribution Date; provided, however, that on any of the foregoing
  Distribution Dates (i) if the Senior Percentage for any of the 15-Year
  Certificate Groups exceeds the initial Senior Percentage for such Certificate
  Group, the Senior Prepayment Percentage for all such Certificate Groups for such
  Distribution Date will once again equal 100% and (ii) if the Senior Percentage
  for any of the 30-Year Certificate Groups exceeds the initial Senior Percentage
  for such Certificate Group, the Senior Prepayment Percentage for all such
  Certificate Groups for such Distribution Date will once again equal 100%.
  Notwithstanding the foregoing, no decrease in the Senior Prepayment Percentage
  for a Certificate Group will occur unless both of the related Senior Step Down
  Conditions are satisfied.

                    Senior Step Down Conditions: (A) With respect to the 15-Year
  Certificate Groups, as of the last day of the month preceding the applicable
  Distribution Date as to which any decrease in the Senior Prepayment Percentage
  for such Certificate Group applies, (i) the aggregate Scheduled Principal
  Balance of all 15-Year Loans delinquent 60 days or more (including delinquent
  Mortgage Loans in bankruptcy, and all Mortgage Loans in foreclosure and REO
  Properties), as a percentage of the aggregate Class Principal Balance of the
  15-Year Subordinate Certificates on such Distribution Date, does not equal or
  exceed 50% and (ii) cumulative Realized Losses with respect to the 15-Year Loans
  do not exceed (a) with respect to any Distribution Date on or after the fifth
  anniversary of the first Distribution Date and prior to the sixth anniversary of
  the first Distribution Date, 30% of the related Original Subordinate Principal
  Balance, (b) with respect to any Distribution Date on or after the sixth
  anniversary of the first Distribution Date and prior to the seventh anniversary
  of the first Distribution Date, 35% of the related Original Subordinate
  Principal Balance, (c) with respect to any Distribution Date on or after the
  seventh anniversary of the first Distribution Date and prior to the eighth
  anniversary of the first Distribution Date, 40% of the related Original
  Subordinate Principal Balance, (d) with respect to any Distribution Date on or
  after the eighth anniversary of the first Distribution Date and prior to the
  ninth anniversary of the first Distribution Date, 45% of the related Original
  Subordinate Principal Balance and (e) with respect to any Distribution Date on
  or after the ninth anniversary of the first Distribution Date, 50% of the
  related Original Subordinate Principal Balance, and

                    (B) with respect to the 30-Year Certificate Groups, as of the
  last day of the month preceding the applicable Distribution Date as to which any
  decrease in the Senior Prepayment Percentage for such Certificate Group applies,
  (i) the aggregate Scheduled Principal Balance of all 30-Year Loans delinquent 60
  days or more (including delinquent Mortgage Loans in bankruptcy, and all
  Mortgage Loans in foreclosure and REO Properties), as a percentage of the
  aggregate Class Principal Balance of the 30-Year Subordinate Certificates on
  such Distribution Date, does not equal or exceed 50% and (ii) cumulative
  Realized Losses with respect to the 30-Year Loans do not exceed (a) with respect
  to any Distribution Date on or after the fifth anniversary of the first
  Distribution Date and prior to the sixth anniversary of the first Distribution
  Date, 30% of the related Original Subordinate Principal Balance, (b) with
  respect to any Distribution Date on or after the sixth anniversary of the first
  Distribution Date and prior to the seventh anniversary of the first Distribution
  Date, 35% of the related Original Subordinate Principal Balance, (c) with
  respect to any Distribution Date on or after the seventh anniversary of the
  first Distribution Date and prior to the eighth anniversary of the first
  Distribution Date, 40% of the related Original Subordinate Principal Balance,
  (d) with respect to any Distribution Date on or after the eighth anniversary of
  the first Distribution Date and prior to the ninth anniversary of the first
  Distribution Date, 45% of the related Original Subordinate Principal Balance and
  (e) with respect to any Distribution Date on or after the ninth anniversary of
  the first Distribution Date, 50% of the related Original Subordinate Principal
  Balance.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 48/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 50 of 270
                    Servicer: Each of Alliance Mortgage, Bank of America, Bank
  One, Cendant, CitiMortgage, Commercial Federal, Countrywide, GMACM, Greenpoint,
  National City, Nexstar, PrimeWest, WAMU, WFHM and WMMSC as applicable.

                    Servicer Remittance Date: With respect to any Servicer (other
  than WMMSC) and any Distribution Date, the 18th day of each calendar month, or
  if such 18th day is not a Business Day, either the immediately preceding
  Business Day or the immediately succeeding Business Day, as specified in the
  related Servicing Agreement. With respect to WMMSC, as to any Distribution Date,
  the 24th day of each calendar month, or if such 24th day is not a Business Day,
  the immediately preceding Business Day.

                    Servicing Advances: All customary, reasonable and necessary
  "out of pocket" costs and expenses incurred in the performance by the Master
  Servicer of its master servicing obligations or the applicable Servicer, as the
  case may be, of its servicing obligations, including, but not limited to, the
  cost of (i) the preservation, restoration and protection of a Mortgaged
  Property, (ii) any expenses reimbursable to the Master Servicer or the
  applicable Servicer, as the case may be, pursuant to Section 3.11 and any
  enforcement or judicial proceedings, including foreclosures, (iii) the
  management and liquidation of any REO Property and (iv) compliance with the
  obligations under Section 3.09.

                          Servicing Agreements:

                          (a) the Alliance Mortgage Servicing Agreement;

                          (b) the Bank of America Servicing Agreement;

                          (c) the Bank One Servicing Agreement;

                          (d) the Cendant Servicing Agreement;

                          (e) the CitiMortgage Servicing Agreement;

                          (f) the Commercial Federal Servicing Agreement;

                          (g) the Countrywide Servicing Agreement;

                          (h) the GMACM Servicing Agreement;

                          (i) the Greenpoint Servicing Agreement;

                          (j) the National City Servicing Agreement;

                          (k) the Nexstar Servicing Agreement;

                          (l) the PrimeWest Servicing Agreement;

                          (m) the WAMU Servicing Agreement; and

                          (n) the WFHM Servicing Agreement; and

                          (o) the WMMSC Servicing Agreement.

                    Servicing Fee: As to each Mortgage Loan and any Distribution
  Date, an amount payable out of each full payment of interest received on such
  Mortgage Loan and equal to one-twelfth of the Servicing Fee Rate multiplied by
  the Scheduled Principal Balance of such Mortgage Loan as of the Due Date in the
  month immediately preceding the month in which such Distribution Date occurs
  (after giving effect to any Scheduled Payments due on such Mortgage Loan on such
  Due Date), subject to reduction for any Compensating Interest payments required
  to be made by the applicable Servicer.

                          Servicing Fee Rate: With respect to each Mortgage Loan, the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 49/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 51 of 270
  per annum rate set forth on the Mortgage Loan Schedule.

                          Similar Law: As defined in Section 5.02(b) hereof.

                    Special Hazard Coverage Termination Date: The point in time at
  which the related Special Hazard Loss Coverage Amount is reduced to zero.

                    Special Hazard Loss: Any Realized Loss as reported by the
  applicable Servicer to the Master Servicer suffered by a Mortgaged Property on
  account of direct physical loss but not including (i) any loss of a type covered
  by a hazard insurance policy or a flood insurance policy required to be
  maintained with respect to such Mortgaged Property pursuant to Section 3.11 to
  the extent of the amount of such loss covered thereby, or (ii) any loss caused
  by or resulting from:

                          (a) normal wear and tear;

                       (b) fraud, conversion or other dishonest act on the part of
              the Trustee, any Servicer the Master Servicer or any of their agents or
              employees (without regard to any portion of the loss not covered by any
              errors and omissions policy);

                       (c) errors in design, faulty workmanship or faulty materials,
              unless the collapse of the property or a part thereof ensues and then
              only for the ensuing loss;

                       (d) nuclear or chemical reaction or nuclear radiation or
              radioactive or chemical contamination, all whether controlled or
              uncontrolled, and whether such loss be direct or indirect, proximate or
              remote or be in whole or in part caused by, contributed to or
              aggravated by a peril covered by the definition of the term "Special
              Hazard Loss";

                       (e) hostile or warlike action in time of peace and war,
              including action in hindering, combating or defending against an
              actual, impending or expected attack:

                                   (i) by any government or sovereign power, de jure or
                          de facto, or by any authority maintaining or using military,
                          naval or air forces; or

                                       (ii) by military, naval or air forces; or

                                   (iii) by an agent of any such government, power,
                          authority or forces;

                       (f) any weapon of war employing nuclear fission, fusion or
              other radioactive force, whether in time of peace or war; or

                       (g) insurrection, rebellion, revolution, civil war, usurped
              power or action taken by governmental authority in hindering, combating
              or defending against such an occurrence, seizure or destruction under
              quarantine or customs regulations, confiscation by order of any
              government or public authority or risks of contraband or illegal
              transportation or trade.

                    Special Hazard Loss Coverage Amount: With respect to any
  Distribution Date and (A) the 15-Year Loan Groups, $2,641,096, less (i) the
  aggregate amount of Special Hazard Losses that would have been previously
  allocated to the 15-Year Subordinate Certificates in the absence of the Loss
  Allocation Limitation and (ii) the related Adjustment Amount as of the most
  recent anniversary of the Cut-off Date, and (B) the 30-Year Loan Groups,
  $7,956,400, less (i) the aggregate amount of Special Hazard Losses that would
  have been previously allocated to the 30-Year Subordinate Certificates in the
  absence of the Loss Allocation Limitation and (ii) the related Adjustment Amount
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 50/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 52 of 270
  as of the most recent anniversary of the Cut-off Date. As of any Distribution
  Date after the related Cross-Over Date, the Special Hazard Loss Coverage Amount
  for the 15-Year Subordinate Certificates or 30-Year Subordinate Certificates, as
  applicable, shall be zero.

                    All principal balances for the purpose of this definition will
  be calculated as of the first day of the calendar month preceding the month of
  such Distribution Date after giving effect to Scheduled Payments on the Mortgage
  Loans then due, whether or not paid.

                    Special Hazard Mortgage Loan: A Liquidated Loan as to which a
  Special Hazard Loss has occurred.

                          Startup Day: The Closing Date.

                    Stripped Interest Rate: With respect to each Group 1 and Group
  2 Non-Discount Mortgage Loan, the excess of the Net Mortgage Rate for such
  Mortgage Loan over 6.500% per annum. With respect to each Group 3 and Group 6
  Non-Discount Mortgage Loan, the excess of the Net Mortgage Rate for such
  Mortgage Loan over 6.000% per annum. With respect to each Group 4 and Group 8
  Mortgage Loan, the excess of the Net Mortgage Rate for such Mortgage Loan over
  5.500% per annum. With respect to each Group 5 and Group 7 Non-Discount Mortgage
  Loan, the excess of the Net Mortgage Rate for such Mortgage Loan over 5.000% per
  annum.

                          Subordinate Certificates: As specified in the Preliminary
  Statement.

                    Subordinate Optimal Principal Amount: For any Distribution
  Date and any Loan Group, the sum for each Mortgage Loan in such Loan Group of
  (i) the Subordinate Percentage of the applicable Non-PO Percentage of all
  amounts described in clauses (a) through (d) of the definition of "Non-PO
  Formula Principal Amount" for such Distribution Date, (ii) with respect to each
  Mortgage Loan that became a Liquidated Loan during the calendar month preceding
  the month of such Distribution Date, the portion of the applicable Non-PO
  Percentage of the amount of the Liquidation Proceeds allocable to principal
  received with respect to such Mortgage Loan that was not included in clause (ii)
  of the definition of "Group 1 Optimal Principal Amount," "Group 2 Optimal
  Principal Amount," "Group 3 Optimal Principal Amount," "Group 4 Optimal
  Principal Amount," "Group 5 Optimal Principal Amount," "Group 6 Optimal
  Principal Amount," "Group 7 Optimal Principal Amount" and "Group 8 Optimal
  Principal Amount" with respect to Loan Group 1, Loan Group 2, Loan Group 3, Loan
  Group 4, Loan Group 5, Loan Group 6, Loan Group 7 and Loan Group 8,
  respectively, for such Distribution Date, and (iii) the Subordinate Prepayment
  Percentage of the applicable Non-PO Percentage of the amounts described in
  clause (f) of the definition of the "Non-PO Formula Principal Amount" for such
  Loan Group for such Distribution Date; provided, however, that if a Bankruptcy
  Loss that is an Excess Loss is sustained with respect to a Mortgage Loan that is
  not a Liquidated Loan, the Subordinate Optimal Principal Amount will be reduced
  on the related Distribution Date by the Subordinate Percentage of the applicable
  Non-PO Percentage of the principal portion of such Bankruptcy Loss.

                    Subordinate Percentage: As to any Distribution Date and any
  Certificate Group, 100% minus the Senior Percentage for such Certificate Group
  for such Distribution Date.

                    Subordinate Prepayment Percentage: As to any Distribution Date
  and any Certificate Group, 100% minus the Senior Prepayment Percentage for such
  Certificate Group for such Distribution Date, except that on any Distribution
  Date after the Senior Final Distribution Date for any Certificate Group, the
  Subordinate Prepayment Percentage for each Certificate Group will equal 100%.

                    Subordinate Principal Distribution Amount: (A) With respect to
  the 15-Year Subordinate Certificates, the aggregate amount that would be payable
  as principal on the 15-Year Subordinate Certificates from Available Funds for
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 51/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 53 of 270
  the 15-Year Loan Groups in the aggregate after application of such Available
  Funds (i) to make payments on the 15-Year Senior Certificates in accordance with
  Section 4.02(a)(i) items first and second and Section 4.02(f) and (ii) to make
  payments of Accrued Certificate Interest to the 15-Year Subordinate Certificates
  in accordance with Section 4.02(a)(ii), and

                    (B) with respect to the 30-Year Subordinate Certificates, the
  aggregate amount that would be payable as principal on the 30-Year Subordinate
  Certificates from Available Funds for the 30-Year Loan Groups in the aggregate,
  after application of such Available Funds (i) to make payments on the 30-Year
  Senior Certificates in accordance with Section 4.02(a)(i) items first and second
  and Section 4.02(f) and (ii) to make payments of Accrued Certificate Interest to
  the 30-Year Subordinate Certificates in accordance with Section 4.02(a)(ii).

                    Substitution Adjustment Amount: The meaning ascribed to such
  term pursuant to Section 2.03.

                    Tax Matters Person: The Holder of the Class A-R Certificates
  designated as "tax matters person" of each of the Lower-Tier REMIC and
  Upper-Tier REMIC in the manner provided under Treasury Regulations Section
  1.860F-4(d) and Treasury Regulations Section 301.6231(a)(7)-1.

                    Transfer: Any direct or indirect transfer or sale of any
  Ownership Interest in a Residual Certificate.

                    Transferor: UBS Warburg Real Estate Securities Inc., a
  Delaware corporation, seller of the Mortgage Loans to the Depositor pursuant to
  the Mortgage Loan Purchase Agreement.

                          Trust: As defined in Section 2.01(c).

                    Trust Fund: The corpus of the trust created hereunder
  consisting of: (a) the Mortgage Loan Purchase Agreement, the Servicing
  Agreements (other than those rights under the Servicing Agreements that do not
  relate to servicing of the Mortgage Loans (including, without limitation, the
  representations and warranties made by the applicable Servicers (with respect to
  the Mortgage Loans sold to the Transferor) and the document delivery
  requirements of such Servicer and the remedies (including indemnification)
  available for breaches thereto), which rights were retained by the Transferor
  pursuant to the Assignment Agreements); (b) the Mortgage Loans and all interest
  and principal received on or with respect thereto after the Cut-off Date to the
  extent not applied in computing the Cut-off Date Principal Balance thereof; (c)
  the Collection Account and the Distribution Account all amounts deposited
  therein pursuant to the applicable provisions of this Agreement; (d) property
  that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu
  of foreclosure or otherwise; and (e) all proceeds of the conversion, voluntary
  or involuntary, of any of the foregoing.

                    Trustee: JPMorgan Chase Bank, a New York banking corporation,
  and its successors and, if a successor trustee is appointed hereunder, such
  successor.

                    Undercollateralized Group: Any Certificate Group with respect
  to which, on any Distribution Date, the aggregate Class Principal Balance of the
  Senior Certificates related to such Certificate Group (after giving effect to
  distributions to (other than the Principal Only and Interest Only Certificates)
  be made on such Distribution Date) is greater than the Group Pool Principal
  Balance of the related Loan Group (net of the applicable PO Percentage of the
  Scheduled Principal Balance of each Discount Mortgage Loan in such Loan Group)
  for the following Distribution Date.

                          Upper Tier REMIC: As described in the Preliminary Statement.

                    U.S. Bank: U.S. Bank National Association, a national banking
  association, and its successors and assigns.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 52/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 54 of 270

                    Voting Rights: The portion of the voting rights of all of the
  Certificates which is allocated to any Certificate. As of any date of
  determination, (a) the Interest Only Certificates will be entitled to 1% in the
  aggregate of all Voting Rights (such Voting Rights to be allocated among the
  Holders of Certificates of each such Class in accordance with their respective
  Percentage Interests), and (b) the remaining Voting Rights (and the Voting
  Rights allocated to the Interest Only Certificates if there are no Interest Only
  Certificates) shall be allocated among Holders of the remaining Classes of
  Certificates in proportion to the Certificate Principal Balances of their
  respective Certificates on such date.

                    WAMU: Washington Mutual Bank, a national banking association,
  and its successors and assigns, in its capacity as Servicer of the WAMU Mortgage
  Loans.

                    WAMU Mortgage Loans: The Mortgage Loans for which WAMU is
  listed as "Servicer" on the Mortgage Loan Schedule.

                    WAMU Servicing Agreement: Solely with respect to the WAMU
  Mortgage Loans, the Master Seller's Purchase, Warranties and Servicing
  Agreement, dated as of June 1, 2002, between the Transferor, as purchaser, and
  WAMU, as seller and as servicer, as the same may be amended from time to time,
  and any assignments and conveyances related to the WAMU Mortgage Loans.

                    WFHM: Wells Fargo Home Mortgage, Inc., a California
  corporation, and its successors and assigns, in its capacity as Servicer of the
  WFHM Serviced Mortgage Loans.

                    WFHM Serviced Mortgage Loans: The Mortgage Loans for which
  WFHM is listed as "Servicer" on the Mortgage Loan Schedule.

                    WFHM Servicing Agreement: Solely with respect to the WFHM
  Serviced Mortgage Loans, the Seller's Warranties and Servicing Agreement, dated
  as of July 1, 2002, between the Transferor and WFHM, as amended by the First
  Addendum, dated as of January 1, 2003, and as the same may be further amended
  from time to time, and any assignments and conveyances relating to the WFHM
  Serviced Mortgage Loans.

                    WMMSC: Washington Mutual Mortgage Securities Corp., a Delaware
  corporation, its successors and assigns, in its capacity as Servicer of the
  WMMSC Mortgage Loans.

                    WMMSC Investment Earnings Amount: With respect to any
  Distribution Date, an amount equal to the investment earnings, if any, that
  accrued on amounts then held in the Distribution Account in respect of the WMMSC
  Monthly Remittance Amount, for the period from and including the Servicer
  Remittance Date immediately preceding such Distribution Date, to and including
  such Distribution Date.

                    WMMSC Loan Sale Date: The date that the WMMSC Mortgage Loans
  were transferred to the Transferor as set forth on the Mortgage Loan Schedule
  under the heading "Loan Sale Date."

                    WMMSC Monthly Remittance Amount: With respect to any
  Distribution Date and the WMMSC Mortgage Loans, an amount equal to the funds
  that WMMSC withdrew from its Protected Account and remitted to the Trustee on
  the Servicer Remittance Date immediately preceding such Distribution Date in
  respect of any of the items listed in subclauses (i) through (viii) of Section
  2.6(b) of the WMMSC Servicing Agreement.

                    WMMSC Mortgage Loans: The Mortgage Loans for which WMMSC is
  listed as "Servicer" on the Mortgage Loan Schedule.

                          WMMSC Servicing Agreement: The Servicing Agreement, dated as
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 53/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 55 of 270
  of August 1, 2002, between the Transferor and WMMSC, as the same may be amended
  from time to time.

                    Section 1.02 Certain Calculations. Unless otherwise specified
  herein, for purposes of determining amounts with respect to the Certificates and
  the rights and obligations of the parties hereto, all calculations of interest
  (other than as provided in the Mortgage Loan documents) provided for herein
  shall be made on the basis of a 360-day year consisting of twelve 30-day months.

                                                  ARTICLE II

                                     CONVEYANCE OF MORTGAGE LOANS;
                                    REPRESENTATIONS AND WARRANTIES

                    Section 2.01 Conveyance of Mortgage Loans. (a) The Depositor,
  concurrently with the execution and delivery hereof, hereby sells, transfers,
  assigns, sets over and otherwise conveys to the Trustee for the benefit of the
  Certificateholders, without recourse, all the right, title and interest of the
  Depositor in and to the Trust Fund together with all rights assigned by the
  Transferor to the Depositor, pursuant to the Mortgage Loan Purchase Agreement,
  solely with respect to the Mortgage Loans, and, solely with respect to the
  Mortgage Loans, all of the Transferor's right, title and interest in and to the
  Servicing Agreements (other than those rights under the Servicing Agreements
  that do not relate to servicing of the Mortgage Loans (including, without
  limitation, the representations and warranties made by each Servicer (in its
  capacity as loan seller to the Transferor) and the document delivery
  requirements of such Servicer and the remedies (including indemnification)
  available for breaches thereto), which rights were retained by the Transferor
  pursuant to the Assignment Agreements). In connection with the foregoing
  assignments, the Transferor has caused each Servicer to enter into the related
  Assignment Agreement.

                    (b) In connection with the transfer and assignment set forth
  in clause (a) above, the Depositor has delivered or caused to be delivered to
  the applicable Custodian, on behalf of the Trustee, for the benefit of the
  Certificateholders the following documents or instruments with respect to each
  Mortgage Loan so assigned:

                       (i) the original Mortgage Note endorsed by manual or facsimile
              signature in blank in the following form: "Pay to the order of
              ___________ without recourse," with all intervening endorsements
              showing a complete chain of endorsement from the originator to the
              Person endorsing the Mortgage Note (each such endorsement being
              sufficient to transfer all right, title and interest of the party so
              endorsing, as noteholder or assignee thereof, in and to that Mortgage
              Note); or, with respect to any Lost Mortgage Note, a lost note
              affidavit from the related originator or the Transferor stating that
              the original Mortgage Note was lost or destroyed, together with a copy
              of such Mortgage Note;

                       (ii) except as provided below, the original recorded Mortgage
              or a copy of such Mortgage certified by the related originator as being
              a true and complete copy of the Mortgage;

                       (iii) a duly executed assignment of the Mortgage (which may be
              included in a blanket assignment or assignments), endorsed in the
              following form: "JPMorgan Chase Bank, in trust for the MASTR
              Alternative Loan Trust 2003-5 for the benefit of the Holders of the
              Mortgage Pass-Though Certificates, Series 2003-5" together with, except
              as provided below, all interim recorded assignments of such mortgage
              (each such assignment, when duly and validly completed, to be in
              recordable form and sufficient to effect the assignment of and transfer
              to the assignee thereof, under the Mortgage to which the assignment
              relates); provided that, if the related Mortgage has not been returned
              from the applicable public recording office, such assignment of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 54/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 56 of 270
              Mortgage may exclude the information to be provided by the recording
              office;

                       (iv) the original or copies of each assumption, modification,
              written assurance or substitution agreement, if any; and

                       (v) except as provided below, the original or duplicate
              original lender's title policy and all riders thereto.

                    Notwithstanding the foregoing, if any Mortgage has been
  recorded in the name of Mortgage Electronic Registration System, Inc. ("MERS")
  or its designee, no assignment of Mortgage in favor of the Trustee will be
  required to be prepared or delivered and instead, the Master Servicer shall
  enforce the obligations of the applicable Servicer under its related Servicing
  Agreement to cause the Trust to be shown as the owner of the related Mortgage
  Loan on the records of MERS for the purpose of the system of recording transfers
  of beneficial ownership of mortgages maintained by MERS.

                    If in connection with any Mortgage Loan the Depositor cannot
  deliver (a) the original recorded Mortgage, (b) all interim recorded assignments
  or (c) the lender's title policy (together with all riders thereto) satisfying
  the requirements of clause (ii), (iii) or (v) above, respectively, concurrently
  with the execution and delivery hereof because such document or documents have
  not been returned from the applicable public recording office in the case of
  clause (ii) or (iii) above, or because the title policy has not been delivered
  to either the applicable Custodian or the Depositor by the applicable title
  insurer in the case of clause (v) above, the Depositor shall promptly deliver to
  the applicable Custodian, in the case of clause (ii) or (iii) above, such
  original Mortgage or such interim assignment, as the case may be, with evidence
  of recording indicated thereon upon receipt thereof from the public recording
  office, or a copy thereof, certified, if appropriate, by the relevant recording
  office, but in no event shall any such delivery of the original Mortgage and
  each such interim assignment or a copy thereof, certified, if appropriate, by
  the relevant recording office, be made later than one year following the Closing
  Date, or, in the case of clause (v) above, no later than 120 days following the
  Closing Date; provided, however, in the event the Depositor is unable to deliver
  by such date each Mortgage and each such interim assignment by reason of the
  fact that any such documents have not been returned by the appropriate recording
  office, or, in the case of each such interim assignment, because the related
  Mortgage has not been returned by the appropriate recording office, the
  Depositor shall deliver such documents to the applicable Custodian as promptly
  as possible upon receipt thereof and, in any event, within 720 days following
  the Closing Date. The Depositor shall forward or cause to be forwarded to the
  applicable Custodian (a) from time to time additional original documents
  evidencing an assumption or modification of a Mortgage Loan and (b) any other
  documents required to be delivered by the Depositor to the applicable Custodian.
  In the event that the original Mortgage is not delivered and in connection with
  the payment in full of the related Mortgage Loan and the public recording office
  requires the presentation of a "lost instruments affidavit and indemnity" or any
  equivalent document, because only a copy of the Mortgage can be delivered with
  the instrument of satisfaction or reconveyance, the applicable Custodian shall
  execute and deliver or cause to be executed and delivered such a document to the
  public recording office. In the case where a public recording office retains the
  original recorded Mortgage or in the case where a Mortgage is lost after
  recordation in a public recording office, the Transferor shall deliver to the
  applicable Custodian a copy of such Mortgage certified by such public recording
  office to be a true and complete copy of the original recorded Mortgage.

                    As promptly as practicable subsequent to such transfer and
  assignment, set forth in clause (a) above and in any event, within ninety (90)
  days thereafter, the applicable Custodian shall affix the Trustee's name to each
  assignment of Mortgage, as the assignee thereof, and, subject to Section 2.02,
  the Master Servicer shall enforce the obligations of the related Servicer
  pursuant to the related Servicing Agreement to (i) cause such assignment to be
  in proper form for recording in the appropriate public office for real property
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 55/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 57 of 270
  records and (ii) cause to be delivered for recording in the appropriate public
  office for real property records the assignments of the Mortgages to the
  Trustee, except that, with respect to any assignments of Mortgage as to which
  the related Servicer has not received the information required to prepare such
  assignment in recordable form, the related Servicer's obligation to do so and to
  deliver the same for such recording shall be as soon as practicable after
  receipt of such information and in any event within ninety (90) days after
  receipt thereof and except that the related Servicer need not cause to be
  recorded any assignment which relates to a Mortgage Loan (a) in any state where,
  in an Opinion of Counsel addressed to the Trustee, such recording is not
  required to protect the Trustee's interests in the Mortgage Loan against the
  claim of any subsequent transferee or any successor to or creditor of the
  Depositor or the Transferor, (b) in any state where recordation is not required
  by either Rating Agency to obtain the initial ratings on the Certificates, or
  (c) with respect to any Mortgage which has been recorded in the name of MERS, or
  its designee. As of the date hereof, Florida and Maryland are the only states
  where recordation is required by either Rating Agency (upon which the Master
  Servicer, Trustee and each Custodian may conclusively rely) to obtain the
  initial rating on the Certificates and the Master Servicer, Trustee and each
  Custodian may conclusively rely on such statement.

                    In the case of Mortgage Loans that have been prepaid in full
  as of the Closing Date, the Depositor, in lieu of delivering the above documents
  to the Master Servicer on behalf of the Trustee, will deposit in the Collection
  Account the portion of such payment that is required to be deposited in the
  Collection Account pursuant to Section 3.07 hereof.

                    (c) The Depositor does hereby establish, pursuant to the
  further provisions of this Agreement and the laws of the State of New York, an
  express trust (the "Trust") to be known, for convenience, as "MASTR Alternative
  Loan Trust 2003-5" and JPMorgan Chase Bank is hereby appointed as Trustee in
  accordance with the provisions of this Agreement.

                    Section 2.02 Acceptance by Trustee of the Mortgage Loans. Each
  Custodian, on behalf of the Trustee, acknowledges receipt of the documents
  identified in the Initial Certification in the form annexed hereto as Exhibit G
  and declares that it holds and will hold such documents and the other documents
  delivered to it constituting the Mortgage Files, and each such Custodian and
  Trustee together declare that it holds or will hold such other assets as are
  included in the Trust Fund, in trust for the exclusive use and benefit of all
  present and future Certificateholders. Each Custodian acknowledges that it will
  maintain possession of the Mortgage Notes in the State of Minnesota, with
  respect to Wells Fargo Bank Minnesota, N.A., and Arizona, with respect to U.S.
  Bank National Association, unless otherwise permitted by the Rating Agencies and
  the Trustee.

                    Each Custodian agrees to execute and deliver on the Closing
  Date to the Depositor and the Trustee an Initial Certification in the form
  annexed hereto as Exhibit G. Based on its review and examination, and only as to
  the documents identified in such Initial Certification, each Custodian
  acknowledges, subject to any applicable exceptions noted on Exhibit G, that such
  documents appear regular on their face and relate to such Mortgage Loan. Neither
  Custodian shall be under any duty or obligation to (i) inspect, review or
  examine said documents, instruments, certificates or other papers to determine
  that the same are genuine, enforceable or appropriate for the represented
  purpose or that they have actually been recorded in the real estate records or
  that they are other than what they purport to be on their face or (ii) determine
  whether the Mortgage File should include any of the documents specified in
  Section 2.01(b)(iv) unless the Mortgage Loan Schedule indicates that such
  documents are applicable.

                    Not later than 90 days after the Closing Date, each Custodian
  shall deliver to the Depositor, the Trustee and the Transferor a Final
  Certification in the form annexed hereto as Exhibit H, with any applicable
  exceptions noted thereon. Each Custodian shall make available, upon request of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 56/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 58 of 270
  any Certificateholder, a copy of any exceptions noted on the Initial
  Certification or the Final Certification. Each Custodian shall make available,
  upon request of the Trustee, the identity of the originator for any Mortgage
  Loan with a material exception.

                    If, in the course of such review, either Custodian finds any
  document constituting a part of a Mortgage File which does not meet the
  requirements of Section 2.01, such Custodian shall list such as an exception in
  the Final Certification; provided, however, that such Custodian shall not make
  any determination as to whether (i) any endorsement is sufficient to transfer
  all right, title and interest of the party so endorsing, as noteholder or
  assignee thereof, in and to that Mortgage Note, (ii) any assignment is in
  recordable form or is sufficient to effect the assignment of and transfer to the
  assignee thereof under the mortgage to which the assignment relates or (iii) the
  Mortgage File should include any of the documents specified in Section
  2.01(b)(iv) unless the Mortgage Loan Schedule indicates that such documents are
  applicable.

                    Upon receiving each Final Certification from the applicable
  Custodian, the Trustee shall notify the Transferor of any document defects
  listed as exceptions in each such Final Certification. The Trustee shall enforce
  the applicable duties of the Transferor pursuant to the terms of this Section
  2.02 to correct and cure such document defects, and if the Transferor fails to
  correct or cure the defect within such period, and such defect materially and
  adversely affects the interests of the Certificateholders in the related
  Mortgage Loan, the Trustee shall enforce the Transferor's obligations hereunder,
  to purchase such Mortgage Loan at the Purchase Price. Any such purchase of a
  Mortgage Loan shall not be effected prior to the delivery to the applicable
  Custodian of a Request for Release substantially in the form of Exhibit M. The
  Purchase Price for any such Mortgage Loan shall be paid by the Transferor to the
  Master Servicer for deposit in the Collection Account on or prior to the
  Distribution Account Deposit Date for the Distribution Date in the month
  following the month of repurchase and, upon receipt of such deposit, the Master
  Servicer shall instruct the applicable Custodian to release, and the applicable
  Custodian shall release, the related Mortgage File to the Transferor and the
  Trustee shall execute and deliver at the Transferor's written request such
  instruments of transfer or assignment prepared by the Transferor, in each case
  without recourse, representation or warranty, as shall be necessary to vest in
  the Transferor, or a designee, the Trustee's interest in any Mortgage Loan
  released pursuant hereto.

                    The Transferor hereby covenants that within ninety (90) days
  of the earlier of its discovery or its receipt of written notice from the
  Trustee of any document constituting a part of a Mortgage File which does not
  meet the requirements of Section 2.01, which document defect materially and
  adversely affects the interest of the Certificateholders in any Mortgage Loan,
  it shall repurchase the affected Mortgage Loan or Mortgage Loans from the
  Trustee at the Purchase Price in the manner set forth above. The Transferor
  shall promptly reimburse the Master Servicer and the Trustee for any expenses
  reasonably incurred by the Master Servicer or the Trustee in respect of
  enforcing such repurchase by the Transferor.

                    Each Custodian shall retain possession and custody of each
  related Mortgage File in accordance with and subject to the terms and conditions
  set forth herein. Pursuant to the terms of the related Servicing Agreement, the
  Master Servicer shall cause each of the related Servicers to promptly deliver to
  the related Custodian who shall thereupon promptly deposit within each Mortgage
  File, upon the execution or receipt thereof, the originals of such other
  documents or instruments constituting the Mortgage File as come into the
  possession of the related Servicers from time to time.

                    It is understood and agreed that the obligations of the
  Transferor hereunder, to purchase any Mortgage Loan which does not meet the
  requirements of Section 2.01 above or substitute for the related Mortgage Loan
  an Eligible Substitute Mortgage Loan shall constitute the sole remedy respecting
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 57/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 59 of 270
  such defect available to the Trustee, the Master Servicer, the Depositor and any
  Certificateholder.

                    Section 2.03 Remedies for Breaches of Representations and
  Warranties. The Transferor hereby makes the representations and warranties set
  forth in Schedule II hereto, and by this reference incorporated herein, to the
  Depositor and the Trustee, as of the Closing Date, or if so specified therein,
  as of the Cut-off Date.

                    Upon discovery by any of the parties hereto of a breach of a
  representation or warranty made by the Transferor pursuant to this Section 2.03
  that materially and adversely affects the interests of the Certificateholders in
  any Mortgage Loan, the party discovering such breach shall give prompt notice
  thereof to the other parties. A breach which causes a Mortgage Loan not to
  constitute a "qualified mortgage" within the meaning of Section 860G(a)(3) of
  the Code, will be deemed automatically to materially and adversely affect the
  interests of the Certificateholders in such Mortgage Loan. Upon receiving notice
  of a breach, the Trustee shall in turn notify the Transferor of such breach. The
  Trustee shall enforce the obligations of the Transferor in accordance with this
  Section 2.03 to correct or cure any such breach of a representation or warranty
  made herein, and if the Transferor fails to correct or cure the defect within
  such period, and such defect materially and adversely affects the interests of
  the Certificateholders in the related Mortgage Loan, the Trustee shall enforce
  the Transferor's obligations hereunder to (i) purchase such Mortgage Loan at the
  Purchase Price or (ii) substitute for the related Mortgage Loan an Eligible
  Substitute Mortgage Loan, in each case, such Mortgage Loan (a "Deleted Mortgage
  Loan") will be removed from the Trust Fund.

                    The Transferor hereby covenants that within ninety (90) days
  of the earlier of its discovery or its receipt of written notice from any party
  of a breach of any representation or warranty made pursuant to this Section 2.03
  which materially and adversely affects the interest of the Certificateholders in
  any Mortgage Loan it shall cure such breach in all material respects, and if
  such breach is not so cured, shall, (i) if such ninety (90) day period expires
  prior to the second anniversary of the Closing Date, remove such Deleted
  Mortgage Loan from the Trust Fund and substitute in its place an Eligible
  Substitute Mortgage Loan or Loans into the Trust Fund, in the manner and subject
  to the conditions set forth in this Section; or (ii) repurchase the affected
  Mortgage Loan or Mortgage Loans from the Trustee at the Purchase Price in the
  manner set forth below. The Transferor shall promptly reimburse the Master
  Servicer and the Trustee for any expenses reasonably incurred by the Master
  Servicer or the Trustee in respect of enforcing the remedies for such breach by
  the Transferor.

                    With respect to any Eligible Substitute Mortgage Loan or
  Loans, the Transferor shall deliver to the related Custodian on behalf of the
  Trustee for the benefit of the Certificateholders the Mortgage Note, the
  Mortgage, the related assignment of the Mortgage, and such other documents and
  agreements as are required by Section 2.01, with the Mortgage Note endorsed and
  the Mortgage assigned as required by Section 2.01. No substitution is permitted
  to be made on any day in any calendar month after the Determination Date for
  such month.

                    With respect to substitutions made by the Transferor,
  Scheduled Payments due with respect to Eligible Substitute Mortgage Loans in the
  month of substitution shall not be part of the Trust Fund and will be retained
  by the Transferor on the next succeeding Distribution Date. For the month of
  substitution, distributions to Certificateholders will include the monthly
  payment due on any Deleted Mortgage Loan for such month and thereafter the
  Transferor shall be entitled to retain all amounts received in respect of such
  Deleted Mortgage Loan. The related Custodian shall amend the Mortgage Loan
  Schedule for the benefit of the Certificateholders to reflect the removal of
  such Deleted Mortgage Loan and the substitution of the Eligible Substitute
  Mortgage Loan or Loans and the related Custodian shall deliver the amended
  Mortgage Loan Schedule to the Trustee. Upon such substitution, the Eligible
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 58/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 60 of 270
  Substitute Mortgage Loan or Loans shall be subject to the terms of this
  Agreement in all respects, and the Transferor shall be deemed to have made with
  respect to such Eligible Substitute Mortgage Loan or Loans, as of the date of
  substitution, the representations and warranties made pursuant to this Section
  2.03 with respect to such Mortgage Loan. Upon any such substitution and the
  deposit to the Collection Account of the amount required to be deposited therein
  in connection with such substitution as described in the following paragraph,
  the related Custodian shall release the Mortgage File held for the benefit of
  the Certificateholders relating to such Deleted Mortgage Loan to the Transferor
  and shall execute and deliver or cause the Trustee to execute and deliver at the
  Transferor's direction such instruments of transfer or assignment prepared by
  the Transferor, without recourse, representation or warranty, as shall be
  necessary to vest title in the Transferor, as applicable, or its designee, the
  Trustee's interest in any Deleted Mortgage Loan substituted for pursuant to this
  Section 2.03.

                    For any month in which the Transferor substitutes one or more
  Eligible Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the
  Master Servicer will determine the amount (if any) by which the aggregate
  principal balance of all such Eligible Substitute Mortgage Loans as of the date
  of substitution is less than the aggregate Scheduled Principal Balance of all
  such Deleted Mortgage Loans (after application of the scheduled principal
  portion of the monthly payments due in the month of substitution). The amount of
  such shortage (the "Substitution Adjustment Amount") plus an amount equal to the
  aggregate of any unreimbursed Advances with respect to such Deleted Mortgage
  Loans shall be remitted by the Transferor, and the Master Servicer shall deposit
  such amounts received from the Transferor into the Collection Account on or
  before the Distribution Account Deposit Date for the Distribution Date in the
  month succeeding the calendar month during which the related Mortgage Loan
  became required to be purchased or replaced hereunder.

                    In the event that the Transferor shall have repurchased a
  Mortgage Loan, the Purchase Price therefor shall be deposited in the Collection
  Account pursuant to Section 3.07 on or before the Distribution Account Deposit
  Date for the Distribution Date in the month following the month during which the
  Transferor became obligated hereunder to repurchase or replace such Mortgage
  Loan and upon such deposit of the Purchase Price and receipt of a Request for
  Release in the form of Exhibit M hereto, the related Custodian shall release the
  related Mortgage File held for the benefit of the Certificateholders to the
  Transferor, and the Trustee shall execute and deliver at the Transferor's
  direction such instruments of transfer or assignment prepared by the Transferor,
  in each case without recourse, representation or warranty, as shall be necessary
  to transfer title from the Trustee. It is understood and agreed that the
  obligation under this Agreement of the Transferor to cure, repurchase or replace
  any Mortgage Loan as to which a breach has occurred and is continuing shall
  constitute the sole remedies against the Transferor respecting such matters
  available to Certificateholders, the Master Servicer, the Depositor or the
  Trustee on their behalf.

                    The provisions of this Section 2.03 shall survive the
  conveyance and assignment of the Mortgage Files to the Trustee and the delivery
  of the respective Mortgage Files to the related Custodian for the benefit of the
  Trustee and the Certificateholders.

                    Section 2.04 Representations and Warranties of the Depositor
  as to the Mortgage Loans. The Depositor hereby represents and warrants to the
  Trustee and the Master Servicer with respect to each Mortgage Loan as of the
  date hereof or such other date set forth herein that as of the Closing Date, and
  following the transfer of the Mortgage Loans to it by the Transferor, the
  Depositor had good title to the Mortgage Loans and the Mortgage Notes were
  subject to no offsets, liens, defenses or counterclaims.

                    It is understood and agreed that the representations and
  warranties set forth in this Section 2.04 shall survive delivery of the Mortgage
  Files to the Master Servicer. Upon discovery by the Depositor, the Transferor,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 59/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 61 of 270
  the Master Servicer or the Trustee of a breach of any of the foregoing
  representations and warranties set forth in this Section 2.04 (referred to
  herein as a "breach"), which breach materially and adversely affects the
  interest of the Certificateholders, the party discovering such breach shall give
  prompt written notice to the others and to each Rating Agency.

                          Section 2.05 [Reserved].

                    Section 2.06 Execution and Delivery of Certificates. The
  Trustee acknowledges the transfer and assignment to it of the Trust Fund and
  acknowledges the issuance of the Lower-Tier REMIC Regular Interests and the
  Class A-LR Certificates in exchange therefor. The Trustee further acknowledges
  the transfer and assignment to it of the Lower-Tier REMIC Regular Interests and,
  concurrently with such transfer and assignment, has executed, authenticated and
  delivered to or upon the order of the Depositor, the Certificates in authorized
  denominations evidencing directly or indirectly the entire ownership of the
  Trust Fund. The Trustee agrees to hold the Trust Fund and the Lower-Tier REMIC
  Regular Interests and to exercise the rights referred to above for the benefit
  of all present and future Holders of the Certificates and to perform the duties
  set forth in this Agreement to the best of its ability, to the end that the
  interests of the Holders of the Certificates may be adequately and effectively
  protected.

                    Section 2.07 REMIC Matters. The Preliminary Statement sets
  forth the designations as "regular interests" or "residual interests" and
  "latest possible maturity date" for federal income tax purposes of all interests
  created hereby. The "Startup Day" for purposes of the REMIC Provisions shall be
  the Closing Date. Each REMIC's fiscal year shall be the calendar year.

                    The Class 15-A-X Certificates shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of 100% of the interest
  payments on the Class 5-A-LX and Class 7-A-LX Interests.

                    The Class 5-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 5 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rates of the Group 5
  Non-Discount Mortgage Loans over (B) 5.00% and (ii) the Scheduled Principal
  Balances of the Group 5 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    The Class 7-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 7 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rates of the Group 7
  Non-Discount Mortgage Loans over (B) 5.00% and (ii) the Scheduled Principal
  Balances of the Group 7 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    The Class 30-A-X Certificates shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of 100% of the interest
  payments on the Class 1-A-LX, Class 2-A-LX, Class 3-A LX, Class 4-A-LX, Class
  6-A-LX and Class 8-A-LX Interests.

                    The Class 1-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 1 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rate of the Group 1
  Non-Discount Mortgage Loans over (B) 6.50% and (ii) the Scheduled Principal
  Balances of the Group 1 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 60/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 62 of 270
                    The Class 2-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payment on
  the Group 2 Non-Discount Mortgage Loans equal to the product of (i) the excess
  of (A) the weighted average of the Net Mortgage Rates of the Group 2
  Non-Discount Mortgage Loans over (B) 6.50% and (ii) the Scheduled Principal
  Balances of the Group 2 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    The Class 3-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 3 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rates of the Group 3
  Non-Discount Mortgage Loans over (B) 6.00% and (ii) the Scheduled Principal
  Balances of the Group 3 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    The Class 4-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 4 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rates of the Group 4
  Non-Discount Mortgage Loans over (B) 5.50% and (ii) the Scheduled Principal
  Balances of the Group 4 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    The Class 6-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 6 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rates of the Group 6
  Non-Discount Mortgage Loans over (B) 6.00% and (ii) the Scheduled Principal
  Balances of the Group 6 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    The Class 8-A-LX Interest shall represent a "specified
  portion," within the meaning of the REMIC Provisions, of the interest payments
  on the Group 8 Non-Discount Mortgage Loans equal to the product of (i) the
  excess of (A) the weighted average of the Net Mortgage Rates of the Group 8
  Non-Discount Mortgage Loans over (B) 5.50% and (ii) the Scheduled Principal
  Balances of the Group 8 Non-Discount Mortgage Loans as of the Due Date in the
  month of the related Distribution Date (prior to giving effect to any Scheduled
  Payments due on such Mortgage Loan on such Due Date).

                    For federal income tax purposes, the Pass-Through Rate for the
  Class 30-B-1, Class 30-B-2, Class 30-B-3, Class 30-B-4, Class 30-B-5 and Class
  30-B-6 Certificates for any Distribution Date shall be expressed as a per annum
  rate equal to the weighted average of (i) the pass-through rate for the Class
  L-1B Interest, (ii) the pass-through rate for the Class L-2B Interest, (iii) the
  pass-through rate for the Class L-3B Interest, (iv) the pass-through rate for
  the Class L-4B Interest, (v) the pass-through rate for the Class L-6B Interest
  and (vi) the pass-through rate for the Class L-8B Interest, weighted on the
  basis of the respective principal balance of each such Lower-Tier REMIC Interest
  (computed to eight decimal places), immediately prior to such Distribution Date.

                    Section 2.08 Covenants of the Master Servicer. The Master
  Servicer hereby covenants to the Depositor and the Trustee as follows:

                    (a) subject to Section 3.01, the Master Servicer shall cause
  each Servicer to perform its obligations under the applicable Servicing
  Agreement; and

                    (b) no written information, certificate of an officer,
  statement furnished in writing or written report delivered to the Depositor, any
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 61/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 63 of 270
  affiliate of the Depositor or the Trustee and prepared by the Master Servicer
  pursuant to this Agreement will contain any untrue statement of a material fact
  or omit to state a material fact necessary to make such information,
  certificate, statement or report not misleading; provided, however, that the
  Master Servicer shall have no liability hereunder and shall be indemnified
  pursuant to Section 6.03 for any information with respect to the WMMSC Mortgage
  Loans included in any report provided hereunder.

                    Section 2.09 Representations and Warranties of the Master
  Servicer. The Master Servicer hereby represents and warrants to the Depositor,
  the Trustee and each Custodian, as of the Closing Date, or if so specified
  herein, as of the Cut-off Date:

                    (a) The Master Servicer is duly organized as a national
  banking association and is validly existing and in good standing under the laws
  of the United States of America and is duly authorized and qualified to transact
  any and all business contemplated by this Agreement to be conducted by the
  Master Servicer in any state in which a Mortgaged Property is located or is
  otherwise not required under applicable law to effect such qualification and, in
  any event, is in compliance with the doing business laws of any such state, to
  master service the Mortgage Loans in accordance with the terms of this Agreement
  and to perform any of its other obligations under this Agreement in accordance
  with the terms thereof.

                    (b) The Master Servicer has the full power and authority to
  master service each Mortgage Loan, and to execute, deliver and perform, and to
  enter into and consummate the transactions contemplated by this Agreement and
  has duly authorized by all necessary action on the part of the Master Servicer
  the execution, delivery and performance of this Agreement; and this Agreement,
  assuming the due authorization, execution and delivery thereof by the other
  parties thereto, constitutes a legal, valid and binding obligation of the Master
  Servicer, enforceable against the Master Servicer in accordance with its terms,
  except that (i) the enforceability thereof may be limited by bankruptcy,
  insolvency, moratorium, receivership and other similar laws relating to
  creditors' rights generally and (ii) the remedy of specific performance and
  injunctive and other forms of equitable relief may be subject to equitable
  defenses and to the discretion of the court before which any proceeding therefor
  may be brought.

                    (c) The execution and delivery of this Agreement by the Master
  Servicer, and the master servicing of the Mortgage Loans by the Master Servicer
  under this Agreement, the consummation of any other of the transactions
  contemplated by this Agreement, and the fulfillment of or compliance with the
  terms thereof are in the ordinary course of business of the Master Servicer and
  will not (i) result in a material breach of any term or provision of the
  articles of incorporation or by-laws of the Master Servicer, (ii) materially
  conflict with, result in a material breach, violation or acceleration of, or
  result in a material default under, the terms of any other material agreement or
  instrument to which the Master Servicer is a party or by which it may be bound,
  or (iii) constitute a material violation of any statute, order or regulation
  applicable to the Master Servicer of any court, regulatory body, administrative
  agency or governmental body having jurisdiction over the Master Servicer; and
  the Master Servicer is not in breach or violation of any material indenture or
  other material agreement or instrument, or in violation of any statute, order or
  regulation of any court, regulatory body, administrative agency or governmental
  body having jurisdiction over it which breach or violation may materially impair
  the Master Servicer's ability to perform or meet any of its obligations under
  this Agreement.

                    (d) The Master Servicer or an affiliate thereof is an approved
  servicer of conventional mortgage loans for Fannie Mae or Freddie Mac and is a
  mortgagee approved by the Secretary of Housing and Urban Development pursuant to
  sections 203 and 211 of the National Housing Act.

                          (e) No litigation is pending or threatened against the Master
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 62/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 64 of 270
  Servicer that would materially and adversely affect the execution, delivery or
  enforceability of this Agreement or the ability of the Master Servicer to master
  service the Mortgage Loans or to perform any of its other obligations under this
  Agreement in accordance with the terms thereof.

                    (f) No consent, approval, authorization or order of any court
  or governmental agency or body is required for the execution, delivery and
  performance by the Master Servicer of, or compliance by the Master Servicer
  with, this Agreement or the consummation of the transactions contemplated
  thereby, or if any such consent, approval, authorization or order is required,
  the Master Servicer has obtained the same.

                    Section 2.10 Representations and Warranties of the Custodians.
  Each Custodian, severally and not jointly, hereby represents and warrants to the
  Depositor, the Master Servicer and the Trustee, as of the Closing Date, or if so
  specified herein, as of the Cut-off Date:

                    (a) Such Custodian is duly organized as a national banking
  association and is validly existing and in good standing under the laws of the
  United States of America and is duly authorized and qualified to transact any
  and all business contemplated by this Agreement to be conducted by such
  Custodian in any state in which a Mortgaged Property is located or is otherwise
  not required under applicable law to effect such qualification and, in any
  event, is in compliance with the doing business laws of any such state, to the
  extent necessary to perform any of its obligations under this Agreement in
  accordance with the terms thereof.

                    (b) Such Custodian has the full power and authority to
  execute, deliver and perform, and to enter into and consummate the transactions
  contemplated by this Agreement and has duly authorized by all necessary action
  on the part of such Custodian the execution, delivery and performance of this
  Agreement; and this Agreement, assuming the due authorization, execution and
  delivery thereof by the other parties thereto, constitutes a legal, valid and
  binding obligation of such Custodian, enforceable against such Custodian in
  accordance with its terms, except that (i) the enforceability thereof may be
  limited by bankruptcy, insolvency, moratorium, receivership and other similar
  laws relating to creditors' rights generally and (ii) the remedy of specific
  performance and injunctive and other forms of equitable relief may be subject to
  equitable defenses and to the discretion of the court before which any
  proceeding therefor may be brought.

                    (c) The execution and delivery of this Agreement by such
  Custodian, the consummation of any other of the transactions contemplated by
  this Agreement, and the fulfillment of or compliance with the terms thereof are
  in the ordinary course of business of such Custodian and will not (i) result in
  a material breach of any term or provision of the articles of incorporation or
  by-laws of such Custodian, (ii) materially conflict with, result in a material
  breach, violation or acceleration of, or result in a material default under, the
  terms of any other material agreement or instrument to which such Custodian is a
  party or by which it may be bound, or (iii) constitute a material violation of
  any statute, order or regulation applicable to such Custodian of any court,
  regulatory body, administrative agency or governmental body having jurisdiction
  over such Custodian; and such Custodian is not in breach or violation of any
  material indenture or other material agreement or instrument, or in violation of
  any statute, order or regulation of any court, regulatory body, administrative
  agency or governmental body having jurisdiction over it which breach or
  violation may materially impair such Custodian's ability to perform or meet any
  of its obligations under this Agreement.

                    (d) No litigation is pending or threatened against such
  Custodian that would materially and adversely affect the execution, delivery or
  enforceability of this Agreement or the ability of such Custodian to perform any
  of its obligations under this Agreement in accordance with the terms thereof.

                          (e) No consent, approval, authorization or order of any court
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 63/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 65 of 270
  or governmental agency or body is required for the execution, delivery and
  performance by such Custodian of, or compliance by such Custodian with, this
  Agreement or the consummation of the transactions contemplated thereby, or if
  any such consent, approval, authorization or order is required, such Custodian
  has obtained the same.

                                                  ARTICLE III

                                        ADMINISTRATION AND MASTER
                                       SERVICING OF MORTGAGE LOANS

                    Section 3.01 Master Servicing of Mortgage Loans. For and on
  behalf of the Certificateholders, the Master Servicer shall supervise, monitor
  and oversee the obligation of the Servicers to service and administer their
  respective Mortgage Loans in accordance with the terms of the applicable
  Servicing Agreement and shall have full power and authority to do any and all
  things which it may deem necessary or desirable in connection with such master
  servicing and administration. With respect to WMMSC, the WMMSC Mortgage Loans
  and the WMMSC Servicing Agreement, the obligations of the Master Servicer
  imposed in the preceding sentence shall be limited to: (i) collecting the
  monthly report provided by WMMSC under the WMMSC Servicing Agreement, (ii)
  enforcing WMMSC's obligation to remit to the Trustee hereunder, (iii) receiving
  the annual compliance statements from WMMSC and (iv) complying with the
  provisions of Section 3.02(b) hereof and the WMMSC Servicing Agreement with
  respect to the termination of WMMSC. In performing its obligations hereunder,
  the Master Servicer shall act in a manner consistent with this Agreement,
  subject to the prior two sentences, and with customary and usual standards of
  practice of prudent mortgage loan master servicers. Furthermore, the Master
  Servicer shall oversee and consult with each Servicer as necessary from
  time-to-time to carry out the Master Servicer's obligations hereunder, shall
  receive, review and evaluate all reports, information and other data provided to
  the Master Servicer by each Servicer (provided, however, the Master Servicer
  shall have no obligation to review or evaluate any reports, information and
  other data provided by WMMSC with respect to the WMMSC Mortgage Loans) and shall
  cause each Servicer to perform and observe the covenants, obligations and
  conditions to be performed or observed by such Servicer under the applicable
  Servicing Agreement. The Master Servicer shall independently and separately
  monitor each Servicer's servicing activities with respect to each related
  Mortgage Loan, reconcile the results of such monitoring with such information
  provided in the previous sentence on a monthly basis and coordinate corrective
  adjustments to the Servicers' and Master Servicer's records, and based on such
  reconciled and corrected information, prepare the statements specified in
  Section 4.04 and any other information and statements required hereunder;
  provided, however, that the Master Servicer shall be under no obligation to
  perform the duties outlined in this sentence with respect to WMMSC or the WMMSC
  Mortgage Loans other than collecting the mortgage loan information provided to
  the Master Servicer by WMMSC to enable the Master Servicer to prepare the
  statement required under Section 4.04. Other than with respect to WMMSC and the
  WMMSC Mortgage Loans, the Master Servicer shall reconcile the results of its
  Mortgage Loan monitoring with the actual remittances of the Servicers to the
  Collection Account pursuant to the applicable Servicing Agreements.

              In accordance with the standards of the preceding paragraph and to
  the extent the related Servicer does not make such advance, the Master Servicer
  shall advance or cause to be advanced funds as necessary for the purpose of
  effecting the payment of taxes and assessments on the Mortgaged Properties,
  which advances shall be reimbursable in the first instance from related
  collections from the Mortgagors pursuant to Section 3.07, and further as
  provided in Section 3.08. The costs incurred by the Master Servicer, if any, in
  effecting the timely payments of taxes and assessments on the Mortgaged
  Properties and related insurance premiums shall not, for the purpose of
  calculating monthly distributions to the Certificateholders, be added to the
  Scheduled Principal Balances of the related Mortgage Loans, notwithstanding that
  the terms of such Mortgage Loans so permit.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 64/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 66 of 270
                    Section 3.02 Monitoring of Servicers. (a) The Master Servicer
  shall be responsible for reporting to the Trustee and the Depositor the
  compliance by each Servicer with its duties under the related Servicing
  Agreement. In the review of each Servicer's activities, the Master Servicer may
  rely upon an officer's certificate of the Servicer with regard to such
  Servicer's compliance with the terms of its Servicing Agreement. In the event
  that the Master Servicer, in its judgment, determines that a Servicer should be
  terminated in accordance with its Servicing Agreement, or that a notice should
  be sent pursuant to such Servicing Agreement with respect to the occurrence of
  an event that, unless cured, would constitute grounds for such termination, the
  Master Servicer shall notify the Depositor and the Trustee thereof and the
  Master Servicer shall issue such notice or take such other action as it deems
  appropriate.

                    (b) The Master Servicer, for the benefit of the Trustee and
  the Certificateholders, shall enforce the obligations of each Servicer under the
  related Servicing Agreement, and shall, in the event that a Servicer fails to
  perform its obligations in accordance with the related Servicing Agreement,
  subject to the preceding paragraph, terminate the rights and obligations of such
  Servicer thereunder and act as successor Servicer of the related Mortgage Loans
  or cause the Trustee to enter in to a new Servicing Agreement with a successor
  Servicer selected by the Master Servicer; provided, however, it is understood
  and acknowledged by the parties hereto that there will be a period of transition
  (not to exceed 90 days) before the actual servicing functions can be fully
  transferred to such successor Servicer. Such enforcement, including, without
  limitation, the legal prosecution of claims, termination of Servicing Agreements
  and the pursuit of other appropriate remedies, shall be in such form and carried
  out to such an extent and at such time as the Master Servicer, in its good faith
  business judgment, would require were it the owner of the related Mortgage
  Loans. The Master Servicer shall pay the costs of such enforcement at its own
  expense, provided that the Master Servicer shall not be required to prosecute or
  defend any legal action except to the extent that the Master Servicer shall have
  received reasonable indemnity for its costs and expenses in pursuing such
  action.

                    (c) To the extent that the costs and expenses of the Master
  Servicer related to any termination of a Servicer, appointment of a successor
  Servicer or the transfer and assumption of servicing by the Master Servicer with
  respect to any Servicing Agreement (including, without limitation, (i) all legal
  costs and expenses and all due diligence costs and expenses associated with an
  evaluation of the potential termination of the Servicer as a result of an event
  of default by such Servicer and (ii) all costs and expenses associated with the
  complete transfer of servicing, including all servicing files and all servicing
  data and the completion, correction or manipulation of such servicing data as
  may be required by the successor servicer to correct any errors or
  insufficiencies in the servicing data or otherwise to enable the successor
  service to service the Mortgage Loans in accordance with the related Servicing
  Agreement) are not fully and timely reimbursed by the terminated Servicer, the
  Master Servicer shall be entitled to reimbursement of such costs and expenses
  from the Collection Account.

                    (d) The Master Servicer shall require each Servicer to comply
  with the remittance requirements and other obligations set forth in the related
  Servicing Agreement.

                    (e) If the Master Servicer acts as Servicer, it will not
  assume liability for the representations and warranties of the Servicer, if any,
  that it replaces.

                    (f) If a Servicer fails to make its required payment of
  Compensating Interest on any Distribution Date, the Master Servicer will be
  required to make such payment of Compensating Interest to the same extent that
  such Servicer was required to make such payment of Compensating Interest.

                          Section 3.03 [Reserved].
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 65/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 67 of 270

                    Section 3.04 Rights of the Depositor and the Trustee in
  Respect of the Master Servicer. The Depositor may, but is not obligated to,
  enforce the obligations of the Master Servicer hereunder and may, but is not
  obligated to, perform, or cause a designee to perform, any defaulted obligation
  of the Master Servicer hereunder and in connection with any such defaulted
  obligation to exercise the related rights of the Master Servicer hereunder;
  provided that the Master Servicer shall not be relieved of any of its
  obligations hereunder by virtue of such performance by the Depositor or its
  designee. Neither the Trustee nor the Depositor shall have any responsibility or
  liability for any action or failure to act by the Master Servicer or any
  Servicer nor shall the Trustee or the Depositor be obligated to supervise the
  performance of the Master Servicer hereunder or any Servicer under any Servicing
  Agreement or otherwise.

                    Section 3.05 Trustee to Act as Master Servicer. In the event
  that the Master Servicer shall for any reason no longer be the Master Servicer
  hereunder (including by reason of a Master Servicer Event of Termination), the
  Trustee or its successor shall in accordance with Section 7.02 thereupon assume
  all of the rights and obligations of the Master Servicer hereunder arising
  thereafter (except that the Trustee shall not be (i) liable for losses of the
  predecessor Master Servicer pursuant to Section 3.09 hereof or any acts or
  omissions of the predecessor Master Servicer hereunder), (ii) obligated to make
  Advances if it is prohibited from doing so by applicable law, (iii) obligated to
  effectuate repurchases or substitutions of Mortgage Loans hereunder including,
  but not limited to, repurchases or substitutions of Mortgage Loans pursuant to
  Section 2.02 or 2.03 hereof, (iv) responsible for expenses of the Master
  Servicer pursuant to Section 2.03 or (v) deemed to have made any representations
  and warranties of the Master Servicer pursuant to Section 2.09 hereunder). Any
  such assumption shall be subject to Section 7.02 hereof. If the Master Servicer
  shall for any reason no longer be the Master Servicer (including by reason of
  any Master Servicer Event of Termination), the Trustee or its successor may, but
  shall not be obligated to, succeed to any rights and obligations of the Master
  Servicer under each subservicing agreement.

                    The Master Servicer shall, upon request of the Trustee, but at
  the expense of the Master Servicer, deliver to the assuming party all documents
  and records relating to each subservicing agreement or substitute subservicing
  agreement and the Mortgage Loans then being serviced thereunder and an
  accounting of amounts collected or held by it and otherwise use its best efforts
  to effect the orderly and efficient transfer of the substitute subservicing
  agreement to the assuming party.

                    The Trustee or successor master servicer shall be entitled to
  be reimbursed from the Master Servicer for all costs associated with the
  transfer of master servicing from the Master Servicer, including, without
  limitation, any costs or expenses associated with the complete transfer of all
  master servicing data and the completion, correction or manipulation of such
  master servicing data as may be required by the Trustee or successor master
  servicer to correct any errors or insufficiencies in the master servicing data
  or otherwise to enable the Trustee or successor master servicer to master
  service the Mortgage Loans properly and effectively.

                    If the Master Servicer does not pay such reimbursement within
  thirty (30) days of its receipt of an invoice therefor, such reimbursement shall
  be an expense of the Trust and the Trustee shall be entitled to withdraw such
  reimbursement from amounts on deposit in the Distribution Account pursuant to
  Section 3.10(b)(iv); provided that the Master Servicer shall reimburse the Trust
  for any such expense incurred by the Trust.

                    Section 3.06 Protected Accounts. (a) The Master Servicer shall
  enforce the obligation of each Servicer to establish and maintain a Protected
  Account in accordance with the applicable Servicing Agreement, with records to
  be kept with respect thereto on a Mortgage Loan by Mortgage Loan basis, into
  which accounts shall be deposited within 48 hours (or as of such other time
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 66/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 68 of 270
  specified in the related Servicing Agreement) of receipt all collections of
  principal and interest on any Mortgage Loan and with respect to any REO Property
  received by a Servicer, including Principal Prepayments, Insurance Proceeds,
  Liquidation Proceeds, and advances made from the Servicer's own funds (less
  servicing compensation as permitted by the applicable Servicing Agreement in the
  case of any Servicer) and all other amounts to be deposited in the Protected
  Account. The Master Servicer is hereby authorized to make withdrawals from and
  deposits to the related Protected Account for purposes required or permitted by
  this Agreement.

                    (b) In accordance with the terms of the applicable Servicing
  Agreement, amounts on deposit in a Protected Account may be invested by the
  applicable Servicer in investments specified in such Servicing Agreement. The
  income earned from investments made pursuant to this Section 3.06 shall be paid
  to the related Servicer under the applicable Servicing Agreement, and the risk
  of loss of moneys required to be distributed to the Certificateholders resulting
  from such investments shall be borne by and be the risk of the related Servicer.
  The related Servicer (to the extent provided in the Servicing Agreement) shall
  deposit the amount of any such loss in the Protected Account within two Business
  Days of receipt of notification of such loss but not later than the second
  Business Day prior to the Distribution Date on which the moneys so invested are
  required to be distributed to the Certificateholders.

                    Section 3.07 Collection of Mortgage Loan Payments; Collection
  Account; Distribution Account. (a) The Master Servicer shall enforce the
  obligation of the Servicers to collect all payments called for under the terms
  and provisions of the Mortgage Loans to the extent such procedures shall be
  consistent with the applicable Servicing Agreement and the terms and provisions
  of any related Required Insurance Policy.

                    (b) The Master Servicer shall establish and maintain a
  Collection Account into which the Master Servicer shall deposit or cause to be
  deposited within two Business Days of receipt, except as otherwise specifically
  provided herein, the following payments and collections remitted by the
  Servicers or received by it in respect of Mortgage Loans subsequent to the
  Cut-off Date (other than in respect of principal and interest due on the
  Mortgage Loans on or before the Cut-off Date) and the following amounts required
  to be deposited hereunder:

                       (i) all payments on account of principal on the Mortgage
              Loans, including Principal Prepayments;

                       (ii) all payments on account of interest on the Mortgage
              Loans, net of the related Servicing Fee;

                       (iii) all Liquidation Proceeds (including Insurance Proceeds),
              other than proceeds to be applied to the restoration or repair of the
              Mortgaged Property or released to the Mortgagor in accordance with the
              applicable Servicers or Master Servicer's normal servicing procedures;

                       (iv) any amount required to be deposited by the Master
              Servicer pursuant to Section 3.07(e) in connection with any losses on
              Permitted Investments;

                       (v) any amounts required to be deposited by the Master
              Servicer pursuant to Section 3.15(b), 3.15(d), and in respect of net
              monthly rental income from REO Property pursuant to Section 3.15
              hereof;

                          (vi) all Substitution Adjustment Amounts;

                       (vii) all Advances made by the Master Servicer pursuant to
              Section 4.01;

                          (viii) [Reserved];
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 67/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 69 of 270

                          (ix) any Compensating Interest Payments;

                       (x) any amounts deposited by the Master Servicer in connection
              with a deductible clause in any blanket hazard insurance policy in
              respect of the Mortgage Loans in such Group;

                       (xi) all proceeds of a primary mortgage guaranty insurance
              policy in respect of the Mortgage Loans in such Group; and

                          (xii) any other amounts required to be deposited hereunder.

                    In the event that the Master Servicer shall deposit into the
  Collection Account any amount not required to be deposited, it may at any time
  withdraw such amount from the Collection Account, any provision herein to the
  contrary notwithstanding. The Master Servicer shall maintain adequate records
  with respect to all withdrawals made pursuant to this Section. All funds
  deposited in the Collection Account shall be held in trust for the
  Certificateholders until withdrawn in accordance with Section 3.10.

                          (c) [Reserved].

                    (d) The Trustee shall establish and maintain, on behalf of the
  Certificateholders, the Distribution Account. The Trustee shall, promptly upon
  receipt but no later than on the Distribution Account Deposit Date, deposit in
  the Distribution Account and retain therein the following:

                       (i) the aggregate amount remitted by the Master Servicer to
              the Trustee pursuant to Section 3.10(a)(ix);

                       (ii) any amount deposited by the Master Servicer pursuant to
              Section 3.07(e) in connection with any losses on Permitted Investments;
              and (iii) any other amounts described hereunder which are required to
              be deposited in the Distribution Account.

                    In the event that the Master Servicer shall remit any amount
  not required to be remitted, it may at any time direct the Trustee in writing to
  withdraw such amount from the Distribution Account, any provision herein to the
  contrary notwithstanding. Such direction may be accomplished by delivering an
  Officer's Certificate to the Trustee which describes the amounts deposited in
  error in the Distribution Account. All funds deposited in the Distribution
  Account shall be held by the Trustee in trust for the Certificateholders until
  disbursed in accordance with this Agreement or withdrawn in accordance with
  Section 3.10. In no event shall the Trustee incur liability for withdrawals from
  the Distribution Account at the direction of the Master Servicer.

                    (e) Each institution at which the Collection Account or
  Distribution Account is maintained shall invest the funds on deposit in the
  Collection Account or Distribution Account as directed in writing by the Master
  Servicer, in Permitted Investments. Funds invested in the Collection Account
  shall mature not later than the Business Day next preceding the related
  Distribution Account Deposit Date (except that if such Permitted Investment is
  an obligation of or is managed by the institution that maintains such account,
  then such Permitted Investment shall mature not later than such Distribution
  Account Deposit Date). The Trustee shall, with respect to funds other than the
  WMMSC Monthly Remittance Amount, as directed by the Master Servicer, and with
  respect to the WMMSC Monthly Remittance Amount, as directed by WMMSC, either (i)
  hold funds on deposit in the Distribution Account uninvested in a trust or
  deposit account of the Trustee with no liability for interest or other
  compensation thereon, except as otherwise agreed in writing with the Master
  Servicer, or (ii) invest funds on deposit in the Distribution Account in
  Permitted Investments as directed by the Master Servicer, which Permitted
  Investments shall mature not later than the Business Day next preceding the
  Distribution Date (except that if such Permitted Investment is an obligation of
  or is managed by the institution that maintains such fund or account, then such
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 68/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 70 of 270
  Permitted Investment shall mature not later than such Distribution Date).
  Permitted Investments in respect of the Collection Account or the Distribution
  Account shall not be sold or disposed of prior to their maturity. All such
  Permitted Investments shall be made in the name of the Trustee, for the benefit
  of the Certificateholders. All income and gain net of any losses realized from
  any such investment of funds on deposit in the Collection Account shall be for
  the benefit of the Master Servicer as master servicing compensation and shall be
  remitted to it monthly as provided herein. The amount of any realized losses in
  the Collection Account incurred in any such account in respect of any such
  investments shall promptly be deposited by the Master Servicer (from its own
  funds without any right of reimbursement) in the Collection Account or paid to
  the Trustee by wire transfer of immediately available funds for deposit into the
  Distribution Account. All income and gain (net of any losses realized from any
  such investment of funds on deposit in the Distribution Account and net of the
  WMMSC Investment Earnings Amount) shall be for the benefit of the Master
  Servicer as additional compensation and shall be remitted to it monthly as
  provided herein. The amount of any realized losses in the Distribution Account
  incurred in any such account in respect of any such investments shall promptly
  be deposited by the Master Servicer in the Distribution Account. The Trustee
  shall not be liable for the amount of any loss incurred in respect of any
  investment or lack of investment of funds held in the Collection Account (except
  to the extent the Trustee is the obligor and has defaulted thereon) or the
  Distribution Account and made in accordance with this Section 3.07. In the
  absence of written instructions by the Master Servicer, with respect to funds
  other than the WMMSC Monthly Remittance Amount, or WMMSC, with respect to the
  WMMSC Monthly Remittance Amount, to invest funds held in the Collection Account
  or Distribution Account, all funds on deposit thereon shall remain uninvested.

                    (f) The Master Servicer shall give notice to the Trustee, each
  Rating Agency and the Depositor of any proposed change of the location of the
  Collection Account prior to any change thereof. The Trustee shall give notice to
  the Master Servicer, each Rating Agency and the Depositor of any proposed change
  of the location of the Distribution Account prior to any change thereof.

                    Section 3.08 Collection of Taxes, Assessments and Similar
  Items; Escrow Accounts. To the extent required by the related Servicing
  Agreement and by the related Mortgage Note and not violative of current law, the
  Master Servicer shall require each Servicer to establish and maintain one or
  more accounts (each, an "Escrow Account") and deposit and retain therein all
  collections from the Mortgagors (or advances by such Servicer) for the payment
  of taxes, assessments, hazard insurance premiums or comparable items for the
  account of the Mortgagors. Nothing herein shall require the Master Servicer to
  compel a Servicer to establish an Escrow Account in violation of applicable law.

                    Section 3.09 Access to Certain Documentation and Information
  Regarding the Mortgage Loans. The Master Servicer and each Custodian shall
  afford and the Master Servicer shall require the Servicers to afford the
  Depositor and the Trustee and their respective agents or representatives
  reasonable access to all records and documentation regarding the Mortgage Loans
  and all accounts, insurance information and other matters relating to this
  Agreement or the Servicing Agreement, such access being afforded without charge,
  but only upon reasonable request and during normal business hours at the office
  designated by the Master Servicer, the applicable Servicer or the related
  Custodian.

                    Upon reasonable advance notice in writing, the Master Servicer
  and each Custodian will provide or the Master Servicer shall require the
  Servicers, to the extent set forth in the applicable Servicing Agreement, to
  provide to each Certificateholder which is a savings and loan association, bank
  or insurance company certain reports and reasonable access to information and
  documentation regarding the Mortgage Loans sufficient to permit such
  Certificateholder to comply with applicable regulations of the OTS or other
  regulatory authorities with respect to investment in the Certificates; provided
  that the Master Servicer, the applicable Servicer or the related Custodian shall
  be entitled to be reimbursed by each such Certificateholder for actual expenses
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 69/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 71 of 270
  incurred by the Master Servicer, the applicable Servicer or the related
  Custodian in providing such reports and access.

                    Section 3.10 Permitted Withdrawals from the Collection Account
  and Distribution Account. (a) The Master Servicer may from time to time make
  withdrawals from the Collection Account for the following purposes:

                       (i) to pay to the Servicers (to the extent not previously
              retained by them), the servicing compensation to which they are
              entitled pursuant to Section 3.19, and to pay to the Master Servicer,
              earnings on or investment income with respect to funds in or credited
              to the Collection Account;

                       (ii) to reimburse the Servicers or the Master Servicer for
              unreimbursed Advances made by it, such right of reimbursement pursuant
              to this subclause (ii) being limited to amounts received on the
              Mortgage Loan(s) in respect of which any such Advance was made;

                       (iii) to reimburse the Servicers or the Master Servicer for
              any Nonrecoverable Advance previously made;

                       (iv) to reimburse the Servicers or the Master Servicer for
              Insured Expenses from the related Insurance Proceeds;

                       (v) to reimburse the Servicers or the Master Servicer for (a)
              unreimbursed Servicing Advances, the Servicers' or the Master
              Servicer's right to reimbursement pursuant to this clause (a) with
              respect to any Mortgage Loan being limited to amounts received on such
              Mortgage Loan(s) which represent late recoveries of the payments for
              which such advances were made pursuant to Section 3.01 or Section 3.06
              and (b) for unpaid Servicing Fees as provided in Section 3.15 hereof;

                       (vi) to pay to the purchaser, with respect to each Mortgage
              Loan or property acquired in respect thereof that has been purchased
              pursuant to Section 2.02 or 2.03, all amounts received thereon after
              the date of such purchase;

                       (vii) to reimburse the Transferor, the Master Servicer or the
              Depositor for expenses or indemnities incurred by any of them and
              reimbursable pursuant to Section 6.03 hereof;

                       (viii) to withdraw any amount deposited in the Collection
              Account and not required to be deposited therein;

                       (ix) on or prior to the Distribution Account Deposit Date, to
              withdraw an amount equal to the related Group 1 Available Funds, Group
              2 Available Funds, Group 3 Available Funds, Group 4 Available Funds,
              Group 5 Available Funds, Group 6 Available Funds, Group 7 Available
              Funds and Group 8 Available Funds for such Distribution Date, and remit
              by wire transfer of immediately available funds such amount to the
              Trustee for deposit in the Distribution Account;

                       (x) to reimburse the Master Servicer for any costs or expenses
              incurred by it and reimbursable pursuant to Section 3.02; and

                       (xi) to clear and terminate the Collection Account upon
              termination of this Agreement pursuant to Section 9.01 hereof.

                    The Master Servicer shall keep and maintain separate
  accounting, on a Mortgage Loan by Mortgage Loan basis, for the purpose of
  justifying any withdrawal from the Collection Account pursuant to such
  subclauses (i), (ii), (iv), (v) and (vi). Prior to making any withdrawal from
  the Collection Account pursuant to subclause (iii), the Master Servicer shall
  deliver to the Trustee an Officer's Certificate of a Master Servicing Officer
  indicating the amount of any previous Advance determined by the Master Servicer
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 70/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 72 of 270
  to be a Nonrecoverable Advance and identifying the related Mortgage Loans(s),
  and their respective portions of such Nonrecoverable Advance.

                    (b) The Trustee shall withdraw funds from the Distribution
  Account for distributions to Certificateholders, in the manner specified in this
  Agreement (and to withhold from the amounts so withdrawn, the amount of any
  taxes that it is authorized to withhold pursuant to the last paragraph of
  Section 8.11). In addition, the Trustee may from time to time make withdrawals
  from the Distribution Account for the following purposes:

                       (i) to pay to the Master Servicer earnings on or investment
              income, if any, and WMMSC the WMMSC Investment Earnings Amount, if any,
              with respect to funds in or credited to the Distribution Account;

                       (ii) to withdraw and return to the Master Servicer any amount
              deposited in the Distribution Account and not required to be deposited
              therein in accordance with Section 3.07(d);

                       (iii) to withdraw any indemnity, expense or other
              reimbursement owed to it pursuant to this Agreement, including, without
              limitation, Section 3.05, Section 7.02 and Section 8.05; and

                       (iv) to clear and terminate the Distribution Account upon
              termination of the Agreement pursuant to Section 9.01 hereof.

                    Section 3.11 Maintenance of Hazard Insurance. (a) For each
  Mortgage Loan, the Master Servicer shall enforce any obligation of the Servicers
  under the related Servicing Agreements to maintain or cause to be maintained
  standard fire and casualty insurance and, where applicable, flood insurance, all
  in accordance with the provisions of the related Servicing Agreements. It is
  understood and agreed that such insurance shall be with insurers meeting the
  eligibility requirements set forth in the applicable Servicing Agreement and
  that no earthquake or other additional insurance is to be required of any
  Mortgagor or to be maintained on property acquired in respect of a defaulted
  loan, other than pursuant to such applicable laws and regulations as shall at
  any time be in force and as shall require such additional insurance.

                    (b) Pursuant to Sections 3.07 and 3.08, any amounts collected
  by the Master Servicer, or by any Servicer, under any insurance policies (other
  than amounts to be applied to the restoration or repair of the property subject
  to the related Mortgage or released to the Mortgagor in accordance with the
  applicable Servicing Agreement) shall be deposited into the Collection Account,
  subject to withdrawal pursuant to Sections 3.07 and 3.08. Any cost incurred by
  the Master Servicer or any Servicer in maintaining any such insurance if the
  Mortgagor defaults in its obligation to do so shall be added to the amount owing
  under the Mortgage Loan where the terms of the Mortgage Loan so permit;
  provided, however, that the addition of any such cost shall not be taken into
  account for purposes of calculating the distributions to be made to
  Certificateholders and shall be recoverable by the Master Servicer or such
  Servicer pursuant to Sections 3.07 and 3.08.

                    Section 3.12 Presentment of Claims and Collection of Proceeds.
  The Master Servicer shall (to the extent provided in the applicable Servicing
  Agreement) cause the related Servicer to, prepare and present on behalf of the
  Trustee and the Certificateholders all claims under the Insurance Policies and
  take such actions (including the negotiation, settlement, compromise or
  enforcement of the insured's claim) as shall be necessary to realize recovery
  under such policies. Any proceeds disbursed to the Master Servicer (or disbursed
  to a Servicer and remitted to the Master Servicer) in respect of such policies,
  bonds or contracts shall be promptly deposited in the Collection Account upon
  receipt, except that any amounts realized that are to be applied to the repair
  or restoration of the related Mortgaged Property as a condition precedent to the
  presentation of claims on the related Mortgage Loan to the insurer under any
  applicable Insurance Policy need not be so deposited (or remitted).

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 71/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 73 of 270
                    Section 3.13 Maintenance of the Primary Insurance Policies.
  (a) The Master Servicer shall not take, or permit any Servicer (to the extent
  such action is prohibited under the applicable Servicing Agreement) to take, any
  action that would result in noncoverage under any applicable Primary Insurance
  Policy of any loss which, but for the actions of such Master Servicer or
  Servicer, would have been covered thereunder. The Master Servicer shall use its
  best reasonable efforts to cause each Servicer (to the extent required under the
  related Servicing Agreement) to keep in force and effect (to the extent that the
  Mortgage Loan requires the Mortgagor to maintain such insurance), primary
  mortgage insurance applicable to each Mortgage Loan in accordance with the
  provisions of this Agreement and the related Servicing Agreement, as applicable.
  The Master Servicer shall not, and shall not permit any Servicer (to the extent
  required under the related Servicing Agreement) to, cancel or refuse to renew
  any such Primary Insurance Policy that is in effect at the date of the initial
  issuance of the Mortgage Note and is required to be kept in force hereunder
  except in accordance with the provisions of this Agreement and the related
  Servicing Agreement, as applicable.

                    (b) The Master Servicer agrees to present, or to cause each
  Servicer (to the extent required under the related Servicing Agreement) to
  present, on behalf of the Trustee and the Certificateholders, claims to the
  insurer under any Primary Insurance Policies and, in this regard, to take such
  reasonable action as shall be necessary to permit recovery under any Primary
  Insurance Policies respecting defaulted Mortgage Loans. Pursuant to Sections
  3.07 and 3.08, any amounts collected by the Master Servicer or any Servicer
  under any Primary Mortgage Insurance Policies shall be deposited in the
  Collection Account, subject to withdrawal pursuant to Sections 3.07 and 3.08.

                    Section 3.14 Realization upon Defaulted Mortgage Loans. The
  Master Servicer shall cause each Servicer (to the extent required under the
  related Servicing Agreement) to foreclose upon, repossess or otherwise
  comparably convert the ownership of Mortgaged Properties securing such of the
  Mortgage Loans as come into and continue in default and as to which no
  satisfactory arrangements can be made for collection of delinquent payments, all
  in accordance with the applicable Servicing Agreement.

                    Section 3.15 REO Property. (a) In the event the Trust Fund
  acquires ownership of any REO Property in respect of any related Mortgage Loan,
  the deed or certificate of sale shall be issued to the Trustee, or to its
  nominee, on behalf of the related Certificateholders. The Master Servicer shall,
  to the extent provided in the applicable Servicing Agreement, cause the
  applicable Servicer to sell any REO Property as expeditiously as possible and in
  accordance with the provisions of this Agreement and the related Servicing
  Agreement, as applicable. Pursuant to its efforts to sell such REO Property, the
  Master Servicer shall cause the applicable Servicer to protect and conserve such
  REO Property in the manner and to the extent required by the applicable
  Servicing Agreement, subject to the REMIC Provisions.

                    (b) The Master Servicer shall, to the extent required by the
  related Servicing Agreement, cause the applicable Servicer to deposit all funds
  collected and received in connection with the operation of any REO Property in
  the Protected Account.

                    (c) The Master Servicer and the applicable Servicer, upon the
  final disposition of any REO Property, shall be entitled to reimbursement for
  any related unreimbursed Monthly Advances and other unreimbursed advances as
  well as any unpaid Servicing Fees from Liquidation Proceeds received in
  connection with the final disposition of such REO Property; provided that any
  such unreimbursed Monthly Advances as well as any unpaid Servicing Fees may be
  reimbursed or paid, as the case may be, prior to final disposition, out of any
  net rental income or other net amounts derived from such REO Property.

                    (d) The Liquidation Proceeds from the final disposition of the
  REO Property, net of any payment to the Master Servicer and the applicable
  Servicer as provided above shall be deposited in the Protected Account on or
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 72/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 74 of 270
  prior to the Determination Date in the month following receipt thereof and be
  remitted by wire transfer in immediately available funds to the Master Servicer
  for deposit into the related Collection Account.

                    In the event that the Trust Fund acquires any Mortgaged
  Property as aforesaid or otherwise in connection with a default or imminent
  default on a Mortgage Loan, the Master Servicer shall enforce the obligation of
  the related Servicer to dispose of such Mortgaged Property prior to the close of
  the third calendar year after the year in which the Trust Fund acquires such
  Mortgaged Property unless the Servicer shall have applied for and received an
  extension of such period from the Internal Revenue Service, in which case the
  Trust Fund may continue to hold such Mortgaged Property for the period of such
  extension. Notwithstanding any other provision of this Agreement, no Mortgaged
  Property acquired by the Trust Fund shall be rented (or allowed to continue to
  be rented) or otherwise used for the production of income by or on behalf of the
  Trust Fund in such a manner or pursuant to any terms that would (i) cause such
  Mortgaged Property to fail to qualify as "foreclosure property" within the
  meaning of Section 860G(a)(8) of the Code or (ii) subject any REMIC hereunder to
  the imposition of any federal, state or local income taxes on the income earned
  from such Mortgaged Property under Section 860G(c) of the Code or otherwise,
  unless the Master Servicer or related Servicer, as applicable, has agreed to
  indemnify and hold harmless the Trust Fund with respect to the imposition of any
  such taxes.

                    In the event of a default on a Mortgage Loan one or more of
  whose obligor is not a United States Person, as that term is defined in Section
  7701(a)(30) of the Code, in connection with any foreclosure or acquisition of a
  deed in lieu of foreclosure (together, "foreclosure") in respect of such
  Mortgage Loan, the Master Servicer will cause the applicable Servicer to comply
  with the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or any
  successor thereto) necessary to assure that no withholding tax obligation arises
  with respect to the proceeds of such foreclosure except to the extent, if any,
  that proceeds of such foreclosure are required to be remitted to the obligors on
  such Mortgage Loan.

                    Section 3.16 Due-on-Sale Clauses; Assumption Agreements. To
  the extent provided in the applicable Servicing Agreement, to the extent
  Mortgage Loans contain enforceable due-on-sale clauses, the Master Servicer
  shall cause the Servicers to enforce such clauses in accordance with the
  applicable Servicing Agreement. If applicable law prohibits the enforcement of a
  due-on-sale clause or such clause is otherwise not enforced in accordance with
  the applicable Servicing Agreement, and, as a consequence, a Mortgage Loan is
  assumed, the original Mortgagor may be released from liability in accordance
  with the applicable Servicing Agreement.

                    Section 3.17 Trustee to Cooperate; Release of Mortgage Files.
  Upon (i) the payment in full of any Mortgage Loan, or the receipt by the Master
  Servicer of a notification that payment in full will be escrowed in a manner
  customary for such purposes or (ii) otherwise in connection with the servicing
  of any Mortgage Loan, the Master Servicer shall, upon receipt of notification
  from the related Servicer pursuant to the applicable Servicing Agreement which
  notification shall state that such payment in full has been deposited in the
  Collection Account or has otherwise been escrowed in a manner customary for such
  purposes, instruct the related Custodian to, and the related Custodian shall,
  release the related Mortgage File to the related Servicer. Upon notification,
  the Trustee shall at the related Custodian's direction execute and deliver to
  the related Custodian the request for reconveyance, deed of reconveyance or
  release or satisfaction of mortgage or such instrument releasing the lien of the
  Mortgage in each case provided by the related Custodian, together with the
  Mortgage Note with written evidence of cancellation thereon. Expenses incurred
  in connection with any instrument of satisfaction or deed of reconveyance shall
  be chargeable to the related Mortgagor.

                    If the Master Servicer or any related Servicer at any time
  seeks to initiate a foreclosure proceeding in respect of any Mortgaged Property
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 73/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 75 of 270
  as authorized by this Agreement or the Servicing Agreement, the Master Servicer
  or any related Servicer shall deliver or cause to be delivered to the Trustee,
  for signature, as appropriate, any court pleadings, requests for trustee's sale
  or other documents necessary to effectuate such foreclosure or any legal action
  brought to obtain judgment against the Mortgagor on the Mortgage Note or the
  Mortgage or to obtain a deficiency judgment or to enforce any other remedies or
  rights provided by the Mortgage Note or the Mortgage or otherwise available at
  law or in equity.

                    Section 3.18 Documents, Records and Funds in Possession of
  Master Servicer and Custodians to Be Held for the Trustee. Notwithstanding any
  other provisions of this Agreement, the Master Servicer shall forward to the
  related Custodian with an instruction to, and the related Custodian shall, place
  within the Mortgage File and the Master Servicer shall cause each Servicer to
  transmit to the related Custodian as required by this Agreement and the related
  Servicing Agreement all documents and instruments in respect of a Mortgage Loan
  coming into the possession of the Master Servicer or related Servicer from time
  to time and shall account fully to the Trustee for any funds received by the
  Master Servicer or related Servicer or which otherwise are collected by the
  Master Servicer, or related Servicer as Liquidation Proceeds or Insurance
  Proceeds in respect of any Mortgage Loan. All Mortgage Files and funds collected
  or held by, or under the control of, the Master Servicer, the related Servicer
  or the related Custodian in respect of any Mortgage Loans, whether from the
  collection of principal and interest payments or from Liquidation Proceeds,
  including but not limited to, any funds on deposit in the Collection Account or
  any Protected Account, shall be held by the Master Servicer, the related
  Servicer or the related Custodian for and on behalf of the Trustee and shall be
  and remain the sole and exclusive property of the Trust, subject to the
  applicable provisions of this Agreement and the related Servicing Agreement.
  Each of the Master Servicer and the Custodians also agrees that it shall not
  create, incur or subject any Mortgage File or any funds that are deposited in
  the Collection Account, Distribution Account or any Escrow Account, or any funds
  that otherwise are or may become due or payable to the Trustee for the benefit
  of the Certificateholders, to any claim, lien, security interest, judgment,
  levy, writ of attachment or other encumbrance, or assert by legal action or
  otherwise any claim or right of setoff against any Mortgage File or any funds
  collected on, or in connection with, a Mortgage Loan, except, however, that the
  Master Servicer shall be entitled to set off against and deduct from any such
  funds any amounts that are properly due and payable to the Master Servicer under
  this Agreement.

                    Section 3.19 Master Servicing Compensation. As compensation
  for its activities hereunder, the Master Servicer shall be entitled to retain or
  withdraw from the Collection Account an amount equal to all investment income
  gained on amounts held in the Collection Account plus, with respect to the WFHM
  Serviced Mortgage Loans for which the Master Servicer is entitled to a fee (as
  specified on the Mortgage Loan Schedule), an additional fee equal to (i) the
  Master Servicing Fee Rate multiplied by (ii) the Scheduled Principal Balance of
  the WFHM Serviced Mortgage Loans as of the Due Date in the month preceding the
  month in which the related Distribution Date occurs. The Trustee will remit to
  the Master Servicer all investment income earned on amounts held in the
  Distribution Account net of the WMMSC Investment Earnings Amount, if any, which
  the Trustee shall remit directly to WMMSC.

                    Section 3.20 Access to Certain Documentation. The Master
  Servicer and each Custodian shall provide and the Master Servicer shall cause
  each Servicer to provide in accordance with the related Servicing Agreement to
  the OTS and the FDIC and to comparable regulatory authorities supervising
  Holders of Subordinate Certificates and the examiners and supervisory agents of
  the OTS, the FDIC and such other authorities, access to the documentation
  regarding the Mortgage Loans required by applicable regulations of the OTS and
  the FDIC. Such access shall be afforded without charge, but only upon reasonable
  and prior written request and during normal business hours at the offices
  designated by the Master Servicer, the related Custodian and the related
  Servicer. Nothing in this Section shall limit the obligation of the Master
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 74/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 76 of 270
  Servicer, the related Custodian and the related Servicer to observe any
  applicable law prohibiting disclosure of information regarding the Mortgagors
  and the failure of the Master Servicer, the related Custodian or the related
  Servicer to provide access as provided in this Section as a result of such
  obligation shall not constitute a breach of this Section. In fulfilling such
  requests, the Master Servicer and the related Custodian shall not be responsible
  to determine the sufficiency of such information.

                    Section 3.21 Annual Statement as to Compliance. The Master
  Servicer shall deliver to the Depositor, each Rating Agency and the Trustee on
  or before March 15th of each year, commencing with March 15, 2004, an Officer's
  Certificate, signed by two officers of the Master Servicer, stating, as to the
  signers thereof, that (i) a review of the activities of the Master Servicer
  during the preceding calendar year and of the performance of the Master Servicer
  under this Agreement has been made under such officers' supervision and (ii) to
  the best of such officers' knowledge, based on such review, the Master Servicer
  has fulfilled all its obligations under this Agreement throughout such year, or,
  if there has been a default in the fulfillment of any such obligation,
  specifying each such default known to such officer and the nature and status
  thereof.

                    Section 3.22 Annual Independent Public Accountants' Servicing
  Statement; Financial Statements. On or before March 15th of each year,
  commencing with March 15, 2004, if the Master Servicer has, during the course of
  any fiscal year, directly serviced any Mortgage Loan, then at its expense shall
  cause a nationally or regionally recognized firm of independent public
  accountants (who may also render other services to the Master Servicer, the
  Depositor, the Trustee or any affiliate thereof) which is a member of the
  American Institute of Certified Public Accountants to furnish a statement to the
  Trustee and the Depositor to the effect that such firm has examined certain
  documents and records relating to the servicing of the Mortgage Loans under this
  Agreement or of mortgage loans under pooling and servicing agreements
  substantially similar to this Agreement (such statement to have attached thereto
  a schedule setting forth the pooling and servicing agreements covered thereby)
  and that, on the basis of such examination, conducted substantially in
  compliance with the Uniform Single Attestation Program for Mortgage Bankers or
  the Audit Program for Mortgages serviced for Fannie Mae and Freddie Mac, such
  servicing has been conducted in compliance with such pooling and servicing
  agreements except for such significant exceptions or errors in records that, in
  the opinion of such firm, the Uniform Single Attestation Program for Mortgage
  Bankers or the Audit Program for Mortgages serviced for Fannie Mae and Freddie
  Mac requires it to report. Copies of such statement shall be provided by the
  Trustee to any Certificateholder upon request at the Master Servicer's expense,
  provided such statement is delivered by the Master Servicer to the Trustee.

                    Section 3.23 Errors and Omissions Insurance; Fidelity Bonds.
  The Master Servicer shall for so long as it acts as Master Servicer under this
  Agreement, obtain and maintain in force (a) a policy or policies of insurance
  covering errors and omissions in the performance of its obligations as Master
  Servicer hereunder and (b) a fidelity bond in respect of its officers, employees
  and agents. Each such policy or policies shall be in such form and such amount
  generally acceptable for entities serving as master servicer. In the event that
  any such policy or bond ceases to be in effect, the Master Servicer shall obtain
  a comparable replacement policy or bond from an insurer or issuer, meeting the
  requirements set forth above as of the date of such replacement.

                                                  ARTICLE IV

                                DISTRIBUTIONS AND SERVICING ADVANCES

                    Section 4.01 Advances. The Master Servicer shall deposit in
  the Distribution Account not later than the Distribution Account Deposit Date
  immediately preceding the related Distribution Date an Advance in an amount
  equal to the difference between (x) with respect to each Scheduled Payment due
  on a Mortgage Loan that is delinquent (other than as a result of a Relief Act
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 75/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 77 of 270
  Reduction) and for which the related Servicer was required to make an Advance
  pursuant to the related Servicing Agreement and (y) amounts deposited in the
  Collection Account (or, in the case of WMMSC, amounts deposited in the
  Distribution Account) to be used for Advances with respect to such Mortgage
  Loan, except to the extent the Master Servicer determines any such Advance to be
  a Nonrecoverable Advance. Subject to the foregoing, the Master Servicer shall
  continue to make such Advances for so long as the related Servicer is required
  to do so under the related Servicing Agreement. If applicable, on the
  Distribution Account Deposit Date, the Master Servicer shall deliver an
  Officer's Certificate to the Trustee stating that the Master Servicer elects not
  to make an Advance in a stated amount and detailing the reason(s) it deems the
  Advance to be a Nonrecoverable Advance. Any amounts deposited by the Master
  Servicer pursuant to this Section 4.01 shall be net of the Servicing Fee and the
  Master Servicing Fee, if applicable, for the related Mortgage Loans.

                    Section 4.02 Priorities of Distribution. (a) On each
  Distribution Date, the Trustee shall withdraw the Group 1 Available Funds, Group
  2 Available Funds, Group 3 Available Funds, Group 4 Available Funds, Group 5
  Available Funds, Group 6 Available Funds, Group 7 Available Funds and Group 8
  Available Funds (to the extent on deposit in the Distribution Account) from the
  Distribution Account and, pursuant to written instruction received from the
  Master Servicer as set forth in Section 4.04(a), upon which it may conclusively
  rely, apply such funds, first to distributions in respect of the Lower-Tier
  REMIC Regular Interests, as provided in Section 4.02(g), and then to
  distributions on the Certificates in the following order and priority and, in
  each case, to the extent of Group 1 Available Funds, Group 2 Available Funds,
  Group 3 Available Funds, Group 4 Available Funds, Group 5 Available Funds, Group
  6 Available Funds, Group 7 Available Funds and Group 8 Available Funds, subject
  to adjustment in accordance with Section 4.02(e):

                       (i) With respect to the Group 1 Certificates from the Group 1
              Available Funds; with respect to the Group 2 Certificates from the
              Group 2 Available Funds; with respect to the Group 3 Certificates from
              the Group 3 Available Funds; with respect to the Group 4 Certificates
              from the Group 4 Available Funds; with respect to the Group 5
              Certificates from the Group 5 Available Funds; with respect to the
              Group 6 Certificates from the Group 6 Available Funds; with respect to
              the Group 7 Certificates from the Group 7 Available Funds; with respect
              to the Group 8 Certificates from the Group 8 Available Funds; with
              respect to the Class 15-A-X and Class 15-PO Certificates from the
              Available Funds related to the 15-Year Loan Groups; with respect to the
              Class 30-A-X Certificates from the Available Funds related to the
              30-Year Loan Groups; with respect to the Class 30-PO Certificates, from
              the Available Funds related to the 30-Year Loan Groups (other than Loan
              Group 6); with respect to the 15-Year Subordinate Certificates from the
              Available Funds related to the 15-Year Loan Groups; with respect to the
              30-Year Subordinate Certificates from the Available Funds related to
              the 30-Year Loan Groups, as follows:

                          first, concurrently,

                                   (A) to each Class of Group 1 Certificates and the
                          Class 30-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (A), the Accrued Certificate Interest
                          for the Class 30-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 30-A-X Notional
                          Amount attributable to the Group 1 Mortgage Loans;

                                   (B) to each Class of Group 2 Certificates and the
                          Class 30-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 76/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 78 of 270
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (B), the Accrued Certificate Interest
                          for the Class 30-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 30-A-X Notional
                          Amount attributable to the Group 2 Mortgage Loans;

                                   (C) to each Class of Group 3 Certificates and the
                          Class 30-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (C), the Accrued Certificate Interest
                          for the Class 30-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 30-A-X Notional
                          Amount attributable to the Group 3 Mortgage Loans;

                                   (D) to each Class of Group 4 Certificates and the
                          Class 30-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (D), the Accrued Certificate Interest
                          for the Class 30-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 30-A-X Notional
                          Amount attributable to the Group 4 Mortgage Loans;

                                   (E) to each Class of Group 5 Certificates and the
                          Class 15-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (E), the Accrued Certificate Interest
                          for the Class 15-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 15-A-X Notional
                          Amount attributable to the Group 5 Mortgage Loans;

                                   (F) to each Class of Group 6 Certificates and the
                          Class 30-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (F), the Accrued Certificate Interest
                          for the Class 30-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 30-A-X Notional
                          Amount attributable to the Group 6 Mortgage Loans;

                                   (G) to each Class of Group 7 Certificates and the
                          Class 15-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (G), the Accrued Certificate Interest
                          for the Class 15-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 15-A-X Notional
                          Amount attributable to the Group 7 Mortgage Loans; and

                                   (H) to each Class of Group 8 Certificates and the
                          Class 30-A-X Certificates, pro rata based on the Accrued
                          Certificate Interest of each such Class, an amount allocable
                          to interest equal to the related Accrued Certificate Interest;
                          provided, however, that for purposes of the distributions
                          pursuant to this clause (H), the Accrued Certificate Interest
                          for the Class 30-A-X Certificates shall be calculated solely
                          on the basis of that portion of the Class 30-A-X Notional
                          Amount attributable to the Group 8 Mortgage Loans;
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 77/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 79 of 270

                    in each case ((A), (B), (C), (D), (E), (F), (G) and (H) of
  this paragraph), any shortfall shall be allocated among such Classes in
  proportion to the amount of the Accrued Certificate Interest that would have
  been distributed in the absence of such shortfall; and

                          second, concurrently,

                                   (A) to the extent of remaining Group 1 Available
                          Funds, to the Class 1-A-1 Certificates and the Class 30-PO
                          Certificates, concurrently, as follows:

                                                (1) to the Class 30-PO Certificates, an
                                       amount allocable to principal equal to the Group 1 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 30-PO
                                       Certificates; and

                                                (2) up to the amount of the Group 1 Optimal
                                       Principal Amount for such Distribution Date, to the
                                       Class 1-A-1 Certificates, until the Class Principal
                                       Balance of such Class has been reduced to zero.

                                   (B) to the extent of remaining Group 2 Available
                          Funds, to the Class 2-A-1 Certificates and the Class 30-PO
                          Certificates, concurrently, as follows:


                                                (1) to the Class 30-PO Certificates, an
                                       amount allocable to principal equal to the Group 2 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 30-PO
                                       Certificates; and

                                                (2) up to the amount of the Group 2 Optimal
                                       Principal Amount for such Distribution Date, to the
                                       Class 2-A-1 Certificates, until the Class Principal
                                       Balance of such Class has been reduced to zero.

                                   (C) to the extent of remaining Group 3 Available
                          Funds, to the Class 3-A-1 Certificates and the Class 30-PO
                          Certificates, concurrently, as follows:


                                                (1) to the Class 30-PO Certificates, an
                                       amount allocable to principal equal to the Group 3 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 30-PO
                                       Certificates; and

                                                (2) up to the amount of the Group 3 Optimal
                                       Principal Amount for such Distribution Date, to the
                                       Class 3-A-1 Certificates, until the Class Principal
                                       Balance of such Class has been reduced to zero.

                                   (D) to the extent of remaining Group 4 Available
                          Funds, to each Class of Group 4 Certificates and the Class
                          30-PO Certificates, concurrently, as follows:

                                                (1) to the Class 30-PO Certificates, an
                                       amount allocable to principal equal to the Group 4 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 30-PO
                                       Certificates; and

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 78/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 80 of 270
                                                (2) up to the amount of the Group 4 Optimal
                                       Principal Amount for such Distribution Date as
                                       follows:

                                                            (a) first, to the Class A-R
                                                   Certificates (in respect of the Class U-R
                                                   Interest), until the Class Principal Balance
                                                   of such Class has been reduced to zero; and

                                                            (b) second, to the Class 4-A-1
                                                   Certificates, until the Class Principal
                                                   Balance of such Class has been reduced to
                                                   zero.

                                   (E) to the extent of remaining Group 5 Available
                          Funds, to the Class 5-A-1 Certificates and the Class 15-PO
                          Certificates, as follows:

                                                (1) to the Class 15-PO Certificates, an
                                       amount allocable to principal equal to the Group 5 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 15-PO
                                       Certificates; and

                                                (2) up to the amount of the Group 5 Optimal
                                       Principal Amount for such Distribution Date, to the
                                       Class 5-A-1 Certificates, until the Class Principal
                                       Balance of such Class has been reduced to zero.

                                   (F) to the extent of remaining Group 6 Available
                          Funds, up to the amount of the Group 6 Optimal Principal
                          Amount for such Distribution Date, to the Class 6-A-1
                          Certificates, until the Class Principal Balance of such Class
                          has been reduced to zero.

                                   (G) to the extent of remaining Group 7 Available
                          Funds, to the Class 7-A-1 Certificates and the Class 15-PO
                          Certificates, as follows:

                                                (1) to the Class 15-PO Certificates, an
                                       amount allocable to principal equal to the Group 7 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 15-PO
                                       Certificates; and

                                                (2) up to the amount of the Group 7 Optimal
                                       Principal Amount for such Distribution Date, to the
                                       Class 7-A-1 Certificates, until the Class Principal
                                       Balance of such Class has been reduced to zero.

                                   (H) to the extent of remaining Group 8 Available
                          Funds, to the Class 8-A-1 Certificates and the Class 30-PO
                          Certificates, as follows:

                                                (1) to the Class 30-PO Certificates, an
                                       amount allocable to principal equal to the Group 8 PO
                                       Principal Distribution Amount, up to the outstanding
                                       Class Principal Balance of the Class 30-PO
                                       Certificates; and

                                                (2) up to the amount of the Group 8 Optimal
                                       Principal Amount for such Distribution Date, to the
                                       Class 8-A-1 Certificates, until its Class Principal
                                       Balance is reduced to zero.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 79/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 81 of 270
                          third,

                                   (A) to the Class 30-PO Certificates, (a) from the
                          remaining Group 1 Available Funds, the Group 1 PO Deferred
                          Amount, (b) from the remaining Group 2 Available Funds, the
                          Group 2 PO Deferred Amount, (c) from the remaining Group 3
                          Available Funds, the Group 3 PO Deferred Amount, (d) from the
                          remaining Group 4 Available Funds, the Group 4 PO Deferred
                          Amount, and (e) from the remaining Group 8 Available Funds,
                          the Group 8 PO Deferred Amount;

                  provided, however, that any payments in respect of the Group 1 PO
                  Deferred Amount, Group 2 PO Deferred Amount, Group 3 PO Deferred
                  Amount, Group 4 PO Deferred Amount and Group 8 PO Deferred Amount
                  shall not exceed the Aggregate 30-Year Subordinate Optimal Principal
                  Amount for such Distribution Date and shall be payable from the
                  Aggregate 30-Year Subordinate Optimal Principal Amount, first, from
                  the amounts with respect to the 30-Year Loan Groups in clause (i) of
                  the definition "Subordinate Optimal Principal Amount," and second,
                  from amounts in clause (ii) of the definition thereof and third,
                  from amounts in clause (iii) of the definition thereof; and

                                   (B) to the Class 15-PO Certificates, (a) from the
                          remaining Group 5 Available Funds, the Group 5 PO Deferred
                          Amount and (b) from the remaining Group 7 Available Funds, the
                          Group 7 PO Deferred Amount;

                  provided, however, that any payments in respect of the Group 5 PO
                  Deferred Amount and Group 7 PO Deferred Amount shall not exceed the
                  Aggregate 15-Year Subordinate Optimal Principal Amount for such
                  Distribution Date and shall be payable from the Aggregate 15-Year
                  Subordinate Optimal Principal Amount, first, from the amounts with
                  respect to the 15-Year Loan Groups in clause (i) of the definition
                  "Subordinate Optimal Principal Amount," and second, from amounts in
                  clause (ii) of the definition thereof and third, from amounts in
                  clause (iii) of the definition thereof;

                       (ii) to the Subordinate Certificates, subject to Section
              4.02(e), in the following order of priority:

                                   (A) (I) from the remaining Available Funds for the
                          15-Year Loan Groups, in the aggregate, to the Class 15-B-1
                          Certificates in the following order: (1) the Accrued
                          Certificate Interest on the Class 15-B-1 Certificates for that
                          Distribution Date and (2) the Class 15-B-1 Certificates'
                          Allocable Share for that Distribution Date until its Class
                          Principal Balance is reduced to zero, and (II) from the
                          remaining Available Funds for the 30-Year Loan Groups, in the
                          aggregate, to the Class 30-B-1 Certificates in the following
                          order: (1) the Accrued Certificate Interest on the Class
                          30-B-1 Certificates for that Distribution Date and (2) the
                          Class 30-B-1 Certificates' Allocable Share for that
                          Distribution Date until its Class Principal Balance is reduced
                          to zero;

                                   (B) (I) from the remaining Available Funds for the
                          15-Year Loan Groups, in the aggregate, to the Class 15-B-2
                          Certificates in the following order: (1) the Accrued
                          Certificate Interest on the Class 15-B-2 Certificates for that
                          Distribution Date and (2) the Class 15-B-2 Certificates'
                          Allocable Share for that Distribution Date until its Class
                          Principal Balance is reduced to zero, and (II) from the
                          remaining Available Funds for the 30-Year Loan Groups, in the
                          aggregate, to the Class 30-B-2 Certificates in the following
                          order: (1) the Accrued Certificate Interest on the Class
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 80/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 82 of 270
                          30-B-2 Certificates for that Distribution Date and (2) the
                          Class 30-B-2 Certificates' Allocable Share for that
                          Distribution Date until its Class Principal Balance is reduced
                          to zero;

                                   (C) (I) from the remaining Available Funds for the
                          15-Year Loans Groups, in the aggregate, to the Class 15-B-3
                          Certificates in the following order: (1) the Accrued
                          Certificate Interest on the Class 15-B-3 Certificates for that
                          Distribution Date and (2) the Class 15-B-3 Certificates'
                          Allocable Share for that Distribution Date until its Class
                          Principal Balance is reduced to zero, and (II) from the
                          remaining Available Funds for the 30-Year Loans Groups, in the
                          aggregate, to the Class 30-B-3 Certificates in the following
                          order: (1) the Accrued Certificate Interest on the Class
                          30-B-3 Certificates for that Distribution Date and (2) the
                          Class 30-B-3 Certificates' Allocable Share for that
                          Distribution Date until its Class Principal Balance is reduced
                          to zero;

                                   (D) (I) from the remaining Available Funds for the
                          15-Year Loans Groups, in the aggregate, to the Class 15-B-4
                          Certificates in the following order: (1) the Accrued
                          Certificate Interest on the Class 15-B-4 Certificates for that
                          Distribution Date and (2) the Class 15-B-4 Certificates'
                          Allocable Share for that Distribution Date until its Class
                          Principal Balance is reduced to zero, and (II) from the
                          remaining Available Funds for the 30-Year Loans Groups, in the
                          aggregate, to the Class 30-B-4 Certificates in the following
                          order: (1) the Accrued Certificate Interest on the Class
                          30-B-4 Certificates for that Distribution Date and (2) the
                          Class 30-B-4 Certificates' Allocable Share for that
                          Distribution Date until its Class Principal Balance is reduced
                          to zero;

                                   (E) (I) from the remaining Available Funds for the
                          15-Year Loan Groups, in the aggregate, to the Class 15-B-5
                          Certificates in the following order: (1) the Accrued
                          Certificate Interest on the Class 15-B-5 Certificates for that
                          Distribution Date and (2) the Class 15-B-5 Certificates'
                          Allocable Share for that Distribution Date until its Class
                          Principal Balance is reduced to zero, and (II) from the
                          remaining Available Funds for the 30-Year Loan Groups, in the
                          aggregate, to the Class 30-B-5 Certificates in the following
                          order: (1) the Accrued Certificate Interest on the Class
                          30-B-5 Certificates for that Distribution Date and (2) the
                          Class 30-B-5 Certificates' Allocable Share for that
                          Distribution Date until its Class Principal Balance is reduced
                          to zero;

                                   (F) (I) from the remaining Available Funds for the
                          15-Year Loan Groups, in the aggregate, to the Class 15-B-6
                          Certificates in the following order: (1) the Accrued
                          Certificate Interest on the Class 15-B-6 Certificates for that
                          Distribution Date and (2) the Class 15-B-6 Certificates'
                          Allocable Share for that Distribution Date until its Class
                          Principal Balance is reduced to zero, and (II) from the
                          remaining Available Funds for the 30-Year Loan Groups, in the
                          aggregate, to the Class 30-B-6 Certificates in the following
                          order: (1) the Accrued Certificate Interest on the Class
                          30-B-6 Certificates for that Distribution Date and (2) the
                          Class 30-B-6 Certificates' Allocable Share for that
                          Distribution Date until its Class Principal Balance is reduced
                          to zero;

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 81/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 83 of 270
                                   (G) to the Class A-R Certificate, in respect of the
                          Class A-LR Interest, and Class A-UR Interest any remaining
                          portion (which is expected to be zero) of Available Funds in
                          the Lower-Tier REMIC and Upper-Tier REMIC, respectively.

                    On any Distribution Date, amounts distributed in respect of
  Group PO Deferred Amounts shall not reduce the Class Principal Balances of the
  Class 15-PO and Class 30-PO Certificates.

                    On any Distribution Date, to the extent the Amount Available
  for Group 1 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (A) above, (x) the
  amount distributable on the Class 30-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (A) above shall be equal
  to the product of (1) the Amount Available for Group 1 Principal and (2) a
  fraction, the numerator of which is the Group 1 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 1 PO Principal Distribution
  Amount and the Group 1 Optimal Principal Amount and (y) the amount distributable
  on the Group 1 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 1 Principal and (2) a fraction,
  the numerator of which is the Group 1 Optimal Principal Amount and the
  denominator of which is the sum of the Group 1 Optimal Principal Amount and the
  Group 1 PO Principal Distribution Amount.

                    On any Distribution Date, to the extent the Amount Available
  for Group 2 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (B) above, (x) the
  amount distributable on the Class 30-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (B) above shall be equal
  to the product of (1) the Amount Available for Group 2 Principal and (2) a
  fraction, the numerator of which is the Group 2 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 2 PO Principal Distribution
  Amount and the Group 2 Optimal Principal Amount and (y) the amount distributable
  on the Group 2 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 2 Principal and (2) a fraction,
  the numerator of which is the Group 2 Optimal Principal Amount and the
  denominator of which is the sum of the Group 2 Optimal Principal Amount and the
  Group 2 PO Principal Distribution Amount.

                    On any Distribution Date, to the extent the Amount Available
  for Group 3 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (C) above, (x) the
  amount distributable on the Class 30-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (C) above shall be equal
  to the product of (1) the Amount Available for Group 3 Principal and (2) a
  fraction, the numerator of which is the Group 3 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 3 PO Principal Distribution
  Amount and the Group 3 Optimal Principal Amount and (y) the amount distributable
  on the Group 3 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 3 Principal and (2) a fraction,
  the numerator of which is the Group 3 Optimal Principal Amount and the
  denominator of which is the sum of the Group 3 Optimal Principal Amount and the
  Group 3 PO Principal Distribution Amount.

                    On any Distribution Date, to the extent the Amount Available
  for Group 4 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (D) above, (x) the
  amount distributable on the Class 30-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (D) above shall be equal
  to the product of (1) the Amount Available for Group 4 Principal and (2) a
  fraction, the numerator of which is the Group 4 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 4 PO Principal Distribution
  Amount and the Group 4 Optimal Principal Amount and (y) the amount distributable
  on the Group 4 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 4 Principal and (2) a fraction,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 82/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 84 of 270
  the numerator of which is the Group 4 Optimal Principal Amount and the
  denominator of which is the sum of the Group 4 Optimal Principal Amount and the
  Group 4 PO Principal Distribution Amount.

                    On any Distribution Date, to the extent the Amount Available
  for Group 5 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (E) above, (x) the
  amount distributable on the Class 15-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (E) above shall be equal
  to the product of (1) the Amount Available for Group 5 Principal and (2) a
  fraction, the numerator of which is the Group 5 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 5 PO Principal Distribution
  Amount and the Group 5 Optimal Principal Amount and (y) the amount distributable
  on the Group 5 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 5 Principal and (2) a fraction,
  the numerator of which is the Group 5 Optimal Principal Amount and the
  denominator of which is the sum of the Group 5 Optimal Principal Amount and the
  Group 5 PO Principal Distribution Amount.

                    On any Distribution Date, to the extent the Amount Available
  for Group 7 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (G) above, (x) the
  amount distributable on the Class 15-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (G) above shall be equal
  to the product of (1) the Amount Available for Group 7 Principal and (2) a
  fraction, the numerator of which is the Group 7 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 7 PO Principal Distribution
  Amount and the Group 7 Optimal Principal Amount and (y) the amount distributable
  on the Group 7 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 7 Principal and (2) a fraction,
  the numerator of which is the Group 7 Optimal Principal Amount and the
  denominator of which is the sum of the Group 7 Optimal Principal Amount and the
  Group 7 PO Principal Distribution Amount.

                    On any Distribution Date, to the extent the Amount Available
  for Group 8 Principal is insufficient to make the full distribution required to
  be made pursuant to clause (i), priority second sub-clause (H) above, (x) the
  amount distributable on the Class 30-PO Certificates in respect of principal
  pursuant to such clause (i), priority second sub-clause (H) above shall be equal
  to the product of (1) the Amount Available for Group 8 Principal and (2) a
  fraction, the numerator of which is the Group 8 PO Principal Distribution Amount
  and the denominator of which is the sum of the Group 8 PO Principal Distribution
  Amount and the Group 8 Optimal Principal Amount and (y) the amount distributable
  on the Group 8 Certificates in respect of principal shall be equal to the
  product of (1) the Amount Available for Group 8 Principal and (2) a fraction,
  the numerator of which is the Group 8 Optimal Principal Amount and the
  denominator of which is the sum of the Group 8 Optimal Principal Amount and the
  Group 8 PO Principal Distribution Amount.

                    (b) With respect to the 15-Year Loan Groups, on each
  Distribution Date on or after the related Cross-Over Date, notwithstanding the
  allocation and priority set forth in Section 4.02(a)(i) priority third, no
  distribution will be made on the Class 15-PO Certificates in respect of any
  Group 5 PO Deferred Amounts and Group 7 PO Deferred Amounts. With respect to the
  30-Year Loan Groups, on each Distribution Date on or after the related
  Cross-Over Date, notwithstanding the allocation and priority set forth in
  Section 4.02(a)(i) priority third, no distribution will be made on the Class
  30-PO Certificates in respect of any Group 1 PO Deferred Amounts, Group 2 PO
  Deferred Amounts, Group 3 PO Deferred Amounts, Group 4 PO Deferred Amounts and
  Group 8 PO Deferred Amounts.

                    (c) On each Distribution Date, the amount referred to in
  clause (i) of the definition of Accrued Certificate Interest for each Class of
  Senior Certificates (other than the Principal Only Certificates) and Subordinate
  Certificates for such Distribution Date shall be reduced by (i) the related
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 83/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 85 of 270
  Class's pro rata share of Net Prepayment Interest Shortfalls with respect to the
  Mortgage Loans in the related Loan Group or Loan Groups, based on such Class's
  Accrued Certificate Interest for such Distribution Date without taking into
  account such Net Prepayment Interest Shortfalls and (ii) the related Class's pro
  rata share of (A) after the related Special Hazard Coverage Termination Date
  with respect to each Mortgage Loan in the related Loan Group or Loan Groups,
  that became a Special Hazard Mortgage Loan during the calendar month preceding
  the month of such Distribution Date, the excess of one month's interest at the
  related Net Mortgage Rate on the Scheduled Principal Balance of such Mortgage
  Loan as of the Due Date in such month over the amount of Liquidation Proceeds
  applied as interest on such Mortgage Loan with respect to such month, (B) after
  the Bankruptcy Coverage Termination Date with respect to each Mortgage Loan in
  the related Loan Group or Loan Groups that became subject to a Bankruptcy Loss
  during the calendar month preceding the month of such Distribution Date, the
  interest portion of the related Deficient Valuation, (C) each Relief Act
  Reduction incurred on a Mortgage Loan in the related Loan Group or Loan Groups,
  during the calendar month preceding the month of such Distribution Date and (D)
  after the related Fraud Loss Coverage Termination Date with respect to each
  Mortgage Loan in the related Loan Group or Loan Groups that became a Fraud Loan
  during the calendar month preceding the month of such Distribution Date, the
  excess of one month's interest at the related Net Mortgage Rate on the Scheduled
  Principal Balance of such Mortgage Loan as of the Due Date in such month over
  the amount of Liquidation Proceeds applied as interest on such Mortgage Loan
  with respect to such month. For purposes of calculating the reduction in the
  amount referred to in clause (i) of the definition of Accrued Certificate
  Interest for the Class 15-A-X or Class 30-A-X Certificates in respect of any
  Loan Group, such reduction shall be based on the amount of interest accruing on
  the portion of the Class 15-A-X Notional Amount or Class 30-A-X Notional Amount,
  as applicable, derived from such Loan Group. For purposes of calculating the
  reduction in the amount referred to in clause (i) of the definition of Accrued
  Certificate Interest for each Class of Subordinate Certificates in respect of
  any Loan Group, such reduction shall be based upon the amount of interest
  accruing at 6.500% per annum, with respect to Loan Group 1 and Loan Group 2,
  6.000% per annum, with respect to Loan Group 3 and Loan Group 6, 5.500% per
  annum, with respect to Loan Group 4 and Loan Group 8 and 5.000% per annum, with
  respect to Loan Group 5 and Loan Group 7, on such Class' proportionate share,
  based on Class Principal Balance, of the related Group Subordinate Amount for
  that Distribution Date.

                          (d) [Reserved.]

                    (e) Notwithstanding the priority and allocation contained in
  Section 4.02(a)(ii), if with respect to any Class of Subordinate Certificates on
  any Distribution Date, such Class has not satisfied the related Class Prepayment
  Distribution Trigger, no distribution of amounts pursuant to clauses (ii) and
  (iii) of the definition of the applicable Subordinate Optimal Principal Amount
  will be made to any such Classes (the "Restricted Classes") and the amount of
  such amounts pursuant to clauses (ii) and (iii) of the definition of the
  applicable Subordinate Optimal Principal Amount otherwise distributable to the
  Restricted Classes shall be distributed to any Classes of related Subordinate
  Certificates, which are not Restricted Classes, having lower numerical Class
  designations than such Class, pro rata based on their respective Class Principal
  Balances immediately prior to such Distribution Date. The calculation of any
  amount to be distributed under this Section 4.02(e) shall be made by the Master
  Servicer.

                    (f) (I) On each Distribution Date, after application of
  Available Funds for the 15-Year Loan Groups in accordance with Section
  4.02(a)(i) the Trustee shall effect cross-collateralization among the 15-Year
  Certificate Groups as follows:

                       (i) To the extent any Accrued Certificate Interest with
              respect to any Class of one or more of the 15-Year Senior Certificates
              (other than the Class 15-PO Certificates) remains unpaid after
              application of Available Funds for the 15-Year Loan Groups in
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 84/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 86 of 270
              accordance with Section 4.02(a)(i), Available Funds for the 15-Year
              Loan Groups remaining after payments on the 15-Year Senior Certificates
              (other than the Class 15-PO Certificates) shall be applied to cover
              such unpaid Accrued Certificate Interest, and shall be applied pro rata
              based on the amounts of such unpaid Accrued Certificate Interest to the
              extent there are insufficient funds to pay such amounts in full.

                       (ii) To the extent any Group 5 PO Deferred Amount or Group 7
              PO Deferred Amount has not been paid from Available Funds for the
              related Loan Group, the available Subordinate Principal Distribution
              Amount for the 15-Year Subordinate Certificates shall be applied to pay
              any such Group PO Deferred Amount.

                       (iii) If on any Distribution Date, one or more of the 15-Year
              Certificate Groups is an Undercollateralized Group, the available
              Subordinate Principal Distribution Amount for the 15-Year Subordinate
              Certificates (after giving effect to amounts required to be paid in
              subclause (ii) above) shall be paid to each such Undercollateralized
              Group as principal to the Senior Certificates of each such
              Undercollateralized Group in accordance with the priorities set forth
              in Section 4.02(a)(i) until the aggregate Class Principal Balance of
              the Senior Certificates of each such Undercollateralized Group equals
              the Pool Balance of the related Loan Group (net of the applicable PO
              Percentage of the Scheduled Principal Balance of each Discount Mortgage
              Loan in such Loan Group). If more than one of such Certificate Groups
              is an Undercollateralized Group, the available Subordinate Principal
              Distribution Amount for the 15-Year Subordinate Certificates shall be
              distributed between such Undercollateralized Groups pro rata according
              to Group Pool Principal Balances.

                       (iv) On or after the date on which the Class Principal
              Balances of all of the Senior Certificates in any of the 15-Year
              Certificate Groups have been reduced to zero, amounts otherwise
              distributable as principal on the 15-Year Subordinate Certificates, up
              to the applicable Apportioned Subordinate Principal Distribution
              Amount, shall be paid pro rata as principal to the remaining Senior
              Certificates of such other Certificate Group or Certificate Groups in
              accordance with the priorities set forth in Section 4.02(a)(i),
              provided that on such Distribution Date (a) the Aggregate Subordinate
              Percentage for the 15-Year Subordinate Certificates for such
              Distribution Date is less than twice the initial Aggregate Subordinate
              Percentage for the 15-Year Subordinate Certificates or (b) the average
              outstanding principal balance of the 15-Year Loans delinquent 60 days
              or more over the last six months (including delinquent Mortgage Loans
              in bankruptcy, and all Mortgage Loans in foreclosure and REO
              Properties) as a percentage of the related Group Subordinate Amount is
              greater than or equal to 50%.

                       (v) Any application of the Subordinate Principal Distribution
              Amount for the 15-Year Subordinate Certificates pursuant to the
              preceding paragraphs (ii), (iii) and (iv) will reduce distributions of
              such amount in reverse order of priority pursuant to the priorities set
              forth in Section 4.02(a)(ii).

                    (II) On each Distribution Date, after application of the
  Available Funds for the 30-Year Loan Groups in accordance with Section
  4.02(a)(i) the Trustee shall effect cross-collateralization among the 30-Year
  Certificate Groups as follows:

                       (i) To the extent any Accrued Certificate Interest with
              respect to any Class of one or more of the 30-Year Senior Certificates
              (other than the Class 30-PO Certificates), remains unpaid after
              application of Available Funds for the 30-Year Loan Groups in
              accordance with Section 4.02(a)(i), Available Funds for the 30-Year
              Loan Groups remaining after payments on the 30-Year Senior Certificates
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 85/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 87 of 270
              (other than the Class 30-PO Certificates) shall be applied to cover
              such unpaid Accrued Certificate Interest, and shall be applied pro rata
              based on the amounts of such unpaid Accrued Certificate Interest to the
              extent there are insufficient funds to pay such amounts in full.

                       (ii) To the extent any Group 1 PO Deferred Amount, Group 2 PO
              Deferred Amount, Group 3 PO Deferred Amount, Group 4 PO Deferred Amount
              or Group 8 PO Deferred Amount has not been paid from Available Funds
              for the related Loan Group, the available Subordinate Principal
              Distribution Amount for the 30-Year Subordinate Certificates shall be
              applied to pay any such Group 1 PO Deferred Amount, Group 2 PO Deferred
              Amount, Group 3 PO Deferred Amount, Group 4 PO Deferred Amount or Group
              8 PO Deferred Amount.

                       (iii) If on any Distribution Date, one or more of the 30-Year
              Certificate Groups is an Undercollateralized Group, the available
              Subordinate Principal Distribution Amount for the 30-Year Subordinate
              Certificates (after giving effect to amounts required to be paid in
              subclause (ii) above) shall be paid to each such Undercollateralized
              Group as principal to the Senior Certificates of each such
              Undercollateralized Group in accordance with the priorities set forth
              in Section 4.02(a)(i) until the aggregate Class Principal Balance of
              the Senior Certificates of each such Undercollateralized Group equals
              the Pool Balance of the related Loan Group (net of the applicable PO
              Percentage of the Scheduled Principal Balance of each Discount Mortgage
              Loan in such Loan Group). If more than one of such Certificate Groups
              is an Undercollateralized Group, the available Subordinate Principal
              Distribution Amount for the 30-Year Subordinate Certificates shall be
              distributed between such Undercollateralized Groups pro rata according
              to Group Pool Principal Balances.

                       (iv) On or after the date on which the Class Principal
              Balances of all of the Senior Certificates in any of the 30-Year
              Certificate Groups have been reduced to zero, amounts otherwise
              distributable as principal on the 30-Year Subordinate Certificates, up
              to the applicable Apportioned Subordinate Principal Distribution
              Amount, shall be paid pro rata as principal to the remaining Senior
              Certificates of such other Certificate Group or Certificate Groups in
              accordance with the priorities set forth in Section 4.02(a)(i),
              provided that on such Distribution Date (a) the Aggregate Subordinate
              Percentage for the 30-Year Subordinate Certificates for such
              Distribution Date is less than twice the initial Aggregate Subordinate
              Percentage for the 30-Year Subordinate Certificates or (b) the average
              outstanding principal balance of the 30-Year Loans delinquent 60 days
              or more over the last six months (including delinquent Mortgage Loans
              in bankruptcy, and all Mortgage Loans in foreclosure and REO
              Properties) as a percentage of the related Group Subordinate Amount is
              greater than or equal to 50%.

                    Any application of the Subordinate Principal Distribution
  Amount for the 30-Year Subordinate Certificates pursuant to the preceding
  paragraphs (ii), (iii) and (iv) will reduce distributions of such amount in
  reverse order of priority pursuant to the priorities set forth in Section
  4.02(a)(ii).

                    (g) On each Distribution Date, Group Available Funds for each
  Loan Group shall be applied to distributions on the Lower-Tier REMIC Regular
  Interests.

                    The pass-through rate with respect to the Class L-1B Interest
  and Class L-1Q Interest shall be 6.50% per annum. The pass-through rate with
  respect to the Class L-2B Interest and Class L-2Q Interest shall be 6.50% per
  annum. The pass-through rate with respect to the Class L-3B Interest and Class
  L-3Q Interest shall be 6.00% per annum. The pass-through rate with respect to
  the Class L-4B Interest and Class L-4Q Interest shall be 5.50% per annum. The
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 86/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 88 of 270
  pass-through rate with respect to the Class L-5B Interest and Class L-5Q
  Interest shall be 5.00% per annum. The pass-through rate with respect to the
  Class L-6B Interest and Class L-6Q Interest shall be 6.00% per annum. The
  pass-through rate with respect to the Class L-7B Interest and Class L-7Q
  Interest shall be 5.00% per annum. The pass-through rate with respect to the
  Class L-8B Interest and Class L-8Q Interest shall be 5.50% per annum. The Class
  1-LPO Interest, Class 2-LPO Interest, Class 3-LPO Interest, Class 4-LPO
  Interest, Class 5-LPO Interest, Class 7-LPO Interest and Class 8-LPO Interest
  shall not have a pass-through rate and shall not be entitled to interest. The
  Class 1-A-LX Interest, Class 2-A-LX Interest, Class 3-A-LX Interest Class
  4-A-L-X Interest, Class 5-A-L-X Interest, Class 6-A-L-X Interest, Class 7-A-L-X
  Interest and Class 8-A-L-X Interest shall each bear a pass-through rate equal to
  its respective "specified portion" described in Section 2.07.

                    As of the Closing Date and any date of determination, the
  principal balance of the Class 1-LPO Interest, Class 2-LPO Interest, Class 3-LPO
  Interest, Class 4-LPO Interest and Class 8-LPO Interest shall equal the Class
  Principal Balance of the Class 30-PO Certificates, with each such interest equal
  to the portion of the Class 30-PO Certificates attributable to Loan Group 1,
  Loan Group 2, Loan Group 3, Loan Group 4, and Loan Group 8, respectively.

                    As of the Closing Date and any date of determination, the
  principal balance of the Class 5-LPO Interest and Class 7-LPO Interest shall
  equal the Class Principal Balance of the Class 15-PO Certificates, with each
  such interest equal to the portion of the Class 15-PO Certificates attributable
  to Loan Group 5 and Loan Group 7, respectively.

                    As of the Closing Date and any date of determination, (i) the
  principal balance of the Class L-1B Interest shall equal 0.10% of the Group 1
  Subordinate Amount, (ii) the principal balance of the Class L-2B Interest shall
  equal 0.10% of the Group 2 Subordinate Amount, (iii) the principal balance of
  the Class L-3B Interest shall equal 0.10% of the Group 3 Subordinate Amount,
  (iv) the principal balance of the Class L-4B Interest shall equal 0.10% of the
  Group 4 Subordinate Amount, (v) the principal balance of the Class L-5B Interest
  shall equal 0.10% of the Group 5 Subordinate Amount, (vi) the principal balance
  of the Class L-6B Interest shall equal 0.10% of the Group 6 Subordinate Amount,
  (vii) the principal balance of the Class L-7B Interest shall equal 0.10% of the
  Group 7 Subordinate Amount and (viii) the principal balance of the Class L-8B
  Interest shall equal 0.10% of the Group 8 Subordinate Amount, in each case,
  computed to eight decimal places.

                    As of the Closing Date and any date of determination, (i) the
  principal balance of the Class L-1Q Interest shall equal the excess of (1) the
  aggregate Scheduled Principal Balance of the Group 1 Mortgage Loans over (2) the
  sum of the principal balances of the Class L-1B Interest and the Class 1-LPO
  Interest, (ii) the principal balance of the Class L-2Q Interest shall equal the
  excess of (1) the aggregate Scheduled Principal Balance of the Group 2 Mortgage
  Loans over (2) the sum of the principal balances of the Class L-2B Interest and
  the Class 2-LPO Interest (iii) the principal balance of the Class L-3Q Interest
  shall equal the excess of (1) the aggregate Scheduled Principal Balance of the
  Group 3 Mortgage Loans over (2) the principal balances of the Class L-3B
  Interest and the Class 3-LPO, (iv) the principal balance of the Class L-4Q
  Interest shall equal the excess of (1) the aggregate Scheduled Principal Balance
  of the Group 4 Mortgage Loans over (2) the principal balances of the Class L-4B
  Interest and the Class 4-LPO Interest, (v) the principal balance of the Class
  L-5Q Interest shall equal the excess of (1) the aggregate Scheduled Principal
  Balance of the Group 5 Mortgage Loans over (2) the sum of the principal balances
  of the Class L-5B Interest and the Class 5-LPO Interest, (vi) the principal
  balance of the Class L-6Q Interest shall equal the excess of (1) the aggregate
  Scheduled Principal Balance of the Group 6 Mortgage Loans over (2) the sum of
  the principal balance of the Class L-6B Interest, (vii) the principal balance of
  the Class L-7Q Interest shall equal the excess of (1) the aggregate Scheduled
  Principal Balance of the Group 7 Mortgage Loans over (2) the sum of the
  principal balances of the Class L-7B Interest and the Class 7-LPO Interest and
  (viii) the principal balance of the Class L-8Q Interest shall equal the excess
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 87/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 89 of 270
  of (1) the aggregate Scheduled Principal Balance of the Group 8 Mortgage Loans
  over (2) the sum of the principal balances of the Class L-8B Interest and the
  Class 8-LPO Interest.

                    Distributions of principal shall be made, and Realized
  Losses, Fraud Losses, Bankruptcy Losses, Special Hazard Losses, Deficient
  Valuations and Excess Losses shall be allocated:

                       (1) first, from Loan Group 1, to the Class 1-LPO Interest, so
              as to keep the principal balance of the Class 1-LPO Interest equal to
              the portion of the Class Principal Balance of the Class 30-PO
              Certificates attributable to the Related Loan Group; from Loan Group 2,
              to the Class 2-LPO Interest, so as to keep the principal balance of the
              Class 2-LPO Interest equal to the portion of the Class Principal
              Balance of the Class 30-PO Certificates attributable to the Related
              Loan Group; from Loan Group 3, to the Class 3-LPO Interest, so as to
              keep the principal balance of the Class 3-LPO Interest equal to the
              portion of the Class Principal Balance of the Class 30-PO Certificates
              attributable to the Related Loan Group; from Loan Group 4, to the Class
              4-LPO Interest, so as to keep the principal balance of the Class 4-LPO
              Interest equal to the portion of the Class Principal Balance of the
              Class 30-PO Certificates attributable to the Related Loan Group; from
              Loan Group 5, to the Class 5-LPO Interest, so as to keep the principal
              balance of the Class 5-LPO Interest equal to the portion of the Class
              Principal Balance of the Class 15-PO Certificates attributable to the
              Related Loan Group; from Loan Group 7, to the Class 7-LPO Interest, so
              as to keep the principal balance of the Class 7-LPO Interest equal to
              the portion of the Class Principal Balance of the Class 15-PO
              Certificates attributable to the Related Loan Group; and from Loan
              Group 8, to the Class 8-LPO Interest, so as to keep the principal
              balance of the Class 8-LPO Interest equal to the portion of the Class
              Principal Balance of the Class 30-PO Certificates attributable to the
              Related Loan Group;

                       (2) second, to the Class L-1B Interest, Class L-2B Interest,
              Class L-3B Interest, Class L-4B Interest, Class L-5B Interest, Class
              L-6B Interest, Class L-7B Interest and Class L-8B Interest, from the
              Related Loan Group, so that their respective principal balances
              (computed to eight decimal places) are equal to (A) 0.10% of the Group
              1 Subordinate Amount, (B) 0.10% of the Group 2 Subordinate Amount, (C)
              0.10% of the Group 3 Subordinate Amount, (D) 0.10% of the Group 4
              Subordinate Amount, (E) 0.10% of the Group 5 Subordinate Amount, (F)
              0.10% of the Group 6 Subordinate Amount, (G) 0.10% of the Group 7
              Subordinate Amount and (H) 0.10% of the Group 8 Subordinate Amount,
              respectively (except that if any such amount is a larger number than in
              the preceding distribution period, the least amount of principal shall
              be distributed or losses shall be allocated to the Class L-1B Interest,
              Class L-2B Interest, Class L-3B Interest, Class L-4B Interest, Class
              L-5B Interest, Class L-6B Interest, Class L-7B Interest and Class L-8B
              Interest, as applicable, such that the Lower-Tier Subordinated Balance
              Ratio is maintained); and

                       (3) third, any remaining amounts of principal shall be
              distributed and losses shall be allocated from the Related Loan Group,
              to the Class L-1Q Interest, Class L-2Q Interest, Class L-3Q Interest,
              Class L-4Q Interest, Class L-5Q Interest, Class L-6Q Interest, Class
              L-7Q Interest and Class L-8Q Interest, respectively.

                    Section 4.03 Allocation of Realized Losses. (a) On or prior to
  each Distribution Date, the Master Servicer shall determine the total amount of
  Realized Losses, including Excess Losses and the allocation of such total amount
  as set forth below. Realized Losses occurring on the Mortgage Loans shall be
  allocated as follows:

                          (i) the applicable PO Percentage of any Realized Loss,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 88/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 90 of 270
              including any Excess Loss, shall be allocated (A) to the Class 15-PO
              Certificates in the case of a Realized Loss occurring on any Group 5 or
              Group 7 Mortgage Loan, until the Class Principal Balance of the Class
              15-PO Certificates is reduced to zero, and (B) to the Class 30-PO
              Certificates in the case of a Realized Loss occurring on any Group 1,
              Group 2, Group 3, Group 4 or Group 8 Mortgage Loan, until the Class
              Principal Balance of the Class 30-PO Certificates is reduced to zero.

                       (ii) (A) the applicable Non-PO Percentage of any Realized Loss
              with respect to any 15-Year Loan (other than an Excess Loss) shall be
              allocated first to the 15-Year Subordinate Certificates in reverse
              order of their respective numerical Class designations (beginning with
              the Class of 15-Year Subordinate Certificates then outstanding with the
              highest numerical Class designation) until the respective Class
              Principal Balance of each such Class is reduced to zero, and second (1)
              with respect to such losses occurring with respect to Group 5 Mortgage
              Loans, to the Class 5-A-1 Certificates until the Class Principal
              Balance of such Class has been reduced to zero; and (2) with respect to
              such losses occurring with respect to Group 7 Mortgage Loans, to the
              Class 7-A-1 Certificates until the Class Principal Balance of such
              Class has been reduced to zero; and

                                   (B) the applicable Non-PO Percentage of any Realized
                          Loss with respect to any 30-Year Loan (other than an Excess
                          Loss) shall be allocated first to the 30-Year Subordinate
                          Certificates in reverse order of their respective numerical
                          Class designations (beginning with the Class of 30-Year
                          Subordinate Certificates then outstanding with the highest
                          numerical Class designation) until the respective Class
                          Principal Balance of each such Class is reduced to zero, and
                          second (1) with respect to such losses occurring with respect
                          to Group 1 Mortgage Loans, to the Class 1-A-1 Certificates,
                          until the Class Principal Balance, of such Class has been
                          reduced to zero; (2) with respect to such losses occurring
                          with respect to Group 2 Mortgage Loans, to the Class 2-A-1
                          Certificates, until the Class Principal Balance of such Class
                          has been reduced to zero; (3) with respect to such losses
                          occurring with respect to Group 3 Mortgage Loans, to the Class
                          3-A-1 Certificates, until the Class Principal Balance of such
                          Class has been reduced to zero; (4) with respect to such
                          losses occurring with respect to Group 4 Mortgage Loans, to
                          the Classes of Group 4 Certificates, pro rata on the basis of
                          their respective Class Principal Balances immediately prior to
                          the related Distribution Date until the Class Principal
                          Balance of each such Class has been reduced to zero; (5) with
                          respect to such losses occurring with respect to Group 6
                          Mortgage Loans, to the Class 6-A-1 Certificates, until the
                          Class Principal Balance of such Class has been reduced to
                          zero; (6) with respect to such losses occurring with respect
                          to Group 8 Mortgage Loans, to the Class 8-A-1 Certificates
                          until the Class Principal Balance of such Class has been
                          reduced to zero.

                       (iii) the applicable Non-PO Percentage of any Excess Losses
              occurring on any Mortgage Loan shall be allocated among (1) the Group 1
              Certificates, in the case of an Excess Loss on a Group 1 Mortgage Loan;
              the Group 2 Certificates, in the case of an Excess Loss on a Group 2
              Mortgage Loan; the Group 3 Certificates, in the case of an Excess Loss
              on a Group 3 Mortgage Loan; the Group 4 Certificates, in the case of an
              Excess Loss on a Group 4 Mortgage Loan; the Group 5 Certificates, in
              the case of an Excess Loss on a Group 5 Mortgage Loan; the Group 6
              Certificates, in the case of an Excess Loss on a Group 6 Mortgage Loan;
              the Group 7 Certificates, in the case of an Excess Loss on a Group 7
              Mortgage Loan; and the Group 8 Certificates, in the case of an Excess
              Loss on a Group 8 Mortgage Loan (other than, in each case, the related
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 89/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 91 of 270
              Interest Only Certificates of such Certificate Group, if any) and (2)
              each Class of 15-Year Subordinate Certificates, in the case of an
              Excess Loss on a 15-Year Loan and each Class of 30-Year Subordinate
              Certificates, in the case of an Excess Loss on a 30-Year Loan, pro rata
              based upon their respective Class Principal Balances or, in the case of
              the Subordinate Certificates their pro-rata portion of the Group
              Subordinate Amount for the Loan Group which incurred the Excess Loss
              (based on their respective Class Principal Balances) after giving
              effect to distributions of principal on such Distribution Date.

                    (b) (A) The Class Principal Balance of the Class of 15-Year
  Subordinate Certificates then outstanding with the highest numerical Class
  designation shall be reduced on each Distribution Date by the sum of (i) the
  amount of any payments on the Class 15-PO Certificates in respect of any Group 5
  PO Deferred Amounts and Group 7 PO Deferred Amounts (ii) the amount, if any, by
  which the aggregate of the Class Principal Balances of all outstanding Classes
  of Group 5, Group 7, and 15-Year Subordinate Certificates (after giving effect
  to the distribution of principal and the allocation of Realized Losses with
  respect to the related Mortgage Loans) exceeds the Pool Principal Balance for
  the 15-Year Loan Groups for the following Distribution Date, less any related
  Deficient Valuations occurring before the related Bankruptcy Loss Coverage
  Amount has been reduced to zero and less the PO Percentage of any related
  Discount Mortgage Loans, and (B) the Class Principal Balance of the Class of
  30-Year Subordinate Certificates then outstanding with the highest numerical
  Class designation shall be reduced on each Distribution Date by the sum of (i)
  the amount of any payments on the Class 30-PO Certificates in respect of any
  Group 1 PO Deferred Amounts, Group 2 PO Deferred Amounts, Group 3 PO Deferred
  Amounts, Group 4 PO Deferred Amounts and Group 8 PO Deferred Amounts and (ii)
  the amount, if any, by which the aggregate of the Class Principal Balances of
  all outstanding Classes of Group 1, Group 2, Group 3, Group 4, Group 6, Group 8
  and 30-Year Subordinate Certificates (after giving effect to the distribution of
  principal and the allocation of Realized Losses with respect to the related
  Mortgage Loans) exceeds the Pool Principal Balance for the 30-Year Loan Groups
  for the following Distribution Date, less any related Deficient Valuations
  occurring before the related Bankruptcy Loss Coverage Amount has been reduced to
  zero and less the PO Percentage of any related Discount Mortgage Loans .

                    (c) Any allocation of Realized Losses to a Certificate or any
  reduction in the Certificate Principal Balance of a Certificate, pursuant to
  Section 4.03(a) or (b) above shall be accomplished by reducing the Certificate
  Principal Balance thereof, as applicable, immediately following the
  distributions made on the related Distribution Date in accordance with the
  definition of "Certificate Principal Balance" herein; provided that (A) no
  Realized Loss with respect any 15-Year Loan Group shall be allocated to reduce
  the Certificate Principal Balance of a 15-Year Senior Certificate (other than
  the Class 15-PO Certificates) to the extent that such allocation would reduce
  the aggregate Certificate Principal Balance of all of the 15-Year Senior
  Certificates (other than the Class 15-PO Certificates) and 15-Year Subordinate
  Certificates to an amount less than the Pool Principal Balance for the 15-Year
  Loan Groups for the following Distribution Date minus any related Deficient
  Valuations occurring before the related Bankruptcy Loss Coverage Termination
  Date and minus the PO Percentage of any related Discount Mortgage Loans, and (B)
  no Realized Loss with respect any 30-Year Loan Group shall be allocated to
  reduce the Certificate Principal Balance of a 30-Year Senior Certificate (other
  than the Class 30-PO Certificates) to the extent that such allocation would
  reduce the aggregate Certificate Principal Balance of all of the 30-Year Senior
  Certificates (other than the Class 30-PO Certificates) and 30-Year Subordinate
  Certificates to an amount less than the Pool Principal Balance for the 30-Year
  Loan Groups for the following Distribution Date minus any related Deficient
  Valuations occurring before the related Bankruptcy Loss Coverage Termination
  Date and minus the PO Percentage of any related Discount Mortgage Loans (such
  limitation in (A) or (B), the "Loss Allocation Limitation").

                    (d) With respect to any Recovery received during a Prepayment
  Period with respect to any Mortgage Loans, the Class Principal Balance of one or
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 90/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 92 of 270
  more Classes of Certificates that have previously had Realized Losses allocated,
  will be increased, as follows:

                       (i) first, up to the amount of the Recovery, the Class
              Principal Balances of each Class of Senior Certificates in the
              Certificate Group corresponding to the Loan Group of such Mortgage Loan
              will be increased, pro rata, up to the amount of unrecovered Realized
              Losses previously allocated to each such Class, if any; and

                       (ii) second, up to the amount of such Recovery remaining after
              allocation pursuant to the preceding clause (i), (A) the Certificate
              Principal Balance of each Class of 15-Year Subordinate Certificates, in
              order of seniority, will be increased, by the amount of unrecovered
              Realized Losses with respect to the 15-Year Loans previously allocated
              to each such Class, if any, and (B) the Certificate Principal Balance
              of each Class of 30-Year Subordinate Certificates, in order of
              seniority, will be increased, by the amount of unrecovered Realized
              Losses with respect to the 30-Year Loans previously allocated to each
              such class, if any.

                    Section 4.04 Distribution Date Statements to
  Certificateholders. (a) Not later than two Business Days prior to each
  Distribution Date, the Master Servicer shall prepare and make available to the
  Trustee and not later than each Distribution Date, the Master Servicer shall
  make available to each Certificateholder, the Depositor and any other interested
  parties a statement based in part on information provided by each Servicer
  setting forth the following information with respect to the related distribution
  (in the case of information furnished pursuant to (i), (ii) and (vii) below, the
  amounts shall be expressed as a dollar amount per minimum denomination
  Certificate, such minimum denominations being as set forth in the Preliminary
  Statement):

                       (i) the amount thereof allocable to principal, separately
              identifying the aggregate amount of any Principal Prepayments and
              Liquidation Proceeds included therein;

                       (ii) the amount thereof allocable to interest, any unpaid
              Class Interest Shortfall included in such distribution and any
              remaining unpaid Class Interest Shortfall after giving effect to such
              distribution;

                       (iii) if the distribution to the Holders of such Class of
              Certificates is less than the full amount that would be distributable
              to such Holders if there were sufficient funds available therefor, the
              amount of the shortfall and the allocation thereof as between principal
              and interest;

                       (iv) the Certificate Principal Balance as a dollar amount per
              minimum denomination Certificate and the Class Principal Balance or
              Notional Amount of each Class of Certificates, after giving effect to
              the distribution of principal on such Distribution Date;

                       (v) the Group Pool Principal Balance for each Loan Group on
              such Distribution Date;

                          (vi) the Senior Percentage and Subordinate Percentage;

                       (vii) the amount of the Servicing Fees and Master Servicing
              Fees with respect to such Distribution Date;

                       (viii) the Pass-Through Rate for each such Class of
              Certificates with respect to such Distribution Date;

                       (ix) the amount of Advances included in the distribution on
              such Distribution Date and the aggregate amount of Advances outstanding
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 91/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 93 of 270
              as of the close of business on such Distribution Date;

                       (x) the number and aggregate principal amounts of Mortgage
              Loans (A) delinquent (exclusive of Mortgage Loans in foreclosure) (1) 1
              to 30 days (2) 31 to 60 days (3) 61 to 90 days and (4) 91 or more days
              and (B) in foreclosure and delinquent (1) 1 to 30 days (2) 31 to 60
              days (3) 61 to 90 days and (4) 91 or more days, as of the close of
              business on the last day of the calendar month preceding such
              Distribution Date;

                       (xi) with respect to any Mortgage Loan that became an REO
              Property during the preceding calendar month, the loan number and
              Scheduled Principal Balance of such Mortgage Loan as of the close of
              business on the last Business Day of the calendar month preceding such
              Distribution Date and the date of acquisition thereof;

                       (xii) the total number and principal balance of any REO
              Properties (and market value, if available) as of the close of business
              on the last Business Day of the calendar month preceding such
              Distribution Date;

                          (xiii) the Senior Prepayment Percentage;

                       (xiv) the aggregate amount of Realized Losses incurred during
              the preceding calendar month; and

                       (xv) each Special Hazard Loss Coverage Amount, each Fraud Loss
              Coverage Amount and each Bankruptcy Loss Coverage Amount, in each case
              as of the related Determination Date.

                    (b) The Master Servicer's responsibility for disbursing the
  above information to the Trustee, Depositor, Certificateholders and other
  interested parties is limited to the availability, timeliness and the accuracy
  of the information provided by each Servicer. The Master Servicer and, to the
  extent received by the Trustee, the Trustee will make a copy of each statement
  provided pursuant to this Section 4.04 (and, at the option of the Master
  Servicer and Trustee, as applicable, any additional files containing the same
  information in an alternative format) available each month to Certificateholders
  and other interested parties, and other parties to this Agreement via its
  internet website. The Master Servicer's internet website will initially be
  located at "www.ctslink.com". The Trustee's internet website will initially be
  located at "www.jpmorgan.com/sfr." Assistance in using the Master Servicer's
  website can be obtained by calling the Master Servicer's customer service desk
  at (301) 815-6600. Assistance in using the Trustee's website can be obtained by
  calling the Trustee's customer service desk at 877-722-1095. Parties that are
  unable to use the above distribution method are entitled to have a paper copy
  mailed to them via first class mail by calling the Master Servicer's customer
  service desk and indicating such. The Master Servicer shall have the right to
  change the way the Distribution Date Statement is distributed in order to make
  such distribution more convenient and/or more accessible and the Master Servicer
  shall provide timely and adequate notification to the Certificateholders and the
  parties to this Agreement regarding any such changes.

                    The Master Servicer shall also be entitled to rely on but
  shall not be responsible for the content or accuracy of any information provided
  by third parties for purposes of preparing the Distribution Date Statement and
  may affix thereto any disclaimer it deems appropriate in its reasonable
  discretion (without suggesting liability on the part of any other party hereto).

                    As a condition to access the Master Servicer's or the
  Trustee's internet website, the Master Servicer or Trustee, as applicable, may
  require registration and the acceptance of a disclaimer. The Master Servicer
  will not be liable for the dissemination of information in accordance with this
  Agreement. (c) Within a reasonable period of time after the end of each calendar
  year, the Trustee shall cause to be furnished upon request to each Person who at
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 92/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 94 of 270
  any time during the calendar year was a Certificateholder, a statement
  containing the information set forth in clauses (a)(i), (a)(ii) and (a)(vii) of
  this Section 4.04 aggregated for such calendar year or applicable portion
  thereof during which such Person was a Certificateholder. Such obligation of the
  Trustee shall be deemed to have been satisfied to the extent that substantially
  comparable information shall be provided by the Trustee pursuant to any
  requirements of the Code as from time to time in effect.

                                                   ARTICLE V

                                             THE CERTIFICATES

                    Section 5.01 The Certificates. The Certificates shall be
  substantially in the forms attached hereto in Exhibit A. The Certificates shall
  be issuable in registered form, in the minimum denominations, integral multiples
  in excess thereof (except that one Certificate in each Class may be issued in a
  different amount which must be in excess of the applicable minimum denomination)
  and aggregate denominations per Class set forth in the Preliminary Statement.

                    Subject to Section 9.02 hereof respecting the final
  distribution on the Certificates, on each Distribution Date the Trustee shall
  make distributions to each Certificateholder of record on the preceding Record
  Date either (x) by wire transfer in immediately available funds to the account
  of such holder at a bank or other entity having appropriate facilities therefor,
  if such Holder has so notified the Trustee in writing at least five Business
  Days prior to the related Record Date or (y) by check mailed by first class mail
  to such Certificateholder at the address of such holder appearing in the
  Certificate Register.

                    The Certificates shall be executed by manual or facsimile
  signature on behalf of the Trustee by an authorized officer. Certificates
  bearing the manual or facsimile signatures of individuals who were, at the time
  when such signatures were affixed, authorized to sign on behalf of the Trustee
  shall bind the Trustee, notwithstanding that such individuals or any of them
  have ceased to be so authorized prior to the authentication and delivery of such
  Certificates or did not hold such offices at the date of such Certificate. No
  Certificate shall be entitled to any benefit under this Agreement, or be valid
  for any purpose, unless authenticated by the Trustee by manual signature, and
  such authentication upon any Certificate shall be conclusive evidence, and the
  only evidence, that such Certificate has been duly executed and delivered
  hereunder. All Certificates shall be dated the date of their authentication. On
  the Closing Date, the Trustee shall authenticate the Certificates to be issued
  at the direction of the Depositor, or any affiliate thereof.

                    The Depositor shall provide, or cause to be provided, to the
  Trustee on a continuous basis, an adequate inventory of Certificates to
  facilitate transfers.

                    Section 5.02 Certificate Register; Registration of Transfer
  and Exchange of Certificates. (a) The Trustee shall maintain, or cause to be
  maintained in accordance with the provisions of Section 5.06 hereof, a
  Certificate Register for the Trust Fund in which, subject to the provisions of
  subsections (b) and (c) below and to such reasonable regulations as it may
  prescribe, the Trustee shall provide for the registration of Certificates and of
  transfers and exchanges of Certificates as herein provided. Upon surrender for
  registration of transfer of any Certificate, the Trustee shall execute and
  deliver, in the name of the designated transferee or transferees, one or more
  new Certificates of the same Class and aggregate Percentage Interest.

                    At the option of a Certificateholder, Certificates may be
  exchanged for other Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest upon surrender of the
  Certificates to be exchanged at the office or agency of the Trustee. Whenever
  any Certificates are so surrendered for exchange, the Trustee shall execute,
  authenticate, and deliver the Certificates which the Certificateholder making
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 93/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 95 of 270
  the exchange is entitled to receive. Every Certificate presented or surrendered
  for registration of transfer or exchange shall be accompanied by a written
  instrument of transfer in form satisfactory to the Trustee duly executed by the
  holder thereof or his attorney duly authorized in writing.

                    No service charge to the Certificateholders shall be made for
  any registration of transfer or exchange of Certificates, but payment of a sum
  sufficient to cover any tax or governmental charge that may be imposed in
  connection with any transfer or exchange of Certificates may be required by the
  Trustee.

                    All Certificates surrendered for registration of transfer or
  exchange shall be canceled and subsequently destroyed by the Trustee in
  accordance with the Trustee's customary procedures.

                    (b) No transfer of a Private Certificate shall be made unless
  such transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such state securities laws. In the
  event that a transfer is to be made in reliance upon an exemption from the
  Securities Act and such laws, in order to assure compliance with the Securities
  Act and such laws, the Certificateholder desiring to effect such transfer and
  such Certificateholder's prospective transferee (other than the Depositor or an
  affiliate of the Depositor) shall each certify to the Trustee in writing the
  facts surrounding the transfer in substantially the forms set forth in Exhibit J
  (the "Transferor Certificate") and (i) deliver a letter in substantially the
  form of either Exhibit K (the "Investment Letter") or Exhibit L (the "Rule 144A
  Letter") or (ii) there shall be delivered to the Trustee at the expense of the
  transferor an Opinion of Counsel that such transfer may be made pursuant to an
  exemption from the Securities Act. The Depositor shall provide to any Holder of
  a Private Certificate and any prospective transferee designated by any such
  Holder, information regarding the related Certificates and the Mortgage Loans
  and such other information as shall be necessary to satisfy the condition to
  eligibility set forth in Rule 144A(d)(4) for transfer of any such Certificate
  without registration thereof under the Securities Act pursuant to the
  registration exemption provided by Rule 144A. The Trustee and the Master
  Servicer shall cooperate with the Depositor, in accordance with the Depositor's
  request, in providing the Rule 144A information referenced in the preceding
  sentence, including providing to the Depositor, to the extent in its possession,
  such information regarding the Certificates, the Mortgage Loans and other
  matters regarding the Trust Fund as the Depositor shall reasonably request to
  meet its obligation under the preceding sentence. Each Holder of a Private
  Certificate desiring to effect such transfer shall, and does hereby agree to,
  indemnify the Trustee, the Depositor, and the Master Servicer against any
  liability that may result if the transfer is not so exempt or is not made in
  accordance with such federal and state laws.

                    No transfer of an ERISA-Restricted Certificate shall be made
  (other than to the Depositor or an affiliate of the Depositor) unless the
  Trustee shall have received either (i) a representation from the transferee of
  such Certificate acceptable to and in form and substance satisfactory to the
  Trustee (in the event such Certificate is a Private Certificate, such
  requirement is satisfied only by the Trustee's receipt of a representation
  letter from the transferee substantially in the form of Exhibit J or Exhibit K),
  to the effect that such transferee is not an employee benefit plan or
  arrangement subject to Section 406 of ERISA or a plan or arrangement subject to
  Section 4975 of the Code, or a plan or arrangement subject to any federal, state
  or local law ("Similar Law") materially similar to the foregoing provisions of
  ERISA or the Code, nor a person acting on behalf of any such plan or
  arrangement, nor using the assets of any such plan or arrangement to effect such
  transfer, (ii) in the case of an ERISA-Restricted Certificate other than a
  Residual Certificate, if the purchaser is an insurance company, a representation
  that the purchaser is an insurance company which is purchasing such Certificates
  with funds contained in an "insurance company general account" (as such term is
  defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 ("PTCE
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 94/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 96 of 270
  95-60")) and that the purchase and holding of such Certificates are covered
  under PTCE 95-60 or (iii) in the case of any ERISA-Restricted Certificate other
  than a Residual Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, or a plan or arrangement subject to
  Section 4975 of the Code or a plan or arrangement subject to Similar Law (or
  comparable provisions of any subsequent enactments), or a trustee of any such
  plan or any other person acting on behalf of any such plan or arrangement, or
  using such plan's or arrangement's assets, an Opinion of Counsel satisfactory to
  the Trustee, which Opinion of Counsel shall not be an expense of either the
  Trustee or the Trust Fund, addressed to the Trustee to the effect that the
  purchase or holding of such ERISA-Restricted Certificate will not result in the
  assets of the Trust Fund being deemed to be "plan assets" and subject to the
  prohibited transaction provisions of ERISA and the Code or similar provisions of
  Similar Law and will not subject the Trustee to any obligation in addition to
  those expressly undertaken in this Agreement or to any liability. For purposes
  of the preceding sentence, with respect to an ERISA-Restricted Certificate that
  is not a Private Certificate, in the event the representation letter referred to
  in the preceding sentence is not so furnished, such representation shall be
  deemed to have been made to the Trustee by the transferee's (including an
  initial acquirer's) acceptance of the ERISA-Restricted Certificates.
  Notwithstanding anything else to the contrary herein, (a) any purported transfer
  of an ERISA-Restricted Certificate, other than a Residual Certificate, to or on
  behalf of an employee benefit plan subject to ERISA, the Code or Similar Law
  without the delivery to the Trustee of an Opinion of Counsel satisfactory to the
  Trustee as described above shall be void and of no effect and (b) any purported
  transfer of a Residual Certificate to a transferee that does not make the
  representation in clause (i) above shall be void and of no effect.

                    To the extent permitted under applicable law (including, but
  not limited to, ERISA), the Trustee shall be under no liability to any Person
  for any registration of transfer of any ERISA-Restricted Certificate that is in
  fact not permitted by this Section 5.02(b) or for making any payments due on
  such Certificate to the Holder thereof or taking any other action with respect
  to such Holder under the provisions of this Agreement so long as the transfer
  was registered by the Trustee in accordance with the foregoing requirements.
  Neither the Trustee, nor the Master Servicer shall be required to monitor,
  determine or inquire as to the compliance with the transfer restrictions with
  respect to any ERISA Restricted Certificate that is a Book Entry Certificate,
  and neither the Trustee, nor the Master Servicer shall have any liability for
  transfers of any such Book Entry Certificates made through the book entry
  facilities of any Depository or between or among participants of the Depository
  or Certificate Owners made in violation of the transfer restrictions set forth
  herein.

                    (c) Each Person who has or who acquires any Ownership Interest
  in a Residual Certificate shall be deemed by the acceptance or acquisition of
  such Ownership Interest to have agreed to be bound by the following provisions,
  and the rights of each Person acquiring any Ownership Interest in a Residual
  Certificate are expressly subject to the following provisions:

                       (i) Each Person holding or acquiring any Ownership Interest in
              a Residual Certificate shall be a Permitted Transferee and shall
              promptly notify the Trustee of any change or impending change in its
              status as a Permitted Transferee.

                       (ii) No Ownership Interest in a Residual Certificate may be
              registered on the Closing Date or thereafter transferred, and the
              Trustee shall not register the Transfer of any Residual Certificate
              unless, in addition to the certificates required to be delivered to the
              Trustee under subparagraph (b) above, the Trustee shall have been
              furnished with an affidavit (a "Transfer Affidavit") of the initial
              owner or the proposed transferee (other than the Depositor of an
              affiliate thereof) in the form attached hereto as Exhibit I.

                          (iii) Each Person holding or acquiring any Ownership Interest
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 95/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 97 of 270
              in a Residual Certificate shall agree (A) to obtain a Transfer
              Affidavit from any other Person to whom such Person attempts to
              Transfer its Ownership Interest in a Residual Certificate, (B) to
              obtain a Transfer Affidavit from any Person for whom such Person is
              acting as nominee, trustee or agent in connection with any Transfer of
              a Residual Certificate and (C) not to Transfer its Ownership Interest
              in a Residual Certificate or to cause the Transfer of an Ownership
              Interest in a Residual Certificate to any other Person if it has actual
              knowledge that such Person is not a Permitted Transferee.

                       (iv) Any attempted or purported Transfer of any Ownership
              Interest in a Residual Certificate in violation of the provisions of
              this Section 5.02(c) shall be absolutely null and void and shall vest
              no rights in the purported Transferee. If any purported transferee
              shall become a Holder of a Residual Certificate in violation of the
              provisions of this Section 5.02(c), then the last preceding Permitted
              Transferee shall be restored to all rights as Holder thereof
              retroactive to the date of registration of Transfer of such Residual
              Certificate. The Trustee shall be under no liability to any Person for
              any registration of Transfer of a Residual Certificate that is in fact
              not permitted by Section 5.02(b) and this Section 5.02(c) or for making
              any payments due on such Certificate to the Holder thereof or taking
              any other action with respect to such Holder under the provisions of
              this Agreement so long as the Transfer was registered after receipt of
              the related Transfer Affidavit, Transferor Certificate and either the
              Rule 144A Letter or the Investment Letter. The Trustee shall be
              entitled but not obligated to recover from any Holder of a Residual
              Certificate that was in fact not a Permitted Transferee at the time it
              became a Holder or, at such subsequent time as it became other than a
              Permitted Transferee, all payments made on such Residual Certificate at
              and after either such time. Any such payments so recovered by the
              Trustee shall be paid and delivered by the Trustee to the last
              preceding Permitted Transferee of such Certificate.

                       (v) The Depositor shall use its best efforts to make
              available, upon receipt of written request from the Trustee, all
              information necessary to compute any tax imposed under Section 860E(e)
              of the Code as a result of a Transfer of an Ownership Interest in a
              Residual Certificate to any Holder who is not a Permitted Transferee
              described in clauses (i) through (iv) of the definition thereof.

                    The restrictions on Transfers of a Residual Certificate set
  forth in this Section 5.02(c) shall cease to apply (and the applicable portions
  of the legend on a Residual Certificate may be deleted) with respect to
  Transfers occurring after delivery to the Trustee of an Opinion of Counsel
  addressed to the Trustee and the Master Servicer, which Opinion of Counsel shall
  not be an expense of the Trust Fund, the Trustee, the Transferor or the Master
  Servicer, to the effect that the elimination of such restrictions will not cause
  any REMIC hereunder to fail to qualify as a REMIC at any time that the
  Certificates are outstanding or result in the imposition of any tax on the Trust
  Fund, a Certificateholder or another Person. Each Person holding or acquiring
  any Ownership Interest in a Residual Certificate hereby consents to any
  amendment of this Agreement which, based on an Opinion of Counsel addressed to
  the Trustee, is reasonably necessary (a) to ensure that the record ownership of,
  or any beneficial interest in, a Residual Certificate is not transferred,
  directly or indirectly, to a Person that is not a Permitted Transferee and (b)
  to provide for a means to compel the Transfer of a Residual Certificate which is
  held by a Person that is not a Permitted Transferee to a Holder that is a
  Permitted Transferee.

                    (d) The preparation and delivery of all certificates and
  opinions referred to above in this Section 5.02 in connection with transfer
  shall be at the expense of the parties to such transfers.

                          (e) Except as provided below, the Book-Entry Certificates
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 96/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 98 of 270
  shall at all times remain registered in the name of the Depository or its
  nominee and at all times: (i) registration of the Certificates may not be
  transferred by the Trustee except to another Depository; (ii) the Depository
  shall maintain book-entry records with respect to the Certificate Owners and
  with respect to ownership and transfers of such Book-Entry Certificates; (iii)
  ownership and transfers of registration of the Book-Entry Certificates on the
  books of the Depository shall be governed by applicable rules established by the
  Depository; (iv) the Depository may collect its usual and customary fees,
  charges and expenses from its Depository Participants; (v) the Trustee shall
  deal with the Depository of the Certificate Owners of the Book-Entry
  Certificates for purposes of exercising the rights of holders under this
  Agreement, and requests and directions for and votes of such representative
  shall not be deemed to be inconsistent if they are made with respect to
  different Certificate Owners; and (vi) the Trustee may rely and shall be fully
  protected in relying upon information furnished by the Depository with respect
  to its Depository Participants and furnished by the Depository Participants with
  respect to indirect participating firms and persons shown on the books of such
  indirect participating firms as direct or indirect Certificate Owners.

                    All transfers by Certificate Owners of Book-Entry Certificates
  shall be made in accordance with the procedures established by the Depository
  Participant or brokerage firm representing such Certificate Owner. Each
  Depository Participant shall only transfer Book-Entry Certificates of
  Certificate Owners it represents or of brokerage firms for which it acts as
  agent in accordance with the Depository's normal procedures.

                    If (x) (i) the Depository or the Depositor advises the Trustee
  in writing that the Depository is no longer willing, qualified or able to
  properly discharge its responsibilities as Depository, and (ii) the Depositor is
  unable to locate a qualified successor, (y) the Depositor notifies the Trustee
  that it elects to terminate the book-entry system through the Depository or (z)
  after the occurrence of a Master Servicer Event of Termination, Certificate
  Owners representing at least 51% of the Certificate Principal Balance of the
  Book-Entry Certificates together advise the Trustee and the Depository through
  the Depository Participants in writing that the continuation of a book-entry
  system through the Depository is no longer in the best interests of the
  Certificate Owners, the Trustee, upon receipt of notice of such event, shall
  notify all Certificate Owners, through the Depository, of the occurrence of any
  such event and of the availability of definitive, fully-registered Certificates
  (the "Definitive Certificates") to Certificate Owners requesting the same. Upon
  surrender to the Trustee of the related Class of Certificates by the Depository,
  accompanied by the instructions from the Depository for registration, the
  Trustee shall issue the Definitive Certificates. Neither the Master Servicer,
  the Depositor nor the Trustee shall be liable for any delay in delivery of such
  instruction and each may conclusively rely on, and shall be protected in relying
  on, such instructions. The Depositor shall provide the Trustee with an adequate
  inventory of certificates to facilitate the issuance and transfer of Definitive
  Certificates. Upon the issuance of Definitive Certificates all references herein
  to obligations imposed upon or to be performed by the Depository shall be deemed
  to be imposed upon and performed by the Trustee, to the extent applicable with
  respect to such Definitive Certificates and the Trustee shall recognize the
  Holders of the Definitive Certificates as Certificateholders hereunder; provided
  that the Trustee shall not by virtue of its assumption of such obligations
  become liable to any party for any act or failure to act of the Depository.

                    Section 5.03 Mutilated, Destroyed, Lost or Stolen
  Certificates. If (a) any mutilated Certificate is surrendered to the Trustee, or
  the Trustee receives evidence to its satisfaction of the destruction, loss or
  theft of any Certificate and (b) there is delivered to the Master Servicer and
  the Trustee such security or indemnity as may be required by them to save each
  of them harmless, then, in the absence of notice to the Trustee that such
  Certificate has been acquired by a bona fide purchaser, the Trustee shall
  execute, authenticate, and deliver, in exchange for or in lieu of any such
  mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
  Class, tenor and Percentage Interest. In connection with the issuance of any new
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 97/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 99 of 270
  Certificate under this Section 5.03, the Trustee may require the payment of a
  sum sufficient to cover any tax or other governmental charge that may be imposed
  in relation thereto and any other expenses (including the fees and expenses of
  the Trustee) connected therewith. Any replacement Certificate issued pursuant to
  this Section 5.03 shall constitute complete and indefeasible evidence of
  ownership, as if originally issued, whether or not the lost, stolen or destroyed
  Certificate shall be found at any time.

                    Section 5.04 Persons Deemed Owners. The Master Servicer, the
  Trustee and any agent of the Master Servicer or the Trustee may treat the Person
  in whose name any Certificate is registered as the owner of such Certificate for
  the purpose of receiving distributions as provided in this Agreement and for all
  other purposes whatsoever, and none of the Master Servicer, the Trustee nor any
  agent of the Master Servicer or the Trustee shall be affected by any notice to
  the contrary.

                    Section 5.05 Access to List of Certificateholders' Names and
  Addresses. If three or more Certificateholders (a) request such information in
  writing from the Trustee, (b) state that such Certificateholders desire to
  communicate with other Certificateholders with respect to their rights under
  this Agreement or under the Certificates, and (c) provide a copy of the
  communication which such Certificateholders propose to transmit, or if the
  Depositor or Master Servicer shall request such information in writing from the
  Trustee, then the Trustee shall, within ten Business Days after the receipt of
  such request, provide the Depositor, the Master Servicer or such
  Certificateholders at such recipients' expense the most recent list of the
  Certificateholders of such Trust Fund held by the Trustee, if any. The Depositor
  and every Certificateholder, by receiving and holding a Certificate, agree that
  the Trustee shall not be held accountable by reason of the disclosure of any
  such information as to the list of the Certificateholders hereunder, regardless
  of the source from which such information was derived.

                    Section 5.06 Maintenance of Office or Agency. Certificates may
  be surrendered for registration of transfer or exchange at the office of the
  Trustee located at 2001 Bryan Street, 8th Floor, Dallas Texas 75201, Attn: ITS
  Transfer Dept - MALT 2003-5. The Trustee will give prompt written notice to the
  Certificateholders of any change in such location of any such office or agency.

                                                  ARTICLE VI

                     THE DEPOSITOR, THE MASTER SERVICER AND THE CUSTODIANS

                    Section 6.01 Respective Liabilities of the Depositor, the
  Master Servicer and the Custodians. The Depositor, the Master Servicer and the
  Custodians shall each be liable in accordance herewith only to the extent of the
  obligations specifically and respectively imposed upon and undertaken by them
  herein.

                    Section 6.02 Merger or Consolidation of the Depositor, the
  Master Servicer and the Custodians. The Depositor, the Master Servicer and the
  Custodians will each keep in full effect its existence, rights and franchises as
  a corporation or limited partnership, as the case may be, under the laws of the
  United States or under the laws of one of the states thereof and will each
  obtain and preserve its qualification to do business as a foreign corporation or
  legal entity, as the case may be, in each jurisdiction in which such
  qualification is or shall be necessary to protect the validity and
  enforceability of this Agreement, or any of the Mortgage Loans and to perform
  its respective duties under this Agreement.

                    Any Person into which the Depositor, the Master Servicer or
  either Custodian may be merged or consolidated, or any Person resulting from any
  merger or consolidation to which the Depositor, the Master Servicer or either
  Custodian shall be a party, or any person succeeding to the business of the
  Depositor, the Master Servicer or either Custodian, shall be the successor of
  the Depositor, the Master Servicer or either Custodian, as the case may be,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 98/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 100 of 270
  hereunder, without the execution or filing of any paper or any further act on
  the part of any of the parties hereto, anything herein to the contrary
  notwithstanding; provided, however, that the successor or surviving Person to
  the Master Servicer shall be qualified to service mortgage loans on behalf of
  Fannie Mae or Freddie Mac.

                    Section 6.03 Limitation on Liability of the Depositor, the
  Transferor, the Master Servicer, the Custodians and Others. None of the
  Depositor, the Transferor, the Master Servicer, the Custodians or any of the
  directors, officers, employees or agents of the Depositor, the Transferor, the
  Master Servicer or the Custodians shall be under any liability to the Trust for
  any action taken or for refraining from the taking of any action in good faith
  pursuant to this Agreement, or for errors in judgment; provided, however, that
  this provision shall not protect the Depositor, the Transferor, the Master
  Servicer, the Custodians or any such Person against any breach of
  representations or warranties made by it herein or protect the Depositor, the
  Transferor, the Master Servicer, the Custodians or any such Person from any
  liability which would otherwise be imposed by reasons of willful misfeasance,
  bad faith or negligence in the performance of duties or by reason of reckless
  disregard of obligations and duties hereunder. The Depositor, the Transferor,
  the Master Servicer, the Custodians and any director, officer, employee or agent
  of the Depositor, the Transferor, the Master Servicer or either Custodian may
  rely in good faith on any document of any kind prima facie properly executed and
  submitted by any Person respecting any matters arising hereunder. The Depositor,
  the Transferor, the Master Servicer, the Custodians and any director, officer,
  employee or agent of the Depositor, the Transferor, the Master Servicer or
  either Custodian shall be indemnified by the Trust Fund and held harmless
  against any loss, liability or expense incurred in connection with (i) any
  audit, controversy or judicial proceeding relating to a governmental taxing
  authority, (ii) the performance of its duties and obligations and the exercise
  of its rights under this Agreement or the Certificates which constitute
  "unanticipated expenses incurred by the REMIC" within the meaning of the REMIC
  Provisions, or (iii) any legal action relating to this Agreement or the
  Certificates, other than any loss, liability or expense related to any specific
  Mortgage Loan or Mortgage Loans (except as any such loss, liability or expense
  shall be otherwise reimbursable pursuant to this Agreement) and any loss,
  liability or expense incurred by reason of willful misfeasance, bad faith or
  negligence in the performance of duties hereunder or by reason of reckless
  disregard of obligations and duties hereunder. None of the Depositor, the
  Transferor, the Master Servicer and the Custodians shall be under any obligation
  to appear in, prosecute or defend any legal action that is not incidental to its
  respective duties hereunder and which in its opinion may involve it in any
  expense or liability; provided, however, that any of the Depositor, the
  Transferor, the Master Servicer or either Custodian may in its discretion
  undertake any such action that it may deem necessary or desirable in respect of
  this Agreement and the rights and duties of the parties hereto and interests of
  the Trustee and the Certificateholders hereunder. In such event, the legal
  expenses and costs of such action and any liability resulting therefrom shall be
  expenses, costs and liabilities of the Trust Fund, and the Depositor, the
  Transferor, the Custodians and the Master Servicer shall be entitled to be
  reimbursed therefor out of the Collection Account.

                    Section 6.04 Limitation on Resignation of Master Servicer. The
  Master Servicer shall not resign from the obligations and duties hereby imposed
  on it except (a) upon appointment of a successor master servicer and receipt by
  the Trustee of a letter from each Rating Agency that such a resignation and
  appointment will not result in a downgrading of the rating of any of the
  Certificates, (b) upon determination that its duties hereunder are no longer
  permissible under applicable law, or (c) pursuant to Section 6.05. Any such
  determination under clause (b) permitting the resignation of the Master Servicer
  shall be evidenced by an Opinion of Counsel to such effect delivered to the
  Trustee. No such resignation shall become effective until the Trustee or a
  successor master servicer shall have assumed the Master Servicer's
  responsibilities, duties, liabilities and obligations hereunder.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 99/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 101 of 270
                    Section 6.05 Sale and Assignment of Master Servicing Rights.
  The Master Servicer may sell, assign or delegate its rights, duties and
  obligations as Master Servicer under this Agreement in their entirety; provided,
  however, that: (i) the purchaser or transferee accepting such sale, assignment
  and delegation (a) shall be a Person qualified to servicing mortgage loans for
  Fannie Mae or Freddie Mac, (b) shall have a net worth of not less than
  $50,000,000 (unless otherwise approved by each Rating Agency pursuant to clause
  (ii) below or (c) shall be reasonably satisfactory to the Trustee (as evidenced
  in a writing signed by Trustee); and (d) shall execute and deliver to the
  Trustee an agreement, in form and substance reasonably satisfactory to the
  Trustee, which contains an assumption by such Person of the due and punctual
  performance and observance of each covenant and condition to be performed or
  observed by it as master servicer under this Agreement, from and after the
  effective date of such assumption agreement; (ii) each Rating Agency shall be
  given prior written notice of the identity of the proposed successor to the
  Master Servicer and shall confirm in writing to the Master Servicer and the
  Trustee that any such sale, assignment or delegation would not result in a
  withdrawal or a downgrading of the rating on any Class of Certificates in effect
  immediately prior to such sale, assignment; and (iii) the Master Servicer shall
  deliver to the Trustee an Officer's Certificate and an Opinion of Independent
  Counsel, each stating that all conditions precedent to such action under this
  Agreement have been fulfilled and such action is permitted by and complies with
  the terms of this Agreement. No such sale, assignment or delegation shall affect
  any liability of the Master Servicer arising prior to the effective date
  thereof.

                    Section 6.06 Fees of the Custodians. Each of the Custodians
  shall be compensated as separately agreed in writing with the Master Servicer.

                                                ARTICLE VII

                                                    DEFAULT

                    Section 7.01 Events of Default. "Master Servicer Event of
  Termination," wherever used herein, means any one of the following events:

                       (i) The Master Servicer fails to cause to be deposited in the
              Distribution Account any amount so required to be deposited pursuant to
              this Agreement, and such failure continues unremedied for a period of
              one Business Day after the date upon which written notice of such
              failure, requiring the same to be remedied, shall have been given to
              the Master Servicer; or

                       (ii) The Master Servicer fails to observe or perform in any
              material respect any other material covenants and agreements set forth
              in this Agreement to be performed by it, which covenants and agreements
              materially affect the rights of Certificateholders, and such failure
              continues unremedied for a period of 60 days after the date on which
              written notice of such failure, properly requiring the same to be
              remedied, shall have been given to the Master Servicer by the Trustee
              or to the Master Servicer and the Trustee by the Holders of
              Certificates evidencing Voting Rights aggregating not less than 25% of
              the Certificates; or

                       (iii) There is entered against the Master Servicer a decree or
              order by a court or agency or supervisory authority having jurisdiction
              in the premises for the appointment of a conservator, receiver or
              liquidator in any insolvency, readjustment of debt, marshaling of
              assets and liabilities or similar proceedings, or for the winding up or
              liquidation of its affairs, and the continuance of any such decree or
              order is unstayed and in effect for a period of 60 consecutive days, or
              an involuntary case is commenced against the Master Servicer under any
              applicable insolvency or reorganization statute and the petition is not
              dismissed within 60 days after the commencement of the case; or

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 100/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 102 of 270
                       (iv) The Master Servicer consents to the appointment of a
              conservator or receiver or liquidator in any insolvency, readjustment
              of debt, marshaling of assets and liabilities or similar proceedings of
              or relating to the Master Servicer or substantially all of its
              property; or the Master Servicer admits in writing its inability to pay
              its debts generally as they become due, files a petition to take
              advantage of any applicable insolvency or reorganization statute, makes
              an assignment for the benefit of its creditors, or voluntarily suspends
              payment of its obligations; or

                       (v) The Master Servicer assigns or delegates its duties or
              rights under this Agreement in contravention of the provisions
              permitting such assignment or delegation under Section 6.04.

                    In each and every such case, so long as such Master Servicer
  Event of Termination with respect to the Master Servicer shall not have been
  remedied, the Trustee may, and (i) at the direction of the Holders of
  Certificates evidencing Voting Rights aggregating not less than 25% of the
  Certificates or (ii) if such Master Servicer Event of Termination is related to
  a failure by the Master Servicer to make any Advance required to be made by it
  pursuant to the terms of this Agreement, the Trustee shall immediately, in each
  case by notice in writing to the Master Servicer, with a copy to the Rating
  Agencies, terminate all of the rights and obligations (but not the liabilities
  accruing prior to the date of termination) of the Master Servicer under this
  Agreement and in and to the Mortgage Loans and/or the REO Property serviced by
  the Master Servicer and the proceeds thereof. Upon the receipt by the Master
  Servicer of such written notice, all authority and power of the Master Servicer
  under this Agreement, whether with respect to the Certificates, the Mortgage
  Loans, the Servicing Agreements, REO Property or under any other related
  agreements (but only to the extent that such other agreements relate to the
  Mortgage Loans or related REO Property) shall, subject to Section 7.02,
  automatically and without further action pass to and be vested in the Trustee
  pursuant to this Section 7.01; and, without limitation, the Trustee is hereby
  authorized and empowered to execute and deliver, on behalf of the Master
  Servicer as attorney-in-fact or otherwise, any and all documents and other
  instruments and to do or accomplish all other acts or things necessary or
  appropriate to effect the purposes of such notice of termination, whether to
  complete the transfer and endorsement or assignment of the Mortgage Loans and
  related documents, or otherwise. The Master Servicer agrees to cooperate with
  the Trustee in effecting the termination of the Master Servicer's rights and
  obligations hereunder, including, without limitation, the transfer to the
  Trustee of (i) the Mortgage Files and all other property and amounts which are
  then or should be part of the Trust or which thereafter become part of the
  Trust; and (ii) originals or copies of all documents of the Master Servicer
  reasonably requested by the Trustee to enable it to assume the Master Servicer's
  duties thereunder. In addition to any other amounts which are then, or,
  notwithstanding the termination of its activities under this Agreement, may
  become payable to the Master Servicer under this Agreement, the Master Servicer
  shall be entitled to receive, out of any amount received on account of a
  Mortgage Loan or related REO Property, that portion of such payments which it
  would have received as reimbursement under this Agreement if notice of
  termination had not been given. The termination of the rights and obligations of
  the Master Servicer shall not affect any obligations incurred by the Master
  Servicer prior to such termination.

                    Notwithstanding any termination of the activities of the
  Master Servicer hereunder, the Master Servicer shall be entitled to receive, out
  of any late collection of a Scheduled Payment on a Mortgage Loan which was due
  prior to the notice terminating such Master Servicer's rights and obligations as
  Master Servicer hereunder and received after such notice, that portion thereof
  to which such Master Servicer would have been entitled pursuant to Sections
  3.10(a)(i) through (xi), and any other amounts payable to such Master Servicer
  hereunder the entitlement to which arose prior to the termination of its
  activities hereunder.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 101/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 103 of 270
                    Section 7.02 Trustee to Act; Appointment of Successor. On and
  after the time the Master Servicer receives a notice of termination pursuant to
  Section 7.01 hereof, the Trustee shall, subject to and to the extent provided in
  Section 3.05, be the successor to the Master Servicer in its capacity as Master
  Servicer under this Agreement and the transactions set forth or provided for
  herein and shall be subject to all the responsibilities, duties, liabilities and
  limitations on liabilities relating thereto placed on the Master Servicer by the
  terms and provisions hereof and applicable law including the obligation to make
  Advances pursuant to Section 4.01. As compensation therefor, the Trustee shall
  be entitled to all compensation to which the Master Servicer would have been
  entitled hereunder if the Master Servicer had continued to act hereunder.
  Notwithstanding the foregoing, if the Trustee has become the successor to the
  Master Servicer in accordance with Section 7.01 hereof, the Trustee may, if it
  shall be unwilling to so act, or shall, if it is prohibited by applicable law
  from making Advances pursuant to Section 4.01 hereof or if it is otherwise
  unable to so act, or if it has been requested in writing by Holders of
  Certificates evidencing not less than 25% of the Voting Rights evidenced by the
  Certificates to do so, appoint, or petition a court of competent jurisdiction to
  appoint, any established mortgage loan servicing institution the appointment of
  which does not adversely affect the then current rating of the Certificates by
  each Rating Agency as the successor to the Master Servicer hereunder in the
  assumption of all or any part of the responsibilities, duties or liabilities of
  the Master Servicer hereunder. Any successor to the Master Servicer shall be an
  institution which is a Fannie Mae and Freddie Mac approved seller/servicer in
  good standing, which has a net worth of at least $15,000,000, and which is
  willing to master service the Mortgage Loans and executes and delivers to the
  Depositor and the Trustee an agreement accepting such delegation and assignment,
  which contains an assumption by such Person of the rights, powers, duties,
  responsibilities, obligations and liabilities of the Master Servicer (other than
  liabilities of the Master Servicer under Section 6.03 hereof incurred prior to
  termination of the Master Servicer under Section 7.01), with like effect as if
  originally named as a party to this Agreement; and provided further that each
  Rating Agency acknowledges that its rating of the Certificates in effect
  immediately prior to such assignment and delegation will not be qualified or
  reduced, without regard to the guaranty provided by the Policies, as a result of
  such assignment and delegation. Pending appointment of a successor to the Master
  Servicer hereunder, the Trustee, unless the Trustee is prohibited by law from so
  acting, shall, subject to Section 3.05 hereof, act in such capacity as
  hereinabove provided. In connection with such appointment and assumption, the
  Trustee may make such arrangements for the compensation of such successor master
  servicer out of payments on Mortgage Loans as it and such successor master
  servicer shall agree; provided, however, that no such compensation shall be in
  excess of the compensation permitted the Master Servicer hereunder. The Trustee
  and such successor master servicer shall take such action, consistent with this
  Agreement, as shall be necessary to effectuate any such succession. Neither the
  Trustee nor any other successor master servicer shall be deemed to be in default
  hereunder by reason of any failure to make, or any delay in making, any
  distribution hereunder or any portion thereof or any failure to perform, or any
  delay in performing, any duties or responsibilities hereunder, in either case
  caused by the failure of the Master Servicer to deliver or provide, or any delay
  in delivering or providing, any cash, information, documents or records to it.

                    Any successor master servicer as Master Servicer shall give
  notice to the Servicers of such change of master servicer and shall, during the
  term of its service as master servicer maintain in force the policy or policies
  that the Master Servicer is required to maintain pursuant to Section 3.11.

                    The Trustee or successor master servicer shall be entitled to
  be reimbursed from the Master Servicer for all costs associated with the
  transfer of master servicing from the predecessor master servicer, including,
  without limitation, any costs or expenses (including but not limited to
  personnel time) associated with the complete transfer of all master servicing
  data and the completion, correction or manipulation of such master servicing
  data as may be required by the Trustee or successor master servicer to correct
  any errors or insufficiencies in the master servicing data or otherwise to
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 102/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 104 of 270
  enable the Trustee or successor master servicer to master service the Mortgage
  Loans properly and effectively. If the Master Servicer does not pay such
  reimbursement within thirty (30) days of its receipt of an invoice therefor,
  such reimbursement shall be an expense of the Trust and the Trustee shall be
  entitled to withdraw such reimbursement from amounts on deposit in the
  Distribution Account pursuant to Section 3.10(b)(iii); provided that the Master
  Servicer shall reimburse the Trust for any such expense incurred by the Trust.

                    Section 7.03 Notification to Certificateholders. (a) Upon any
  termination of or appointment of a successor to the Master Servicer, the Trustee
  shall give prompt written notice thereof to Certificateholders and to each
  Rating Agency.

                    (b) Within 60 days after the occurrence of any Master Servicer
  Event of Termination, the Trustee shall transmit by mail to all
  Certificateholders notice of each such Master Servicer Event of Termination
  hereunder known to the Trustee, unless such Master Servicer Event of Termination
  shall have been cured or waived.

                                                ARTICLE VIII

                         CONCERNING THE TRUSTEE AND THE MASTER SERVICER

                    Section 8.01 Duties of Trustee. The Trustee, prior to the
  occurrence of a Master Servicer Event of Termination and after the curing or
  waiver of all Master Servicer Events of Termination that may have occurred,
  shall undertake to perform such duties and only such duties as are specifically
  set forth in this Agreement. In case a Master Servicer Event of Termination has
  occurred and remains uncured or unwaived, the Trustee shall exercise such of the
  rights and powers vested in it by this Agreement, and use the same degree of
  care and skill in their exercise as a prudent person would exercise or use under
  the circumstances in the conduct of such person's own affairs, but only until
  such time as a successor Master Servicer shall have been appointed hereunder.

                    The Trustee, upon receipt of all resolutions, certificates,
  statements, opinions, reports, documents, orders or other instruments furnished
  to the Trustee that are specifically required to be furnished pursuant to any
  provision of this Agreement shall examine them to determine whether they are in
  the form required by this Agreement; provided, however, that the Trustee shall
  not be responsible for the accuracy or content of any such resolution,
  certificate, statement, opinion, report, document, order or other instrument. If
  any such instrument is found not to conform in any material respect to the
  requirements of this Agreement, the Trustee shall notify the Certificateholders
  of such non-conforming instrument in the event the Trustee, after so requesting,
  does not receive a satisfactorily corrected instrument.

                    No provision of this Agreement shall be construed to relieve
  the Trustee from liability for its own negligent action, its own negligent
  failure to act or its own willful misconduct; provided, however, that:

                       (i) unless a Master Servicer Event of Termination of which the
              Trustee has actual knowledge shall have occurred and be continuing, the
              duties and obligations of the Trustee shall be determined solely by the
              express provisions of this Agreement, the Trustee shall not be liable
              except for the performance of such duties and obligations as are
              specifically set forth in this Agreement, no implied covenants or
              obligations shall be read into this Agreement against the Trustee and
              the Trustee may conclusively rely, as to the truth of the statements
              and the correctness of the opinions expressed therein, upon any
              certificates or opinions furnished to the Trustee and conforming to the
              requirements of this Agreement which it believed in good faith to be
              genuine and to have been duly executed by the proper authorities
              respecting any matters arising hereunder;

                          (ii) the Trustee shall not be liable for an error of judgment
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 103/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 105 of 270
              made in good faith by a Responsible Officer or Responsible Officers of
              the Trustee, unless it shall be conclusively determined by a court of
              competent jurisdiction, such determination no longer subject to appeal,
              that the Trustee was negligent in ascertaining the pertinent facts;

                       (iii) the Trustee shall not be liable with respect to any
              action taken, suffered or omitted to be taken by it in good faith in
              accordance with the direction of Holders of Certificates evidencing not
              less than 25% of the Voting Rights of Certificates relating to the
              time, method and place of conducting any proceeding for any remedy
              available to the Trustee, or exercising or omitting to exercise any
              trust or power conferred upon the Trustee under this Agreement;

                       (iv) subject to Section 7.02, the Trustee shall not be
              accountable, shall have no liability and makes no representation as to
              any acts or omissions hereunder of the Master Servicer until such time
              as the Trustee may be required to act as Master Servicer and thereupon
              only for the acts or omissions of the Trustee as successor Master
              Servicer; and

                       (v) the Trustee shall promptly remit to the Master Servicer
              any complaint, claim, demand, notice or other document (collectively,
              the "Notices") delivered to the Trustee as a consequence of the
              assignment of any Mortgage Loan hereunder and relating to the servicing
              of the Mortgage Loans; provided that any such Notice (i) is delivered
              to the Trustee at its Corporate Trust Office; and (ii) contains
              information sufficient to permit the Trustee to make a determination
              that the real property to which such document related is a Mortgaged
              Property. The Trustee shall have no duty hereunder with respect to any
              Notice it may receive or which may be alleged to have been delivered to
              or served upon it unless such Notice is delivered to it or served upon
              it at its Corporate Trust Office and such Notice contains the
              information required pursuant to clause (ii) of the preceding sentence.

                    Section 8.02 Certain Matters Affecting the Trustee. Except as
  otherwise provided in Section 8.01:

                       (i) the Trustee may request and rely upon and shall be
              protected in acting or refraining from acting upon any resolution,
              Officers' Certificate, certificate of auditors or any other
              certificate, statement, instrument, opinion, report, notice, request,
              consent, order, appraisal, bond or other paper or document believed by
              it to be genuine and to have been signed or presented by the proper
              party or parties and the Trustee shall have no responsibility to
              ascertain or confirm the genuineness of any signature of any such party
              or parties;

                       (ii) the Trustee may consult with counsel, financial advisers
              or accountants and the advice of any such counsel, financial advisers
              or accountants and any advice or Opinion of Counsel shall be full and
              complete authorization and protection in respect of any action taken or
              suffered or omitted by it hereunder in good faith and in accordance
              with such advice or Opinion of Counsel;

                       (iii) the Trustee shall not be liable for any action taken,
              suffered or omitted by it in good faith and believed by it to be
              authorized or within the discretion or rights or powers conferred upon
              it by this Agreement;

                       (iv) prior to the occurrence of a Master Servicer Event of
              Termination and after the curing or waiver of all Master Servicer
              Events of Termination which may have occurred, the Trustee shall not be
              bound to make any investigation into the facts or matters stated in any
              resolution, certificate, statement, instrument, opinion, report,
              notice, request, consent, order, approval, bond or other paper or
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 104/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 106 of 270
              document, unless requested in writing so to do by Holders of
              Certificates evidencing not less than 25% of the Voting Rights
              allocated to each Class of Certificates; provided, however, that if the
              payment within a reasonable time to the Trustee of the costs, expenses
              or liabilities likely to be incurred by it in the making of such
              investigation is, in the opinion of the Trustee, not reasonably assured
              to the Trustee by the security afforded to it by the terms of this
              Agreement, the Trustee may require reasonable indemnity against such
              expense or liability as a condition to so proceeding. The reasonable
              expense of every such examination shall be paid by the Master Servicer
              or, if paid by the Trustee, shall be reimbursed by the Master Servicer
              upon demand. Nothing in this clause (iv) shall derogate from the
              obligation of the Master Servicer to observe any applicable law
              prohibiting disclosure of information regarding the Mortgagors;

                       (v) the Trustee may execute any of the trusts or powers
              hereunder or perform any duties hereunder either directly or by or
              through agents or attorneys or a custodian and the Trustee shall not be
              responsible for any misconduct or negligence on the part of any such
              agent, attorney or custodian appointed by the Trustee with due care;

                       (vi) the Trustee shall not be required to risk or expend its
              own funds or otherwise incur any financial liability in the performance
              of any of its duties or in the exercise of any of its rights or powers
              hereunder if it shall have reasonable grounds for believing that
              repayment of such funds or adequate indemnity against such risk or
              liability is not assured to it, and none of the provisions contained in
              this Agreement shall in any event require the Trustee to perform, or be
              responsible for the manner of performance of, any of the obligations of
              the Master Servicer under this Agreement, except during such time, if
              any, as the Trustee shall be the successor to, and be vested with the
              rights, duties, powers and privileges of, the Master Servicer in
              accordance with the terms of this Agreement;

                       (vii) the Trustee shall not be liable for any loss on any
              investment of funds pursuant to this Agreement (other than as issuer of
              the investment security);

                       (viii) the Trustee shall not be deemed to have knowledge of a
              Master Servicer Event of Termination until a Responsible Officer of the
              Trustee obtains actual knowledge of such failure or the Trustee
              receives written notice of such failure from the Master Servicer or the
              holders of Certificates evidencing not less than 25% of the Voting
              Rights of Certificates. In the absence of such receipt of such notice,
              the Trustee may conclusively assume that there is no Master Servicer
              Event of Termination;

                       (ix) the Trustee shall be under no obligation to exercise any
              of the trusts, rights or powers vested in it by this Agreement or to
              institute, conduct or defend any litigation hereunder or in relation
              hereto at the request, order or direction of any of the
              Certificateholders, pursuant to the provisions of this Agreement,
              unless such Certificateholders shall have offered to the Trustee
              reasonable security or indemnity satisfactory to the Trustee against
              the costs, expenses and liabilities which may be incurred therein or
              thereby;

                    The Trustee shall have no duty (A) to see to any recording,
  filing, or depositing of this Agreement or any agreement referred to herein or
  any financing statement or continuation statement evidencing a security
  interest, or to see to the maintenance of any such recording or filing or
  depositing or to any rerecording, refiling or redepositing of any thereof, (B)
  to see to any insurance or (C) to see to the payment or discharge of any tax,
  assessment, or other governmental charge or any lien or encumbrance of any kind
  owing with respect to, assessed or levied against, any part of the Trust Fund
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 105/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 107 of 270
  other than from funds available in the Distribution Account.

                    Section 8.03 Trustee Not Liable for Certificates or Mortgage
  Loans. The recitals contained herein and in the Certificates shall be taken as
  the statements of the Depositor or the Transferor, as the case may be, and the
  Trustee assumes no responsibility for their correctness. The Trustee makes no
  representations as to the validity or sufficiency of this Agreement or of the
  Certificates or of any Mortgage Loan or related document other than with respect
  to the Trustee's execution and authentication of the Certificates. The Trustee
  shall not be accountable for the use or application by the Depositor or the
  Master Servicer of any funds paid to the Depositor or the Master Servicer in
  respect of the Mortgage Loans or deposited in or withdrawn from the Collection
  Account by the Depositor or the Master Servicer.

                    Section 8.04 Trustee May Own Certificates. The Trustee in its
  individual or any other capacity may become the owner or pledgee of Certificates
  and may transact business with the parties hereto and their Affiliates with the
  same rights as it would have if it were not the Trustee.

                    Section 8.05 Trustee's Fees and Expenses. The Trustee shall be
  compensated as separately agreed with the Master Servicer. The Trustee and any
  director, officer, employee, agent or "control person" within the meaning of the
  Securities Act of 1933, as amended, and the Securities Exchange of 1934, as
  amended ("Control Person"), of the Trustee shall be indemnified by the Trust and
  held harmless against any loss, liability or expense (including reasonable
  attorney's fees) (i) incurred in connection with any claim or legal action
  relating to (a) this Agreement, (b) the Mortgage Loans or (c) the Certificates,
  (ii) incurred in connection with the performance of any of the Trustee's duties
  hereunder, other than any loss, liability or expense incurred by reason of
  willful misfeasance, bad faith or negligence in the performance of any of the
  Trustee's duties hereunder, (iii) incurred by reason of any action of the
  Trustee taken at the direction of the Certificateholders and (iv) resulting from
  any error in any tax or information return prepared by the Master Servicer,
  provided that any such loss, liability or expense constitutes an "unanticipated
  expense incurred by the REMIC" within the meaning of Treasury Regulations
  Section 1.860G-1(b)(3)(ii). Such indemnity shall survive the termination of this
  Agreement or the resignation or removal of the Trustee hereunder. Without
  limiting the foregoing, and except for any such expense, disbursement or advance
  as may arise from the Trustee's negligence, bad faith or willful misconduct, or
  which would not be an "unanticipated expense" within the meaning of the second
  preceding sentence, the Trustee shall be reimbursed by the Trust for all
  reasonable expenses, disbursements and advances incurred or made by the Trustee
  in accordance with any of the provisions of this Agreement with respect to: (A)
  the reasonable compensation and the expenses and disbursements of its counsel
  not associated with the closing of the issuance of the Certificates, (B) the
  reasonable compensation, expenses and disbursements of any accountant, engineer,
  appraiser or other agent that is not regularly employed by the Trustee, to the
  extent that the Trustee must engage such Persons to perform acts or services
  hereunder and (C) printing and engraving expenses in connection with preparing
  any Definitive Certificates. The Trust shall fulfill its obligations under this
  paragraph from amounts on deposit from time to time in the Distribution Account.

                    Section 8.06 Eligibility Requirements for Trustee. The Trustee
  hereunder shall at all times be a corporation or association organized and doing
  business under the laws of a state or the United States of America, authorized
  under such laws to exercise corporate trust powers, having a combined capital
  and surplus of at least $50,000,000, subject to supervision or examination by
  federal or state authority and with a credit rating of at least investment
  grade. If such corporation or association publishes reports of condition at
  least annually, pursuant to law or to the requirements of the aforesaid
  supervising or examining authority, then for the purposes of this Section 8.06
  the combined capital and surplus of such corporation or association shall be
  deemed to be its combined capital and surplus as set forth in its most recent
  report of condition so published. In case at any time the Trustee shall cease to
  be eligible in accordance with the provisions of this Section 8.06, the Trustee
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 106/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 108 of 270
  shall resign immediately in the manner and with the effect specified in Section
  8.07 hereof. The entity serving as Trustee may have normal banking and trust
  relationships with the Depositor and its affiliates or the Master Servicer and
  its affiliates; provided, however, that such entity cannot be an affiliate of
  the Master Servicer other than the Trustee in its role as successor to the
  Master Servicer.

                    Section 8.07 Resignation and Removal of Trustee. The Trustee
  may at any time resign and be discharged from the trusts hereby created by
  giving written notice of resignation to the Depositor and the Master Servicer
  and each Rating Agency not less than 60 days before the date specified in such
  notice when, subject to Section 8.08, such resignation is to take effect, and
  acceptance by a successor trustee in accordance with Section 8.08 meeting the
  qualifications set forth in Section 8.06. If no successor trustee meeting such
  qualifications shall have been so appointed by the Depositor or the Master
  Servicer and have accepted appointment within 30 days after the giving of such
  notice of resignation, the resigning Trustee may petition any court of competent
  jurisdiction for the appointment of a successor trustee.

                    If at any time the Trustee shall cease to be eligible in
  accordance with the provisions of Section 8.06 hereof and shall fail to resign
  after written request thereto by the Depositor, or if at any time the Trustee
  shall become incapable of acting, or shall be adjudged as bankrupt or insolvent,
  or a receiver of the Trustee or of its property shall be appointed, or any
  public officer shall take charge or control of the Trustee or of its property or
  affairs for the purpose of rehabilitation, conservation or liquidation, or a tax
  is imposed with respect to the Trust Fund by any state in which the Trustee or
  the Trust Fund is located and the imposition of such tax would be avoided by the
  appointment of a different trustee, then the Depositor or the Master Servicer
  may remove the Trustee and appoint a successor trustee by written instrument, in
  triplicate, one copy of which instrument shall be delivered to the Trustee, one
  copy of which shall be delivered to the Master Servicer and one copy to the
  successor trustee.

                    The Holders of Certificates entitled to at least 51% of the
  Voting Rights may at any time remove the Trustee and appoint a successor trustee
  by written instrument or instruments, in triplicate, signed by such Holders or
  their attorneys-in-fact duly authorized, one complete set of which instruments
  shall be delivered by the successor Trustee to the Master Servicer, one complete
  set to the Trustee so removed and one complete set to the successor so
  appointed. Notice of any removal of the Trustee shall be given to each Rating
  Agency by the Successor Trustee.

                    Any resignation or removal of the Trustee and appointment of a
  successor trustee pursuant to any of the provisions of this Section 8.07 shall
  become effective upon acceptance of appointment by the successor trustee as
  provided in Section 8.08 hereof.

                    Section 8.08 Successor Trustee. Any successor trustee
  appointed as provided in Section 8.07 hereof shall execute, acknowledge and
  deliver to the Depositor and to its predecessor trustee and the Master Servicer
  an instrument accepting such appointment hereunder and thereupon the resignation
  or removal of the predecessor trustee shall become effective and such successor
  trustee, without any further act, deed or conveyance, shall become fully vested
  with all the rights, powers, duties and obligations of its predecessor
  hereunder, with the like effect as if originally named as trustee herein. The
  Depositor, the Master Servicer and the predecessor trustee shall execute and
  deliver such instruments and do such other things as may reasonably be required
  for more fully and certainly vesting and confirming in the successor trustee all
  such rights, powers, duties, and obligations.

                    No successor trustee shall accept appointment as provided in
  this Section 8.08 unless at the time of such acceptance such successor trustee
  shall be eligible under the provisions of Section 8.06 hereof and its
  appointment shall not adversely affect the then current rating of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 107/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 109 of 270
  Certificates.

                    Upon acceptance of appointment by a successor trustee as
  provided in this Section 8.08, the Depositor shall mail notice of the succession
  of such trustee hereunder to all Holders of Certificates. If the Depositor fails
  to mail such notice within 10 days after acceptance of appointment by the
  successor trustee, the successor trustee shall cause such notice to be mailed at
  the expense of the Depositor.

                    Section 8.09 Merger or Consolidation of Trustee. Any
  corporation or other entity into which the Trustee may be merged or converted or
  with which it may be consolidated or any corporation or other entity resulting
  from any merger, conversion or consolidation to which the Trustee shall be a
  party, or any corporation or other entity succeeding to the business of the
  Trustee, shall be the successor of the Trustee hereunder, provided that such
  corporation or other entity shall be eligible under the provisions of Section
  8.06 hereof without the execution or filing of any paper or further act on the
  part of any of the parties hereto, anything herein to the contrary
  notwithstanding.

                    Section 8.10 Appointment of Co-Trustee or Separate Trustee.
  Notwithstanding any other provisions of this Agreement, at any time, for the
  purpose of meeting any legal requirements of any jurisdiction in which any part
  of the Trust Fund or property securing any Mortgage Note may at the time be
  located, the Master Servicer and the Trustee acting jointly shall have the power
  and shall execute and deliver all instruments to appoint one or more Persons
  approved by the Trustee to act as co-trustee or co-trustees jointly with the
  Trustee, or separate trustee or separate trustees, of all or any part of the
  Trust Fund, and to vest in such Person or Persons, in such capacity and for the
  benefit of the Certificateholders, such title to the Trust Fund or any part
  thereof, whichever is applicable, and, subject to the other provisions of this
  Section 8.10, such powers, duties, obligations, rights and trusts as the Master
  Servicer and the Trustee may consider necessary or desirable. If the Master
  Servicer shall not have joined in such appointment within 15 days after the
  receipt by it of a request to do so, or in the case a Master Servicer Event of
  Termination shall have occurred and be continuing, the Trustee alone shall have
  the power to make such appointment. No co-trustee or separate trustee hereunder
  shall be required to meet the terms of eligibility as a successor trustee under
  Section 8.06 and no notice to Certificateholders of the appointment of any
  co-trustee or separate trustee shall be required under Section 8.08.

                    Every separate trustee and co-trustee shall, to the extent
  permitted by law, be appointed and act subject to the following provisions and
  conditions:

                       (i) To the extent necessary to effectuate the purposes of this
              Section 8.10, all rights, powers, duties and obligations conferred or
              imposed upon the Trustee, except for the obligation of the Trustee
              under this Agreement to advance funds on behalf of the Master Servicer,
              shall be conferred or imposed upon and exercised or performed by the
              Trustee (as successor master servicer) and such separate trustee or
              co-trustee jointly (it being understood that such separate trustee or
              co-trustee is not authorized to act separately without the Trustee
              joining in such act), except to the extent that under any law of any
              jurisdiction in which any particular act or acts are to be performed
              (whether as Trustee hereunder or as successor to the Master Servicer
              hereunder), the Trustee shall be incompetent or unqualified to perform
              such act or acts, in which event such rights, powers, duties and
              obligations (including the holding of title to the applicable Trust
              Fund or any portion thereof in any such jurisdiction) shall be
              exercised and performed singly by such separate trustee or co-trustee,
              but solely at the direction of the Trustee;

                       (ii) No trustee hereunder shall be held liable by reason of
              any act or omission of any other trustee hereunder and such appointment
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 108/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 110 of 270
              shall not, and shall not be deemed to, constitute any such separate
              trustee or co-trustee as agent of the Trustee; and

                       (iii) The Trustee may at any time accept the resignation of or
              remove any separate trustee or co-trustee.

                    Any notice, request or other writing given to the Trustee
  shall be deemed to have been given to each of the separate trustees and
  co-trustees, when and as effectively as if given to each of them. Every
  instrument appointing any separate trustee or co-trustee shall refer to this
  Agreement and the conditions of this Article VIII. Each separate trustee and
  co-trustee, upon its acceptance of the trusts conferred, shall be vested with
  the estates or property specified in its instrument of appointment, either
  jointly with the Trustee or separately, as may be provided therein, subject to
  all the provisions of this Agreement, specifically including every provision of
  this Agreement relating to the conduct of, affecting the liability of, or
  affording protection to, the Trustee. Every such instrument shall be filed with
  the Trustee and a copy thereof given to the Master Servicer and the Depositor.

                    Any separate trustee or co-trustee may, at any time,
  constitute the Trustee its agent or attorney-in-fact, with full power and
  authority, to the extent not prohibited by law, to do any lawful act under or in
  respect of this Agreement on its behalf and in its name. If any separate trustee
  or co-trustee shall die, become incapable of acting, resign or be removed, all
  of its estates, properties, rights, remedies and trusts shall vest in and be
  exercised by the Trustee, to the extent permitted by law, without the
  appointment of a new or successor trustee.

                    Section 8.11 Tax Matters. It is intended that the assets with
  respect to which any REMIC election is to be made, as set forth in the
  Preliminary Statement, shall constitute, and that the conduct of matters
  relating to such assets shall be such as to qualify such assets as, a "real
  estate mortgage investment conduit" as defined in and in accordance with the
  REMIC Provisions. In furtherance of such intention, the Master Servicer
  covenants and agrees that it shall act as agent (and the Master Servicer is
  hereby appointed to act as agent) on behalf of such REMIC and that in such
  capacity it shall:

                    (a) prepare, submit to the Trustee for execution, and file, or
  cause to be prepared and filed, in a timely manner, a U.S. Real Estate Mortgage
  Investment Conduit (REMIC) Income Tax Return (Form 1066 or any successor form
  adopted by the Internal Revenue Service) and prepare and file or cause to be
  prepared and filed with the Internal Revenue Service and applicable state or
  local tax authorities income tax or information returns for each taxable year
  with respect to such REMIC, containing such information and at the times and in
  the manner as may be required by the Code or state or local tax laws,
  regulations, or rules, and furnish or cause to be furnished to
  Certificateholders the schedules, statements or information at such times and in
  such manner as may be required thereby, including without limitation, the
  calculation of any original issue discount using the Prepayment Assumption;

                    (b) apply for an Employee Identification Number from the
  Internal Revenue Service via Form SS-4 or other acceptable method for such REMIC
  and within thirty days of the Closing Date, furnish or cause to be furnished to
  the Internal Revenue Service, on Form 8811 or as otherwise may be required by
  the Code, the name, title, address, and telephone number of the person that the
  holders of the Certificates may contact for tax information relating thereto,
  together with such additional information as may be required by such Form, and
  update such information at the time or times in the manner required by the Code;

                    (c) make or cause to be made elections that such assets be
  treated as a REMIC on the federal tax return for its first taxable year (and, if
  necessary, under applicable state law);

                          (d) provide information necessary for the computation of tax
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 109/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 111 of 270
  imposed on the transfer of a Residual Certificate to a Person that is not a
  Permitted Transferee described in clauses (i)-(iv) of the definition thereof, or
  an agent (including a broker, nominee or other middleman) of a non-Permitted
  Transferee (the reasonable cost of computing and furnishing such information may
  be charged to the Person liable for such tax);

                    (e) to the extent that they are under its control, conduct
  matters relating to such assets at all times that any Certificates are
  outstanding so as to maintain the status as a REMIC under the REMIC Provisions;

                    (f) not knowingly or intentionally take any action or omit to
  take any action that would cause the termination of the REMIC status;

                    (g) not permit the creation of any interests in such REMIC
  other than the Certificates;

                    (h) not receive any amount representing a fee or other
  compensation for services (except as otherwise permitted by this Agreement);

                    (i) receive any income attributable to any asset which is
  neither a "qualified mortgage" nor a "permitted investment" within the meaning
  of the REMIC Provisions;

                    (j) not receive any contributions to such REMIC after the
  Startup Day that would be subject to tax under Section 860G(d) of the Code;

                    (k) not dispose of any assets of such REMIC at a gain if such
  disposition would be a "prohibited transaction" within the meaning of Section
  860F(a)(2) of the Code;

                    (l) pay, from the sources specified in the last paragraph of
  this Section 8.11, the amount of any federal or state tax, including prohibited
  transaction taxes as described below, imposed on such REMIC prior to its
  termination when and as the same shall be due and payable (but such obligation
  shall not prevent the Master Servicer or any other appropriate Person from
  contesting any such tax in appropriate proceedings and shall not prevent the
  Master Servicer from causing the withholding of payment of such tax, if
  permitted by law, pending the outcome of such proceedings);

                    (m) ensure that federal, state or local income tax or
  information returns shall be signed by the Trustee or such other Person as may
  be required to sign such returns by the Code or state or local laws, regulations
  or rules; and

                    (n) maintain records relating to such REMIC, including but not
  limited to the income, expenses, assets and liabilities thereof and the adjusted
  basis of the assets determined at such intervals as may be required by the Code,
  as may be necessary to prepare the foregoing returns, schedules, statements or
  information.

                    The Holder of the largest Percentage Interest of the Class A-R
  Certificates shall act as "tax matters person" for each of the Upper-Tier REMIC
  and the Lower-Tier REMIC within the meaning of Treasury Regulations Section
  1.860F-4(d), and the Master Servicer is hereby designated as agent of such Class
  A-R Certificateholder for such purposes (or if the Master Servicer is not so
  permitted, such Holder shall be the tax matters person in accordance with the
  REMIC Provisions). In such capacity, the Master Servicer shall, as and when
  necessary and appropriate, represent the related REMIC in any administrative or
  judicial proceedings relating to an examination or audit by any governmental
  taxing authority, request an administrative adjustment as to any taxable year of
  such REMIC, enter into settlement agreements with any governmental taxing
  agency, extend any statute of limitations relating to any tax item of such
  REMIC, and otherwise act on behalf of such REMIC in relation to any tax matter
  or controversy involving it.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 110/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 112 of 270
                    In order to enable the Master Servicer to perform its duties
  as set forth herein, the Depositor shall provide, or cause to be provided, to
  the Master Servicer within ten (10) days after the Closing Date all information
  or data that the Master Servicer requests in writing and determines to be
  relevant for tax purposes to the valuations and offering prices of the
  Certificates, including, without limitation, the price, yield, prepayment
  assumption and projected cash flows of the Certificates and the Mortgage Loans.
  Thereafter, the Depositor shall provide to the Master Servicer promptly upon
  written request therefor, any such additional information or data that the
  Master Servicer may, from time to time, reasonably request in order to enable
  the Master Servicer to perform its duties as set forth herein. The Depositor
  hereby indemnifies the Master Servicer for any losses, liabilities, damages,
  claims or expenses of the Master Servicer arising from any errors or
  miscalculations of the Master Servicer that result from any failure of the
  Depositor to provide, or to cause to be provided, accurate information or data
  to the Master Servicer on a timely basis.

                    In the event that any tax is imposed on "prohibited
  transactions" of any REMIC hereunder as defined in Section 860F(a)(2) of the
  Code, on the "net income from foreclosure property" of such REMIC as defined in
  Section 860G(c) of the Code, on any contribution to such REMIC after the Startup
  Day pursuant to Section 860G(d) of the Code, or any other tax is imposed, if not
  paid as otherwise provided for herein, such tax shall be paid by (i) the Master
  Servicer or the Trustee, respectively, if any such other tax arises out of or
  results from a breach by the Master Servicer or the Trustee, respectively, of
  any of its obligations under this Agreement, (ii) the Transferor, if any such
  tax arises out of or results from the Transferor's obligation to repurchase a
  Mortgage Loan pursuant to Section 2.02 or 2.03 or (iii) in all other cases, or
  in the event that the Trustee, the Master Servicer or the Transferor fails to
  honor its obligations under the preceding clause (i), (ii) or (iii), any such
  tax will be paid with amounts otherwise to be distributed to the
  Certificateholders, as provided in Section 3.10(b).

                    Section 8.12 Periodic Filings. (a) With respect to each
  Distribution Date, prior to the issuance of the related monthly statement to
  Certificateholders pursuant to Section 4.04 (each, a "Distribution Date
  Statement"), the Master Servicer shall confirm that it has received all
  distribution and/or servicing information required to be provided to the Master
  Servicer by each Servicer for inclusion in such Distribution Date Statement. In
  the event the Master Servicer determines that any such information has not been
  provided as required or is materially incorrect, the Master Servicer shall
  immediately notify the applicable Servicer and use its reasonable best efforts
  to cause the Servicer to provide or correct, as the case may be, such
  information promptly (but in any event in time to permit the Master Servicer to
  distribute the Distribution Date Statement at the time required in this
  Agreement).

                    (b) Promptly upon receipt by the Master Servicer of (i) any
  officer's certificate relating to any Servicer's annual compliance with the
  terms of the applicable Servicing Agreement, (ii) any report of any Servicer's
  independent public accountants relating to the Servicer's compliance with
  servicing standards, as required under the applicable Servicing Agreement, and
  (iii) any report of the Master Servicer's independent public accountants
  required pursuant to Section 3.22, the Master Servicer shall review such
  officer's certificate and reports. As part of the Form 10-K required to be filed
  pursuant to paragraph (c) of this Section 8.12, the Master Servicer shall
  include each such Servicer's annual statement of compliance (as well as any
  annual statement of compliance required pursuant to Section 3.21), and each such
  accountant's report, as well as a report of any significant deficiencies
  relating to any Servicer's performance of its obligations under the applicable
  Servicing Agreement.

                    (c) The Master Servicer shall reasonably cooperate with the
  Depositor to enable the Trust to satisfy its reporting requirements under the
  Exchange Act. The Master Servicer shall prepare on behalf of the Trust any Forms
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 111/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 113 of 270
  8-K and 10-K customary for similar securities as required by the Exchange Act
  and the rules and regulations promulgated thereunder, and the Master Servicer
  shall sign and file (via the Securities and Exchange Commission's Electronic
  Data Gathering and Retrieval System) such forms on behalf of the Trust.

                    (d) Each Form 8-K shall be filed by the Master Servicer within
  15 days after each Distribution Date, which shall include a copy of the
  statement to Certificateholders for such Distribution Date as an exhibit
  thereto. Prior to March 30th of each year (or such earlier date as may be
  required by the Exchange Act and the rules and regulations promulgated
  thereunder), the Master Servicer shall file a Form 10-K, in substance as
  required by applicable law or applicable Securities and Exchange Commission
  staff's interpretations. Such Form 10-K shall include as exhibits the annual
  statements of compliance, the accountant's reports and any report of significant
  deficiencies relating to any Servicer's performance of its obligations under the
  applicable Servicing Agreement described in paragraph (b) of this Section 8.12,
  in each case to the extent they have been timely delivered to the Master
  Servicer. If they are not so timely delivered, the Master Servicer shall file an
  amended Form 10-K including such documents as exhibits reasonably promptly after
  they are delivered to the Master Servicer. The Master Servicer shall have no
  liability with respect to any failure to properly prepare or file such periodic
  reports resulting from or relating to the Master Servicer's inability or failure
  to obtain any information not resulting from its own negligence, bad faith or
  willful misconduct. Each Form 10-K shall also include a certification in the
  form attached hereto as Exhibit N or in such other form as may be required by
  Rules 13a-14 and 15d-14 under the Exchange Act, as applicable, and any
  directives or interpretations thereof by the Securities and Exchange Commission
  (the "Certification"), which shall be signed by a Master Servicing Officer.

                    (e) Upon any filing with the Securities and Exchange
  Commission, the Master Servicer shall promptly deliver to the Depositor a copy
  of such executed report, statement or information.

                    (f) Prior to January 30 of the first year in which the Master
  Servicer is able to do so under applicable law, the Master Servicer shall file a
  Form 15 Suspension Notification with respect to the Trust.

                                                  ARTICLE IX

                                                  TERMINATION

                    Section 9.01 Termination upon Liquidation or Purchase of All
  Mortgage Loans. Subject to Section 9.03, the obligations and responsibilities of
  the Depositor, the Transferor, the Master Servicer and the Trustee created
  hereby with respect to the Trust Fund shall terminate upon the earlier of (a)
  the purchase by the Master Servicer of all Mortgage Loans (and REO Properties)
  remaining in the Trust Fund at the price equal to the sum of (i) 100% of the
  unpaid principal balance of each Mortgage Loan (other than Mortgage Loans for
  which the related Mortgaged Property has become REO Property) plus accrued and
  unpaid interest thereon at the applicable Net Mortgage Rate and (ii) the lesser
  of (x) the appraised value of any REO Property as determined by the higher of
  two appraisals completed by two independent appraisers selected by the Master
  Servicer at the expense of the Master Servicer and (y) the unpaid principal
  balance of each Mortgage Loan related to any REO Property plus accrued and
  unpaid interest thereon at the applicable Net Mortgage Rate and (b) the later of
  (i) the maturity or other liquidation (or any Advance with respect thereto) of
  the last Mortgage Loan remaining in the Trust Fund and the disposition of all
  REO Property and (ii) the distribution to Certificateholders of all amounts
  required to be distributed to them pursuant to this Agreement. In no event shall
  the trusts created hereby continue beyond the earlier of (i) the expiration of
  21 years from the death of the survivor of the descendants of Joseph P. Kennedy,
  the late Ambassador of the United States to the Court of St. James's, living on
  the date hereof and (ii) the Latest Possible Maturity Date. The right to
  purchase all Mortgage Loans and REO Properties pursuant to clause (a) above
  shall be conditioned upon the Aggregate Pool Principal Balance, at the time of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 112/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 114 of 270
  any such repurchase, aggregating less than five percent (5%) of the aggregate
  Cut-off Date Principal Balance of the Mortgage Loans.

                    Section 9.02 Final Distribution on the Certificates. If on any
  Determination Date, the Master Servicer determines that there are no Outstanding
  Mortgage Loans and no other funds or assets in the Trust Fund other than the
  funds in the Collection Account, the Master Servicer shall direct the Trustee
  promptly to send a final distribution notice to each Certificateholder. If the
  Master Servicer elects to terminate the Trust Fund pursuant to clause (a) of
  Section 9.01, at least 20 days prior to the date notice is to be mailed to the
  affected Certificateholders, the Master Servicer shall notify the Depositor and
  the Trustee of the date the Master Servicer intends to terminate the Trust Fund
  and of the applicable repurchase price of the Mortgage Loans and REO Properties.

                    Notice of any termination of the Trust Fund, specifying the
  Distribution Date on which Certificateholders may surrender their Certificates
  for payment of the final distribution and cancellation, shall be given promptly
  by the Trustee by letter to Certificateholders mailed not earlier than the 10th
  day and no later than the 15th day of the month next preceding the month of such
  final distribution. Any such notice shall specify (a) the Distribution Date upon
  which final distribution on the Certificates will be made upon presentation and
  surrender of Certificates at the office therein designated, (b) the amount of
  such final distribution, (c) the location of the office or agency at which such
  presentation and surrender must be made, and (d) that the Record Date otherwise
  applicable to such Distribution Date is not applicable, distributions being made
  only upon presentation and surrender of the Certificates at the office therein
  specified. The Master Servicer will give such notice to each Rating Agency at
  the time such notice is given to Certificateholders.

                    Upon presentation and surrender of the Certificates, the
  Trustee shall cause to be distributed to the Certificateholders of each Class,
  in the order set forth in Section 4.02 hereof, on the final Distribution Date,
  in proportion to their respective Percentage Interests, with respect to
  Certificateholders of the same Class, an amount equal to (i) as to each Class of
  Regular Certificates, the Certificate Principal Balance thereof plus (a) accrued
  interest thereon (or on their Notional Amount, if applicable) in the case of an
  interest bearing Certificate and (b) any applicable Group PO Deferred Amounts in
  the case of the Class 15-PO or Class 30-PO Certificates, and (ii) as to the
  Residual Certificates, the amount, if any, which remains on deposit in the
  Distribution Account (other than the amounts retained to meet claims) after
  application pursuant to clause (i) above.

                    In the event that any affected Certificateholders shall not
  surrender Certificates for cancellation within six months after the date
  specified in the above mentioned written notice, the Trustee shall give a second
  written notice to the remaining Certificateholders to surrender their
  Certificates for cancellation and receive the final distribution with respect
  thereto. If within six months after the second notice all the applicable
  Certificates shall not have been surrendered for cancellation, the Trustee may
  take reasonable steps, or may appoint an agent to take reasonable steps, to
  contact the remaining Certificateholders concerning surrender of their
  Certificates, and the cost thereof shall be paid out of the funds and other
  assets of the Upper-Tier REMIC which remain subject hereto and the Class A-R
  Certificateholders shall be entitled to all unclaimed funds and other assets of
  the Upper-Tier REMIC and the Lower-Tier REMIC, respectively, which remain
  subject hereto, and Certificateholders who have not surrendered Certificates
  shall look only to such Class A-R Certificateholders with respect to any such
  unclaimed funds and other assets.

                    Section 9.03 Additional Termination Requirements. (a) In the
  event the Master Servicer exercises its purchase option as provided in Section
  9.01, the Trust Fund shall be terminated in accordance with the following
  additional requirements, unless the Trustee has been supplied with an Opinion of
  Counsel, at the expense of the Master Servicer, to the effect that the failure
  to comply with the requirements of this Section 9.03 will not (i) result in the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 113/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 115 of 270
  imposition of taxes on "prohibited transactions" on the Upper-Tier REMIC or the
  Lower-Tier REMIC as defined in Section 860F of the Code, or (ii) cause any such
  REMIC to fail to qualify as a REMIC at any time that any Certificates are
  outstanding:

                       (i) The notice given by the Master Servicer under Section 9.02
              shall provide that such notice constitutes the adoption of a plan of
              complete liquidation of the REMICs as of the date of such notice (or,
              if earlier, the date on which the first such notice is mailed to
              Certificateholders). The Master Servicer shall also specify such date
              in a statement attached to the final tax return of each of the
              Upper-Tier REMIC and Lower-Tier REMIC; and

                       (ii) At or after the time of adoption of such a plan of
              complete liquidation and at or prior to the final Distribution Date,
              the Trustee shall sell all of the assets of the Trust Fund to the
              Master Servicer for cash at the purchase price specified in Section
              9.01 and shall distribute such cash within 90 days of such adoption in
              the manner specified in Section 9.02.


                                                  ARTICLE X

                                        MISCELLANEOUS PROVISIONS

                    Section 10.01 Amendment. This Agreement may be amended from
  time to time by the Depositor, the Transferor, the Master Servicer, the
  Custodians and the Trustee without the consent of any of the Certificateholders
  (i) to cure any ambiguity or mistake, (ii) to correct any defective provision
  herein or to supplement any provision herein which may be inconsistent with any
  other provision herein or in the Prospectus Supplement, (iii) to add to the
  duties of the Depositor, the Trustee, the Transferor, the Custodians or the
  Master Servicer, (iv) to add any other provisions with respect to matters or
  questions arising hereunder or (v) to modify, alter, amend, add to or rescind
  any of the terms or provisions contained in this Agreement; provided that any
  action pursuant to clause (iv) or (v) above shall not, as evidenced by an
  Opinion of Counsel addressed to the Trustee (which Opinion of Counsel shall be
  an expense of the party requesting the amendment, or if the Trustee requests the
  amendment, the Trust Fund), adversely affect in any material respect the
  interests of any Certificateholder; provided, however, that the amendment shall
  not be deemed to adversely affect in any material respect the interests of the
  Certificate holders if the Person requesting the amendment obtains a letter from
  each Rating Agency stating that the amendment would not result in the
  downgrading or withdrawal of the respective ratings then assigned to the
  Certificates; it being understood and agreed that any such letter in and of
  itself will not represent a determination as to the materiality of any such
  amendment and will represent a determination only as to the credit issues
  affecting any such rating. The Trustee, the Depositor, the Transferor, the
  Custodians and the Master Servicer also may at any time and from time to time
  amend this Agreement without the consent of the Certificateholders to modify,
  eliminate or add to any of its provisions to such extent as shall be necessary
  or helpful to (i) maintain the qualification of the Upper-Tier REMIC or the
  Lower-Tier REMIC as a REMIC under the Code, (ii) avoid or minimize the risk of
  the imposition of any tax on any REMIC pursuant to the Code that would be a
  claim at any time prior to the final redemption of the Certificates or (iii)
  comply with any other requirements of the Code, provided that the Trustee has
  been provided an Opinion of Counsel addressed to the Trustee and the Master
  Servicer, which opinion shall be an expense of the party requesting such opinion
  but in any case shall not be an expense of the Trustee or the Trust Fund, to the
  effect that such action is necessary or helpful to, as applicable, (i) maintain
  such qualification, (ii) avoid or minimize the risk of the imposition of such a
  tax or (iii) comply with any such requirements of the Code.

                    Section 8.12 of this Agreement may also be amended by the
  Depositor, the Transferor, the Master Servicer and the Trustee without the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 114/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 116 of 270
  consent of any of the Certificateholders, and without the need for any Opinions
  of Counsel or Rating Agency confirmation, in the event that new guidelines or
  procedures are issued by the Securities and Exchange Commission with respect to
  the preparation and filing of the form 10-K and the Certification required to be
  attached thereto as referenced in Section 8.12(d).

                    This Agreement may also be amended from time to time by the
  Depositor, the Transferor, the Master Servicer, the Custodians and the Trustee
  with the consent of the Holders of a Majority in Interest of each Class of
  Certificates affected thereby for the purpose of adding any provisions to or
  changing in any manner or eliminating any of the provisions of this Agreement or
  of modifying in any manner the rights of the Holders of Certificates; provided,
  however, that no such amendment shall (i) reduce in any manner the amount of, or
  delay the timing of, payments required to be distributed on any Certificate
  without the consent of the Holder of such Certificate, (ii) adversely affect in
  any material respect the interests of the Holders of any Class of Certificates
  in a manner other than as described in the preceding clause (i), without the
  consent of the Holders of Certificates of such Class evidencing, as to such
  Class, Percentage Interests aggregating 66% or (iii) reduce the aforesaid
  percentages of Certificates the Holders of which are required to consent to any
  such amendment, without the consent of the Holders of all such Certificates then
  outstanding.

                    Notwithstanding any contrary provision of this Agreement, the
  Trustee shall not consent to any amendment to this Agreement (other than
  pursuant to Section 8.12(d)) unless it shall have first received an Opinion of
  Counsel addressed to the Trustee, which opinion shall not be an expense of the
  Trustee or the Trust Fund, to the effect that such amendment is permitted
  hereunder and will not cause the imposition of any tax under the REMIC
  Provisions on any REMIC or the Certificateholders or cause any of the Upper-Tier
  REMIC or the Lower-Tier REMIC to fail to qualify as a REMIC at any time that any
  Certificates are outstanding.

                    Promptly after the execution of any amendment to this
  Agreement requiring the consent of Certificateholders, the Trustee shall furnish
  written notification of the substance or a copy of such amendment to each
  Certificateholder and each Rating Agency.

                    It shall not be necessary for the consent of
  Certificateholders under this Section to approve the particular form of any
  proposed amendment, but it shall be sufficient if such consent shall approve the
  substance thereof. The manner of obtaining such consents and of evidencing the
  authorization of the execution thereof by Certificateholders shall be subject to
  such reasonable regulations as the Trustee may prescribe.

                    Nothing in this Agreement shall require the Trustee to enter
  into an amendment without receiving an Opinion of Counsel addressed to the
  Trustee (which Opinion shall not be an expense of the Trustee or the Trust
  Fund), satisfactory to the Trustee that (i) such amendment is permitted and is
  not prohibited by this Agreement and that all requirements for amending this
  Agreement have been complied with; and (ii) either (A) the amendment does not
  adversely affect in any material respect the interests of any Certificateholder
  or (B) the conclusion set forth in the immediately preceding clause (A) is not
  required to be reached pursuant to this Section 10.01.

                    Section 10.02 Recordation of Agreement; Counterparts. This
  Agreement (or an abstract hereof, if acceptable to the applicable recording
  office) is subject to recordation in all appropriate public offices for real
  property records in all the towns or other comparable jurisdictions in which any
  or all of the Mortgaged Properties are situated, and in any other appropriate
  public office or elsewhere, such recordation to be effected by the Master
  Servicer at the expense of the Trust on direction by the Trustee (acting at the
  written direction of a Majority in Interest of the Certificateholders), but only
  upon direction accompanied by an Opinion of Counsel to the effect that such
  recordation materially and beneficially affects the interests of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 115/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 117 of 270
  Certificateholders.

                    For the purpose of facilitating the recordation of this
  Agreement as herein provided and for other purposes, this Agreement may be
  executed simultaneously in any number of counterparts, each of which
  counterparts shall be deemed to be an original, and such counterparts shall
  constitute but one and the same instrument.

                    Section 10.03 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED
  IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
  APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK AND
  THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO AND THE
  CERTIFICATEHOLDERS SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

                    Section 10.04 Intention of Parties. It is the express intent
  of the parties hereto that the conveyance of the Trust Fund by the Depositor to
  the Trustee be, and be construed as, an absolute sale thereof to the Trustee. It
  is, further, not the intention of the parties that such conveyance be deemed a
  pledge thereof by the Depositor to the Trustee. However, in the event that,
  notwithstanding the intent of the parties, such assets are held to be the
  property of the Depositor, or if for any other reason this Agreement is held or
  deemed to create a security interest in such assets, then (i) this Agreement
  shall be deemed to be a security agreement within the meaning of the Uniform
  Commercial Code of the State of New York and (ii) the conveyance provided for in
  this Agreement shall be deemed to be an assignment and a grant by the Depositor
  to the Trustee, for the benefit of the Certificateholders, of a security
  interest in all of the assets that constitute the Trust Fund, whether now owned
  or hereafter acquired.

                    The Depositor for the benefit of the Certificateholders shall,
  to the extent consistent with this Agreement, take such actions as may be
  necessary to ensure that, if this Agreement were deemed to create a security
  interest in the Trust Fund, such security interest would be deemed to be a
  perfected security interest of first priority under applicable law and will be
  maintained as such throughout the term of the Agreement. The Depositor shall
  arrange for filing any Uniform Commercial Code continuation statements in
  connection with any security interest granted or assigned to the Trustee for the
  benefit of the Certificateholder.

                    Section 10.05 Notices. (a) The Trustee shall use its best
  efforts to promptly provide notice to each Rating Agency with respect to each of
  the following of which it has actual knowledge:

                          (i) Any material change or amendment to this Agreement;

                       (ii) The occurrence of any Master Servicer Event of
              Termination that has not been cured;

                       (iii) The resignation or termination of the Master Servicer,
              either Custodian or the Trustee and the appointment of any successor;

                       (iv) The repurchase or substitution of Mortgage Loans pursuant
              to Section 2.03; and

                          (v) The final payment to Certificateholders.

                    In addition, the Master Servicer shall promptly furnish to
  each Rating Agency copies of the following:

                       (i) Each annual statement as to compliance described in
              Section 3.21;

                       (ii) Each annual independent public accountants' servicing
              report described in Section 3.22; and

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 116/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 118 of 270
                       (iii) Any notice of a purchase of a Mortgage Loan pursuant to
              Section 2.02 or 2.03.

                    (b) All directions, demands and notices hereunder shall be in
  writing and shall be deemed to have been duly given when delivered to (a) in the
  case of the Depositor, Mortgage Asset Securitization Transactions, Inc., 1285
  Avenue of the Americas, New York, New York 10019, Attention: General Counsel,
  (b) in the case of the Master Servicer and Wells Fargo in its capacity as
  Custodian, Wells Fargo Bank Minnesota, N.A., 9062 Old Annapolis Road, Columbia,
  Maryland 21045, or such other address as the Master Servicer may hereafter
  furnish to each other party to this Agreement in writing, (c) in the case of the
  Trustee, the Corporate Trust Office, or such other address as the Trustee may
  hereafter furnish to each other party to this Agreement in writing, (d) in the
  case of the Transferor, UBS Warburg Real Estate Securities Inc., 1285 Avenue of
  the Americas, New York, New York 10019, Attention: General Counsel, (e) in the
  case of the Rating Agencies, the address specified therefor in the definition
  corresponding to the name of such Rating Agency and (f) in the case of U.S. Bank
  National Association, in its capacity as a Custodian, U.S. Bank National
  Association, 180 East 5th Street, St. Paul, MN 55101, or such other address as
  U.S. Bank National Association may hereafter furnish to each other party to this
  Agreement in writing. Notices to Certificateholders shall be deemed given when
  mailed, first class postage prepaid, to their respective addresses appearing in
  the Certificate Register.

                    Section 10.06 Severability of Provisions. If any one or more
  of the covenants, agreements, provisions or terms of this Agreement shall be for
  any reason whatsoever held invalid, then such covenants, agreements, provisions
  or terms shall be deemed severable from the remaining covenants, agreements,
  provisions or terms of this Agreement and shall in no way affect the validity or
  enforceability of the other provisions of this Agreement or of the Certificates
  or the rights of the Holders thereof.

                    Section 10.07 Assignment. Notwithstanding anything to the
  contrary contained herein, except as provided in Section 6.02 and this Section
  10.07, this Agreement may not be assigned by the Master Servicer without the
  prior written consent of the Trustee and Depositor. Pursuant to Section 6.05,
  the Master Servicer shall be permitted to pledge its rights as servicer
  hereunder to a lender, provided that no such pledge shall permit the termination
  of the Master Servicer as Master Servicer unless a successor servicer meeting
  the requirements of Sections 6.04 and 7.02 hereunder shall have assumed the
  rights and obligations of the Master Servicer hereunder.

                    Section 10.08 Limitation on Rights of Certificateholders. The
  death or incapacity of any Certificateholder shall not operate to terminate this
  Agreement or the trust created hereby, nor entitle such Certificateholder's
  legal representative or heirs to claim an accounting or to take any action or
  commence any proceeding in any court for a petition or winding up of the trust
  created hereby, or otherwise affect the rights, obligations and liabilities of
  the parties hereto or any of them.

                    No Certificateholder shall have any right to vote (except as
  provided herein) or in any manner otherwise control the operation and management
  of the Trust Fund, or the obligations of the parties hereto, nor shall anything
  herein set forth or contained in the terms of the Certificates be construed so
  as to constitute the Certificateholders from time to time as partners or members
  of an association; nor shall any Certificateholder be under any liability to any
  third party by reason of any action taken by the parties to this Agreement
  pursuant to any provision hereof.

                    No Certificateholder shall have any right by virtue or by
  availing itself of any provisions of this Agreement to institute any suit,
  action or proceeding in equity or at law upon or under or with respect to this
  Agreement, unless such Holder previously shall have given to the Trustee a
  written notice of a Master Servicer Event of Termination and of the continuance
  thereof, as herein provided, and unless the Holders of Certificates evidencing
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 117/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 119 of 270
  not less than 25% of the Voting Rights evidenced by the Certificates shall also
  have made written request to the Trustee to institute such action, suit or
  proceeding in its own name as Trustee hereunder and shall have offered to the
  Trustee such reasonable indemnity as it may require against the costs, expenses,
  and liabilities to be incurred therein or thereby, and the Trustee, for 60 days
  after its receipt of such notice, request and offer of indemnity shall have
  neglected or refused to institute any such action, suit or proceeding; it being
  understood and intended, and being expressly covenanted by each
  Certificateholder with every other Certificateholder and the Trustee, that no
  one or more Holders of Certificates shall have any right in any manner whatever
  by virtue or by availing itself or themselves of any provisions of this
  Agreement to affect, disturb or prejudice the rights of the Holders of any other
  of the Certificates, or to obtain or seek to obtain priority over or preference
  to any other such Holder or to enforce any right under this Agreement, except in
  the manner herein provided and for the common benefit of all Certificateholders.
  For the protection and enforcement of the provisions of this Section 10.08, each
  and every Certificateholder and the Trustee shall be entitled to such relief as
  can be given either at law or in equity.

                    Section 10.09 Inspection and Audit Rights. The Master Servicer
  agrees that, on reasonable prior notice, it will permit and will cause each
  Servicer to permit any representative of the Depositor or the Trustee during the
  Master Servicer's or Servicer's, as the case may be, normal business hours, to
  examine all the books of account, records, reports and other papers of the
  Master Servicer or the Servicer, as the case may be, relating to the Mortgage
  Loans, to make copies and extracts therefrom, to cause such books to be audited
  by independent certified public accountants selected by the Depositor or the
  Trustee and to discuss its affairs, finances and accounts relating to the
  Mortgage Loans with its officers, employees and independent public accountants
  (and by this provision the Master Servicer or the Servicer, as the case may be,
  hereby authorizes said accountants to discuss with such representative such
  affairs, finances and accounts), all at such reasonable times and as often as
  may be reasonably requested. Any out-of-pocket expense incident to the exercise
  by the Depositor or the Trustee of any right under this Section 10.09 shall be
  borne by the party requesting such inspection; all other such expenses shall be
  borne by the Master Servicer or the related Servicer.

                    Section 10.10 Certificates Nonassessable and Fully Paid. It is
  the intention of the Depositor that Certificateholders shall not be personally
  liable for obligations of the Trust Fund, that the interests in the Trust Fund
  represented by the Certificates shall be nonassessable for any reason
  whatsoever, and that the Certificates, upon due authentication thereof by the
  Trustee pursuant to this Agreement, are and shall be deemed fully paid.


  <PAGE>

                    IN WITNESS WHEREOF, the Depositor, the Trustee, the Transferor
  and the Master Servicer have caused their names to be signed hereto by their
  respective officers thereunto duly authorized as of the day and year first above
  written.

                                                       MORTGAGE ASSET SECURITIZATION
                                                          TRANSACTIONS, INC., as Depositor

                                                       By:    /s/ Glenn McIntyre
                                                           --------------------------------------
                                                           Name: Glenn McIntyre
                                                           Title: Associate Director


                                                       By:    /s/ Steve Warjanka
                                                           --------------------------------------
                                                           Name: Steve Warjanka
                                                           Title: Associate Director
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 118/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 120 of 270


                                                       UBS WARBURG REAL ESTATE SECURITIES
                                                          INC., as Transferor

                                                       By:    /s/ Glenn McIntyre
                                                           --------------------------------------
                                                           Name: Glenn McIntyre
                                                           Title: Associate Director


                                                       By:    /s/ Steve Warjanka
                                                           --------------------------------------
                                                           Name: Steve Warjanka
                                                           Title: Associate Director



                                                       JPMORGAN CHASE BANK, as Trustee

                                                       By:    /s/ Rebekah Pappachen
                                                           --------------------------------------
                                                           Name: Rebekah Pappachen
                                                           Title: Associate Vice President



                                                       WELLS FARGO BANK MINNESOTA, N.A., as
                                                          Master Servicer and Custodian

                                                       By:    /s/ Peter A. Gobell
                                                           --------------------------------------
                                                           Name: Peter A. Gobell
                                                           Title: Vice President



                                                       U.S. BANK NATIONAL ASSOCIATION, as
                                                          Custodian

                                                       By:    /s/ Judy M. Spahn
                                                           --------------------------------------
                                                           Name: Judy M. Spahn
                                                           Title: Vice President

  <PAGE>




  STATE OF NEW YORK               )
                                  )    ss.:
  COUNTY OF NEW YORK              )


              On the 30th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Glenn McIntyre known to me to be a Director
  of Mortgage Asset Securitization Transactions, Inc., one of the corporations
  that executed the within instrument, and also known to me to be the person who
  executed it on behalf of such corporation, and acknowledged to me that such
  corporation executed the within instrument.

                  IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 119/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 121 of 270
  official seal the day and year in this certificate first above written.


                                                                         /s/ Jennifer R. Chen
                                                                         --------------------------
                                                                             Notary Public
                                                                             State of New York
                                                                             No. 01CH6079124

                        [SEAL]

  My commission expires:
  August 12, 2006
  ----------------------




  <PAGE>




  STATE OF NEW YORK               )
                                  )    ss.:
  COUNTY OF NEW YORK              )


              On the 30th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Steve Warjanka known to me to be a Director of
  Mortgage Asset Securitization Transactions, Inc., one of the corporations that
  executed the within instrument, and also known to me to be the person who
  executed it on behalf of such corporation, and acknowledged to me that such
  corporation executed the within instrument.

              IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
  official seal the day and year in this certificate first above written.


                                                                         /s/ Jennifer R. Chen
                                                                         --------------------------
                                                                             Notary Public
                                                                             State of New York
                                                                             No. 01CH6079124

              [SEAL]

  My commission expires:
  August 12, 2006
  ----------------------




  <PAGE>




https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 120/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 122 of 270

  STATE OF CALIFORNIA               )
                                    ) ss.:
  COUNTY OF CALIFORNIA              )


              On the 30th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Rebekah Pappachen known to me to be an Assistant
  Vice President of JPMorgan Chase Bank, one of the entities that executed the
  within instrument, and also known to me to be the person who executed it on
  behalf of such corporation, and acknowledged to me that such corporation
  executed the within instrument.

              IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
  official seal the day and year in this certificate first above written.


                                                                         /s/ Margaret M. Price
                                                                         --------------------------
                                                                             Notary Public
                                                                             State of New York
                                                                             No. XX-XXXXXXX

              [SEAL]

  My commission expires:
  April 22, 2007
  ----------------------




  <PAGE>




  STATE OF NEW YORK               )
                                  )    ss.:
  COUNTY OF NEW YORK              )


              On the 30th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Glenn McIntyre known to me to be a Director of
  UBS Warburg Real Estate Securities Inc., one of the corporations that executed
  the within instrument, and also known to me to be the person who executed it on
  behalf of such corporation, and acknowledged to me that such corporation
  executed the within instrument.

              IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
  official seal the day and year in this certificate first above written.


                                                                         /s/ Jennifer R. Chen
                                                                         --------------------------
                                                                             Notary Public
                                                                             State of New York
                                                                             No. 01CH6079124

              [SEAL]

  My commission expires:
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 121/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 123 of 270
  August 12, 2006
  ----------------------




  <PAGE>




  STATE OF NEW YORK               )
                                  )    ss.:
  COUNTY OF NEW YORK              )


              On the 30th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Steve Warjanka known to me to be a Director
  of UBS Warburg Real Estate Securities Inc., one of the corporations that
  executed the within instrument, and also known to me to be the person who
  executed it on behalf of such corporation, and acknowledged to me that such
  corporation executed the within instrument.

              IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
  official seal the day and year in this certificate first above written.


                                                                         /s/ Jennifer R. Chen
                                                                         --------------------------
                                                                             Notary Public
                                                                             State of New York
                                                                             No. 01CH6079124

              [SEAL]

  My commission expires:
  August 12, 2006
  ----------------------




  <PAGE>




  STATE OF MARYLAND               )
                                  )    ss.:
  COUNTY OF HOWARD                )


              On the 30th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Peter A Gobell known to me to be a Vice
  President of Wells Fargo Bank Minnesota, N.A., one of the corporations that
  executed the within instrument, and also known to me to be the person who
  executed it on behalf of such corporation, and acknowledged to me that such
  corporation executed the within instrument.

              IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
  official seal the day and year in this certificate first above written.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 122/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 124 of 270


                                                                         /s/ Lisa C. Corr
                                                                         --------------------------
                                                                         Notary Public
                                                                         Howard County

              [SEAL]

  My commission expires:
  June 17, 2005
  ----------------------




  <PAGE>




  STATE OF MINNESOTA              )
                                  )    ss.:
  COUNTY OF RAMSEY                )


              On the 28th day of July, 2003 before me, a notary public in and for
  said State, personally appeared Judy Spahn known to me to be a Vice President of
  U.S. Bank National Association, one of the corporations that executed the within
  instrument, and also known to me to be the person who executed it on behalf of
  such corporation, and acknowledged to me that such corporation executed the
  within instrument.

              IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
  official seal the day and year in this certificate first above written.


                                                                         /s/ Theresa D. Hildebrandt
                                                                         --------------------------
                                                                         Notary Public
                                                                         State of Minnesota

                        [SEAL]

  My commission expires:
  January 31, 2005
  ----------------------




  <PAGE>


                                               SCHEDULE I
                                         Mortgage Loan Schedule


              (Available upon request from Cadwalader, Wickersham & Taft LLP)

  <PAGE>
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 123/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 125 of 270

                                             SCHEDULE II
                                 MASTR Alternative Loan Trust 2003-5
                                 Mortgage Pass-Through Certificates
                                            Series 2003-5

                 Representations and Warranties as to the Mortgage Loans

                    UBS Warburg Real Estate Securities Inc. (the "Transferor")
  hereby makes with respect to those Mortgage Loans sold by it to the Depositor
  pursuant to the Mortgage Loan Purchase Agreement, the following representations
  and warranties. Capitalized terms used but not otherwise defined in this
  Schedule II shall have the meanings ascribed thereto in the Pooling and
  Servicing Agreement (the "Pooling and Servicing Agreement") relating to the
  above-referenced Series, among the Transferor, Mortgage Asset Securitization
  Transactions, Inc., as depositor, Wells Fargo Bank Minnesota, N.A., as master
  servicer and a custodian, U.S. Bank National Association, as a custodian, and
  JPMorgan Chase Bank, as trustee.

                    (i) The information set forth in the Mortgage Loan Schedule
  was true and correct in all material respects at the date or dates respecting
  which such information is furnished as specified in the Mortgage Loan Schedule;

                    (ii) Immediately prior to the transfer and assignment
  contemplated herein, the Transferor was the sole owner and holder of the
  Mortgage Loan free and clear of any and all liens, pledges, charges or security
  interests of any nature and has full right and authority to sell and assign the
  same;

                    (iii) The Mortgage is a valid, subsisting and enforceable
  first lien on the property therein described, and the Mortgaged Property is free
  and clear of all encumbrances and liens having priority over the first lien of
  the Mortgage except for liens for real estate taxes and special assessments not
  yet due and payable and liens or interests arising under or as a result of any
  federal, state or local law, regulation or ordinance relating to hazardous
  wastes or hazardous substances, and, if the related Mortgaged Property is a
  condominium unit, any lien for common charges permitted by statute or homeowners
  association fees; and if the Mortgaged Property consists of shares of a
  cooperative housing corporation, any lien for amounts due to the cooperative
  housing corporation for unpaid assessments or charges or any lien of any
  assignment of rents or maintenance expenses secured by the real property owned
  by the cooperative housing corporation; and any security agreement, chattel
  mortgage or equivalent document related to, and delivered to the Trustee or to
  the Master Servicer with, any Mortgage establishes in the Transferor a valid and
  subsisting first lien on the property described therein and the Transferor has
  full right to sell and assign the same to the Trustee;

                    (iv) Neither the Transferor nor any prior holder of the
  Mortgage or the related Mortgage Note has modified the Mortgage or the related
  Mortgage Note in any material respect, satisfied, canceled or subordinated the
  Mortgage in whole or in part, released the Mortgaged Property in whole or in
  part from the lien of the Mortgage, or executed any instrument of release,
  cancellation, modification or satisfaction, except in each case as is reflected
  in an agreement delivered to the Trustee or the Master Servicer pursuant to
  Section 2.01;

                    (v) All taxes, governmental assessments, insurance premiums,
  and water, sewer and municipal charges, which previously became due and owing
  have been paid, or an escrow of funds has been established, to the extent
  permitted by law, in an amount sufficient to pay for every such item which
  remains unpaid; and the Transferor has not advanced funds, or received any
  advance of funds by a party other than the Mortgagor, directly or indirectly for
  the payment of any amount required by the Mortgage, except for interest accruing
  from the date of the Mortgage Note or date of disbursement of the Mortgage Loan
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 124/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 126 of 270
  proceeds, whichever is later, to the day which precedes by thirty days the first
  Due Date under the related Mortgage Note;

                    (vi) The Mortgaged Property is undamaged by water, fire,
  earthquake, earth movement other than earthquake, windstorm, flood, tornado or
  similar casualty (excluding casualty from the presence of hazardous wastes or
  hazardous substances, as to which the Transferor makes no representations), so
  as to affect adversely the value of the Mortgaged Property as security for the
  Mortgage Loan or the use for which the premises were intended and to the best of
  the Transferor's knowledge, there is no proceeding pending or threatened for the
  total or partial condemnation of the Mortgaged Property;

                    (vii) The Mortgaged Property is free and clear of all
  mechanics' and materialmen's liens or liens in the nature thereof; provided,
  however, that this warranty shall be deemed not to have been made at the time of
  the initial issuance of the Certificates if a title policy affording, in
  substance, the same protection afforded by this warranty is furnished to the
  Trustee by the Transferor;

                    (viii) Except for Mortgage Loans secured by co op shares and
  Mortgage Loans secured by residential long term leases, the Mortgaged Property
  consists of a fee simple estate in real property; all of the improvements which
  are included for the purpose of determining the appraised value of the Mortgaged
  Property lie wholly within the boundaries and building restriction lines of such
  property and no improvements on adjoining properties encroach upon the Mortgaged
  Property (unless insured against under the related title insurance policy); and
  to the best of the Transferor's knowledge, the Mortgaged Property and all
  improvements thereon comply with all requirements of any applicable zoning and
  subdivision laws and ordinances;

                    (ix) The Mortgage Loan meets, or is exempt from, applicable
  state or federal laws, regulations and other requirements, pertaining to usury,
  and the Mortgage Loan is not usurious;

                    (x) To the best of the Transferor's knowledge, all
  inspections, licenses and certificates required to be made or issued with
  respect to all occupied portions of the Mortgaged Property and, with respect to
  the use and occupancy of the same, including, but not limited to, certificates
  of occupancy and fire underwriting certificates, have been made or obtained from
  the appropriate authorities;

                    (xi) All payments required to be made up to but not including
  the Due Date immediately preceding the Cut Off Date for such Mortgage Loan under
  the terms of the related Mortgage Note have been made, and no payment under any
  Mortgage Loan has been 30 days delinquent more than one time within twelve
  months prior to the Closing Date;

                    (xii) The Mortgage Note, the related Mortgage and other
  agreements executed in connection therewith are genuine, and each is the legal,
  valid and binding obligation of the maker thereof, enforceable in accordance
  with its terms, except as such enforcement may be limited by bankruptcy,
  insolvency, reorganization or other similar laws affecting the enforcement of
  creditors' rights generally and by general equity principles (regardless of
  whether such enforcement is considered in a proceeding in equity or at law);
  and, to the best of the Transferor's knowledge, all parties to the Mortgage Note
  and the Mortgage had legal capacity to execute the Mortgage Note and the
  Mortgage and each Mortgage Note and Mortgage has been duly and properly executed
  by the Mortgagor;

                    (xiii) Each Mortgage Loan at the time it was made complied in
  all material respects with applicable local, state, and federal laws, including,
  but not limited to, all applicable predatory and abusive lending laws.

                    (xiv) None of the mortgage loans are "High Cost" as such term
  is defined in HOEPA or a reasonably equivalent provision as defined by the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 125/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 127 of 270
  applicable predatory and abusive lending laws.

                    (xv) The proceeds of the Mortgage Loans have been fully
  disbursed, there is no requirement for future advances thereunder and any and
  all requirements as to completion of any on site or off site improvements and as
  to disbursements of any escrow funds therefor have been complied with (except
  for escrow funds for exterior items which could not be completed due to weather
  and escrow funds for the completion of swimming pools); and all costs, fees and
  expenses incurred in making, closing or recording the Mortgage Loan have been
  paid, except recording fees with respect to Mortgages not recorded as of the
  Closing Date;

                    (xvi) The Mortgage Loan (except any Mortgage Loan secured by a
  Mortgaged Property located in any jurisdiction, as to which an opinion of
  counsel of the type customarily rendered in such jurisdiction in lieu of title
  insurance is instead received) is covered by an American Land Title Association
  mortgagee title insurance policy or other generally acceptable form of policy or
  insurance acceptable to Fannie Mae or Freddie Mac, issued by a title insurer
  acceptable to Fannie Mae or Freddie Mac insuring the originator, its successors
  and assigns, as to the first priority lien of the Mortgage in the original
  principal amount of the Mortgage Loan and subject only to (A) the lien of
  current real property taxes and assessments not yet due and payable, (B)
  covenants, conditions and restrictions, rights of way, easements and other
  matters of public record as of the date of recording of such Mortgage acceptable
  to mortgage lending institutions in the area in which the Mortgaged Property is
  located or specifically referred to in the appraisal performed in connection
  with the origination of the related Mortgage Loan, (C) liens created pursuant to
  any federal, state or local law, regulation or ordinance affording liens for the
  costs of clean up of hazardous substances or hazardous wastes or for other
  environmental protection purposes and (D) such other matters to which like
  properties are commonly subject which do not individually, or in the aggregate,
  materially interfere with the benefits of the security intended to be provided
  by the Mortgage; the Transferor is the sole insured of such mortgagee title
  insurance policy, the assignment to the Trustee of the Transferor's interest in
  such mortgagee title insurance policy does not require any consent of or
  notification to the insurer which has not been obtained or made, such mortgagee
  title insurance policy is in full force and effect and will be in full force and
  effect and inure to the benefit of the Trustee, no claims have been made under
  such mortgagee title insurance policy, and no prior holder of the related
  Mortgage, including the Transferor, has done, by act or omission, anything which
  would impair the coverage of such mortgagee title insurance policy;

                    (xvii) The Mortgaged Property securing each Mortgage Loan is
  insured by an insurer acceptable to Fannie Mae or Freddie Mac against loss by
  fire and such hazards as are covered under a standard extended coverage
  endorsement, in an amount which is not less than the lesser of 100% of the
  insurable value of the Mortgaged Property and the outstanding principal balance
  of the Mortgage Loan, but in no event less than the minimum amount necessary to
  fully compensate for any damage or loss on a replacement cost basis; if the
  Mortgaged Property is a condominium unit, it is included under the coverage
  afforded by a blanket policy for the project; if upon origination of the
  Mortgage Loan, the improvements on the Mortgaged Property were in an area
  identified in the Federal Register by the Federal Emergency Management Agency as
  having special flood hazards, a flood insurance policy meeting the requirements
  of the current guidelines of the Federal Insurance Administration is in effect
  with a generally acceptable insurance carrier, in an amount representing
  coverage not less than the least of (A) the outstanding principal balance of the
  Mortgage Loan, (B) the full insurable value of the Mortgaged Property and (C)
  the maximum amount of insurance which was available under the National Flood
  Insurance Act of 1968, as amended; and each Mortgage obligates the Mortgagor
  thereunder to maintain all such insurance at the Mortgagor's cost and expense;

                    (xviii) To the best of the Transferor's knowledge, no
  foreclosure action is currently threatened or has been commenced with respect to
  the Mortgage Loan and the Transferor has not waived any default, breach,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 126/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 128 of 270
  violation or event of acceleration;

                    (xix) No Mortgage Note or Mortgage is subject to any right of
  rescission, set off, counterclaim or defense, including the defense of usury,
  nor will the operation of any of the terms of the Mortgage Note or Mortgage, or
  the exercise of any right thereunder, render the Mortgage Note or Mortgage
  unenforceable, in whole or in part, or subject it to any right of rescission,
  set off, counterclaim or defense, including the defense of usury, and no such
  right of rescission, set off, counterclaim or defense has been asserted with
  respect thereto;

                    (xx) Each Mortgage Note is payable in monthly payments,
  resulting in complete amortization of the Mortgage Loan over a term of not more
  than 360 months;

                    (xxi) Each Mortgage contains customary and enforceable
  provisions such as to render the rights and remedies of the holder thereof
  adequate for the realization against the Mortgaged Property of the benefits of
  the security, including realization by judicial foreclosure (subject to any
  limitation arising from any bankruptcy, insolvency or other law for the relief
  of debtors), and there is no homestead or other exemption available to the
  Mortgagor which would interfere with such right of foreclosure;

                    (xxii) To the best of the Transferor's knowledge, no Mortgagor
  is a debtor in any state or federal bankruptcy or insolvency proceeding;

                    (xxiii) Each Mortgaged Property consists of a one to four unit
  residential property, which may include a detached home, townhouse, condominium
  unit or a unit in a planned unit development or, in the case of Mortgage Loans
  secured by co op shares, leases or occupancy agreements;

                    (xxiv) The Mortgage Loan is a "qualified mortgage" within the
  meaning of Section 860G(a)(3) of the Code;

                    (xxv) With respect to each Mortgage where a lost note
  affidavit has been delivered to the Trustee in place of the related Mortgage
  Note, the related Mortgage Note is no longer in existence;

                    (xxvi) In the event that the Mortgagor is an inter vivos
  "living" trust, (i) such trust is in compliance with Fannie Mae or Freddie Mac
  standards for inter vivos trusts and (ii) holding title to the Mortgaged
  Property in such trust will not diminish any rights as a creditor including the
  right to full title to the Mortgaged Property in the event foreclosure
  proceedings are initiated;

                    (xxvii) If the Mortgage Loan is secured by a long term
  residential lease, (1) the lessor under the lease holds a fee simple interest in
  the land; (2) the terms of such lease expressly permit the mortgaging of the
  leasehold estate, the assignment of the lease without the lessor's consent and
  the acquisition by the holder of the Mortgage of the rights of the lessee upon
  foreclosure or assignment in lieu of foreclosure or provide the holder of the
  Mortgage with substantially similar protections; (3) the terms of such lease do
  not (a) allow the termination thereof upon the lessee's default without the
  holder of the Mortgage being entitled to receive written notice of, and
  opportunity to cure, such default or (b) allow the termination of the lease in
  the event of damage or destruction as long as the Mortgage is in existence; (4)
  the term of such lease does not terminate earlier than five years after the
  maturity date of the Mortgage Note; and (5) the Mortgaged Property is located in
  a jurisdiction in which the use of leasehold estates in transferring ownership
  in residential properties is a widely accepted practice;

                    (xxviii) The Mortgage Loan was originated by a mortgagee
  approved by the Secretary of Housing and Urban Development pursuant to Sections
  203 and 211 of the National Housing Act, as amended, a savings and loan
  association, a savings bank, a commercial bank, credit union, insurance company
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 127/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 129 of 270
  or similar institution which is supervised and examined by a federal or state
  authority;

                    (xxix) The Mortgage Loan was underwritten in accordance with
  the underwriting guidelines of the related Loan Seller in effect at the time of
  origination with exceptions thereto exercised in a reasonable manner;

                    (xxx) The Loan Seller used no adverse selection procedures in
  selecting the Mortgage Loan from among the outstanding first-lien, residential
  mortgage loans owned by it which were available for sale to the Transferor;

                    (xxxi) With respect to each Mortgage Loan, the Transferor is
  in possession of a complete Mortgage File except for the documents which have
  been delivered to the Trustee or which have been submitted for recording and not
  yet returned; and

                    (xxxii) As of the Cut-off Date, the range of original
  Loan-to-Value Ratios of the Mortgage Loans is 4.44% to 100%, and 1,169 Mortgage
  Loans, representing 15.63% of the Cut-off Date Pool Balance, had Loan-to-Value
  Ratios at origination in excess of 80%. Each such Mortgage Loan is subject to a
  Primary Insurance Policy.



  <PAGE>


                                               EXHIBIT A-1-A-1

                                  (FORM OF CLASS 1-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    1-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   July 25, 2033

  Pass-Through Rate:                                                                  6.50%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FC 3

  ISIN:                                                                               US576434FC30
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 128/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 130 of 270

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 1-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee




https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 129/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 131 of 270
                                                       By:____________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

                  The Agreement permits, with certain exceptions therein provided, the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 130/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 132 of 270
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 131/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 133 of 270
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public



                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-2-A-1

                                  (FORM OF CLASS 2-A-1 CERTIFICATE)

                  Unless this certificate is presented by an authorized representative
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 132/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 134 of 270
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    2-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   June 25, 2033

  Pass-Through Rate:                                                                  6.50%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FD 1

  ISIN:                                                                               US576434FD13

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 2-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 133/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 135 of 270
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________



  Countersigned:

  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 134/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 136 of 270

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 135/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 137 of 270

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.


  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 136/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 138 of 270
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public



                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-3-A-1

                                  (FORM OF CLASS 3-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    3-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  6.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FE 9

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 137/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 139 of 270
  ISIN:                                                                               US576434FE95

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 3-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 138/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 140 of 270

                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 139/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 141 of 270
              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

                  FOR VALUE RECEIVED, the undersigned hereby sell(s),                 assign(s) and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 140/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 142 of 270
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-4-A-1

                                  (FORM OF CLASS 4-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 141/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 143 of 270
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    4-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   July 25, 2033

  Pass-Through Rate:                                                                  5.50%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FF 6

  ISIN:                                                                               US576434FF60

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 4-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 142/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 144 of 270
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 143/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 145 of 270

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 144/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 146 of 270

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>


                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 145/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 147 of 270
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public



                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-5-A-1

                                  (FORM OF CLASS 5-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    5-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FG 4

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 146/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 148 of 270
  ISIN:                                                                               US576434FG44

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 5-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 147/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 149 of 270

                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 148/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 150 of 270
              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

                  FOR VALUE RECEIVED, the undersigned hereby sell(s),                 assign(s) and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 149/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 151 of 270
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-6-A-1

                                  (FORM OF CLASS 6-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 150/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 152 of 270
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    6-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  6.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FH 2

  ISIN:                                                                               US576434FH27

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 6-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 151/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 153 of 270
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 152/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 154 of 270

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 153/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 155 of 270

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 154/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 156 of 270

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public


                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-7-A-1

                                  (FORM OF CLASS 7-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    7-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   July 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FJ 8

  ISIN:                                                                               US576434FJ82

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 155/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 157 of 270
  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 7-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 156/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 158 of 270

  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 157/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 159 of 270
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 158/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 160 of 270
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                               EXHIBIT A-8-A-1

                                  (FORM OF CLASS 8-A-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 159/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 161 of 270
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

  Certificate No.:                                                                    8-A-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   June 25, 2033

  Pass-Through Rate:                                                                  5.50%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FK 5

  ISIN:                                                                               US576434FK55

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 8-A-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

             Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 160/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 162 of 270
  ("U.S. Bank"), and JP Morgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     __________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

                  This Certificate does not purport to summarize the Agreement and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 161/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 163 of 270
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

                  The Depositor, the Servicer, and the Trustee and any agent of the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 162/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 164 of 270
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

                  This information is provided by, ___________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 163/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 165 of 270
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                                EXHIBIT 15-PO

                                  (FORM OF CLASS 15-PO CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS A PRINCIPAL ONLY CERTIFICATE AND IS NOT ENTITLED
  TO ANY DISTRIBUTIONS IN RESPECT OF INTEREST.

  Certificate No.:                                                                    15-PO-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FL 3

  ISIN                                                                                US576434FL39

  <PAGE>

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 164/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 166 of 270
                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 15-PO

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  Mortgage Loans in each Loan Group pursuant to the terms of the Agreement. To the
  extent not defined herein, the capitalized terms used herein have the meanings
  assigned in the Agreement. This Certificate is issued under and is subject to
  the terms, provisions and conditions of the Agreement, to which Agreement the
  Holder of this Certificate by virtue of the acceptance hereof assents and by
  which such Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     _________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 165/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 167 of 270
  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 166/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 168 of 270
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 167/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 169 of 270
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                                EXHIBIT 30-PO

                                  (FORM OF CLASS 30-PO CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 168/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 170 of 270
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS A PRINCIPAL ONLY CERTIFICATE AND IS NOT ENTITLED
  TO ANY DISTRIBUTIONS IN RESPECT OF INTEREST.

  Certificate No.:                                                                    30-PO-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FM 1

  ISIN                                                                                US576434FM12

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                  Class 30-PO

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional
                  mortgage loans (the "Mortgage Loans") secured by first liens on one-
                  to four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 169/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 171 of 270
  Distributions on this Certificate will be made primarily from collections on the
  Mortgage Loans in each Loan Group pursuant to the terms of the Agreement. To the
  extent not defined herein, the capitalized terms used herein have the meanings
  assigned in the Agreement. This Certificate is issued under and is subject to
  the terms, provisions and conditions of the Agreement, to which Agreement the
  Holder of this Certificate by virtue of the acceptance hereof assents and by
  which such Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     _________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________

  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 170/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 172 of 270
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 171/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 173 of 270
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 172/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 174 of 270

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT A-15-A-X

                                 (FORM OF CLASS 15-A-X CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE HAS NO PRINCIPAL BALANCE AND IS NOT ENTITLED TO ANY
  DISTRIBUTIONS IN RESPECT OF PRINCIPAL.

  Certificate No.:                                                                    15-A-X-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Notional Amount of this Certificate ("Denomination"): $[__]

  Initial Notional Amount of all Certificates of this Class:                          $[__]

  CUSIP:                                                                              576434 FN 9

  ISIN:                                                                               US576434FN94

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 173/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 175 of 270
                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-A-X

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              This Certificate does not evidence an obligation of, or an interest
  in, and is not guaranteed by the Depositor, the Servicer or the Trustee referred
  to below or any of their respective affiliates. Neither this Certificate nor the
  Mortgage Loans are guaranteed or insured by any governmental agency or
  instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate specified above in certain
  monthly distributions with respect to a Trust Fund consisting primarily of the
  Mortgage Loans deposited by Mortgage Asset Securitization Transactions, Inc.
  (the "Depositor"). The Trust Fund was created pursuant to a Pooling and
  Servicing Agreement dated as of the Cut-off Date specified above (the
  "Agreement") among the Depositor, UBS Warburg Real Estate Securities Inc., as
  transferor (the "Transferor"), Wells Fargo Bank Minnesota, N.A., as master
  servicer and a custodian (the "Servicer"), U.S. Bank National Association, as a
  custodian ("U.S. Bank"), and JP Morgan Chase, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ___________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:




https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 174/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 176 of 270
  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 175/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 177 of 270
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>


                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 176/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 178 of 270
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT A-30-A-X

                                 (FORM OF CLASS 30-A-X CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 177/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 179 of 270

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE HAS NO PRINCIPAL BALANCE AND IS NOT ENTITLED TO ANY
  DISTRIBUTIONS IN RESPECT OF PRINCIPAL.

  Certificate No.:                                                                    30-A-X-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  6.50%

  Initial Notional Amount of this Certificate ("Denomination"): $[__]

  Initial Notional Amount of all Certificates of this Class:                          $[__]

  CUSIP:                                                                              576434 FP 4

  ISIN:                                                                               US576434FP43

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-A-X

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              This Certificate does not evidence an obligation of, or an interest
  in, and is not guaranteed by the Depositor, the Servicer or the Trustee referred
  to below or any of their respective affiliates. Neither this Certificate nor the
  Mortgage Loans are guaranteed or insured by any governmental agency or
  instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate specified above in certain
  monthly distributions with respect to a Trust Fund consisting primarily of the
  Mortgage Loans deposited by Mortgage Asset Securitization Transactions, Inc.
  (the "Depositor"). The Trust Fund was created pursuant to a Pooling and
  Servicing Agreement dated as of the Cut-off Date specified above (the
  "Agreement") among the Depositor, UBS Warburg Real Estate Securities Inc., as
  transferor (the "Transferor"), Wells Fargo Bank Minnesota, N.A., as master
  servicer and a custodian (the "Servicer"), U.S. Bank National Association, as a
  custodian ("U.S. Bank"), and JPMorgan Chase, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 178/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 180 of 270
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ___________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 179/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 181 of 270
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

                  On any Distribution Date on which the Pool Principal Balance is less
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 180/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 182 of 270
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 181/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 183 of 270
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT B-15-B-1

                                      (FORM OF 15-B-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



  Certificate No.:                                                                    15-B-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FR 0

  ISIN:                                                                               US576434FR09

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 182/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 184 of 270
                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-B-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 183/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 185 of 270

  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 184/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 186 of 270
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 185/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 187 of 270
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.

                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT B-15-B-2

                                      (FORM OF 15-B-2 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 186/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 188 of 270
              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



  Certificate No.:                                                                    15-B-2-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FS 8

  ISIN:                                                                               US576434FS81

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-B-2

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 187/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 189 of 270
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 188/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 190 of 270
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 189/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 191 of 270
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 190/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 192 of 270
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT B-15-B-3

                                      (FORM OF 15-B-3 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



  Certificate No.:                                                                    15-B-3-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FT 6

  ISIN:                                                                               US576434FT64
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 191/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 193 of 270

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-B-3

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________

                                                       JPMORGAN CHASE BANK,
                                                          as Trustee

                                                       By:______________________________________



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 192/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 194 of 270
  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 193/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 195 of 270
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 194/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 196 of 270
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT B-30-B-1

                                      (FORM OF 30-B-1 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 195/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 197 of 270
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



  Certificate No.:                                                                    30-B-1-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  Variable in
                                                                                      accordance with
                                                                                      the Agreement

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FU 3

  ISIN:                                                                               US576434FU38

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-B-1

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 196/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 198 of 270
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 197/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 199 of 270
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 198/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 200 of 270
              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 199/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 201 of 270
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT B-30-B-2

                                      (FORM OF 30-B-2 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



  Certificate No.:                                                                    30-B-2-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  Variable in
                                                                                      accordance with
                                                                                      the Agreement

  Initial Certificate Principal Balance of this Certificate                           $[__]
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 200/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 202 of 270
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FV 1

  ISIN:                                                                               US576434FV11

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-B-2

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 201/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 203 of 270
  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________

  Countersigned:

  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 202/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 204 of 270
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 203/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 205 of 270

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT B-30-B-3

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 204/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 206 of 270
                                     (FORM OF 30-B-3 CERTIFICATE)

              Unless this certificate is presented by an authorized representative
  of The Depository Trust Company, a New York corporation ("DTC"), to Issuer or
  its agent for registration of transfer, exchange, or payment, and any
  certificate issued is registered in the name of Cede & Co. or in such other name
  as is requested by an authorized representative of DTC (and any payment is made
  to Cede & Co. or to such other entity as is requested by an authorized
  representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
  OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
  hereof, Cede & Co., has an interest herein.

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



  Certificate No.:                                                                    30-B-3-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  Variable in
                                                                                      accordance with
                                                                                      the Agreement

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FW 9

  ISIN:                                                                               US576434FW93

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-B-3

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 205/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 207 of 270
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that Cede & Co. is the registered owner of the
  Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 206/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 208 of 270
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 207/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 209 of 270

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 208/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 210 of 270
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT C-15-B-4

                                 (FORM OF CLASS 15-B-4 CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

              THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
  1933, AS AMENDED (THE "ACT"). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
  REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
  FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
  PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

              THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 209/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 211 of 270
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  APPEARING ON THE LAST PAGE OF THIS CERTIFICATE.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE EITHER A REPRESENTATION LETTER TO
  THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN, OR, IF THE TRANSFEREE IS
  AN INSURANCE COMPANY, A REPRESENTATION LETTER THAT IT IS USING THE ASSETS OF ITS
  GENERAL ACCOUNT AND THAT THE PURCHASE AND HOLDING OF THIS CERTIFICATE ARE
  COVERED UNDER SECTIONS I AND III OF PROHIBITED TRANSACTION CLASS EXEMPTION 95-60
  OR AN OPINION OF COUNSEL SATISFACTORY TO THE TRUSTEE AND THE SERVICER, TO THE
  EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE WILL NOT RESULT IN THE
  ASSETS OF THE TRUST FUND BEING DEEMED TO BE "PLAN ASSETS" AND SUBJECT TO THE
  PROHIBITED TRANSACTION PROVISIONS OF ERISA AND THE CODE OR SIMILAR VIOLATION OF
  SIMILAR LAW AND WILL NOT SUBJECT THE TRUSTEE OR THE SERVICER TO ANY OBLIGATION
  IN ADDITION TO THOSE EXPRESSLY UNDERTAKEN IN THIS AGREEMENT OR TO ANY LIABILITY.
  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF
  THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR
  TO THE CODE WITHOUT THE REPRESENTATION LETTER OR OPINION OF COUNSEL AS DESCRIBED
  ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    15-B-4-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FX 7

  ISIN:                                                                               US576434FX76

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-B-4

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 210/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 212 of 270
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              No transfer of a Certificate of this Class shall be made unless such
  transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such laws. In the event that a
  transfer is to be made in reliance upon an exemption from the Securities Act and
  such laws, in order to assure compliance with the Securities Act and such laws,
  the Certificateholder desiring to effect such transfer and such
  Certificateholder's prospective transferee shall each certify to the Trustee in
  writing the facts surrounding the transfer. In the event that such a transfer is
  to be made within three years from the date of the initial issuance of
  Certificates pursuant hereto, there shall also be delivered (except in the case
  of a transfer pursuant to Rule 144A of the Securities Act) to the Trustee an
  Opinion of Counsel that such transfer may be made pursuant to an exemption from
  the Securities Act and such state securities laws, which Opinion of Counsel
  shall not be obtained at the expense of the Trustee, the Servicer, or the
  Depositor. The Holder hereof desiring to effect such transfer shall, and does
  hereby agree to, indemnify the Trustee and the Depositor against any liability
  that may result if the transfer is not so exempt or is not made in accordance
  with such federal and state laws.

              No transfer of a Certificate of this Class shall be made unless the
  Trustee shall have received either (i) a representation letter from the
  transferee of such Certificate, acceptable to and in form and substance
  satisfactory to the Trustee, to the effect that such transferee is not an
  employee benefit plan subject to Title I of ERISA, Section 4975 of the Code, or
  a plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, nor a person acting on
  behalf of any such plan, which representation letter shall not be an expense of
  the Trustee or the Servicer, (ii) if the purchaser is an insurance company, a
  representation that the purchaser is an insurance company which is purchasing
  such Certificates with funds contained in an "insurance company general account"
  (as such term is defined in Section V(e) of Prohibited Transaction Class
  Exemption 95-60 ("PTCE 95-60")) and the purchase and holding of such
  Certificates are covered under Sections I and III of PTCE 95-60, or (iii) in the
  case of any such Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, Section 4975 of the Code or Similar Law
  (or comparable provisions of any subsequent enactments), or a trustee of any
  such plan or any other person acting on behalf of any such plan, an Opinion of
  Counsel satisfactory to the Trustee and the Servicer to the effect that the
  purchase or holding of such Certificate will not result in the assets of the
  Trust Fund being deemed to be "plan assets" and subject to the prohibited
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 211/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 213 of 270
  transaction provisions of ERISA and the Code or similar provisions of Similar
  Law and will not subject the Trustee to any obligation in addition to those
  undertaken in the Agreement, which Opinion of Counsel shall not be an expense of
  the Trustee or the Trust Fund. (Such representation shall be deemed to have been
  made to the Trustee by the Transferee's acceptance of a Certificate of this
  Class and by a beneficial owner's acceptance of its interest in a Certificate of
  this Class.) Notwithstanding anything else to the contrary herein, any purported
  transfer of a Certificate of this Class to or on behalf of an employee benefit
  plan subject to ERISA, the Code or Similar Law without the representation letter
  or opinion of counsel satisfactory to the Trustee as described above shall be
  void and of no effect.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 212/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 214 of 270
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 213/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 215 of 270
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                             ________________________________________________
                                                   Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 214/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 216 of 270
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT C-15-B-5

                                 (FORM OF CLASS 15-B-5 CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

              THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
  1933, AS AMENDED (THE "ACT"). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
  REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
  FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
  PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

              THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  APPEARING ON THE LAST PAGE OF THIS CERTIFICATE.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE EITHER A REPRESENTATION LETTER TO
  THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 215/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 217 of 270
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN, OR, IF THE TRANSFEREE IS
  AN INSURANCE COMPANY, A REPRESENTATION LETTER THAT IT IS USING THE ASSETS OF ITS
  GENERAL ACCOUNT AND THAT THE PURCHASE AND HOLDING OF THIS CERTIFICATE ARE
  COVERED UNDER SECTIONS I AND III OF PROHIBITED TRANSACTION CLASS EXEMPTION 95-60
  OR AN OPINION OF COUNSEL SATISFACTORY TO THE TRUSTEE AND THE SERVICER, TO THE
  EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE WILL NOT RESULT IN THE
  ASSETS OF THE TRUST FUND BEING DEEMED TO BE "PLAN ASSETS" AND SUBJECT TO THE
  PROHIBITED TRANSACTION PROVISIONS OF ERISA AND THE CODE OR SIMILAR VIOLATION OF
  SIMILAR LAW AND WILL NOT SUBJECT THE TRUSTEE OR THE SERVICER TO ANY OBLIGATION
  IN ADDITION TO THOSE EXPRESSLY UNDERTAKEN IN THIS AGREEMENT OR TO ANY LIABILITY.
  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF
  THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR
  TO THE CODE WITHOUT THE REPRESENTATION LETTER OR OPINION OF COUNSEL AS DESCRIBED
  ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    15-B-5-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   July 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FY 5

  ISIN:                                                                               US576434FY59

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-B-5

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 216/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 218 of 270
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              No transfer of a Certificate of this Class shall be made unless such
  transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such laws. In the event that a
  transfer is to be made in reliance upon an exemption from the Securities Act and
  such laws, in order to assure compliance with the Securities Act and such laws,
  the Certificateholder desiring to effect such transfer and such
  Certificateholder's prospective transferee shall each certify to the Trustee in
  writing the facts surrounding the transfer. In the event that such a transfer is
  to be made within three years from the date of the initial issuance of
  Certificates pursuant hereto, there shall also be delivered (except in the case
  of a transfer pursuant to Rule 144A of the Securities Act) to the Trustee an
  Opinion of Counsel that such transfer may be made pursuant to an exemption from
  the Securities Act and such state securities laws, which Opinion of Counsel
  shall not be obtained at the expense of the Trustee, the Servicer, or the
  Depositor. The Holder hereof desiring to effect such transfer shall, and does
  hereby agree to, indemnify the Trustee and the Depositor against any liability
  that may result if the transfer is not so exempt or is not made in accordance
  with such federal and state laws.

              No transfer of a Certificate of this Class shall be made unless the
  Trustee shall have received either (i) a representation letter from the
  transferee of such Certificate, acceptable to and in form and substance
  satisfactory to the Trustee, to the effect that such transferee is not an
  employee benefit plan subject to Title I of ERISA, Section 4975 of the Code, or
  a plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, nor a person acting on
  behalf of any such plan, which representation letter shall not be an expense of
  the Trustee or the Servicer, (ii) if the purchaser is an insurance company, a
  representation that the purchaser is an insurance company which is purchasing
  such Certificates with funds contained in an "insurance company general account"
  (as such term is defined in Section V(e) of Prohibited Transaction Class
  Exemption 95-60 ("PTCE 95-60")) and the purchase and holding of such
  Certificates are covered under Sections I and III of PTCE 95-60, or (iii) in the
  case of any such Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, Section 4975 of the Code or Similar Law
  (or comparable provisions of any subsequent enactments), or a trustee of any
  such plan or any other person acting on behalf of any such plan, an Opinion of
  Counsel satisfactory to the Trustee and the Servicer to the effect that the
  purchase or holding of such Certificate will not result in the assets of the
  Trust Fund being deemed to be "plan assets" and subject to the prohibited
  transaction provisions of ERISA and the Code or similar provisions of Similar
  Law and will not subject the Trustee to any obligation in addition to those
  undertaken in the Agreement, which Opinion of Counsel shall not be an expense of
  the Trustee or the Trust Fund. (Such representation shall be deemed to have been
  made to the Trustee by the Transferee's acceptance of a Certificate of this
  Class and by a beneficial owner's acceptance of its interest in a Certificate of
  this Class.) Notwithstanding anything else to the contrary herein, any purported
  transfer of a Certificate of this Class to or on behalf of an employee benefit
  plan subject to ERISA, the Code or Similar Law without the representation letter
  or opinion of counsel satisfactory to the Trustee as described above shall be
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 217/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 219 of 270
  void and of no effect.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 218/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 220 of 270
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 219/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 221 of 270
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 220/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 222 of 270
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                             EXHIBIT C-15-B-6

                                 (FORM OF CLASS 15-B-6 CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

              THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
  1933, AS AMENDED (THE "ACT"). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
  REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
  FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
  PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

              THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  APPEARING ON THE LAST PAGE OF THIS CERTIFICATE.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE EITHER A REPRESENTATION LETTER TO
  THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN, OR, IF THE TRANSFEREE IS
  AN INSURANCE COMPANY, A REPRESENTATION LETTER THAT IT IS USING THE ASSETS OF ITS
  GENERAL ACCOUNT AND THAT THE PURCHASE AND HOLDING OF THIS CERTIFICATE ARE
  COVERED UNDER SECTIONS I AND III OF PROHIBITED TRANSACTION CLASS EXEMPTION 95-60
  OR AN OPINION OF COUNSEL SATISFACTORY TO THE TRUSTEE AND THE SERVICER, TO THE
  EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE WILL NOT RESULT IN THE
  ASSETS OF THE TRUST FUND BEING DEEMED TO BE "PLAN ASSETS" AND SUBJECT TO THE
  PROHIBITED TRANSACTION PROVISIONS OF ERISA AND THE CODE OR SIMILAR VIOLATION OF
  SIMILAR LAW AND WILL NOT SUBJECT THE TRUSTEE OR THE SERVICER TO ANY OBLIGATION
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 221/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 223 of 270
  IN ADDITION TO THOSE EXPRESSLY UNDERTAKEN IN THIS AGREEMENT OR TO ANY LIABILITY.
  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF
  THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR
  TO THE CODE WITHOUT THE REPRESENTATION LETTER OR OPINION OF COUNSEL AS DESCRIBED
  ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    15-B-6-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2018

  Pass-Through Rate:                                                                  5.00%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 FZ 2

  ISIN:                                                                               US576434FZ25

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 15-B-6

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 222/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 224 of 270
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              No transfer of a Certificate of this Class shall be made unless such
  transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such laws. In the event that a
  transfer is to be made in reliance upon an exemption from the Securities Act and
  such laws, in order to assure compliance with the Securities Act and such laws,
  the Certificateholder desiring to effect such transfer and such
  Certificateholder's prospective transferee shall each certify to the Trustee in
  writing the facts surrounding the transfer. In the event that such a transfer is
  to be made within three years from the date of the initial issuance of
  Certificates pursuant hereto, there shall also be delivered (except in the case
  of a transfer pursuant to Rule 144A of the Securities Act) to the Trustee an
  Opinion of Counsel that such transfer may be made pursuant to an exemption from
  the Securities Act and such state securities laws, which Opinion of Counsel
  shall not be obtained at the expense of the Trustee, the Servicer, or the
  Depositor. The Holder hereof desiring to effect such transfer shall, and does
  hereby agree to, indemnify the Trustee and the Depositor against any liability
  that may result if the transfer is not so exempt or is not made in accordance
  with such federal and state laws.

              No transfer of a Certificate of this Class shall be made unless the
  Trustee shall have received either (i) a representation letter from the
  transferee of such Certificate, acceptable to and in form and substance
  satisfactory to the Trustee, to the effect that such transferee is not an
  employee benefit plan subject to Title I of ERISA, Section 4975 of the Code, or
  a plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, nor a person acting on
  behalf of any such plan, which representation letter shall not be an expense of
  the Trustee or the Servicer, (ii) if the purchaser is an insurance company, a
  representation that the purchaser is an insurance company which is purchasing
  such Certificates with funds contained in an "insurance company general account"
  (as such term is defined in Section V(e) of Prohibited Transaction Class
  Exemption 95-60 ("PTCE 95-60")) and the purchase and holding of such
  Certificates are covered under Sections I and III of PTCE 95-60, or (iii) in the
  case of any such Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, Section 4975 of the Code or Similar Law
  (or comparable provisions of any subsequent enactments), or a trustee of any
  such plan or any other person acting on behalf of any such plan, an Opinion of
  Counsel satisfactory to the Trustee and the Servicer to the effect that the
  purchase or holding of such Certificate will not result in the assets of the
  Trust Fund being deemed to be "plan assets" and subject to the prohibited
  transaction provisions of ERISA and the Code or similar provisions of Similar
  Law and will not subject the Trustee to any obligation in addition to those
  undertaken in the Agreement, which Opinion of Counsel shall not be an expense of
  the Trustee or the Trust Fund. (Such representation shall be deemed to have been
  made to the Trustee by the Transferee's acceptance of a Certificate of this
  Class and by a beneficial owner's acceptance of its interest in a Certificate of
  this Class.) Notwithstanding anything else to the contrary herein, any purported
  transfer of a Certificate of this Class to or on behalf of an employee benefit
  plan subject to ERISA, the Code or Similar Law without the representation letter
  or opinion of counsel satisfactory to the Trustee as described above shall be
  void and of no effect.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 223/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 225 of 270
  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

                  Distributions on this Certificate shall be made by wire transfer of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 224/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 226 of 270
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 225/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 227 of 270
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 226/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 228 of 270
                                                                            Notary Public

                  [Notarial Seal]

  <PAGE>

                                             EXHIBIT C-30-B-4

                                 (FORM OF CLASS 30-B-4 CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

              THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
  1933, AS AMENDED (THE "ACT"). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
  REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
  FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
  PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

              THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  APPEARING ON THE LAST PAGE OF THIS CERTIFICATE.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE EITHER A REPRESENTATION LETTER TO
  THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN, OR, IF THE TRANSFEREE IS
  AN INSURANCE COMPANY, A REPRESENTATION LETTER THAT IT IS USING THE ASSETS OF ITS
  GENERAL ACCOUNT AND THAT THE PURCHASE AND HOLDING OF THIS CERTIFICATE ARE
  COVERED UNDER SECTIONS I AND III OF PROHIBITED TRANSACTION CLASS EXEMPTION 95-60
  OR AN OPINION OF COUNSEL SATISFACTORY TO THE TRUSTEE AND THE SERVICER, TO THE
  EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE WILL NOT RESULT IN THE
  ASSETS OF THE TRUST FUND BEING DEEMED TO BE "PLAN ASSETS" AND SUBJECT TO THE
  PROHIBITED TRANSACTION PROVISIONS OF ERISA AND THE CODE OR SIMILAR VIOLATION OF
  SIMILAR LAW AND WILL NOT SUBJECT THE TRUSTEE OR THE SERVICER TO ANY OBLIGATION
  IN ADDITION TO THOSE EXPRESSLY UNDERTAKEN IN THIS AGREEMENT OR TO ANY LIABILITY.
  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF
  THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR
  TO THE CODE WITHOUT THE REPRESENTATION LETTER OR OPINION OF COUNSEL AS DESCRIBED
  ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    30-B-4-1

  Cut-off Date:                                                                       July 1, 2003

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 227/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 229 of 270
  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  Variable in
                                                                                      accordance with
                                                                                      the Agreement

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 GA 6

  ISIN:                                                                               US576434GA64

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-B-4

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              No transfer of a Certificate of this Class shall be made unless such
  transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such laws. In the event that a
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 228/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 230 of 270
  transfer is to be made in reliance upon an exemption from the Securities Act and
  such laws, in order to assure compliance with the Securities Act and such laws,
  the Certificateholder desiring to effect such transfer and such
  Certificateholder's prospective transferee shall each certify to the Trustee in
  writing the facts surrounding the transfer. In the event that such a transfer is
  to be made within three years from the date of the initial issuance of
  Certificates pursuant hereto, there shall also be delivered (except in the case
  of a transfer pursuant to Rule 144A of the Securities Act) to the Trustee an
  Opinion of Counsel that such transfer may be made pursuant to an exemption from
  the Securities Act and such state securities laws, which Opinion of Counsel
  shall not be obtained at the expense of the Trustee, the Servicer, or the
  Depositor. The Holder hereof desiring to effect such transfer shall, and does
  hereby agree to, indemnify the Trustee and the Depositor against any liability
  that may result if the transfer is not so exempt or is not made in accordance
  with such federal and state laws.

              No transfer of a Certificate of this Class shall be made unless the
  Trustee shall have received either (i) a representation letter from the
  transferee of such Certificate, acceptable to and in form and substance
  satisfactory to the Trustee, to the effect that such transferee is not an
  employee benefit plan subject to Title I of ERISA, Section 4975 of the Code, or
  a plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, nor a person acting on
  behalf of any such plan, which representation letter shall not be an expense of
  the Trustee or the Servicer, (ii) if the purchaser is an insurance company, a
  representation that the purchaser is an insurance company which is purchasing
  such Certificates with funds contained in an "insurance company general account"
  (as such term is defined in Section V(e) of Prohibited Transaction Class
  Exemption 95-60 ("PTCE 95-60")) and the purchase and holding of such
  Certificates are covered under Sections I and III of PTCE 95-60, or (iii) in the
  case of any such Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, Section 4975 of the Code or Similar Law
  (or comparable provisions of any subsequent enactments), or a trustee of any
  such plan or any other person acting on behalf of any such plan, an Opinion of
  Counsel satisfactory to the Trustee and the Servicer to the effect that the
  purchase or holding of such Certificate will not result in the assets of the
  Trust Fund being deemed to be "plan assets" and subject to the prohibited
  transaction provisions of ERISA and the Code or similar provisions of Similar
  Law and will not subject the Trustee to any obligation in addition to those
  undertaken in the Agreement, which Opinion of Counsel shall not be an expense of
  the Trustee or the Trust Fund. (Such representation shall be deemed to have been
  made to the Trustee by the Transferee's acceptance of a Certificate of this
  Class and by a beneficial owner's acceptance of its interest in a Certificate of
  this Class.) Notwithstanding anything else to the contrary herein, any purported
  transfer of a Certificate of this Class to or on behalf of an employee benefit
  plan subject to ERISA, the Code or Similar Law without the representation letter
  or opinion of counsel satisfactory to the Trustee as described above shall be
  void and of no effect.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 229/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 231 of 270
                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 230/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 232 of 270
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 231/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 233 of 270

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT C-30-B-5

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 232/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 234 of 270
                                 (FORM OF CLASS 30-B-5 CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

              THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
  1933, AS AMENDED (THE "ACT"). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
  REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
  FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
  PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

              THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  APPEARING ON THE LAST PAGE OF THIS CERTIFICATE.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE EITHER A REPRESENTATION LETTER TO
  THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN, OR, IF THE TRANSFEREE IS
  AN INSURANCE COMPANY, A REPRESENTATION LETTER THAT IT IS USING THE ASSETS OF ITS
  GENERAL ACCOUNT AND THAT THE PURCHASE AND HOLDING OF THIS CERTIFICATE ARE
  COVERED UNDER SECTIONS I AND III OF PROHIBITED TRANSACTION CLASS EXEMPTION 95-60
  OR AN OPINION OF COUNSEL SATISFACTORY TO THE TRUSTEE AND THE SERVICER, TO THE
  EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE WILL NOT RESULT IN THE
  ASSETS OF THE TRUST FUND BEING DEEMED TO BE "PLAN ASSETS" AND SUBJECT TO THE
  PROHIBITED TRANSACTION PROVISIONS OF ERISA AND THE CODE OR SIMILAR VIOLATION OF
  SIMILAR LAW AND WILL NOT SUBJECT THE TRUSTEE OR THE SERVICER TO ANY OBLIGATION
  IN ADDITION TO THOSE EXPRESSLY UNDERTAKEN IN THIS AGREEMENT OR TO ANY LIABILITY.
  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF
  THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR
  TO THE CODE WITHOUT THE REPRESENTATION LETTER OR OPINION OF COUNSEL AS DESCRIBED
  ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    30-B-5-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  Variable in
                                                                                      accordance with
                                                                                      the Agreement

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 233/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 235 of 270
  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

  CUSIP:                                                                              576434 GB 4

  ISIN:                                                                               US576434GB48

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-B-5

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              No transfer of a Certificate of this Class shall be made unless such
  transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such laws. In the event that a
  transfer is to be made in reliance upon an exemption from the Securities Act and
  such laws, in order to assure compliance with the Securities Act and such laws,
  the Certificateholder desiring to effect such transfer and such
  Certificateholder's prospective transferee shall each certify to the Trustee in
  writing the facts surrounding the transfer. In the event that such a transfer is
  to be made within three years from the date of the initial issuance of
  Certificates pursuant hereto, there shall also be delivered (except in the case
  of a transfer pursuant to Rule 144A of the Securities Act) to the Trustee an
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 234/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 236 of 270
  Opinion of Counsel that such transfer may be made pursuant to an exemption from
  the Securities Act and such state securities laws, which Opinion of Counsel
  shall not be obtained at the expense of the Trustee, the Servicer, or the
  Depositor. The Holder hereof desiring to effect such transfer shall, and does
  hereby agree to, indemnify the Trustee and the Depositor against any liability
  that may result if the transfer is not so exempt or is not made in accordance
  with such federal and state laws.

              No transfer of a Certificate of this Class shall be made unless the
  Trustee shall have received either (i) a representation letter from the
  transferee of such Certificate, acceptable to and in form and substance
  satisfactory to the Trustee, to the effect that such transferee is not an
  employee benefit plan subject to Title I of ERISA, Section 4975 of the Code, or
  a plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, nor a person acting on
  behalf of any such plan, which representation letter shall not be an expense of
  the Trustee or the Servicer, (ii) if the purchaser is an insurance company, a
  representation that the purchaser is an insurance company which is purchasing
  such Certificates with funds contained in an "insurance company general account"
  (as such term is defined in Section V(e) of Prohibited Transaction Class
  Exemption 95-60 ("PTCE 95-60")) and the purchase and holding of such
  Certificates are covered under Sections I and III of PTCE 95-60, or (iii) in the
  case of any such Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, Section 4975 of the Code or Similar Law
  (or comparable provisions of any subsequent enactments), or a trustee of any
  such plan or any other person acting on behalf of any such plan, an Opinion of
  Counsel satisfactory to the Trustee and the Servicer to the effect that the
  purchase or holding of such Certificate will not result in the assets of the
  Trust Fund being deemed to be "plan assets" and subject to the prohibited
  transaction provisions of ERISA and the Code or similar provisions of Similar
  Law and will not subject the Trustee to any obligation in addition to those
  undertaken in the Agreement, which Opinion of Counsel shall not be an expense of
  the Trustee or the Trust Fund. (Such representation shall be deemed to have been
  made to the Trustee by the Transferee's acceptance of a Certificate of this
  Class and by a beneficial owner's acceptance of its interest in a Certificate of
  this Class.) Notwithstanding anything else to the contrary herein, any purported
  transfer of a Certificate of this Class to or on behalf of an employee benefit
  plan subject to ERISA, the Code or Similar Law without the representation letter
  or opinion of counsel satisfactory to the Trustee as described above shall be
  void and of no effect.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 235/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 237 of 270
  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 236/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 238 of 270
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 237/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 239 of 270
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>



  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                              EXHIBIT C-30-B-6

                                 (FORM OF CLASS 30-B-6 CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
  INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
  DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
  1986, AS AMENDED (THE "CODE").
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 238/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 240 of 270

              THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN
  CERTIFICATES AS DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

              THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
  1933, AS AMENDED (THE "ACT"). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
  REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
  FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
  PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

              THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  APPEARING ON THE LAST PAGE OF THIS CERTIFICATE.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE EITHER A REPRESENTATION LETTER TO
  THE EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN, OR, IF THE TRANSFEREE IS
  AN INSURANCE COMPANY, A REPRESENTATION LETTER THAT IT IS USING THE ASSETS OF ITS
  GENERAL ACCOUNT AND THAT THE PURCHASE AND HOLDING OF THIS CERTIFICATE ARE
  COVERED UNDER SECTIONS I AND III OF PROHIBITED TRANSACTION CLASS EXEMPTION 95-60
  OR AN OPINION OF COUNSEL SATISFACTORY TO THE TRUSTEE AND THE SERVICER, TO THE
  EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE WILL NOT RESULT IN THE
  ASSETS OF THE TRUST FUND BEING DEEMED TO BE "PLAN ASSETS" AND SUBJECT TO THE
  PROHIBITED TRANSACTION PROVISIONS OF ERISA AND THE CODE OR SIMILAR VIOLATION OF
  SIMILAR LAW AND WILL NOT SUBJECT THE TRUSTEE OR THE SERVICER TO ANY OBLIGATION
  IN ADDITION TO THOSE EXPRESSLY UNDERTAKEN IN THIS AGREEMENT OR TO ANY LIABILITY.
  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF
  THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR
  TO THE CODE WITHOUT THE REPRESENTATION LETTER OR OPINION OF COUNSEL AS DESCRIBED
  ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    30-B-6-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   August 25, 2033

  Pass-Through Rate:                                                                  Variable in
                                                                                      accordance with
                                                                                      the Agreement

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $[__]
  of this Class:

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 239/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 241 of 270
  CUSIP:                                                                              576434 GC 2

  ISIN:                                                                               US576434GC21

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                               MASTR ALTERNATIVE LOAN TRUST 2003-5
                        Mortgage Pass-Through Certificates, Series 2003-5

                                                Class 30-B-6

                  evidencing a percentage interest in the distributions allocable to
                  the Certificates of the above-referenced Class with respect to a
                  Trust Fund consisting primarily of eight pools of conventional loans
                  (the "Mortgage Loans") secured by first liens on one- to four-family
                  residential properties

             Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest evidenced by this Certificate in certain monthly
  distributions with respect to a Trust Fund consisting primarily of the Mortgage
  Loans deposited by Mortgage Asset Securitization Transactions, Inc. (the
  "Depositor"). The Trust Fund was created pursuant to a Pooling and Servicing
  Agreement dated as of the Cut-off Date specified above (the "Agreement") among
  the Depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer and a
  custodian (the "Servicer"), U.S. Bank National Association, as a custodian
  ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee").
  Distributions on this Certificate will be made primarily from collections on the
  applicable Mortgage Loans pursuant to the terms of the Agreement. To the extent
  not defined herein, the capitalized terms used herein have the meanings assigned
  in the Agreement. This Certificate is issued under and is subject to the terms,
  provisions and conditions of the Agreement, to which Agreement the Holder of
  this Certificate by virtue of the acceptance hereof assents and by which such
  Holder is bound.

              No transfer of a Certificate of this Class shall be made unless such
  transfer is made pursuant to an effective registration statement under the
  Securities Act and any applicable state securities laws or is exempt from the
  registration requirements under said Act and such laws. In the event that a
  transfer is to be made in reliance upon an exemption from the Securities Act and
  such laws, in order to assure compliance with the Securities Act and such laws,
  the Certificateholder desiring to effect such transfer and such
  Certificateholder's prospective transferee shall each certify to the Trustee in
  writing the facts surrounding the transfer. In the event that such a transfer is
  to be made within three years from the date of the initial issuance of
  Certificates pursuant hereto, there shall also be delivered (except in the case
  of a transfer pursuant to Rule 144A of the Securities Act) to the Trustee an
  Opinion of Counsel that such transfer may be made pursuant to an exemption from
  the Securities Act and such state securities laws, which Opinion of Counsel
  shall not be obtained at the expense of the Trustee, the Servicer, or the
  Depositor. The Holder hereof desiring to effect such transfer shall, and does
  hereby agree to, indemnify the Trustee and the Depositor against any liability
  that may result if the transfer is not so exempt or is not made in accordance
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 240/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 242 of 270
  with such federal and state laws.

              No transfer of a Certificate of this Class shall be made unless the
  Trustee shall have received either (i) a representation letter from the
  transferee of such Certificate, acceptable to and in form and substance
  satisfactory to the Trustee, to the effect that such transferee is not an
  employee benefit plan subject to Title I of ERISA, Section 4975 of the Code, or
  a plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, nor a person acting on
  behalf of any such plan, which representation letter shall not be an expense of
  the Trustee or the Servicer, (ii) if the purchaser is an insurance company, a
  representation that the purchaser is an insurance company which is purchasing
  such Certificates with funds contained in an "insurance company general account"
  (as such term is defined in Section V(e) of Prohibited Transaction Class
  Exemption 95-60 ("PTCE 95-60")) and the purchase and holding of such
  Certificates are covered under Sections I and III of PTCE 95-60, or (iii) in the
  case of any such Certificate presented for registration in the name of an
  employee benefit plan subject to ERISA, Section 4975 of the Code or Similar Law
  (or comparable provisions of any subsequent enactments), or a trustee of any
  such plan or any other person acting on behalf of any such plan, an Opinion of
  Counsel satisfactory to the Trustee and the Servicer to the effect that the
  purchase or holding of such Certificate will not result in the assets of the
  Trust Fund being deemed to be "plan assets" and subject to the prohibited
  transaction provisions of ERISA and the Code or similar provisions of Similar
  Law and will not subject the Trustee to any obligation in addition to those
  undertaken in the Agreement, which Opinion of Counsel shall not be an expense of
  the Trustee or the Trust Fund. (Such representation shall be deemed to have been
  made to the Trustee by the Transferee's acceptance of a Certificate of this
  Class and by a beneficial owner's acceptance of its interest in a Certificate of
  this Class.) Notwithstanding anything else to the contrary herein, any purported
  transfer of a Certificate of this Class to or on behalf of an employee benefit
  plan subject to ERISA, the Code or Similar Law without the representation letter
  or opinion of counsel satisfactory to the Trustee as described above shall be
  void and of no effect.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________


                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 241/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 243 of 270
      JPMORGAN CHASE BANK,
      as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 242/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 244 of 270
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

                  I (We) further direct the Trustee to issue a new Certificate of a
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 243/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 245 of 270
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                                   EXHIBIT D

                                    (FORM OF CLASS A-R CERTIFICATE)

              FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A
  "RESIDUAL INTEREST" IN TWO "REAL ESTATE MORTGAGE INVESTMENT CONDUITS," AS THOSE
  TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL
  REVENUE CODE OF 1986, AS AMENDED (THE "CODE"). TRANSFERS OF THIS CERTIFICATE TO
  ANY PERSON WHO IS NOT A PERMITTED TRANSFEREE, AS SET FORTH IN SECTION 5.02(C) OF
  THE AGREEMENT IS PROHIBITED.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE PROPOSED TRANSFEREE DELIVERS TO THE TRUSTEE A TRANSFER AFFIDAVIT IN
  ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

                  THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES NOT
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 244/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 246 of 270
  TO OFFER, SELL OR OTHERWISE TRANSFER SUCH CERTIFICATE EXCEPT IN ACCORDANCE WITH
  ALL APPLICABLE STATE SECURITIES LAWS AND (A) PURSUANT TO A REGISTRATION
  STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE ACT, (B) FOR SO LONG AS
  THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE ACT
  ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
  INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A IN A TRANSACTION MEETING THE
  REQUIREMENTS OF RULE 144A, (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN
  THE MEANING OF RULE 501 (A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT IN
  A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT, OR (D)
  PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
  THE ACT, SUBJECT IN EACH OF THE FOREGOING CASES TO THE COMPLETION AND DELIVERY
  BY THE TRANSFEROR TO THE TRUSTEE OF A CERTIFICATE OF TRANSFER IN THE FORM
  ATTACHED TO THE AGREEMENT.

              NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
  UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE A REPRESENTATION LETTER TO THE
  EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN SUBJECT TO THE
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR A PLAN
  SUBJECT TO SECTION 4975 OF THE CODE, OR A PLAN SUBJECT TO ANY PROVISION OF
  APPLICABLE FEDERAL, STATE OR LOCAL LAW ("SIMILAR LAW") MATERIALLY SIMILAR TO THE
  FOREGOING PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, A "PLAN") OR ANY PERSON
  ACTING ON BEHALF OF OR INVESTING THE ASSETS OF A PLAN. NOTWITHSTANDING ANYTHING
  ELSE TO THE CONTRARY HEREIN, ANY PURPORTED TRANSFER OF THIS CERTIFICATE TO OR ON
  BEHALF OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ERISA OR TO THE CODE WITHOUT THE
  REPRESENTATION LETTER AS DESCRIBED ABOVE SHALL BE VOID AND OF NO EFFECT.

  Certificate No.:                                                                    A-R-1

  Cut-off Date:                                                                       July 1, 2003

  First Distribution Date:                                                            August 25, 2003

  Last Scheduled Distribution Date:                                                   July 25, 2033

  Pass-Through Rate:                                                                  5.50%

  Initial Certificate Principal Balance of this Certificate                           $[__]
  ("Denomination"):

  Initial Certificate Principal Balances of all Certificates                          $100
  of this Class:

  CUSIP:                                                                              576434 FQ 2

  ISIN:                                                                               US576434FQ26

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                  Mortgage Pass-Through Certificates, Series 2003-5 evidencing the
                  distributions allocable to the Class A-R Certificates with respect
                  to a Trust Fund consisting primarily of eight pools of conventional
                  loans (the "Mortgage Loans") secured by first liens on one- to
                  four-family residential properties

              Mortgage Asset Securitization Transactions, Inc., as Depositor

              Principal in respect of this Certificate is distributable monthly as
  set forth herein. Accordingly, the Certificate Principal Balance at any time may
  be less than the Certificate Principal Balance as set forth herein. This
  Certificate does not evidence an obligation of, or an interest in, and is not
  guaranteed by the Depositor, the Servicer, or the Trustee referred to below or
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 245/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 247 of 270
  any of their respective affiliates. Neither this Certificate nor the Mortgage
  Loans are guaranteed or insured by any governmental agency or instrumentality.

              This certifies that UBS Securities LLC is the registered owner of
  the Percentage Interest in certain monthly distributions with respect to a Trust
  Fund consisting of the Mortgage Loans deposited by Mortgage Asset Securitization
  Transactions, Inc. (the "Depositor"). The Trust Fund was created pursuant to a
  Pooling and Servicing Agreement dated as of the Cut-off Date specified above
  (the "Agreement") among the Depositor, UBS Warburg Real Estate Securities Inc.,
  as transferor (the "Transferor"), Wells Fargo Bank Minnesota, N.A., as master
  servicer and a custodian (the "Servicer"), U.S. Bank National Association, as a
  custodian ("U.S. Bank"), and JPMorgan Chase Bank, as trustee (the "Trustee"). To
  the extent not defined herein, the capitalized terms used herein have the
  meanings assigned in the Agreement. This Certificate is issued under and is
  subject to the terms, provisions and conditions of the Agreement, to which
  Agreement the Holder of this Certificate by virtue of the acceptance hereof
  assents and by which such Holder is bound.

              Any distribution of the proceeds of any remaining assets of the
  Trust Fund will be made only upon presentment and surrender of this Class A-R
  Certificate at the Corporate Trust Office of the Trustee.

              No transfer of a Class A-R Certificate shall be made unless the
  Trustee shall have received a representation letter from the transferee of such
  Certificate, acceptable to and in form and substance satisfactory to the
  Trustee, to the effect that such transferee is not an employee benefit plan
  subject to Section 406 of ERISA, Section 4975 of the Code or Similar Law, nor a
  person acting on behalf of any such plan, which representation letter shall not
  be an expense of the Trustee or the Servicer. Notwithstanding anything else to
  the contrary herein any purported transfer of a Class A-R Certificate to or on
  behalf of an employee benefit plan subject to ERISA, the Code or Similar Law
  shall be void and of no effect.

              Each Holder of this Class A-R Certificate will be deemed to have
  agreed to be bound by the restrictions of the Agreement, including but not
  limited to the restrictions that (i) each person holding or acquiring any
  Ownership Interest in this Class A-R Certificate must be a Permitted Transferee,
  (ii) no Ownership Interest in this Class A-R Certificate may be transferred
  without delivery to the Trustee of (a) a transfer affidavit of the proposed
  transferee and (b) a transfer certificate of the transferor, each of such
  documents to be in the form described in the Agreement, (iii) each person
  holding or acquiring any Ownership Interest in this Class A-R Certificate must
  agree to require a transfer affidavit and to deliver a transfer certificate to
  the Trustee as required pursuant to the Agreement, (iv) each person holding or
  acquiring an Ownership Interest in this Class A-R Certificate must agree not to
  transfer an Ownership Interest in this Class A-R Certificate if it has actual
  knowledge that the proposed transferee is not a Permitted Transferee and (v) any
  attempted or purported transfer of any Ownership Interest in this Class A-R
  Certificate in violation of such restrictions will be absolutely null and void
  and will vest no rights in the purported transferee.

              Reference is hereby made to the further provisions of this
  Certificate set forth on the reverse hereof, which further provisions shall for
  all purposes have the same effect as if set forth at this place.

              This Certificate shall not be entitled to any benefit under the
  Agreement or be valid for any purpose unless manually countersigned by an
  authorized signatory of the Trustee.

  <PAGE>

              IN WITNESS WHEREOF, the Trustee has caused this Certificate to be
  duly executed.

  Dated:     ______________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 246/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 248 of 270

                                                       JPMORGAN CHASE BANK,
                                                          as Trustee



                                                       By:______________________________________


  Countersigned:



  By:____________________________________
     Authorized Signatory of
     JPMORGAN CHASE BANK,
     as Trustee

  <PAGE>

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 247/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 249 of 270
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 248/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 250 of 270

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 249/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 251 of 270
                                                   EXHIBIT E

                                                  [Reserved]

  <PAGE>

                                                   EXHIBIT F

                                  (Form of Reverse of Certificates)

                        MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC.

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                        Mortgage Pass-Through Certificates, Series 2003-5

              This Certificate is one of a duly authorized issue of Certificates
  designated as Mortgage Asset Securitization Transactions, Inc. MASTR Alternative
  Loan Trust 2003-5, Mortgage Pass-Through Certificates, of the Series specified
  on the face hereof (herein collectively called the "Certificates"), and
  representing a beneficial ownership interest in the Trust Fund created by the
  Agreement.

              The Certificateholder, by its acceptance of this Certificate, agrees
  that it will look solely to the funds on deposit in the Distribution Account for
  payment hereunder and that the Trustee is not liable to the Certificateholders
  for any amount payable under this Certificate or the Agreement or, except as
  expressly provided in the Agreement, subject to any liability under the
  Agreement.

              This Certificate does not purport to summarize the Agreement and
  reference is made to the Agreement for the interests, rights and limitations of
  rights, benefits, obligations and duties evidenced thereby, and the rights,
  duties and immunities of the Trustee.

              Pursuant to the terms of the Agreement, a distribution will be made
  on the 25th day of each month or, if such 25th day is not a Business Day, the
  Business Day immediately following (the "Distribution Date"), commencing on the
  first Distribution Date specified on the face hereof, to the Person in whose
  name this Certificate is registered at the close of business on the applicable
  Record Date in an amount equal to the product of the Percentage Interest
  evidenced by this Certificate and the amount required to be distributed to
  Holders of Certificates of the Class to which this Certificate belongs on such
  Distribution Date pursuant to the Agreement. The Record Date applicable to each
  Distribution Date is the last Business Day of the month next preceding the month
  of such Distribution Date.

              Distributions on this Certificate shall be made by wire transfer of
  immediately available funds to the account of the Holder hereof at a bank or
  other entity having appropriate facilities therefor, if such Certificateholder
  shall have so notified the Trustee in writing at least five Business Days prior
  to the related Record Date and such Certificateholder shall satisfy the
  conditions to receive such form of payment set forth in the Agreement, or, if
  not, by check mailed by first class mail to the address of such
  Certificateholder appearing in the Certificate Register. The final distribution
  on each Certificate will be made in like manner, but only upon presentment and
  surrender of such Certificate at the Office of the Trustee or such other
  location specified in the notice to Certificateholders of such final
  distribution.

              The Agreement permits, with certain exceptions therein provided, the
  amendment thereof and the modification of the rights and obligations of the
  Trustee and the rights of the Certificateholders under the Agreement at any time
  by the Transferor, the Depositor, the Servicer and the Trustee with the consent
  of the Holders of Certificates affected by such amendment evidencing the
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 250/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 252 of 270
  requisite Percentage Interest, as provided in the Agreement. Any such consent by
  the Holder of this Certificate shall be conclusive and binding on such Holder
  and upon all future Holders of this Certificate and of any Certificate issued
  upon the transfer hereof or in exchange therefor or in lieu hereof whether or
  not notation of such consent is made upon this Certificate. The Agreement also
  permits the amendment thereof, in certain limited circumstances, without the
  consent of the Holders of any of the Certificates.

              As provided in the Agreement and subject to certain limitations
  therein set forth, the transfer of this Certificate is registrable in the
  Certificate Register of the Trustee upon surrender of this Certificate for
  registration of transfer at the Corporate Trust Office of the Trustee,
  accompanied by a written instrument of transfer in form satisfactory to the
  Trustee and the Certificate Registrar duly executed by the holder hereof or such
  holder's attorney duly authorized in writing, and thereupon one or more new
  Certificates of the same Class in authorized denominations and evidencing the
  same aggregate Percentage Interest in the Trust Fund will be issued to the
  designated transferee or transferees.

              The Certificates are issuable only as registered Certificates
  without coupons in denominations specified in the Agreement. As provided in the
  Agreement and subject to certain limitations therein set forth, Certificates are
  exchangeable for new Certificates of the same Class in authorized denominations
  and evidencing the same aggregate Percentage Interest, as requested by the
  Holder surrendering the same.

              No service charge will be made for any such registration of transfer
  or exchange, but the Trustee may require payment of a sum sufficient to cover
  any tax or other governmental charge payable in connection therewith.

              The Depositor, the Servicer, and the Trustee and any agent of the
  Depositor, the Servicer or the Trustee may treat the Person in whose name this
  Certificate is registered as the owner hereof for all purposes, and neither the
  Depositor, the Servicer, the Trustee, nor any such agent shall be affected by
  any notice to the contrary.

              On any Distribution Date on which the Pool Principal Balance is less
  than 5% of the aggregate Cut-off Date Principal Balances of the Mortgage Loans,
  the Servicer will have the option to repurchase, in whole, from the Trust Fund
  all remaining Mortgage Loans and all property acquired in respect of the
  Mortgage Loans at a purchase price determined as provided in the Agreement. In
  the event that no such optional termination occurs, the obligations and
  responsibilities created by the Agreement will terminate upon the later of the
  maturity or other liquidation (or any advance with respect thereto) of the last
  Mortgage Loan remaining in the Trust Fund or the disposition of all property in
  respect thereof and the distribution to Certificateholders of all amounts
  required to be distributed pursuant to the Agreement. In no event, however, will
  the trust created by the Agreement continue beyond the expiration of 21 years
  from the death of the last survivor of the descendants living at the date of the
  Agreement of a certain person named in the Agreement.

              Any term used herein that is defined in the Agreement shall have the
  meaning assigned in the Agreement, and nothing herein shall be deemed
  inconsistent with that meaning.

  <PAGE>

                                                  ASSIGNMENT

              FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
  transfer(s) unto _______________________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  (Please print or typewrite name and address including postal zip code of
  assignee)
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 251/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 253 of 270
  the Percentage Interest evidenced by the within Certificate and hereby
  authorizes the transfer of registration of such Percentage Interest to assignee
  on the Certificate Register of the Trust Fund.

              I (We) further direct the Trustee to issue a new Certificate of a
  like denomination and Class, to the above named assignee and deliver such
  Certificate to the following address:

  Dated:



                                              ________________________________________________
                                                    Signature by or on behalf of assignor

                                        DISTRIBUTION INSTRUCTIONS

              The assignee should include the following for purposes of
  distribution:

              Distributions shall be made, by wire transfer or otherwise, in
  immediately available funds to _________________________________________________
  ________________________________________________________________________________
  ________________________________________________________________________________
  for the account of ____________________________________________________________,
  account number ______________, or, if mailed by check, to _____________________.
  Statements should be mailed to _________________________________________________
  ________________________________________________________________________________
  _______________________________________________________________________________.

              This information is provided by, ___________________________________
  the assignee named above, or __________________________________________________,
  as its agent.

  <PAGE>

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

              On the day of _______, 200_ before me, a notary public in and for
  said State, personally appeared ___________________________________, known to me
  who, being by me duly sworn, did depose and say that he executed the foregoing
  instrument.



                                                           ______________________________________
                                                                       Notary Public

                  [Notarial Seal]

  <PAGE>

                                                   EXHIBIT G

                            FORM OF INITIAL CERTIFICATION OF CUSTODIAN

                                                    [date]

  Mortgage Asset Securitization Transactions, Inc.
  1285 Avenue of the Americas
  New York, New York 10021



https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 252/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 254 of 270
  JPMorgan Chase Bank
  4 New York Plaza, 6th Floor
  New York, New York 10004-2477

            Re:   Pooling and Servicing Agreement, dated July 1, 2003, among Mortgage
                  Asset Securitization Transactions, Inc., as depositor, UBS Warburg
                  Real Estate Securities Inc., as transferor, Wells Fargo Bank
                  Minnesota, N.A., as master servicer and a custodian, U.S. Bank
                  National Association, as a custodian, and JPMorgan Chase Bank, as
                  trustee, in connection with MASTR Alternative Loan Trust 2003-5,
                  Mortgage Pass-Through Certificates, Series 2003-5

  Gentlemen:

              In accordance with Section 2.02 of the above-captioned Pooling and
  Servicing Agreement (the "Pooling and Servicing Agreement"), the undersigned, as
  a Custodian acting on behalf of the Trustee, hereby certifies that, as to each
  related Mortgage Loan listed in the Mortgage Loan Schedule (other than any
  Mortgage Loan paid in full or any Mortgage Loan listed on the attached schedule)
  it has received:

              (i) (a) the original Mortgage Note or (b) with respect to any Lost
  Mortgage Note, a lost note affidavit from the Depositor stating that the
  original Mortgage Note was lost or destroyed; and

              (ii) a duly executed assignment of the Mortgage (which may be
  included in a blanket assignment or assignments).

              Based on its review and examination and only as to the foregoing
  documents, such documents appear regular on their face and related to such
  Mortgage Loan.

              The Custodian has made no independent examination of any documents
  contained in each Mortgage File beyond the review specifically required in the
  Pooling and Servicing Agreement. The Custodian makes no representations as to:
  (i) the validity, legality, sufficiency, enforceability or genuineness of any of
  the documents contained in each Mortgage File of any of the related Mortgage
  Loans identified on the Mortgage Loan Schedule, or (ii) the collectability,
  insurability, effectiveness or suitability of any such Mortgage Loan.

              Capitalized words and phrases used herein shall have the respective
  meanings assigned to them in the Pooling and Servicing Agreement.

                                                       [NAME OF CUSTODIAN],
                                                          as Custodian



                                                       By:____________________________________
                                                          Name:
                                                          Title:

  <PAGE>

                                                   EXHIBIT H

                             FORM OF FINAL CERTIFICATION OF CUSTODIAN

                                                    [date]

  Mortgage Asset Securitization Transactions, Inc.
  1285 Avenue of the Americas
  New York, New York 10021

  JPMorgan Chase Bank
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 253/269
9/24/2019                      https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
               Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                      10/16/19 Page 255 of 270
  4 New York Plaza, 6th Floor
  New York, New York 10004-2477

  UBS Warburg Real Estate Securities Inc.
  1285 Avenue of the Americas
  New York, New York 10021

         Re:      Pooling and Servicing Agreement, dated July 1, 2003, among Mortgage
                  Asset Securitization Transactions, Inc., as depositor, UBS Warburg
                  Real Estate Securities Inc., as transferor, Wells Fargo Bank
                  Minnesota, N.A., as master servicer and a custodian, U.S. Bank
                  National Association, as a custodian, and JPMorgan Chase Bank, as
                  trustee, in connection with MASTR Alternative Loan Trust 2003-5,
                  Mortgage Pass-Through Certificates, Series 2003-5

  Gentlemen:

              In accordance with Section 2.02 of the above-captioned Pooling and
  Servicing Agreement (the "Pooling and Servicing Agreement"), the undersigned, as
  a Custodian, acting on behalf of the Trustee, hereby certifies that as to each
  related Mortgage Loan listed in the Mortgage Loan Schedule (other than any
  Mortgage Loan paid in full or listed on the attached Document Exception Report)
  it has received:

              (i) the original Mortgage Note endorsed in the form provided in
  Section 2.01(c) of the Pooling and Servicing Agreement, with all intervening
  endorsements showing a complete chain of endorsement from the transferor to the
  Depositor.

                  (ii) The original recorded Mortgage.

              (iii) A duly executed assignment of the Mortgage in the form
  provided in Section 2.01(b) of the Pooling and Servicing Agreement, or, if the
  Depositor has certified or the Custodian otherwise knows that the related
  Mortgage has not been returned from the applicable recording office, a copy of
  the assignment of the Mortgage (excluding information to be provided by the
  recording office).

              (iv) The original or duplicate original recorded assignment or
  assignments of the Mortgage showing a complete chain of assignment from the
  originator to the Depositor.

              (v) The original or duplicate original lender's title policy and
  all riders thereto or, any one of an original title binder, an original
  preliminary title report or an original title commitment, or a copy thereof
  certified by the title company.

              Based on its review and examination and only as to the foregoing
  documents, (a) such documents appear regular on their face and related to such
  Mortgage Loan, and (b) the information set forth in items (1), (2), (3), (4),
  (9), (16) and (21) of the definition of the "Mortgage Loan Schedule" in Section
  1.01 of the Pooling and Servicing Agreement accurately reflects information set
  forth in the Mortgage File.

              The Custodian on behalf of the Trustee has made no independent
  examination of any documents contained in each Mortgage File beyond the review
  specifically required in the Pooling and Servicing Agreement. The Custodian on
  behalf of the Trustee makes no representations as to: (i) the validity,
  legality, sufficiency, enforceability or genuineness of any of the documents
  contained in each Mortgage File of any of the related Mortgage Loans identified
  on the Mortgage Loan Schedule, or (ii) the collectability, insurability,
  effectiveness or suitability of any such Mortgage Loan.

              Capitalized words and phrases used herein shall have the respective
  meanings assigned to them in the Pooling and Servicing Agreement.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                  254/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 256 of 270

                                                       [NAME OF CUSTODIAN],
                                                          as Custodian



                                                       By:____________________________________
                                                          Name:
                                                          Title:

  <PAGE>

                                                   EXHIBIT I

                                FORM OF CLASS A-R TRANSFER AFFIDAVIT

                                 MASTR ALTERNATIVE LOAN TRUST 2003-5

                      Mortgage Asset Securitization Transactions, Inc.
                              Mortgage Pass-Through Certificates
                                         Series 2003-5

  STATE OF                        )
                                  )    ss.:
  COUNTY OF                       )

                  The undersigned, being first duly sworn, deposes and says as
  follows:

              1. The undersigned is an officer of _______, the proposed Transferee
  of an Ownership Interest in a Class A-R Certificate (the "Certificate") issued
  pursuant to the Pooling and Servicing Agreement dated as of July 1, 2003 (the
  "Agreement") among Mortgage Asset Securitization Transactions, Inc., as
  depositor, UBS Warburg Real Estate Securities Inc., as transferor (the
  "Transferor"), Wells Fargo Bank Minnesota, N.A., as master servicer (the "Master
  Servicer") and a custodian (the "Custodian"), U.S. Bank National Association, as
  a custodian (the "Custodian"), and JPMorgan Chase Bank, as trustee (the
  "Trustee"). Capitalized terms used, but not defined herein or in Exhibit 1
  hereto, shall have the meanings ascribed to such terms in the Agreement. The
  Transferee has authorized the undersigned to make this affidavit on behalf of
  the Transferee.

              2. The Transferee is, as of the date hereof, and will be, as of the
  date of the Transfer, a Permitted Transferee. The Transferee is acquiring its
  Ownership Interest in the Certificate either (i) for its own account or (ii) as
  nominee, trustee or agent for another Person and has attached hereto an
  affidavit from such Person in substantially the same form as this affidavit. The
  Transferee has no knowledge that any such affidavit is false.

              3. The Transferee has been advised of, and understands that (i) a
  tax will be imposed on Transfers of the Certificate to Persons that are
  Disqualified Organizations; (ii) such tax will be imposed on the transferor, or,
  if such Transfer is through an agent (which includes a broker, nominee or
  middleman) for a Person that is a Disqualified Organization, on the agent; and
  (iii) the Person otherwise liable for the tax shall be relieved of liability for
  the tax if the subsequent Transferee furnished to such Person an affidavit that
  such subsequent Transferee is not a Disqualified Organization and, at the time
  of Transfer, such Person does not have actual knowledge that the affidavit is
  false.

              4. The Transferee has been advised of, and understands that a tax
  will be imposed on a "pass-through entity" holding the Certificate if at any
  time during the taxable year of the pass-through entity a Person that is a
  Disqualified Organization is the record holder of an interest in such entity.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 255/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 257 of 270
  The Transferee understands that such tax will not be imposed for any period with
  respect to which the record holder furnishes to the pass-through entity an
  affidavit that such record holder is not a Disqualified Organization and the
  pass-through entity does not have actual knowledge that such affidavit is false;
  provided, that a pass-through entity which is an "electing large partnership"
  under the Code will be subject to tax in all events. (For this purpose, a
  "pass-through entity" includes a regulated investment company, a real estate
  investment trust or common trust fund, a partnership, trust or estate, and
  certain cooperatives and, except as may be provided in Treasury Regulations,
  persons holding interests in pass-through entities as a nominee for another
  Person.) The Transferee further understands that it may incur tax liabilities
  with respect to the holding of the Certificate in excess of cash flows generated
  thereby.

              5. The Transferee has reviewed the provisions of Section 5.02(c) of
  the Agreement (attached hereto as Exhibit 2 and incorporated herein by
  reference) and understands the legal consequences of the acquisition of an
  Ownership Interest in the Certificate including, without limitation, the
  restrictions on subsequent Transfers and the provisions regarding voiding the
  Transfer and mandatory sales. The Transferee expressly agrees to be bound by and
  to abide by the provisions of Section 5.02(c) of the Agreement and the
  restrictions noted on the face of the Certificate. The Transferee understands
  and agrees that any breach of any of the representations included herein shall
  render the Transfer to the Transferee contemplated hereby null and void.

              6. The Transferee agrees to require a Transfer Affidavit from any
  Person to whom the Transferee attempts to Transfer its Ownership Interest in the
  Certificate, and in connection with any Transfer by a Person for whom the
  Transferee is acting as nominee, trustee or agent, and the Transferee will not
  Transfer its Ownership Interest or cause any Ownership Interest to be
  Transferred to any Person that the Transferee knows is not a Permitted
  Transferee. In connection with any such Transfer by the Transferee, the
  Transferee agrees to deliver to the Trustee a certificate substantially in the
  form set forth as Exhibit I to the Agreement (a "Transferor Certificate") to the
  effect that such Transferee has no actual knowledge that the Person to which the
  Transfer is to be made is not a Permitted Transferee.

              7. The Transferee does not have the intention to impede the
  assessment or collection of any tax legally required to be paid with respect to
  the Certificate. The Transferee historically has paid its debts as they have
  become due and intends to do so in the future. The Transferee understands that
  the taxable income and tax liability with respect to this Certificate will
  exceed distributions with respect to the Certificate in some or all periods and
  intends to pay all taxes with respect to the Certificate as they become due.

                  8. The Transferee's taxpayer identification number is __________.

              9. The Transferee is a U.S. Person as defined in Code Section
  7701(a)(30) or is not a U.S. Person and has furnished the Transferor and the
  Trustee with a duly completed Internal Revenue Service Form W-8ECI or any
  applicable successor form.

              10. The Transferee is aware that the Certificate may be a
  "noneconomic residual interest" within the meaning of Treasury regulations
  promulgated pursuant to the Code and that the transferor of a noneconomic
  residual interest will remain liable for any taxes due with respect to the
  income on such residual interest, unless no significant purpose of the transfer
  was to impede the assessment or collection of tax.

              11. The Transferee will not cause income with respect to the
  Certificate to be attributable to a foreign permanent establishment or fixed
  base, within the meaning of an applicable income tax treaty, of the Transferee
  or any other United States Person.

                  12. Check one of the following paragraphs:
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 256/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 258 of 270

              [ ] The present value of the anticipated tax liabilities associated
  with holding the Certificate, as applicable, does not exceed the sum of:

                  (i)     the present value of any consideration given to the Transferee
                          to acquire such Certificate;

                  (ii)    the present value of the expected future distributions on such
                          Certificate; and

                  (iii) the present value of the anticipated tax savings associated
                        with holding such Certificate as the related REMIC generates
                        losses.

              For purposes of this calculation, (i) the Transferee is assumed to
  pay tax at the highest rate currently specified in Section 11(b) of the Code
  (but the tax rate in Section 55(b)(1)(B) of the Code may be used in lieu of the
  highest rate specified in Section 11(b) of the Code if the Transferee has been
  subject to the alternative minimum tax under Section 55 of the Code in the
  preceding two years and will compute its taxable income in the current taxable
  year using the alternative minimum tax rate) and (ii) present values are
  computed using a discount rate equal to the short-term Federal rate prescribed
  by Section 1274(d) of the Code for the month of the transfer and the compounding
  period used by the Transferee.

              [ ] The transfer of the Certificate complies with U.S. Treasury
  Regulations Sections 1.860E-1(c)(5) and (6) and, accordingly,

                  (i)     the Transferee is an "eligible corporation," as defined in
                          U.S. Treasury Regulations Section 1.860E-1(c)(6)(i), as to
                          which income from the Certificate will only be taxed in the
                          United States;

                  (ii)    at the time of the transfer, and at the close of the
                          Transferee's two fiscal years preceding the year of the
                          transfer, the Transferee had gross assets for financial
                          reporting purposes (excluding any obligation of a person
                          related to the Transferee within the meaning of U.S. Treasury
                          Regulations Section 1.860E-1(c)(6)(ii)) in excess of $100
                          million and net assets in excess of $10 million;

                  (iii) the Transferee will transfer the Certificate only to another
                        "eligible corporation," as defined in U.S. Treasury
                        Regulations Section 1.860E-1(c)(6)(i), in a transaction that
                        satisfies the requirements of U.S. Treasury Regulations
                        Sections 1.860E-1(c)(4)(i), (ii) and (iii) and Section
                        1.860E-1(c)(5); and

                  (iv)    the Transferee determined the consideration paid to it to
                          acquire the Certificate based on reasonable market assumptions
                          (including, but not limited to, borrowing and investment
                          rates, prepayment and loss assumptions, expense and
                          reinvestment assumptions, tax rates and other factors specific
                          to the Transferee) that it has determined in good faith.

                  [ ] None of the above.

              13. The Transferee is not an employee benefit plan that is subject
  to Title I of ERISA or a plan that is subject to Section 4975 of the Code or a
  plan subject to any federal, state or local law ("Similar Law") materially
  similar to the foregoing provisions of ERISA or the Code, and the Transferee is
  not acting on behalf of such a plan.

                                                      * * *

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 257/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 259 of 270
              IN WITNESS WHEREOF, the Transferee has caused this instrument to
  be executed on its behalf, pursuant to authority of its Board of Directors,
  by its duly authorized officer and its corporate seal to be hereunto affixed,
  duly attested, this ____________ day of __________________, 200_.



                                                       _________________________________________
                                                       PRINT NAME OF TRANSFEREE



                                                       By:______________________________________
                                                          Name:
                                                          Title:

  [Corporate Seal]

  ATTEST:



  _______________________________________
  [Assistant] Secretary

              Personally appeared before me the above-named _______, known or
  proved to me to be the same person who executed the foregoing instrument and to
  be the __________ of the Transferee, and acknowledged that he executed the same
  as his free act and deed and the free act and deed of the Transferee.

                  Subscribed and sworn before me this ______ day of _______, 200_.



                                                       _________________________________________
                                                                    NOTARY PUBLIC

                                                       My Commission expires the ______ day
                                                       of ________________, 200_.

  <PAGE>

                                                  EXHIBIT 1
                                                to EXHIBIT I

                                            Certain Definitions

              "Disqualified Organization": A Person specified in clauses (i)-(iv)
  of the definition of "Permitted Transferee."

              "Ownership Interest": As to any Residual Certificate, any ownership
  interest in such Certificate, including any interest in such Certificate as the
  Holder thereof and any other interest therein, whether direct or indirect, legal
  or beneficial.

              "Permitted Transferee": Any person other than (i) the United States,
  any State or political subdivision thereof, or any agency or instrumentality of
  any of the foregoing, (ii) a foreign government, International Organization or
  any agency or instrumentality of either of the foregoing, (iii) an organization
  (except certain farmers' cooperatives described in Section 521 of the Code)
  which is exempt from tax imposed by Chapter 1 of the Code (including the tax
  imposed by Section 511 of the Code on unrelated business taxable income) on any
  excess inclusions (as defined in Section 860E(c)(l) of the Code) with respect to
  any Residual Certificate, (iv) rural electric and telephone cooperatives
  described in Section 1381(a)(2)(C) of the Code, (v) a Person that is not a
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 258/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 260 of 270
  citizen or resident of the United States, a corporation, partnership (except as
  provided in applicable Treasury Regulations), or other entity created or
  organized in or under the laws of the United States or any political subdivision
  thereof, an estate whose income is subject to United States federal income tax
  purposes regardless of its source or a trust if a court within the United States
  is able to exercise primary supervision over the administration of the trust and
  one or more persons described in this clause (v) have the authority to control
  all substantial decisions of the trust (or, to the extent provided in applicable
  Treasury Regulations, certain trusts in existence on August 20, 1996 which are
  eligible to elect to be treated as United States persons) unless such Person has
  furnished the transferor and the Trustee with a duly completed Internal Revenue
  Service Form W-8ECI or any applicable successor form, (vi) any Person with
  respect to whom income on any residual certificate is attributable to a foreign
  permanent establishment or fixed base, within the meaning of an applicable
  treaty, of such Person or any other United States Person and (vii) any other
  Person so designated by the Depositor based upon an Opinion of Counsel that the
  Transfer of an Ownership Interest in a Residual Certificate to such Person may
  cause a REMIC hereunder to fail to qualify as a REMIC at any time that the
  Certificates are outstanding. The terms "United States," "State" and
  "International Organization" shall have the meanings set forth in Section 7701
  of the Code or successor provisions. A corporation will not be treated as an
  instrumentality of the United States or of any State or political subdivision
  thereof for these purposes if all of its activities are subject to tax and, with
  the exception of the Freddie Mac, a majority of its board of directors is not
  selected by such government unit.

              "Person": Any individual, corporation, partnership, limited
  liability company, joint venture, association, joint-stock company, trust,
  unincorporated organization or government or any agency or political subdivision
  thereof.

              "Transfer": Any direct or indirect transfer or sale of any Ownership
  Interest in a Residual Certificate.

              "Transferee": Any Person who is acquiring by Transfer any Ownership
  Interest in a Residual Certificate.

  <PAGE>

                                                  EXHIBIT 2
                                                to EXHIBIT I

                                  Section 5.02(c) of the Agreement

              Each Person who has or who acquires any Ownership Interest in a
  Residual Certificate shall be deemed by the acceptance or acquisition of such
  Ownership Interest to have agreed to be bound by the following provisions, and
  the rights of each Person acquiring any Ownership Interest in a Residual
  Certificate are expressly subject to the following provisions:

              (i) Each Person holding or acquiring any Ownership Interest in a
  Residual Certificate shall be a Permitted Transferee and shall promptly notify
  the Trustee of any change or impending change in its status as a Permitted
  Transferee.

              (ii) No Ownership Interest in a Residual Certificate may be
  registered on the Closing Date or thereafter transferred, and the Trustee shall
  not register the Transfer of any Residual Certificate unless, in addition to the
  certificates required to be delivered to the Trustee under subparagraph (b)
  above, the Trustee shall have been furnished with an affidavit (a "Transfer
  Affidavit") of the initial owner or the proposed transferee in the form attached
  hereto as Exhibit H.

              (iii) Each Person holding or acquiring any Ownership Interest in a
  Residual Certificate shall agree (A) to obtain a Transfer Affidavit from any
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 259/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 261 of 270
  other Person to whom such Person attempts to Transfer its Ownership Interest in
  a Residual Certificate, (B) to obtain a Transfer Affidavit from any Person for
  whom such Person is acting as nominee, trustee or agent in connection with any
  Transfer of a Residual Certificate and (C) not to Transfer its Ownership
  Interest in a Residual Certificate or to cause the Transfer of an Ownership
  Interest in a Residual Certificate to any other Person if it has actual
  knowledge that such Person is not a Permitted Transferee.

              (iv) Any attempted or purported Transfer of any Ownership Interest
  in a Residual Certificate in violation of the provisions of this Section 5.02(c)
  shall be absolutely null and void and shall vest no rights in the purported
  Transferee. If any purported transferee shall become a Holder of a Residual
  Certificate in violation of the provisions of this Section 5.02(c), then the
  last preceding Permitted Transferee shall be restored to all rights as Holder
  thereof retroactive to the date of registration of Transfer of such Residual
  Certificate. The Trustee shall be under no liability to any Person for any
  registration of Transfer of a Residual Certificate that is in fact not permitted
  by Section 5.02(b) and this Section 5.02(c) or for making any payments due on
  such Certificate to the Holder thereof or taking any other action with respect
  to such Holder under the provisions of this Agreement so long as the Transfer
  was registered after receipt of the related Transfer Affidavit, Transferor
  Certificate and either the Rule 144A Letter or the Investment Letter. The
  Trustee shall be entitled but not obligated to recover from any Holder of a
  Residual Certificate that was in fact not a Permitted Transferee at the time it
  became a Holder or, at such subsequent time as it became other than a Permitted
  Transferee, all payments made on such Residual Certificate at and after either
  such time. Any such payments so recovered by the Trustee shall be paid and
  delivered by the Trustee to the last preceding Permitted Transferee of such
  Certificate.

              (v) The Depositor shall use its best efforts to make available,
  upon receipt of written request from the Trustee, all information necessary to
  compute any tax imposed under Section 860E(e) of the Code as a result of a
  Transfer of an Ownership Interest in a Residual Certificate to any Holder who is
  not a Permitted Transferee described in clauses (i) through (iv) of the
  definition thereof.

              The restrictions on Transfers of a Residual Certificate set forth in
  this Section 5.02(c) shall cease to apply (and the applicable portions of the
  legend on a Residual Certificate may be deleted) with respect to Transfers
  occurring after delivery to the Trustee of an Opinion of Counsel, which Opinion
  of Counsel addressed to the Trustee and the Master Servicer shall not be an
  expense of the Trust Fund, the Trustee, the Loan Seller, the Transferors or the
  Servicer, to the effect that the elimination of such restrictions will not cause
  a REMIC hereunder to fail to qualify as a REMIC at any time that the
  Certificates are outstanding or result in the imposition of any tax on the Trust
  Fund, a Certificateholder or another Person. Each Person holding or acquiring
  any Ownership Interest in a Residual Certificate hereby consents to any
  amendment of this Agreement which, based on an Opinion of Counsel addressed to
  the Trustee, is reasonably necessary (a) to ensure that the record ownership of,
  or any beneficial interest in, a Residual Certificate is not transferred,
  directly or indirectly, to a Person that is not a Permitted Transferee and (b)
  to provide for a means to compel the Transfer of a Residual Certificate which is
  held by a Person that is not a Permitted Transferee to a Holder that is a
  Permitted Transferee.

  <PAGE>

                                                   EXHIBIT J

                                    FORM OF TRANSFEROR CERTIFICATE



                                                      ________________________
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 260/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 262 of 270
                                                      Date

  Mortgage Asset Securitization Transactions, Inc.
  1285 Avenue of the Americas
  New York, New York 10021
  Attention:

  JPMorgan Chase Bank
  4 New York Plaza, 6th Floor
  New York, New York 10004-2477
  Attention:

                  Re:     Mortgage Asset Securitization Transactions, Inc., MASTR
                          Alternative Loan Trust 2003-5, Mortgage Pass-Through
                          Certificates, Series 2003-5, Class A-R

  Ladies and Gentlemen:

              In connection with our disposition of the above Certificates we
  certify that (a) we have not offered or sold any Certificates to, or solicited
  offers to buy any Certificates from, any person, or otherwise approached or
  negotiated with any person with respect thereto, in a manner that would be
  deemed, or taken any other action which would result in, a violation of Section
  5 of the Securities Act of 1933, as amended and (b) to the extent we are
  disposing of a Class A-R Certificate, (i) we have no knowledge the Transferee is
  not a Permitted Transferee, (ii) after conducting a reasonable investigation of
  the financial condition of the Transferee, we have no reason to believe that the
  Transferee will not pay taxes with respect to the Class A-R Certificate when
  due, and (iii) we have no reason to believe that the statements made in
  paragraph 11 of the Transferee's Transfer Affidavit are false.

                                                       Very truly yours,



                                                       _________________________________________
                                                       Print Name of Transferor



                                                       By:______________________________________
                                                                 Authorized Officer

  <PAGE>

                                                   EXHIBIT K

                             FORM OF INVESTMENT LETTER (NON-RULE 144A)



                                                      ______________________
                                                      Date

  Mortgage Asset Securitization Transactions, Inc.
  1285 Avenue of the Americas
  New York, New York 10021
  Attention:

  JPMorgan Chase Bank
  4 New York Plaza, 6th Floor
  New York, New York 10004-2477
  Attention:

                  Re:     Mortgage Asset Securitization Transactions, Inc., MASTR
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 261/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 263 of 270
                          Alternative Loan Trust 2003-5, Mortgage Pass-Through
                          Certificates, Series 2003-5, Class [ ]

  Ladies and Gentlemen:

              In connection with our acquisition of the above Certificates we
  certify that (a) we understand that the Certificates are not being registered
  under the Securities Act of 1933, as amended (the "Act"), or any state
  securities laws and are being transferred to us in a transaction that is exempt
  from the registration requirements of the Act and any such laws, (b) we are an
  institutional "accredited investor" (within the meaning of Rule 501(a)(1), (2),
  (3) or (7) of Regulation D under the Act), and have such knowledge and
  experience in financial and business matters that we are capable of evaluating
  the merits and risks of investments in the Certificates, (c) we have had the
  opportunity to ask questions of and receive answers from the Depositor
  concerning the purchase of the Certificates and all matters relating thereto or
  any additional information deemed necessary to our decision to purchase the
  Certificates, (d) either (i) we are not an employee benefit plan that is subject
  to Title I of the Employee Retirement Income Security Act of 1974, as amended
  ("ERISA"), or a plan or arrangement that is subject to Section 4975 of the
  Internal Revenue Code of 1986, as amended (the "Code"), or a plan or arrangement
  subject to any federal, state or local law ("Similar Law") materially similar to
  the foregoing provisions of ERISA or the Code, nor are we acting on behalf of
  any such plan or arrangement, nor are we using the assets of any such plan or
  arrangement to effect such acquisition or (ii) if we are an insurance company,
  we are an insurance company that is purchasing such Certificates with funds
  contained in an "insurance company general account" (as such term is defined in
  Section V(e) of Prohibited Transaction Class Exemption 95-60 ("PTCE 95-60")) and
  the purchase and holding of such Certificates are covered under Sections I and
  III of PTCE 95-60, (e) we are acquiring the Certificates for investment for our
  own account and not with a view to any distribution of such Certificates (but
  without prejudice to our right at all times to sell or otherwise dispose of the
  Certificates in accordance with clause (g) below), (f) we have not offered or
  sold any Certificates to, or solicited offers to buy any Certificates from, any
  person, or otherwise approached or negotiated with any person with respect
  thereto, or taken any other action which would result in a violation of Section
  5 of the Act, and (g) we will not sell, transfer or otherwise dispose of any
  Certificates unless (1) such sale, transfer or other disposition is made
  pursuant to an effective registration statement under the Act or is exempt from
  such registration requirements, and if requested, we will at our expense provide
  an opinion of counsel satisfactory to the addressees of this Certificate that
  such sale, transfer or other disposition may be made pursuant to an exemption
  from the Act, (2) the purchaser or transferee of such Certificate has executed
  and delivered to you a certificate to substantially the same effect as this
  certificate, and (3) the purchaser or transferee has otherwise complied with any
  conditions for transfer set forth in the Pooling and Servicing Agreement.

                                                       Very truly yours,



                                                       _________________________________________
                                                       Print Name of Transferor



                                                       By:______________________________________
                                                                 Authorized Officer

  <PAGE>

                                                   EXHIBIT L

                                        FORM OF RULE 144A LETTER

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 262/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 264 of 270
                                                      ______________________
                                                      Date

  Mortgage Asset Securitization Transactions, Inc.
  1285 Avenue of the Americas
  New York, New York 10021
  Attention:

  JPMorgan Chase Bank
  4 New York Plaza, 6th Floor
  New York, New York 10004-2477
  Attention:

                  Re:     Mortgage Asset Securitization Transactions, Inc., MASTR
                          Alternative Loan Trust 2003-5, Mortgage Pass-Through
                          Certificates, Series 2003-5, Class [ ]

  Ladies and Gentlemen:

              In connection with our acquisition of the above Certificates we
  certify that (a) we understand that the Certificates are not being registered
  under the Securities Act of 1933, as amended (the "Act"), or any state
  securities laws and are being transferred to us in a transaction that is exempt
  from the registration requirements of the Act and any such laws, (b) we have
  such knowledge and experience in financial and business matters that we are
  capable of evaluating the merits and risks of investments in the Certificates,
  (c) we have had the opportunity to ask questions of and receive answers from the
  Depositor concerning the purchase of the Certificates and all matters relating
  thereto or any additional information deemed necessary to our decision to
  purchase the Certificates, (d) either (i) we are not an employee benefit plan
  that is subject to Title I of the Employee Retirement Income Security Act of
  1974, as amended ("ERISA"), or a plan or arrangement that is subject to Section
  4975 of the Internal Revenue Code of 1986, as amended (the "Code"), or a plan or
  arrangement subject to any federal, state or local law ("Similar Law")
  materially similar to the foregoing provisions of ERISA or the Code, nor are we
  acting on behalf of any such plan or arrangement, nor are we using the assets of
  any such plan or arrangement to effect such acquisition or (ii) if we are an
  insurance company, we are an insurance company that is purchasing such
  Certificates with funds contained in an "insurance company general account" (as
  such term is defined in Section V(e) of Prohibited Transaction Class Exemption
  95-60 ("PTCE 95-60")) and that the purchase and holding of such Certificates are
  covered under PTCE 95-60, (e) we have not, nor has anyone acting on our behalf
  offered, transferred, pledged, sold or otherwise disposed of the Certificates,
  any interest in the Certificates or any other similar security to, or solicited
  any offer to buy or accept a transfer, pledge or other disposition of the
  Certificates, any interest in the Certificates or any other similar security
  from, or otherwise approached or negotiated with respect to the Certificates,
  any interest in the Certificates or any other similar security with, any person
  in any manner, or made any general solicitation by means of general advertising
  or in any other manner, or taken any other action, that would constitute a
  distribution of the Certificates under the Securities Act or that would render
  the disposition of the Certificates a violation of Section 5 of the Securities
  Act or require registration pursuant thereto, nor will act, nor has authorized
  or will authorize any person to act, in such manner with respect to the
  Certificates, (f) we are a "qualified institutional buyer" as that term is
  defined in Rule 144A under the Securities Act and have completed either of the
  forms of certification to that effect attached hereto as Annex 1 or Annex 2. We
  are aware that the sale to us is being made in reliance on Rule 144A. We are
  acquiring the Certificates for our own account or for resale pursuant to Rule
  144A and further, understand that such Certificates may be resold, pledged or
  transferred only (i) to a person reasonably believed to be a qualified
  institutional buyer that purchases for its own account or for the account of a
  qualified institutional buyer to whom notice is given that the resale, pledge or
  transfer is being made in reliance on Rule 144A, or (ii) pursuant to another
  exemption from registration under the Securities Act.
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 263/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 265 of 270

  <PAGE>

                                                   ANNEX 1
                                                to EXHIBIT L

                  QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

               (For Transferees Other Than Registered Investment Companies)

              The undersigned (the "Buyer") hereby certifies as follows to the
  parties listed in the Rule 144A Transferee Certificate to which this
  certification relates with respect to the Certificates described therein:

              1. As indicated below, the undersigned is the President, Chief
  Financial Officer, Senior Vice President or other executive officer of the
  Buyer.

              2. In connection with purchases by the Buyer, the Buyer is a
  "qualified institutional buyer" as that term is defined in Rule 144A under the
  Securities Act of 1933, as amended ("Rule 144A") because (i) the Buyer owned
  and/or invested on a discretionary basis either at least $100,000 in securities
  or, if Buyer is a dealer, Buyer must own and/or invest on a discretionary basis
  at least $10,000,000 in securities (except for the excluded securities referred
  to below) as of the end of the Buyer's most recent fiscal year (such amount
  being calculated in accordance with Rule 144A and (ii) the Buyer satisfies the
  criteria in the category marked below.

              Corporation, etc. The Buyer is a corporation (other than a bank,
  savings and loan association or similar institution), Massachusetts or similar
  business trust, partnership, or charitable organization described in Section
  501(c)(3) of the Internal Revenue Code of 1986, as amended.

              Bank. The Buyer (a) is a national bank or banking institution
  organized under the laws of any State, territory or the District of Columbia,
  the business of which is substantially confined to banking and is supervised by
  the State or territorial banking commission or similar official or is a foreign
  bank or equivalent institution, and (b) has an audited net worth of at least
  $25,000,000 as demonstrated in its latest annual financial statements, a copy of
  which is attached hereto.

              Savings and Loan. The Buyer (a) is a savings and loan association,
  building and loan association, cooperative bank, homestead association or
  similar institution, which is supervised and examined by a State or Federal
  authority having supervision over any such institutions or is a foreign savings
  and loan association or equivalent institution and (b) has an audited net worth
  of at least $25,000,000 as demonstrated in its latest annual financial
  statements, a copy of which is attached hereto.

              Broker-dealer. The Buyer is a dealer registered pursuant to Section
  15 of the Securities Exchange Act of 1934.

              Insurance Company. The Buyer is an insurance company whose primary
  and predominant business activity is the writing of insurance or the reinsuring
  of risks underwritten by insurance companies and which is subject to supervision
  by the insurance commissioner or a similar official or agency of a State,
  territory or the District of Columbia.

              State or Local Plan. The Buyer is a plan established and maintained
  by a State, its political subdivisions, or any agency or instrumentality of the
  State or its political subdivisions, for the benefit of its employees.

              ERISA Plan. The Buyer is an employee benefit plan within the meaning
  of Title I of the Employee Retirement Income Security Act of 1974.

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 264/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 266 of 270
              Investment Advisor. The Buyer is an investment advisor registered
  under the Investment Advisors Act of 1940.

              Small Business Investment Company. Buyer is a small business
  investment company licensed by the U.S. Small Business Administration under
  Section 301(c) or (d) of the Small Business Investment Act of 1958.

              Business Development Company. Buyer is a business development
  company as defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

              3. The term "securities" as used herein does not include (i)
  securities of issuers that are affiliated with the Buyer, (ii) securities that
  are part of an unsold allotment to or subscription by the Buyer, if the Buyer is
  a dealer, (iii) securities issued or guaranteed by the U.S. or any
  instrumentality thereof, (iv) bank deposit notes and certificates of deposit,
  (v) loan participations, (vi) repurchase agreements, (vii) securities owned but
  subject to a repurchase agreement and (viii) currency, interest rate and
  commodity swaps.

              4. For purposes of determining the aggregate amount of securities
  owned and/or invested on a discretionary basis by the Buyer, the Buyer used the
  cost of such securities to the Buyer and did not include any of the securities
  referred to in the preceding paragraph, except (i) where the Buyer reports its
  securities holdings in its financial statements on the basis of their market
  value, and (ii) no current information with respect to the cost of those
  securities has been published. If clause (ii) in the preceding sentence applies,
  the securities may be valued at market. Further, in determining such aggregate
  amount, the Buyer may have included securities owned by subsidiaries of the
  Buyer, but only if such subsidiaries are consolidated with the Buyer in its
  financial statements prepared in accordance with generally accepted accounting
  principles and if the investments of such subsidiaries are managed under the
  Buyer's direction. However, such securities were not included if the Buyer is a
  majority-owned, consolidated subsidiary of another enterprise and the Buyer is
  not itself a reporting company under the Securities Exchange Act of 1934, as
  amended.

              5. The Buyer acknowledges that it is familiar with Rule 144A and
  understands that the seller to it and other parties related to the Certificates
  are relying and will continue to rely on the statements made herein because one
  or more sales to the Buyer may be in reliance on Rule 144A.

              6. Until the date of purchase of the Rule 144A Securities, the
  Buyer will notify each of the parties to which this certification is made of any
  changes in the information and conclusions herein. Until such notice is given,
  the Buyer's purchase of the Certificates will constitute a reaffirmation of this
  certification as of the date of such purchase. In addition, if the Buyer is a
  bank or savings and loan is provided above, the Buyer agrees that it will
  furnish to such parties updated annual financial statements promptly after they
  become available.



                                                          _______________________________________
                                                                    Print Name of Buyer



                                                          By:____________________________________
                                                             Name:
                                                             Title:
                                                             Date:

  <PAGE>

                                                    ANNEX 2
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 265/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 267 of 270
                                                to EXHIBIT L

                  QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                 (For Transferees That are Registered Investment Companies)

              The undersigned (the "Buyer") hereby certifies as follows to the
  parties listed in the Rule 144A Transferee Certificate to which this
  certification relates with respect to the Certificates described therein:

              1. As indicated below, the undersigned is the President, Chief
  Financial Officer or Senior Vice President of the Buyer or, if the Buyer is a
  "qualified institutional buyer" as that term is defined in Rule 144A under the
  Securities Act of 1933, as amended ("Rule 144A"), because Buyer is part of a
  Family of Investment Companies (as defined below), is such an officer of the
  Adviser.

              2. In connection with purchases by Buyer, the Buyer is a
  "qualified institutional buyer" as defined in SEC Rule 144A because (i) the
  Buyer is an investment company registered under the Investment Company Act of
  1940, as amended and (ii) as marked below, the Buyer alone, or the Buyer's
  Family of Investment Companies, owned at least $100,000,000 in securities (other
  than the excluded securities referred to below) as of the end of the Buyer's
  most recent fiscal year. For purposes of determining the amount of securities
  owned by the Buyer or the Buyer's Family of Investment Companies, the cost of
  such securities was used, except (i) where the Buyer or the Buyer's Family of
  Investment Companies reports its securities holdings in its financial statements
  on the basis of their market value, and (ii) no current information with respect
  to the cost of those securities has been published. If clause (ii) in the
  preceding sentence applies, the securities may be valued at market.

              ___ The Buyer owned $_______ in securities (other than the excluded
  securities referred to below) as of the end of the Buyer's most recent fiscal
  year (such amount being calculated in accordance with Rule 144A).

              ___ The Buyer is part of a Family of Investment Companies which
  owned in the aggregate $_______ in securities (other than the excluded
  securities referred to below) as of the end of the Buyer's most recent fiscal
  year (such amount being calculated in accordance with Rule 144A).

              3. The term "Family of Investment Companies" as used herein means
  two or more registered investment companies (or series thereof) that have the
  same investment adviser or investment advisers that are affiliated (by virtue of
  being majority owned subsidiaries of the same parent or because one investment
  adviser is a majority owned subsidiary of the other).

              4. The term "securities" as used herein does not include (i)
  securities of issuers that are affiliated with the Buyer or are part of the
  Buyer's Family of Investment Companies, (ii) securities issued or guaranteed by
  the U.S. or any instrumentality thereof, (iii) bank deposit notes and
  certificates of deposit, (iv) loan participations, (v) repurchase agreements,
  (vi) securities owned but subject to a repurchase agreement and (vii) currency,
  interest rate and commodity swaps.

              5. The Buyer is familiar with Rule 144A and understands that the
  parties listed in the Rule 144A Transferee Certificate to which this
  certification relates are relying and will continue to rely on the statements
  made herein because one or more sales to the Buyer will be in reliance on Rule
  144A. In addition, the Buyer will only purchase for the Buyer's own account.

                  6. Until the date of purchase of the Certificates, the
  undersigned     will notify the parties listed in the Rule 144A Transferee
  Certificate     to which this certification relates of any changes in the
  information     and conclusions herein. Until such notice is given, the Buyer's
  purchase of     the Certificates will constitute a reaffirmation of this
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 266/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 268 of 270
  certification by the undersigned as of the date of such purchase.



                                                          _______________________________________
                                                               Print Name of Buyer or Adviser

                                                          By:____________________________________
                                                             Name:
                                                             Title:

                                                       IF AN ADVISER:



                                                          _______________________________________
                                                                   Print Name of Buyer



                                                          Date:

  <PAGE>

                                                   EXHIBIT M

                                  REQUEST FOR RELEASE OF DOCUMENTS

  To:       Wells Fargo Bank Minnesota, N.A.
            1015 10th Avenue S.E.
            Minneapolis, Minnesota 55414-0031
            Attn:   Inventory Control--MALT 2003-5

            U.S. Bank National Association
            180 East 5th Street
            St. Paul, Minnesota 55101

            Re:   Pooling and Servicing Agreement, dated as of July 1, 2003, by and
                  among Mortgage Asset Securitization Transactions, Inc., as
                  depositor, UBS Warburg Real Estate Securities Inc., as
                  transferor, Wells Fargo Bank Minnesota, N.A., as master servicer
                  and a custodian, U.S. Bank National Association, as a custodian,
                  and JPMorgan Chase Bank, as trustee

        In connection with the administration of the Mortgage Loans held by you as
  a Custodian pursuant to the above-captioned Pooling and Servicing Agreement, we
  request the release, and hereby acknowledge receipt, of the Mortgage File for
  the Mortgage Loan described below, for the reason indicated.

  Mortgage Loan Number:

  Mortgagor Name, Address & Zip Code:



  Reason for Requesting Documents (check one):

  _______                 1. Mortgage Paid in Full

  _______                 2. Foreclosure

  _______                 3. Substitution

  _______                 4. Other Liquidation (Repurchases, etc.)

https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 267/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 269 of 270
  _______           5. Nonliquidation
       Reason:____________________________________

  Address to which Custodian should
  Deliver the Mortgage File:
  __________________________________________
  __________________________________________
  __________________________________________



                                                   By:_________________________________________
                                                                (authorized signer)

         Issuer:_____________________________________

         Address:___________________________________
                 ___________________________________

         Date:______________________________________

  Custodian

  [Wells Fargo Bank Minnesota, N.A.]
  [U.S. Bank National Association]

  Please acknowledge the execution of the above request by your signature and date
  below:



  ____________________________________                                      ___________________

  Signature_________                                       Date



  Documents returned to Custodian:



  ____________________________________                                      ___________________

  Custodian_________                                       Date

  <PAGE>

                                                   EXHIBIT N

                                       FORM OF CERTIFICATION TO BE
                                         PROVIDED WITH FORM 10-K

                                    [Name of Trust] (the "Trust")
                                 Mortgage Pass-Through Certificates
                                         Series 20[__]-[__]

  I, [identify the certifying individual], certify that:

                  1.      I have reviewed this annual report on Form 10-K, and all
                          reports on Form 8-K containing distribution date reports filed
                          in respect of periods included in the year covered by this
                          annual report, of the Trust;

                  2.      Based on my knowledge, the information in these reports, taken
                          as a whole, does not contain any untrue statement of a
https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 268/269
9/24/2019                     https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt
              Case 1:18-cv-01951-VSB-SDA            Document 200-5  166-6 Filed 12/03/19
                                                                                     10/16/19 Page 270 of 270
                          material fact or omit to state a material fact necessary to
                          make the statements made, in light of the circumstances under
                          which such statements were made, not misleading as of the last
                          day of the period covered by this annual report;

                  3.      Based on my      knowledge, the servicing information required to
                          be provided      to the Trustee by the Master Servicer under the
                          Pooling and      Servicing Agreement for inclusion in these reports
                          is included      in these reports;

                  4.      I am responsible for reviewing the activities performed by the
                          Servicers under the Purchase and Servicing Agreements and
                          based upon my knowledge and the annual compliance review
                          required under the Purchase and Servicing Agreements, and
                          except as disclosed in the reports, each Servicer has
                          fulfilled its obligations under the related Purchase and
                          Servicing Agreement; and

                  5.      The reports disclose all significant deficiencies relating to
                          each Servicer's compliance with the minimum servicing
                          standards based upon the report provided by an independent
                          public accountant, after conducting a review in compliance
                          with the Uniform Single Attestation Program for Mortgage
                          Bankers or similar procedure as set forth in the related
                          Purchase and Servicing Agreement, that is included in these
                          reports.

              In giving the certifications above, I have reasonably relied on
  information provided to me by the following unaffiliated parties: [name of each
  Servicer, Depositor or Trustee].

              Capitalized terms used but not defined herein have the meanings
  assigned in the pooling and servicing agreement dated as of July 1, 2003 (the
  "Pooling and Servicing Agreement") among Mortgage Asset Securitization
  Transactions, Inc., as depositor, UBS Warburg Real Estate Securities Inc., as
  transferor, Wells Fargo Bank Minnesota, N.A., as master servicer, and JPMorgan
  Chase Bank, as trustee.

  Date: _____________________


  _______________________________________
  [Signature]
  Name:__________________________________
  Title:_________________________________

  </TEXT>
  </DOCUMENT>




https://www.sec.gov/Archives/edgar/data/1257967/000091412103001177/mo727536-ex4.txt                                 269/269
